Exhibit 10.1
EXECUTION VERSION


Published CUSIP Numbers:
Deal: 78470DAG3
Domestic Revolver: 78470DAH1
Global Revolver: 78470DAJ7
Term Loan A: 78470DAK4
______________________________________________________________________________
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 27, 2019
among
SPX FLOW, INC.,
THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent,
DEUTSCHE BANK AG Deutschlandgeschäft Branch,
as Foreign Trade Facility Agent,
MUFG BANK, LTD.
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
BBVA USA,
THE BANK OF NOVA SCOTIA,
SUNTRUST BANK,
and
TD BANK, N.A.,
as Co-Documentation Agents
________________________________
BOFA SECURITIES, INC.,
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
DEUTSCHE BANK SECURITIES INC.,
MUFG BANK, LTD.
and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers
[cover page continues]




--------------------------------------------------------------------------------




BOFA SECURITIES, INC.,
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
DEUTSCHE BANK SECURITIES INC.,
MUFG BANK, LTD.,
HSBC SECURITIES (USA) INC.,
BBVA USA,
THE BANK OF NOVA SCOTIA,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
TD BANK, N.A.,
as Joint Bookrunners
______________________________________________________________________________












--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I - DEFINITIONS
2
 
 
 
 
 
Section 1.1
Defined Terms
2
 
Section 1.2
Classification of Loans and Borrowings
45
 
Section 1.3
Terms Generally
45
 
Section 1.4
Accounting Terms; GAAP; Pro Forma Calculations
46
 
Section 1.5
Exchange Rates
46
 
Section 1.6
Currency Conversion
47
 
Section 1.7
Times of Day
47
 
Section 1.8
Face Amount
47
 
Section 1.9
Additional Alternative Currencies
48
 
Section 1.10
Amendment and Restatement
48
 
 
 
 
ARTICLE II - THE CREDITS
49
 
 
 
 
 
Section 2.1
Commitments; Incremental Facilities
49
 
Section 2.2
Loans and Borrowings
55
 
Section 2.3
Requests for Borrowings
55
 
Section 2.4
Swingline Loans
56
 
Section 2.5
Letters of Credit
57
 
Section 2.6
FCIs
72
 
Section 2.7
Funding of Borrowings
86
 
Section 2.8
Interest Elections
87
 
Section 2.9
Termination and Reduction of Commitments
88
 
Section 2.10
Evidence of Debt
89
 
Section 2.11
Repayment of Loans
89
 
Section 2.12
Prepayment of Loans
90
 
Section 2.13
Certain Payment Application Matters
92
 
Section 2.14
Fees
92
 
Section 2.15
Interest
94
 
Section 2.16
Alternate Rate of Interest
95
 
Section 2.17
Increased Costs
96
 
Section 2.18
Break Funding Payments
97
 
Section 2.19
Taxes
98
 
Section 2.19A
United Kingdom Matters
100
 
Section 2.20
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
107
 
Section 2.21
Mitigation Obligations; Replacement of Lenders
109
 
Section 2.22
Change in Law
110
 
Section 2.23
Foreign Subsidiary Borrowers
111
 
Section 2.24
Defaulting Lenders
112
 
Section 2.25
Lending Offices
114
 
 
 
 



i

--------------------------------------------------------------------------------




ARTICLE III - REPRESENTATIONS AND WARRANTIES
114
 
 
 
 
 
Section 3.1
Organization; Powers
114
 
Section 3.2
Authorization; Enforceability
114
 
Section 3.3
Governmental Approvals; No Conflicts
115
 
Section 3.4
Financial Condition; No Material Adverse Change
115
 
Section 3.5
Properties
115
 
Section 3.6
Litigation and Environmental Matters
115
 
Section 3.7
Compliance with Laws and Agreements
116
 
Section 3.8
Investment Company Status
116
 
Section 3.9
Taxes
116
 
Section 3.10
ERISA
116
 
Section 3.11
Disclosure
116
 
Section 3.12
Subsidiaries
117
 
Section 3.13
Labor Matters
117
 
Section 3.14
Solvency
117
 
Section 3.15
Senior Indebtedness
117
 
Section 3.16
Collateral Representations; Insurance
118
 
Section 3.17
OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA
118
 
Section 3.18
Representations as to Foreign Obligors
119
 
Section 3.19
EEA Financial Institution
120
 
 
 
 
ARTICLE IV - CONDITIONS
120
 
 
 
 
 
Section 4.1
Effective Date
120
 
Section 4.2
Each Credit Event
122
 
 
 
 
ARTICLE V - AFFIRMATIVE COVENANTS
123
 
 
 
 
 
Section 5.1
Financial Statements and Other Information
123
 
Section 5.2
Notices of Material Events
125
 
Section 5.3
Information Regarding Collateral
126
 
Section 5.4
Existence
126
 
Section 5.5
Payment of Obligations
126
 
Section 5.6
Maintenance of Properties
126
 
Section 5.7
Insurance
126
 
Section 5.8
Books and Records; Inspection and Audit Rights
127
 
Section 5.9
Compliance with Laws and Contractual Obligations
127
 
Section 5.10
Use of Proceeds and Letters of Credit and FCIs
127
 
Section 5.11
Additional Collateral
128
 
Section 5.12
Further Assurances
129
 
Section 5.13
Unrestricted Subsidiaries
130
 
Section 5.14
Anti-Corruption Laws; Sanctions
130
 
Section 5.15
Post-Closing Covenant
130
 
 
 
 



ii

--------------------------------------------------------------------------------




ARTICLE VI - NEGATIVE COVENANTS
131
 
 
 
 
 
Section 6.1
Financial Condition Covenants
131
 
Section 6.2
Indebtedness
131
 
Section 6.3
Liens
134
 
Section 6.4
Fundamental Changes
135
 
Section 6.5
Investments, Loans, Advances, Guarantees and Acquisitions
136
 
Section 6.6
Disposition of Assets
138
 
Section 6.7
[Reserved]
139
 
Section 6.8
Restricted Payments
139
 
Section 6.9
Payments of Certain Subordinated Debt; Certain Derivative Transactions
140
 
Section 6.10
Transactions with Affiliates
141
 
Section 6.11
Restrictive Agreements
141
 
Section 6.12
Amendment of Material Documents, etc.
142
 
Section 6.13
Sanctions
143
 
Section 6.14
Anti-Corruption Laws
143
 
 
 
 
ARTICLE VII - EVENTS OF DEFAULT
143
 
 
ARTICLE VIII - THE AGENTS
145
 
 
 
 
 
Section 8.1
Appointment and Authority
146
 
Section 8.2
Rights as a Lender
146
 
Section 8.3
Exculpatory Provisions
146
 
Section 8.4
Reliance by the Agents
147
 
Section 8.5
Delegation of Duties
148
 
Section 8.6
Resignation of Agents
148
 
Section 8.7
Non-Reliance on Agents and Other Lenders
149
 
Section 8.8
No Other Duties; Etc.
149
 
Section 8.9
Administrative Agent May File Proofs of Claim; Credit Bidding
150
 
Section 8.10
Collateral and Guaranty Matters
151
 
Section 8.11
Certain ERISA Matters
152
 
 
 
 
ARTICLE IX - MISCELLANEOUS
152
 
 
 
 
 
Section 9.1
Notices
153
 
Section 9.2
Waivers; Amendments
154
 
Section 9.3
Expenses; Indemnity; Damage Waiver
157
 
Section 9.4
Successors and Assigns; Participations and Assignments
159
 
Section 9.5
Survival
164
 
Section 9.6
Counterparts; Integration
164
 
Section 9.7
Severability
164
 
Section 9.8
Right of Setoff
164
 
Section 9.9
Governing Law; Jurisdiction; Consent to Service of Process
165
 
Section 9.10
Headings
165
 
Section 9.11
Confidentiality
166
 
Section 9.12
Waiver of Jury Trial
166



iii

--------------------------------------------------------------------------------




 
Section 9.13
Release of Collateral
166
 
Section 9.14
Judgment Currency
167
 
Section 9.15
PATRIOT Act Notice
168
 
Section 9.16
Electronic Execution of Assignments and Certain Other Documents
168
 
Section 9.17
No Advisory or Fiduciary Responsibility
168
 
Section 9.18
Keepwell
169
 
Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
169
 
Section 9.20
Acknowledgement Regarding Any Supported QFC
169



iv

--------------------------------------------------------------------------------






SCHEDULES:
1.1A    Commitments
1.1B    Material Subsidiaries
1.1C    FCI Requirements
1.1D    Existing FCIs
1.1E    Existing Letters of Credit
1.1F    Issuing Lender Sublimits
2.6(g)    Obligations of FCI Issuing Lenders
2.6(k)    Procedures for Release of FCIs
2.6(m)    Form of Agreement for Joint Signature FCIs
2.6(r)    Reports
2.23    Foreign Subsidiary Borrowers
3.4    Disclosed Matters
3.12    Subsidiaries
3.16    UCC Filing Jurisdictions
3.16(b)    Intellectual Property
3.16(c)    Owned and Leased Real Property
3.16(e)    Insurance
5.15    Post-Closing Deliverables
9.4(k)    Dutch Auction Procedures
EXHIBITS:
A    Form of Closing Certificate
B    Form of Assignment and Assumption
C    Form of Exemption Certificate
D    Form of Borrowing Subsidiary Agreement
E    Form of Borrowing Subsidiary Termination
F    Form of Incremental Facility Activation Notice
G    Form of New Lender Supplement
H    Form of Utilization Request
I        Form of Domestic Revolving Note
J        Form of Global Revolving Note
K        Form of Term A Note
L        Form of Swingline Note
M        Form of Incremental Term Note
N        Form of Compliance Certificate
O        Form of FCI Issuing Lender Joinder Agreement
P        Form of UK Tax Certification
Q        Form of Notice of Loan Prepayment    


v

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2019, among SPX
FLOW, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as hereinafter defined) from time to time party hereto,
the Lenders (as hereinafter defined) party hereto, DEUTSCHE BANK AG
DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent, and BANK OF
AMERICA, N.A., as Administrative Agent.
WHEREAS, the Parent Borrower, the foreign subsidiary borrowers party thereto,
the lenders party thereto, Deutsche Bank AG Deutschelandgeschäft Branch, as
foreign trade facility agent, and Bank of America, N.A., as administrative
agent, are party to that certain Credit Agreement, dated as of September 1, 2015
(as amended, restated, supplemented or otherwise modified from time to time
prior to the Effective Date (as hereinafter defined), the “Existing Credit
Agreement”).
WHEREAS, the Parent Borrower has requested that (a) the Existing Credit
Agreement be amended and restated, and (b) the Lenders provide credit facilities
for the purposes set forth herein, in each case on the terms and subject to the
conditions set forth herein.
WHEREAS, the parties hereto are willing to amend and restate the Existing Credit
Agreement and the Lenders are willing to provide the credit facilities for the
purposes set forth herein, in each case on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:





--------------------------------------------------------------------------------





Article I

DEFINITIONS

Section 1.1    Defined Terms.
As used in this Agreement, the following terms have the meanings specified
below:
“2024 Senior Note Indenture”: the indenture entered into by the Parent Borrower
and the subsidiary guarantors party thereto in connection with the issuance of
the 2024 Senior Notes, together with all supplemental indentures, instruments,
agreements and other documents entered into by the Parent Borrower and the
subsidiary guarantors party thereto in connection therewith, so long as the
foregoing do not increase the aggregate principal amount of 2024 Senior Notes
outstanding thereunder (except to the extent such increases in the aggregate
principal amount thereof are permitted pursuant to Section 6.2).
“2024 Senior Notes”: the 5.625% senior notes due 2024 issued by the Parent
Borrower having an aggregate initial principal amount of $300,000,000.
“2026 Senior Note Indenture”: the indenture entered into by the Parent Borrower
and the subsidiary guarantors party thereto in connection with the issuance of
the 2026 Senior Notes, together with all supplemental indentures, instruments,
agreements and other documents entered into by the Parent Borrower and the
subsidiary guarantors party thereto in connection therewith, so long as the
foregoing do not increase the aggregate principal amount of 2026 Senior Notes
outstanding thereunder (except to the extent such increases in the aggregate
principal amount thereof are permitted pursuant to Section 6.2).
“2026 Senior Notes”: the 5.875% senior notes due 2026 issued by the Parent
Borrower having an aggregate initial principal amount of $300,000,000.
“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acknowledgement and Consent”: an acknowledgement and consent provided by the
issuer of Capital Stock as Collateral pursuant to the Guarantee and Collateral
Agreement.
“Acquisition Agreement”: as defined in Section 2.1(b).
“Acquisition Financing Commitments”: as defined in Section 2.1(b).
“Additional Domestic Revolving Commitment Lender”: as defined in Section
2.1(c)(iii).
“Additional FCI Issuing Lender”: as defined in Section 2.6(b)(iii).
“Additional Global Revolving Commitment Lender”: as defined in Section
2.1(d)(iii).
“Adjusted Eurocurrency Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the Eurocurrency Rate
for such Interest Period multiplied by (b) the Eurocurrency Reserve Percentage.
“Administrative Agent”: Bank of America (or any of its designated branch offices
or affiliates), in its capacity as administrative agent for the Lenders
hereunder; it being understood that matters concerning FCIs will be administered
by Deutsche Bank (the “Foreign Trade Facility Agent”) and therefore all notices
concerning such FCIs will be required to be given at the Foreign Trade Facility
Administrative Office.


2

--------------------------------------------------------------------------------




“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Payment Guarantee”: a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case in favor of customers of the Parent Borrower or any of its Restricted
Subsidiaries or Joint Ventures for the purpose of securing the obligation to
refund advance payments made by such customers in the case contractual
obligations vis-à-vis such customers are not fulfilled.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent Parties”: as defined in Section 9.1.
“Agents”: the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.
“Agreement”: this Amended and Restated Credit Agreement.
“Alternate Base Rate”: for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurocurrency Rate plus 1.0%; provided
that if the Alternate Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16(b), then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Alternate Rate”: a rate per annum approved by the Administrative Agent in
consultation with the affected Lenders as a result of any Law making it
unlawful, or any Governmental Authority asserting that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market; provided that (a) the Alternate Base Rate shall be
deemed to be the Alternate Rate with respect to any Loan denominated in Dollars,
and (b) if the Alternate Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Alternate Rate Loan”: a Loan that bears interest based on the Alternate Rate.


3

--------------------------------------------------------------------------------




“Alternative Currency”: (a) Euro, Sterling, Australian Dollars, Canadian
Dollars, Yen, Danish Krone, New Zealand Dollars, Swedish Krona and Swiss Franc
and (b) for each Facility, any other currency that is approved in accordance
with Section 1.9 for such Facility.
“Alternative Currency Financial LC Exposure”: at any time, the sum of (a) the
Dollar Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit that are Financial Letters of Credit at
such time plus (b) the Dollar Equivalent of the aggregate principal amount of
all Financial LC Disbursements in respect of Alternative Currency Letters of
Credit that are Financial Letters of Credit that have not yet been reimbursed at
such time.
“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.
“Alternative Currency Non-Financial LC Exposure”: at any time, the sum of (a)
the Dollar Equivalent of the aggregate outstanding amount of obligations under
all Alternative Currency Letters of Credit that are Non-Financial Letters of
Credit at such time plus (b) the Dollar Equivalent of the aggregate principal
amount of all Non-Financial LC Disbursements in respect of Alternative Currency
Letters of Credit that are Non-Financial Letters of Credit that have not yet
been reimbursed at such time.
“Applicable Domestic Revolving Percentage”: with respect to any Domestic
Revolving Lender at any time, such Domestic Revolving Lender’s Applicable
Percentage in respect of the total Domestic Revolving Commitments at such time.
“Applicable Foreign Obligor Documents”: as defined in Section 3.18(a).
“Applicable Global Revolving Percentage”: with respect to any Global Revolving
Lender at any time, such Global Revolving Lender’s Applicable Percentage in
respect of the total Global Revolving Commitments at such time.
“Applicable Percentage”: with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage (carried out
to the ninth decimal place) of the total Domestic Revolving Commitments
represented by such Lender’s Domestic Revolving Commitment, (b) with respect to
such Lender’s Global Revolving Commitment at any time, the percentage (carried
out to the ninth decimal place) of the total Global Revolving Commitments
represented by such Lender’s Global Revolving Commitment, and (c) with respect
to such Lender’s portion of the outstanding Term Loan A at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the Term Loan A held by such Lender at such time. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 1.1A or in the Assignment and Assumption or other agreement
pursuant to which such Lender becomes a party hereto, as applicable. If (i) the
Domestic Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Domestic Revolving Commitments
most recently in effect, giving effect to any assignments, or (ii) the Global
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Global Revolving Commitments most recently in
effect, giving effect to any assignments. In the case when a Defaulting Lender
shall exist, the “Applicable Percentage” shall be determined in accordance with
Section 2.24(a)(iv).
“Applicable Rate”: (a) with respect to any Loans (other than the Term Loan A and
any Incremental Term Loans), Domestic Revolving Commitment Fees, Global
Revolving Commitment Fees, Financial Letter of Credit Fees, FCI Commitment Fees,
FCI Fees, and Non-Financial Letter of Credit Fees, for any day, the applicable
rate per annum set forth in the grid below, based upon the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.1(c):


4

--------------------------------------------------------------------------------




Pricing Tier
Consolidated
Leverage Ratio
Domestic Revolving
Commitment Fee
Global Revolving
Commitment Fee
Financial Letter of Credit Fee
FCI Commitment Fee
FCI Fee and Non-Financial Letter of Credit Fee
Eurocurrency Loans
ABR Loans
1
< 1.50 to 1.0
0.225%
0.225%
1.250%
0.225%
0.750%
1.250%
0.250%
2
> 1.50 to 1.0 but
< 2.50 to 1.0
0.250%
0.250%
1.500%
0.250%
0.900%
1.500%
0.500%
3
> 2.50 to 1.0 but
< 3.50 to 1.0
0.275%
0.275%
1.750%
0.275%
1.050%
1.750%
0.750%
4
> 3.50 to 1.0
0.300%
0.300%
2.000%
0.300%
1.200%
2.000%
1.000%

(b)    for the Term Loan A, for any day, 1.375% per annum for Eurocurrency Loans
and 0.375% per annum for ABR Loans;
(c)    for any Incremental Term Loans, such per annum rates as shall be agreed
to by the Parent Borrower and the applicable Incremental Term Lenders as shown
in the applicable Incremental Facility Activation Notice; and
(d)    for FCIs and Joint Signature FCIs for any day, the applicable rate per
annum set forth above in the grid, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.1(c) (or such other rate as may be
agreed in writing from time to time between the Parent Borrower and the
applicable FCI Issuing Lender).
For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Consolidated Leverage Ratio shall be effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 5.1(c); provided that (i) Pricing Tier 4 shall
apply at any time that an Event of Default has occurred and is continuing or
(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if a Compliance Certificate is not delivered when due in accordance
with Section 5.1(c), Pricing Tier 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Effective Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 5.1(c) for the fiscal quarter
ending September 30, 2019 shall be determined based upon Pricing Tier 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.15(f).
“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


5

--------------------------------------------------------------------------------




“Asset Swap”: the exchange by the Parent Borrower or a Restricted Subsidiary of
any portion of its assets for other assets which, or Capital Stock of a Person
all or substantially all of the assets of which, are of a type used in the
business of the Parent Borrower and its Restricted Subsidiaries or in a related
business, or a combination of any such assets or Capital Stock of such a Person
and cash or Permitted Investments; provided that in the case of any such
exchange involving the exchange of assets having an aggregate fair market value
in excess of $100,000,000, either (a) the board of directors of the Parent
Borrower or (b) the chief financial officer of the Parent Borrower shall have
determined in good faith that the aggregate fair market value of the assets and
other consideration received in connection therewith shall at least equal the
aggregate fair market value of the assets so exchanged.
“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Assumption Agreement”: an assumption entered into by an additional grantor
pursuant to Section 5.11(a) and accepted by the Administrative Agent, in
substantially the form of Annex 2 to the Guarantee and Collateral Agreement.
“Attributable Debt”: in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Restricted Subsidiary, as lessee, for rental
payments during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).
“Australian Dollar”: the lawful currency of Australia.
“Auto-Extension Letter of Credit”: as defined in Section 2.5(b)(i).
“Available Amount”: the sum of (a) $300,000,000; plus (b) a positive amount
equal to 50% of cumulative Consolidated Net Income during the period from the
Effective Date to the end of the most recent fiscal quarter preceding the date
of any Investment, Restricted Payment or prepayment of Subordinated Debt, in
each case, using any portion of the Available Amount for which financial
statements have been (or were required to be) delivered pursuant to Section
5.1(a) or (b) (or, in case such Consolidated Net Income is a deficit, minus 100%
of such deficit); plus (c) the cumulative amount of Net Proceeds from (i) the
sale of Capital Stock (other than any Disqualified Capital Stock) of the Parent
Borrower after the Effective Date and on or prior to such time, which Net
Proceeds have been received in the form of common equity by, or contributed as
common equity to the capital of, the Parent Borrower and (ii) the principal
amount of Indebtedness (other than Indebtedness that is contractually
subordinated to the Obligations or that is owed to an Unrestricted Subsidiary)
of the Parent Borrower or any Restricted Subsidiary owed to a Person that is not
a Loan Party or a Subsidiary of a Loan Party incurred after the Effective Date
that is converted to common equity (other than any Disqualified Capital Stock)
of the Parent Borrower after the Effective Date, in the case of each of clauses
(i) and (ii), to the extent not previously applied for a purpose other than use
in the Available Amount; plus (d) in the event any Unrestricted Subsidiary has
been re-designated as a Restricted Subsidiary or has been merged, consolidated
or amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Parent Borrower or a Restricted Subsidiary, in each case
after the Effective Date, the fair market value of the Investments of the Parent
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary as of
the time of such re-designation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 6.5(m)(ii)(B); provided that, in each case,
such amount does not exceed the amount of such Investment made pursuant to such
Section as such amount is reduced by any returns contemplated by the following
clause (e) prior to such time; plus (e) to the extent


6

--------------------------------------------------------------------------------




not already included in Consolidated Net Income, an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in cash or cash
equivalents by the Parent Borrower or any Restricted Subsidiary after the
Effective Date in respect of any Investments made pursuant to Section
6.5(m)(ii)(B); provided that, in each case, such amount does not exceed the
amount of such Investment made pursuant to such Section; plus (f) Retained
Declined Proceeds; minus (g) any portion of the Available Amount used to make
Investments pursuant to Section 6.5(m)(ii)(B), Restricted Payments pursuant to
Section 6.8(e)(i)(B) and prepayments of Subordinated Debt pursuant to Section
6.9(a)(iii)(A), in each case, after the Effective Date and prior to such time.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America”: Bank of America, N.A. and its successors.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate”: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board”: the Board of Governors of the Federal Reserve System of the United
States.
“BofA Securities”: BofA Securities, Inc., in its capacity as a joint lead
arranger and a joint bookrunner.
“Borrower Materials”: as defined in Section 5.1.
“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.
“Borrowing”: (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request”: a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3. A Borrowing Request shall be in a form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), and shall be appropriately completed and signed by a Responsible Officer
of the Parent Borrower (or, in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent).
“Borrowing Subsidiary Agreement”: each Borrowing Subsidiary Agreement delivered
after the Effective Date, substantially in the form of Exhibit D.


7

--------------------------------------------------------------------------------




“Borrowing Subsidiary Termination”: a Borrowing Subsidiary Termination,
substantially in the form of Exhibit E.
“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
generally closed in, New York City, with respect to Obligations denominated in
Dollars and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Loans denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market; (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; (d) if such day relates
to any fundings, disbursements, settlements and payments in a currency other
than Dollars or Euro in respect of a Eurocurrency Loan denominated in a currency
other than Dollars or Euro, or any other dealings in any currency other than
Dollars or Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency; (e) with respect to the
issuance of any FCI by an FCI Issuing Lender, such day is also a day on which
banks are open for general business at the Foreign Trade Facility Administrative
Office and the Lending Office of such FCI Issuing Lender; (f) with respect to
any Utilization Reduction Notice given by an FCI Issuing Lender, such day is
also a day on which banks are open for general business at the Lending Office of
such FCI Issuing Lender; (g) with respect to any calculation of the Dollar
Equivalent pursuant to Section 2.6(n), the distribution of reports pursuant to
Section 2.6(r) and the determination of a Rebasing Date, such day is also a day
on which banks are open for general business at the Foreign Trade Facility
Administrative Office; and (h) in all other cases with respect to the Foreign
Trade Facility, such day is also a day on which banks are open for general
business in Düsseldorf.
“Calculation Date”: (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Loan denominated in an Alternative
Currency; (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Alternative Currency pursuant to Section 2.3 and/or Section 2.8; and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency; (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof; (iii)
each date of any payment by the applicable Issuing Lender under any Letter of
Credit denominated in an Alternative Currency; and (iv) such additional dates as
the Administrative Agent or the applicable Issuing Lender shall determine or the
Required Lenders shall require.
“Canadian Dollar”: the lawful currency of Canada.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.
“Cash Cover”: as defined in Section 2.6(o)(iv).


8

--------------------------------------------------------------------------------




“Change in Law”: the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith or in the implementation thereof and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case deemed to be
a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Effective Date) of Capital Stock representing
more than 35% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Capital Stock of the
Parent Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent Borrower by Persons who were
neither (i) nominated, appointed or approved for election by the board of
directors of the Parent Borrower nor (ii) appointed by directors so nominated,
appointed or approved for election; or (c) the occurrence of a “Change of
Control” (or any comparable concept) as defined in any Subordinated Debt
Documents or any Other Permitted Debt Documents.
“Class”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, the Term Loan A, Incremental Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment, a Global Revolving Commitment, an
FCI Issuing Commitment, a Term Loan A Commitment or an Incremental Term Loan
Commitment.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document; provided
that the Collateral shall not include any Excluded Property.
“Collateral Date”: each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.
“Commercial Lifetime”: with respect to any FCI that does not provide for a
specific expiration date, the period from the date of issuance thereof until the
expected maturity of such FCI as indicated by the relevant Borrower in its
reasonable discretion in the relevant Utilization Request determined on the
basis of the lifetime of the underlying obligations.
“Commitment”: a Domestic Revolving Commitment, a Global Revolving Commitment, a
Term Loan A Commitment, an Incremental Term Loan Commitment, an FCI Issuing
Commitment or any combination thereof (as the context requires).
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended or otherwise modified, and any successor statute.
“Compliance Certificate”: as defined in Section 5.1(c).


9

--------------------------------------------------------------------------------




“Consideration”: in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Restricted Subsidiaries
in connection therewith (including consideration in the form of issuance of
Capital Stock of the Parent Borrower or any Restricted Subsidiary and assumption
of Indebtedness but excluding, for the purposes of any calculation made pursuant
to Section 6.5, consideration in the form of issuance of Capital Stock of the
Parent Borrower).
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (except with respect
to clauses (a)(xiii) and (a)(xvi) below), the sum of: (i) income tax expense;
(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other premiums, fees and charges
associated with Indebtedness or any Qualified Receivables Transaction, whether
in connection with the Incurrence, prepayment, redemption, termination or
wind-down thereof or otherwise associated with Indebtedness or any Qualified
Receivables Transaction (including the Loans and net costs under Hedging
Agreements); (iii) depreciation and amortization expense; (iv) amortization or
write-off of intangibles (including goodwill) and organization costs; (v) any
unusual and infrequent or non-recurring non-cash expenses or non-cash losses;
provided that in the event that the Parent Borrower or any of its Restricted
Subsidiaries makes any cash payment in respect of any such unusual and
infrequent or non-recurring non-cash expense, such cash payment shall be
deducted from Consolidated EBITDA in the period in which such cash payment is
made; (vi) losses on Dispositions of assets outside of the ordinary course of
business; (vii) unusual and infrequent or non-recurring cash charges resulting
from restructuring, severance, plant-closings, integration and other
non-recurring events; provided that the aggregate amount added back to
Consolidated EBITDA pursuant to this clause (a)(vii) for any fiscal year of the
Parent Borrower shall not exceed the sum of (A) $50,000,000 plus (B) the unused
amount of permitted add-backs pursuant to this clause (a)(vii) for the
immediately preceding fiscal year of the Parent Borrower (it being understood
and agreed that (x) the unused amount of permitted add-backs pursuant to this
clause (a)(vii) for any fiscal year of the Parent Borrower may only be used in
the immediately succeeding fiscal year of the Parent Borrower, and not in any
subsequent fiscal year of the Parent Borrower, and (y) any unused amount of
permitted add-backs pursuant to this clause (a)(vii) that is carried over from a
preceding fiscal year of the Parent Borrower shall be deemed to be used in the
immediately succeeding fiscal year of the Parent Borrower prior to any amount
described in the foregoing clause (a)(vii)(A) that is permitted to be used
during such fiscal year of the Parent Borrower); (viii) non-cash compensation
expenses and related charges, including non-cash expenses or charges arising
from the contribution, sale or other use of stock or stock appreciation or
tracking rights, the granting of stock options, the granting of stock
appreciation or tracking rights, the granting of restricted stock or restricted
stock units and arrangements similar to any of the foregoing (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation or tracking rights, restricted stock or
restricted stock units or similar arrangements); (ix) any loss recorded in
connection with the designation of a discontinued operation (exclusive of its
operating loss); (x) any loss realized upon the sale or other disposition of any
Capital Stock of any Person; (xi) any increase in the cost of sales or other
write-offs or other increased costs resulting from purchase accounting in
relation to any acquisitions net of taxes; (xii) any expense attributable to
pension plans and/or post-retirement medical plans to the extent such expense
exceeds service cost and amortization of prior service costs /credits
attributable to pension plans and/or post-retirement medical plans; (xiii) the
aggregate amount of Net Proceeds of liability, casualty or business interruption
insurance received by the Parent Borrower or any Restricted Subsidiary during
such period; (xiv) director’s fees and reimbursements of reasonable
out-of-pocket expenses in connection with attending board of director meetings
or other actions for the benefit of the Parent Borrower and its Subsidiaries in
an aggregate amount not to exceed $3,000,000 in any four fiscal quarter period;
(xv) reasonable fees, costs and expenses of the Parent Borrower or any of its
Restricted Subsidiaries incurred during such period in connection with any
Permitted Acquisition, any other Investment permitted by this Agreement, any
Incurrence of any Indebtedness permitted by this Agreement or any Disposition
permitted by this Agreement (in each case, whether or not consummated); and
(xvi) the amount of (A) net cost savings, operating expense reductions and other
operating improvements with respect to any Permitted Acquisition, any other
Investment permitted by this Agreement, any Disposition of all or substantially
all of the assets of a business, unit or division or that constitutes all or
substantially all of the Capital Stock of a Subsidiary, in each case that is
permitted by this


10

--------------------------------------------------------------------------------




Agreement or any cost savings initiative, which are projected by the Parent
Borrower in good faith to be realized within eighteen (18) months after the date
that any such Permitted Acquisition, such other permitted Investment, such
permitted Disposition or such cost saving initiative, is consummated or taken,
as a result of actions taken during such period, and (B) synergies relating to
any Permitted Acquisition which are projected by the Parent Borrower in good
faith to be realized within eighteen (18) months after the date that such
Permitted Acquisition is consummated, as a result of actions taken during such
period, in case of each of clauses (A) and (B) above, net of the amount of
actual benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions; provided that (1) such net
cost savings and synergies are reasonably identifiable and factually
supportable, and (2) the aggregate amount added back pursuant to this clause
(a)(xvi) for any period shall not exceed an amount equal to ten percent (10%) of
Consolidated EBITDA for such period (calculated without giving effect to the
amount added back to Consolidated EBITDA pursuant to this clause (a)(xvi) for
any period); and minus (b) without duplication, to the extent included in the
statement of such Consolidated Net Income for such period: (i) any unusual and
infrequent or non-recurring non-cash income or non-cash gains; (ii) gains on
Dispositions of assets outside of the ordinary course of business; (iii) any
gain recorded in connection with the designation of a discontinued operation
(exclusive of its operating income); (iv) any gain realized upon the sale or
other disposition of any Capital Stock of any Person; and (v) any income
attributable to pension plans and/or post-retirement medical plans to the extent
such income exceeds service cost and amortization of prior service costs/credits
attributable to pension plans and/or post-retirement medical plans. For the
purposes of determining Consolidated EBITDA for any period, the cumulative
effect of any change in accounting principles (effected either through
cumulative effect adjustment or a retroactive application) shall be excluded.
“Consolidated Interest Coverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four fiscal quarters of the
Parent Borrower most recently ended to (b) Consolidated Interest Expense for the
period of four fiscal quarters of the Parent Borrower most recently ended.
“Consolidated Interest Expense”: for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Restricted Subsidiaries for such period with respect
to all outstanding Indebtedness of the Parent Borrower and its Restricted
Subsidiaries (including net cash costs or net cash income under Hedging
Agreements in respect of such Indebtedness to the extent such net cash costs or
net cash income, as the case may be, are allocable to such period in accordance
with GAAP), plus (b) total dividend payments made by the Parent Borrower or any
of its Restricted Subsidiaries to any Person (other than the Parent Borrower or
any Wholly Owned Subsidiary Guarantor) during such period in respect of
preferred Capital Stock, plus (c) to the extent not otherwise included in
“interest expense” (or any like caption) on a consolidated income statement of
the Parent Borrower and its Restricted Subsidiaries for such period, any other
discounts, fees and expenses comparable to or in the nature of interest under
any Qualified Receivables Transaction; provided that, notwithstanding the
foregoing, in no event shall any of the following constitute “Consolidated
Interest Expense”: (i) premiums or fees paid by the Parent Borrower or its
Restricted Subsidiaries in connection with the prepayment or redemption of
Indebtedness; (ii) any net cash costs or any net cash income, as the case may
be, of the Parent Borrower or its Restricted Subsidiaries in connection with
termination or wind-down of any Hedging Agreement; or (iii) all commissions,
discounts and other fees and charges owed by the Parent Borrower or any of its
Restricted Subsidiaries with respect to FCIs, letters of credit, bank
undertakings and analogous instruments and bankers’ acceptance financing.
“Consolidated Leverage Ratio”: as of any date of determination, the ratio of (a)
Consolidated Total Debt on such day to (b) Consolidated EBITDA for the period of
four fiscal quarters of the Parent Borrower most recently ended.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries, (b) the income (or


11

--------------------------------------------------------------------------------




deficit) of any Person (other than a Restricted Subsidiary) in which the Parent
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Parent Borrower
or such Restricted Subsidiary in the form of dividends or similar distributions,
(c) the gain (or loss) of any Person resulting from foreign exchange adjustment,
foreign currency transactions and foreign exchange rate fluctuations (including
any net gain (or loss) resulting from Hedging Agreements for currency exchange
risk and revaluations of intercompany balances or any other currency-related
risk) and (d) any non-cash gain (or loss) of any Person attributable to any
equity investment during the holding period thereof; provided, further, that,
solely for purposes of calculating Consolidated Net Income pursuant to clause
(e)(i)(B) of Section 6.8, there shall be excluded (i)(A) any gain or loss
realized upon the sale or other disposition of any property, plant or equipment
of the Parent Borrower or its consolidated Restricted Subsidiaries (including
pursuant to any Sale/Leaseback Transaction) which is not sold or otherwise
Disposed of in the ordinary course of business, (B) any gain or loss recorded in
connection with the designation of a discontinued operation (exclusive of its
operating income or loss) and (C) any gain or loss realized upon the sale or
other disposition of any Capital Stock of any Person, (ii) any unusual and
infrequent gain or loss, (iii) the cumulative effect of a change in accounting
principles (effected either through cumulative effect adjustment or a
retroactive application), (iv) any restructuring or special charges appearing on
the face of the statement of operations of the Parent Borrower, (v) any non-cash
compensation expenses and related charges, including non-cash expenses or
charges arising from the contribution, sale or other use of stock or stock
appreciation or tracking rights, the granting of stock options, the granting of
stock appreciation or tracking rights, the granting of restricted stock or
restricted stock units and arrangements similar to any of the foregoing
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation or tracking rights, restricted
stock or restricted stock units or similar arrangements), (vi) any increase in
the cost of sales or other write-offs or other increased costs resulting from
purchase accounting in relation to any acquisitions net of taxes, (vii) any
expense attributable to pension plans and/or post-retirement medical plans to
the extent such expense exceeds service cost and amortization of prior service
costs /credits attributable to pension plans and/or post-retirement medical
plans, and (viii) any income attributable to pension plans and/or
post-retirement medical plans to the extent such income exceeds service cost and
amortization of prior service costs/credits attributable to pension plans and/or
post-retirement medical plans.
“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Total Debt on such day that is secured by a Lien
(including the Obligations that are secured by Collateral) to (b) Consolidated
EBITDA for the period of four fiscal quarters of the Parent Borrower most
recently ended; provided that the proceeds from any increase in Revolving
Commitments or any Incremental Term Loan pursuant to Section 2.1(b) shall not be
included in the calculation of Consolidated Total Debt for purposes of
determining the Consolidated Senior Secured Leverage Ratio.
“Consolidated Total Debt”: at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries as of such date (excluding the face amount of undrawn letters of
credit, bank undertakings or analogous instruments, and bankers’ acceptance
financing, in each case whether or not issued under this Agreement, and other
FCIs), determined on a consolidated basis in accordance with GAAP, calculated
net of the amount of cash and cash equivalents, that would (in conformity with
GAAP) be set forth as “Total debt” (or any similar designation) on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as of such date, plus (b) without duplication of amounts included
in clause (a) above, an amount equal to the aggregate amount of Receivables
Transaction Attributed Indebtedness associated with any Qualified Receivables
Transaction which is outstanding at such date. For the avoidance of doubt, if
the proceeds of any Incremental Term Loan are maintained with the Administrative
Agent, such cash proceeds shall be netted against Consolidated Total Debt in
accordance herewith.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.


12

--------------------------------------------------------------------------------




“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Corporate Headquarters”: the real property owned by the Parent Borrower and
located at 13320 Ballantyne Corporate Place, Charlotte, North Carolina 28277.
“Counter-Guarantee”: (a) a customary standby letter of credit, bank guarantee or
surety issued by an FCI Issuing Lender as credit support for an Indirect FCI
issued by an Indirect FCI Issuing Lender or (b) a customary standby letter of
credit, bank guarantee or surety issued by an FCI Issuing Lender as credit
support for a standby letter of credit, bank guarantee or surety issued by
itself or another financial institution (including one of such FCI Issuing
Lender’s domestic or foreign branches or affiliates).
“Covered Entity”: any of the following: (a) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party”: as defined in Section 9.20.
“Daily Report”: as defined in Section 2.6(r).
“Danish Krone”: the lawful currency of Denmark.
“DB Direct Internet Agreement”: collectively, (a) the db direct internet
agreement, dated March 6, 2013, between the Parent Borrower and the Foreign
Trade Facility Agent regarding the use of the db-direct internet communication
facility, as such agreement may be amended, modified or otherwise supplemented
or replaced from time to time, and (b) any other agreement between the Parent
Borrower and the Foreign Trade Facility Agent regarding any replacement
communication facility for such db-direct internet communication facility, as
such other agreement may be amended, modified or otherwise supplemented or
replaced from time to time.
“DBSI”: Deutsche Bank Securities Inc., in its capacity as a joint bookrunner.
“Declining Lender”: as defined in Section 2.12(c).
“Deemed Cash”: in connection with any Disposition: (a) the assumption by the
transferee of Indebtedness (other than subordinated Indebtedness or preferred
stock) of the Parent Borrower or of any Restricted Subsidiary (in which case,
the Parent Borrower or such Restricted Subsidiary will, without further action,
be deemed to have applied such deemed cash to Indebtedness in accordance with
clause (b)(ii) of the definition of “Net Proceeds”); provided that the amount of
assumed Indebtedness that is deemed to be cash for purposes of Section 6.6(e)
shall not exceed $200,000,000 in the aggregate from and after the Effective
Date; (b) securities, notes or other obligations received by the Parent Borrower
or any Restricted Subsidiary from the transferee that are converted, sold or
exchanged within 90 days of receipt thereof by the Parent Borrower or such
Restricted Subsidiary into cash (to the extent of the cash received in such
conversion, sale or exchange); and (c) in the case of such Disposition,
promissory notes received by the Parent Borrower or any Restricted Subsidiary
from the transferee having an aggregate principal amount not to exceed
$20,000,000.
“Default”: any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


13

--------------------------------------------------------------------------------




“Defaulting Lender”: subject to Section 2.24(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Parent Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Foreign Trade Facility Agent, any Issuing Lender,
any FCI Issuing Lender, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Parent Borrower, the Administrative
Agent, the Foreign Trade Facility Agent, any Issuing Lender, any FCI Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent, the Foreign
Trade Facility Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent, the
Foreign Trade Facility Agent and the Parent Borrower), or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under the Bankruptcy Code
of the United States (or similar debtor relief laws of the United States or
other applicable jurisdictions), (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Designated Jurisdiction”: at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Syria and the Crimea region of Ukraine).
“Determination Date”: each date that is two Business Days after any Calculation
Date.
“Deutsche Bank”: Deutsche Bank AG Deutschlandgeschäft Branch and its successors.
“Deutsche Bank Fee Letter”: the letter agreement, dated June 7, 2019 among the
Parent Borrower, Deutsche Bank, Deutsche Bank AG New York Branch, and DBSI.
“Disclosed Matters”: the matters disclosed in Schedule 3.4.
“Disclosure Letter”: that certain disclosure letter dated as of the Effective
Date, executed and delivered on or prior to the Effective Date by the Parent
Borrower to the Administrative Agent, for the benefit of the Lenders.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, contribution to a joint venture or
other disposition thereof. “Dispose” and “Disposed of” have meanings correlative
thereto.


14

--------------------------------------------------------------------------------




“Disqualified Capital Stock”: any Capital Stock or other equity interests of any
class or classes that, by its terms (or by the terms of any security or other
Capital Stock into which it is convertible or for which it is exchangeable) or
upon the happening of any event or condition, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other capital stock or
other equity interests that would constitute Disqualified Capital Stock, in each
case for clauses (a) through (d) above, prior to the date that is 91 days after
the latest maturity date in effect for Loans hereunder at the time of issuance
of such capital stock.
“DNB”: DNB Bank ASA.
“Dollar Equivalent”: on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency, the amount of Dollars that may be
purchased with such amount of such currency at the Exchange Rate (determined as
of the most recent Calculation Date by the Administrative Agent) with respect to
such currency, (c) with respect to the amount of any FCI Disbursement
denominated in a Permitted Currency or in another currency permitted under
Section 2.6(g)(vii), the amount of Dollars that are required to purchase such
amount of such currency at the Exchange Rate (determined by the applicable FCI
Issuing Lender) with respect to such currency, and (d) with respect to any
calculation hereunder by the Foreign Trade Facility Agent of the amount of
Dollars equivalent to any amount denominated in another currency, the amount of
Dollars calculated by the Foreign Trade Facility Agent in accordance with the
applicable exchange rate provided in Section 2.6(n).
“Dollars” or “$”: refers to lawful money of the United States.
“Domestic Revolving Availability Period”: the period from and including the
Effective Date to but excluding the earlier of the Domestic Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(c)(i)) and the date
of termination of the Domestic Revolving Commitments.
“Domestic Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Financial Letters of Credit and Swingline Loans hereunder, as
such commitment may be changed from time to time pursuant to this Agreement. The
initial Domestic Revolving Commitment of each Lender is set forth opposite the
name of such Lender on Schedule 1.1A or in the Assignment and Assumption or
other agreement pursuant to which such Lender becomes a party hereto, as
applicable. The aggregate amount of the Domestic Revolving Commitments as of the
Effective Date is TWO HUNDRED MILLION DOLLARS ($200,000,000).
“Domestic Revolving Commitment Fee”: as defined in Section 2.14(a).
“Domestic Revolving Exposure”: with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
Financial LC Exposure and Swingline Exposure at such time.


15

--------------------------------------------------------------------------------




“Domestic Revolving Extension Acceptance Notice”: as defined in Section
2.1(c)(i).
“Domestic Revolving Extension Date”: as defined in Section 2.1(c)(i).
“Domestic Revolving Extension Notice”: as defined in Section 2.1(c)(i).
“Domestic Revolving Facility”: as defined in the definition of Facility.
“Domestic Revolving Lender”: a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.
“Domestic Revolving Loan”: a Loan made pursuant to Section 2.1(a)(i).
“Domestic Revolving Maturity Date”: June 27, 2024 (as such date may be extended
pursuant to Section 2.1(c)); provided that if such date is not a Business Day,
the Domestic Revolving Maturity Date shall be the immediately preceding Business
Day.
“Domestic Revolving Note”: as defined in Section 2.10(d)(i).
“Domestic Revolving Notice Date”: as defined in Section 2.1(c)(i).
“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.
“Dutch Auction”: as defined in Section 9.4(k).
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied, which date is June 27, 2019.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv), (v) and (vi) (subject to such consents, if any, as may
be required under Section 9.4(b)).
“EMU”: Economic and Monetary Union as contemplated in the Treaty.
“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).


16

--------------------------------------------------------------------------------




“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Parent Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the determination that a Plan
is in “at-risk status” as defined in Section 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
Withdrawal Liability; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice concerning a determination that a Multiemployer Plan is,
or is expected to be, insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Euro”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.
“Eurocurrency”: when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate”:
(a)    for any Interest Period with respect to a Eurocurrency Loan:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
relevant currency for a period equal in length to such Interest Period)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m. (London time)
on the Rate Determination Date, for deposits in the relevant currency (for
delivery on the first day of such Interest Period), with a term equivalent to
such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such


17

--------------------------------------------------------------------------------




quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iv)    denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(v)    denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate, or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Stockholm, Sweden time) on the Rate Determination Date with a term
equivalent to such Interest Period;
(vi)    denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate, or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date with a term
equivalent to such Interest Period;
(vii)    with respect to any credit extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders; and
(b)    for any interest rate calculation with respect to an ABR Loan on any
date, the rate per annum equal to LIBOR, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11:00 a.m. (London time) determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for deposits in Dollars with a term of one (1) month commencing that day;
provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board or any other central banking
or financial regulatory authority for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Loan shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Percentage.


18

--------------------------------------------------------------------------------




“Event of Default”: as defined in Article VII.
“Excess Amount”: as defined in Section 2.6(o)(i).
“Exchange Rate”: on any day, (a) with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. on such day on the applicable Reuters World
Spot Page, as determined by the Administrative Agent or (b) with respect to any
Permitted Currency or other currency for an FCI permitted under Section
2.6(g)(vii), the rate at which such Permitted Currency or other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., Düsseldorf,
Germany time, on such day on the applicable Reuters World Spot Page, as
determined by the applicable FCI Issuing Lender. In the event that any such rate
does not appear on any Reuters World Spot Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates reasonably selected by the Administrative Agent or the applicable
FCI Issuing Lender, in consultation with the Parent Borrower for such purpose
or, at the discretion of the Administrative Agent or the applicable FCI Issuing
Lender, in consultation with the Parent Borrower, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent or the applicable FCI Issuing Lender, in the market where
its foreign currency exchange operations in respect of such Alternative Currency
or Permitted Currency or other currency are then being conducted, at or about
11:00 a.m., local time, on such day for the purchase of the applicable
Alternative Currency or Permitted Currency or other currency for delivery two
Business Days later; provided that, if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent or
the applicable FCI Issuing Lender may use any other reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
“Excluded Information”: any non-public information with respect to the Parent
Borrower or its Restricted Subsidiaries or any of their respective securities to
the extent such information could have a material adverse effect upon, or
otherwise be material and adverse to, an assigning Term Loan A Lender’s and/or
an Incremental Term Lender’s decision to assign Term Loans.
“Excluded Property”: with respect to the Parent Borrower or any Subsidiary
Guarantor, (a)(i) any fee owned real property with a fair market value equal to
or less than $10,000,000, and (ii) any leased real property, (b) Capital Stock
not required to be pledged pursuant to Section 5.11(a), (c) any personal
property (including (x) Intellectual Property which is not registered or applied
for registration, and (y) titled vehicles) in respect of which perfection of a
Lien is not governed by the UCC or, in respect of registered Intellectual
Property (or Intellectual Property which is applied for registration), a filing
in the United States Patent and Trademark Office (if required) or the United
States Copyright Office, (d) any Intellectual Property if the grant, or
perfection, of a security interest therein shall constitute or result in (i) the
abandonment, invalidation or rendering unenforceable of any right, title or
interest of the Parent Borrower or such Subsidiary Guarantor therein, (ii) the
breach or termination pursuant to the terms of, or a default under, any contract
or agreement related to such Intellectual Property or (iii) the violation of any
applicable law (including for the avoidance of doubt, any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law), (e) assets for which the pledge thereof or grant, or
perfection, of a Lien thereon would result in a default, breach or other
violation or right of termination under then-existing Contractual Obligations or
laws, regulations or orders of any Governmental Authority, (f) any general
intangible if the grant, or perfection, of a security interest therein (i) shall
violate any applicable law or be prohibited by any contract, agreement,
instrument or indenture governing such general intangible, (ii) would give any
other party to such contract, agreement, instrument or indenture the right to
terminate its obligations thereunder or (iii) is permitted only with the consent
of another party to such contract, if such consent has not been obtained;
provided, that, in any such case the prohibition is not rendered ineffective by
the UCC (including the provisions


19

--------------------------------------------------------------------------------




of Section 9-407 and 9-408) or other applicable laws, (g) any lease, license,
contract, property rights or agreement to which the Parent Borrower or such
Subsidiary Guarantor is a party or any of its rights or interests thereunder if
the grant, or perfection, of a security interest therein (i) shall violate any
applicable law or be prohibited by any contract, agreement, instrument or
indenture governing such lease, license, contract, property rights or agreement,
(ii) would give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder, (iii) is permitted
only with the consent of another party to such contract, if such consent has not
been obtained, (iv) shall constitute or result in the abandonment, invalidation
or unenforceability of any right, title or interest of the Parent Borrower or
such Subsidiary Guarantor therein or (v) shall constitute or result in a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement; provided in any such case the
prohibition is not rendered ineffective by the UCC (including the provisions of
Section 9-407 and 9-408) or other applicable laws, (h) any Exempt Deposit
Accounts, (i) the assets transferred to a Receivables Entity and assets of such
Receivables Entity, (j) the Receivables and related assets (of the type
specified in the definition of “Qualified Receivables Transaction”) transferred,
or in respect of which security interests are granted, pursuant to a Qualified
Receivables Transaction, (k) if the documentation relating to the Receivables
sale, factoring or securitization to which such Receivables Entity is a party
expressly prohibits such a Lien, the Capital Stock or debt (whether or not
represented by promissory notes) of or issued by a Receivables Entity to the
Parent Borrower or any of its Restricted Subsidiaries, in each case in
connection with a Qualified Receivables Transaction permitted by Section 6.6(c),
(l) those other assets that are, in the reasonable judgment of the
Administrative Agent, customarily excluded from security documents, (m) any
property or assets to the extent the creation or perfection of pledges thereof
or security interests therein could reasonably be expected to result in material
adverse tax consequences to the Parent Borrower or any of its Subsidiaries, as
reasonably determined by the Parent Borrower, and (n) any assets located outside
the United States to the extent that the creation or perfection of pledges
thereof or security interests therein require action under the law of any
non-U.S. jurisdiction, including any Intellectual Property registered in any
non-U.S. jurisdiction.
“Excluded Subsidiary”: (a) any Subsidiary that is (i) an Unrestricted
Subsidiary, (ii) a Foreign Subsidiary (or a Subsidiary thereof), (iii) a
Receivables Entity, (iv) a captive insurance Subsidiary, (v) a not-for-profit
Subsidiary, (vi) a special purpose entity, or (vii) a broker-dealer Subsidiary;
(b) a Subsidiary that is prohibited by applicable law, rule or regulation or
binding contractual obligation from becoming a Subsidiary Guarantor; provided
that such contractual obligation is in existence on the Effective Date (or at
the time such Person becomes a Subsidiary and not entered into for the purpose
of qualifying as an “Excluded Subsidiary”); provided, further, that, such
exception shall only apply until such time as such prohibition no longer exists;
or (c) a Subsidiary for which becoming a Subsidiary Guarantor would require
governmental or third party consent, approval, license or authorization (other
than the consent, approval, license or authorization of a Loan Party or an
Affiliate of any Loan Party), and such consent, approval, license or
authorization has not been obtained (it being understood and agreed that the
Loan Parties shall have no obligation to obtain such consent, approval, license
or authorization).
“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Loan Party
of, or the grant under a Loan Document by such Loan Party of a security interest
to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
of any thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act or any regulation or order of the Commodity Futures Trading
Commission (determined after giving effect to Section 9.18 and any other
keepwell, support or other agreement for the benefit of such Loan Party and any
and all guarantees of such Loan Party’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Loan Party, or grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Hedging
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Agreements for which such Guarantee
or security interest becomes illegal.


20

--------------------------------------------------------------------------------




“Excluded Taxes”: with respect to an Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income (i) by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of any other present or former connection between
such recipient and the jurisdiction imposing such tax (other than any connection
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, and/or
enforced, any Loan Documents), (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (c) in the case of any Borrowing by the Parent Borrower,
any other Borrower that is a United States person as defined in Section
7701(a)(30) of the Code, or any Foreign Subsidiary Borrower (other than any
Foreign Subsidiary Borrower that becomes a Borrower hereunder after the
Effective Date), with respect to any Lender (other than an assignee pursuant to
a request by a Borrower under Section 2.23), or the Foreign Trade Facility
Agent, any withholding tax imposed by the jurisdiction in which such Borrower is
located that is (i) imposed on amounts payable to such Lender or the Foreign
Trade Facility Agent, as applicable, at the time such Lender or the Foreign
Trade Facility Agent becomes a party to this Agreement or (ii) in the case of a
Lender, changes its Lending Office, except, in the case of a Lender, to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.19(a), (d) Taxes attributable to such recipient’s failure to comply
with Sections 2.19(e), 2.19(f), 2.19(i) or Section 2.19(j), and (e) any Taxes
imposed under FATCA.
“Exempt Deposit Accounts”: (a) deposit accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Parent
Borrower to be paid to the Internal Revenue Service or state or local government
agencies within the following two months with respect to employees of any of the
Loan Parties, and (ii) amounts required to be paid over to an employee benefit
plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties, and (b) all segregated deposit accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) tax accounts, payroll accounts and trust accounts.
“Existing Credit Agreement”: as defined in the Recitals.
“Existing FCIs”: any standby letter of credit, bank guarantee, surety or other
FCI which is issued by an FCI Issuing Lender prior to the Effective Date and set
forth on Schedule 1.1D.
“Existing Letters of Credit”: any Letter of Credit which is issued by an Issuing
Lender prior to the Effective Date and set forth on Schedule 1.1E, which
Schedule 1.1E includes a designation for each such Existing Letter of Credit as
either a Financial Letter of Credit or a Non-Financial Letter of Credit.
“Extended Domestic Revolving Maturity Date”: as defined in Section 2.1(c)(i).
“Extended Foreign Trade Maturity Date”: as defined in Section 2.6(b)(i).
“Extended Global Revolving Maturity Date”: as defined in Section 2.1(d)(i).
“Extension Acceptance Notice”: as defined in Section 2.6(b)(i).
“Extension Date”: as defined in Section 2.6(b)(i).
“Extension Notice”: as defined in Section 2.6(b)(i).
“Face Amount”: with respect to any FCI or Letter of Credit, the principal face
amount of such FCI or Letter of Credit in Dollars or, as the case may be, any
other currency in which such FCI or Letter of Credit has


21

--------------------------------------------------------------------------------




been issued, such amount representing the maximum liability of the applicable
FCI Issuing Lender under such FCI or the applicable Issuing Lender under such
Letter of Credit which may only be increased by fees and interest payable with
respect to the secured obligation if, and to the extent, so provided for under
the terms of such FCI or such Letter of Credit.
“Facility”: each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the FCI Issuing Commitments, the FCIs issued
hereunder and the Existing FCIs designated as Existing FCIs on Schedule 1.1D and
governed hereby (the “Foreign Trade Facility”), (d) the Term Loan A made
hereunder and (e) the Incremental Term Loans under any term loan facility
established pursuant to Section 2.1(b) (each, an “Incremental Term Loan
Facility”).
“FATCA”: Sections 1471 through 1474 of the Code, as of the Effective Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“FCI”: a Warranty Guarantee, a Performance Guarantee, an Advance Payment
Guarantee, a Tender Guarantee, a General Purpose Guarantee, a Counter-Guarantee
or a Trade LC, in each case issued by an FCI Issuing Lender pursuant to the
terms hereof, or an Existing FCI designated as an Existing FCI on Schedule 1.1
D.
“FCI Assuming Person”: as defined in Section 2.6(a).
“FCI Commitment Fee”: as defined in Section 2.6(p)(i).
“FCI Disbursement”: as defined in Section 2.6(h)(i).
“FCI Fee”: as defined in Section 2.6(p)(ii).
“FCI Handling Fee”: as defined in Section 2.6(p)(iv).
“FCI Issuing Commitment”: with respect to each FCI Issuing Lender, the
commitment of such FCI Issuing Lender to issue FCIs, as such commitment may be
changed from time to time pursuant to this Agreement. The amount of each FCI
Issuing Lender’s FCI Issuing Commitment as of the Effective Date is set forth on
Schedule 1.1A. The aggregate principal amount of the FCI Issuing Commitments as
of the Effective Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).
“FCI Issuing Lender”: (a) a Lender with a FCI Issuing Commitment or with FCI
Issuing Lender Exposure related to FCIs; and (b) a Person that has had its FCI
Issuing Commitment terminated at the election of the Parent Borrower pursuant to
the terms of Section 2.6(b)(i) but that has issued prior to such termination any
FCI pursuant to Section 2.6 that continues to remain outstanding following such
termination (for which it has not received a Counter-Guarantee at the election
of the Parent Borrower in its sole discretion as credit support for such FCI);
provided that if such Person has received such a Counter-Guarantee, such Person
shall continue to have the rights and obligations of a FCI Issuing Lender to the
extent provided in Section 2.6(b)(i). Any FCI Issuing Lender may, in its
discretion, arrange for one or more FCIs to be issued by Affiliates or branch
offices of such FCI Issuing Lender, in which case the term “FCI Issuing Lender”
shall include any such Affiliate or branch office with respect to FCIs issued by
such Affiliate or branch office. Notwithstanding anything herein to the
contrary, (i)(A) Bank of America shall only be an FCI Issuing Lender with
respect to any Existing FCIs issued by Bank of America and outstanding as of the
Effective Date, and Bank of America shall not, for the avoidance of doubt, have
any obligation to issue any FCIs under this Agreement, and (B) on the earliest
date on which all Existing FCIs issued by Bank of America have expired, Bank of
America shall cease for all purposes to be an FCI Issuing Lender hereunder, and


22

--------------------------------------------------------------------------------




its FCI Issuing Commitment shall be cancelled in its entirety, and (ii)(A) DNB
shall only be an FCI Issuing Lender with respect to any Existing FCIs issued by
DNB and outstanding as of the Effective Date, and DNB shall not, for the
avoidance of doubt, have any obligation to issue any FCIs under this Agreement,
and (B) on the earliest date on which all Existing FCIs issued by DNB have
expired, DNB shall cease for all purposes to be an FCI Issuing Lender hereunder,
and its FCI Issuing Commitment shall be cancelled in its entirety.
“FCI Issuing Lender Exposure”: with respect to any FCI Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such FCI Issuing Lender’s obligations in respect of all FCIs issued by it at
or before such time plus (b) the Dollar Equivalent of the aggregate principal
amount of all FCI Disbursements made by such FCI Issuing Lender that have not
yet been reimbursed by or on behalf of the relevant Borrower at such time.
“FCI Issuing Lender Joinder Agreement”: a joinder agreement, substantially in
the form of Exhibit O, executed and delivered in accordance with the provisions
of Section 2.6(t).
“FCI Reimbursement Obligation”: the obligation of each relevant Borrower to
reimburse the relevant FCI Issuing Lender pursuant to Section 2.6(h) for FCI
Disbursements.
“FCI Requirements”: the requirements set forth on Schedule 1.1C.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as reasonably determined by the Administrative Agent.
“Fee Letter”: the letter agreement, dated June 7, 2019, among the Parent
Borrower, Bank of America and BofA Securities.
“Financial LC Disbursement”: a payment made by the applicable Issuing Lender
pursuant to a Financial Letter of Credit.
“Financial LC Exposure”: at any time, the sum of (a) the aggregate outstanding
amount of all Financial Letters of Credit that are denominated in Dollars at
such time plus (b) the aggregate principal amount of all Financial LC
Disbursements that are denominated in Dollars that have not yet been reimbursed
by or on behalf of the relevant Borrower at such time plus (c) the Alternative
Currency Financial LC Exposure at such time. The Financial LC Exposure of any
Domestic Revolving Lender at any time shall be its Applicable Domestic Revolving
Percentage of the total Financial LC Exposure at such time.
“Financial Letter of Credit”: a Letter of Credit that is a standby letter of
credit issued by an Issuing Lender pursuant to the terms hereof; provided that
no Non-Financial Letter of Credit shall be a Financial Letter of Credit.
“Financial Letter of Credit Assuming Person”: as defined in Section 2.5(a)(i).
“Financial Letter of Credit Fees”: as defined in Section 2.14(b)(i).
“Financial Officer”: the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.


23

--------------------------------------------------------------------------------




“Fixed Incremental Amount”: as defined in Section 2.1(b).
“Flood Hazard Property”: any Mortgaged Property that is in an area designated by
the Federal Emergency Management Agency as having special flood or mudslide
hazards.
“Flood Insurance Laws”: collectively, (a) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (c) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.
“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary”: any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia or (b) that is a Foreign Subsidiary Holdco.
“Foreign Subsidiary Borrower”: (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section, and (b)
with respect to the Foreign Trade Facility, any Foreign Subsidiary of the Parent
Borrower designated as a Foreign Subsidiary Borrower by the Parent Borrower
pursuant to Section 2.23(b) that has not ceased to be a Foreign Subsidiary
Borrower pursuant to such Section. Schedule 2.23 sets forth a list of the
Foreign Subsidiary Borrowers under the Global Revolving Facility and/or the
Foreign Trade Facility as of the Effective Date.
“Foreign Subsidiary Holdco”: any Domestic Subsidiary that has no material assets
other than the Capital Stock and/or Indebtedness of one or more Foreign
Subsidiaries, and other assets relating to an ownership interest in any such
Capital Stock.
“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility, the Foreign Trade Facility Agent) and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent (and,
with respect to any Foreign Subsidiary Borrower under the Foreign Trade
Facility, the Foreign Trade Facility Agent).
“Foreign Trade Facility”: as defined in the definition of Facility.
“Foreign Trade Facility Administrative Office”: the office of the Foreign Trade
Facility Agent located at Trade Center, Herzogstr. 15, 40217 Düsseldorf,
Germany, or such other office as may be designated by the Foreign Trade Facility
Agent by written notice to the Parent Borrower, the Administrative Agent and the
Lenders.
“Foreign Trade Facility Agent”: as defined in the definition of Administrative
Agent.
“Foreign Trade Maturity Date”: June 27, 2024 (as such date may be extended
pursuant to Section 2.6(b)); provided that if such date is not a Business Day,
the Foreign Trade Maturity Date shall be the immediately preceding Business Day.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a)(i) with
respect to any Issuing Lender of Financial Letters of Credit, such Defaulting
Lender’s Applicable Domestic Revolving Percentage of the outstanding Financial
LC Exposure other than Financial LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Domestic Revolving Commitments or cash collateralized in accordance with the
terms hereof, and (ii) with respect to any Issuing Lender of Non-Financial
Letters of Credit, such Defaulting Lender’s Applicable Global Revolving
Percentage of the outstanding Non-


24

--------------------------------------------------------------------------------




Financial LC Exposure other than Non-Financial LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders with Global Revolving Commitments or cash collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Domestic Revolving Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders with Domestic Revolving
Commitments or cash collateralized in accordance with the terms hereof.
“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“GAAP”: generally accepted accounting principles in the United States, subject
to Section 1.4.
“General Purpose Guarantee”: a customary standby letter of credit or bank
guarantee or surety issued by an FCI Issuing Lender (with respect to FCIs) or an
Issuing Lender (with respect to the Non-Financial Letters of Credit), in each
case for the purpose of supporting any obligations of the Parent Borrower or any
of its Restricted Subsidiaries or Joint Ventures, other than (a) Advance Payment
Guarantees, (b) Warranty Guarantees, (c) Performance Guarantees, (d) Tender
Guarantees and (e) any other customary standby letter of credit, bank guarantee
or surety issued to secure obligations which are recognized as Indebtedness,
save customs guarantees, guarantees for rental payments and for the benefit of
tax authorities and guarantees used as collateral in connection with court
proceedings.
“German Loan Party”: any Foreign Subsidiary Borrower that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) (including its
directors, managers, officers, agents and employees).
“Global Revolving Availability Period”: the period from and including the
Effective Date to but excluding the earlier of the Global Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(d)(i)) and the date
of termination of the Global Revolving Commitments.
“Global Revolving Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans and to acquire participations
in Non-Financial Letters of Credit hereunder, as such commitment may be changed
from time to time pursuant to this Agreement. The initial Global Revolving
Commitment of each Lender is set forth opposite the name of such Lender on
Schedule 1.1A or in the Assignment and Assumption or other agreement pursuant to
which such Lender becomes a party hereto, as applicable. The aggregate amount of
the Global Revolving Commitments as of the Effective Date is THREE HUNDRED
MILLION DOLLARS ($300,000,000).
“Global Revolving Commitment Fee”: as defined in Section 2.14(a).
“Global Revolving Exposure”: with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Alternative
Currencies plus (c) the Non-Financial LC Exposure.
“Global Revolving Extension Acceptance Notice”: as defined in Section 2.1(d)(i).
“Global Revolving Extension Date”: as defined in Section 2.1(d)(i).
“Global Revolving Extension Notice”: as defined in Section 2.1(d)(i).
“Global Revolving Facility”: as defined in the definition of Facility.


25

--------------------------------------------------------------------------------




“Global Revolving Lender”: a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.
“Global Revolving Loan”: a Loan made pursuant to Section 2.1(a)(ii).
“Global Revolving Maturity Date”: June 27, 2024 (as such date may be extended
pursuant to Section 2.1(d)); provided that if such date is not a Business Day,
the Global Revolving Maturity Date shall be the immediately preceding Business
Day.
“Global Revolving Note”: as defined in Section 2.10(d)(ii).
“Global Revolving Notice Date”: as defined in Section 2.1(d)(i).
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee”: with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.
“Guarantee and Collateral Agreement”: that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of the Effective Date, executed and
delivered by the Parent Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.
“Hedging Agreement”: (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps


26

--------------------------------------------------------------------------------




and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any master agreement.
“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.
“Incremental Basket Amount”: as defined in Section 2.1(b).
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit F together with such changes to such form as may be agreed to by the
applicable Borrower and the Lenders party to such notice.
“Incremental Term Lender”: each Lender with an outstanding Incremental Term
Loan.
“Incremental Term Loan Facility”: as defined in the definition of Facility.
“Incremental Term Loan Maturity Date”: with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be a date no earlier than the earlier of (a) the Domestic Revolving
Maturity Date and (b) the Global Revolving Maturity Date in effect prior to the
delivery of such Incremental Facility Activation Notice.
“Incremental Term Loans”: as defined in Section 2.1(b).
“Incremental Term Note”: as defined in Section 2.10(d)(v).
“Incur”: as defined in Section 6.2. “Incurrence” and “Incurred” shall have
correlative meanings.
“Indebtedness”: with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments and
representing extensions of credit, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than (i) current trade payables or liabilities for
deferred payment for services to employees and former employees, in each case
Incurred in the ordinary course of business and payable in accordance with
customary practices and (ii) unsecured Payables Programs in respect of current
trade payables Incurred in the ordinary course of business, so long as the
aggregate amount at any time outstanding that is owed in respect of such
Payables Programs does not exceed an amount equal to the current trade payables
so financed plus interest (or equivalent), yield, indemnities, fees and expenses
in connection therewith), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) all preferred and/or redeemable Capital
Stock of any Subsidiary of such Person that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is six months after the latest maturity date for any Loans or
any Facility hereunder, (k) Receivables Transaction Attributed Indebtedness and
(l) solely for the purposes of Section 6.2, all obligations of such Person in
respect of Hedging Agreements. The Indebtedness of any Person (i) shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship


27

--------------------------------------------------------------------------------




with such entity, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor and (ii) shall exclude customer deposits
in the ordinary course of business.
“Indemnified Taxes”: Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.
“Indemnitee”: as defined in Section 9.3(b).
“Indirect FCI”: as defined in Section 2.6(g)(iv).
“Indirect FCI Issuing Lender”: as defined in Section 2.6(g)(iv).
“Information”: as defined in Section 9.11.
“Information Memorandum”: the lender presentation, dated June, 2019, relating to
the Parent Borrower and the Facilities.
“Intellectual Property”: all trademarks, trademark applications, service marks,
trade names, copyrights, copyright applications, patents, patent applications
and other intellectual property rights.
“Interest Election Request”: a request by the relevant Borrower to convert or
continue a Borrowing of Domestic Revolving Loans, a Borrowing of Global
Revolving Loans, the Term Loan A Borrowing or an Incremental Term Loan Borrowing
in accordance with Section 2.8. An Interest Election Request shall be in a form
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), and shall be appropriately completed and signed by a
Responsible Officer of the relevant Borrower.
“Interest Payment Date”: (a) with respect to any ABR Loan (including a Swingline
Loan), the last Business Day of each March, June, September and December and the
Domestic Revolving Maturity Date, the Global Revolving Maturity Date, the Term
Loan A Maturity Date or any Incremental Term Loan Maturity Date, as applicable;
and (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period applicable to such Loan and the Domestic Revolving Maturity Date, the
Global Revolving Maturity Date, the Term Loan A Maturity Date or any Incremental
Term Loan Maturity Date, as applicable; provided that if any Interest Period for
a Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates.
“Interest Period”: with respect to each Eurocurrency Loan, the period commencing
on the date such Eurocurrency Loan is disbursed or converted to or continued as
a Eurocurrency Loan and ending on the date one (1), two (2), three (3) or six
(6) months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the applicable
Borrower in its Borrowing Request, or such other period that is twelve months or
less requested by the applicable Borrower and consented to by all of the Lenders
in the Facility in which such Eurocurrency Loan is to be made; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period (and, for purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing); (c) no Interest Period with respect to any Global Revolving Loan
shall extend beyond the Global Revolving Maturity Date; (d) no Interest Period
with respect to any Domestic Revolving Loan shall extend beyond the Domestic
Revolving Maturity Date; (e) no Interest Period with respect to any Incremental
Term Loan shall extend beyond the Incremental Term Loan Maturity Date applicable


28

--------------------------------------------------------------------------------




to such Incremental Term Loan; and (f) no Interest Period with respect to the
Term Loan A shall extend beyond the Term Loan A Maturity Date.
“Investments”: as defined in Section 6.5.
“Issuing Lender”: as the context may require, (a) Bank of America, with respect
to Financial Letters of Credit issued by it, (b) any other Domestic Revolving
Lender that becomes an Issuing Lender pursuant to Section 2.5(l)(i), with
respect to Financial Letters of Credit issued by it, (c) any Domestic Revolving
Lender or Global Revolving Lender that has issued an Existing Letter of Credit,
with respect to such Existing Letter of Credit and, in each case its successors
in such capacity as provided in Section 2.5(i), and (d) Deutsche Bank and Bank
of America, with respect to Non-Financial Letters of Credit issued by such
Issuing Lender; provided that the aggregate amount of Non-Financial Letters of
Credit required to be issued by an Issuing Lender shall not exceed the amount
set forth on Schedule 1.1F with respect to such Issuing Lender. Any Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates or branch offices of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch office with
respect to Letters of Credit issued by such Affiliate or branch office.
“Joinder Agreement”: a joinder agreement entered into by an additional grantor
pursuant to Section 5.11 and accepted by the Administrative Agent, in
substantially the form of Exhibit 21 to the Security Agreement.
“Joint FCI Issuing Lenders”: as defined in Section 2.6(m)(i).
“Joint Foreign Trade Facility Agent”: as defined in Section 2.6(m)(ii).
“Joint Signature FCI”: an FCI issued by two or more FCI Issuing Lenders acting
as several debtors in accordance with Section 2.6(m).
“Joint Venture”: any joint venture in which the Parent Borrower or any of its
Restricted Subsidiaries owns directly or indirectly at least 40% of the Capital
Stock.
“Judgment Currency”: as defined in Section 9.14(a).
“Judgment Currency Conversion Date”: as defined in Section 9.14(a).
“LC Disbursement”: a Financial LC Disbursement and/or a Non-Financial LC
Disbursement, as the context may require.
“LC Exposure”: Financial LC Exposure and/or Non-Financial LC Exposure, as the
context may require.
“Lenders”: the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to a New Lender Supplement or an Incremental
Facility Activation Notice and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes each Domestic Revolving
Lender, each Global Revolving Lender, each Term Loan A Lender, each Incremental
Term Lender, the Swingline Lender, each Issuing Lender and each FCI Issuing
Lender.
“Lending Office”: with respect to any Lender or any FCI Issuing Lender, the
office designated by such Lender or such FCI Issuing Lender by written notice to
the Foreign Trade Facility Agent, the Administrative Agent and the relevant
Borrower, which office may include any Affiliate of such Lender or such FCI
Issuing Lender or any domestic or foreign branch of such Lender or such FCI
Issuing Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender or an FCI Issuing Lender shall include its applicable
Lending Office.


29

--------------------------------------------------------------------------------




“Letter of Credit”: as the context may require, (a) any standby letter of credit
(other than an FCI) that is a Financial Letter of Credit issued pursuant to this
Agreement under the Domestic Revolving Facility, including the Existing Letters
of Credit specified as Financial Letters of Credit on Schedule 1.1E, or (b) to
the extent issued by Deutsche Bank or Bank of America, with respect to
Non-Financial Letters of Credit, any Warranty Guarantee, Performance Guarantee,
Advance Payment Guarantee, Tender Guarantee, General Purpose Guarantee or
Counter-Guarantee issued under the Global Revolving Facility, including the
Existing Letters of Credit specified as Non-Financial Letters of Credit on
Schedule 1.1E.
“Letter of Credit Cash Cover”: as defined in Section 2.5(c)(i).
“LIBOR”: as defined in the definition of “Eurocurrency Rate.”
“LIBOR Quoted Currency”: Dollars, Euro, Sterling, Yen and Swiss Franc, in each
case as long as there is a published LIBOR rate with respect thereto.
“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate”: as defined in Section 2.16(b).
“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Alternate Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Parent Borrower,
to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Condition Acquisition”: a Permitted Acquisition made by the Parent
Borrower or one or more of its Restricted Subsidiaries the consummation of which
is not conditioned on the availability of, or on obtaining, third party
financing.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, each of the Security Documents, each Note,
each Incremental Facility Activation Notice, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Fee Letter and the
Deutsche Bank Fee Letter.
“Loan Parties”: the Borrowers and the Subsidiary Guarantors.
“Long Term Letters of Credit”: the Existing Letters of Credit with expiry dates
after the Domestic Revolving Maturity Date.


30

--------------------------------------------------------------------------------




“Losses”: as defined in Section 9.3(b).
“Mandatory Cost”: any amount incurred at any time or from time to time by any
Lender during the term of the applicable Facility which constitutes fees, costs
or charges imposed on lenders generally in the jurisdiction in which such Lender
is domiciled, subject to regulation, or has its Lending Office by any
Governmental Authority.
“Material Acquisition”: any Permitted Acquisition of property or series of
related Permitted Acquisitions of property that (a) constitutes all or
substantially all of the assets of a business, unit or division of a Person or
that constitutes all or substantially all of the Capital Stock of a Person and
(b) involves Consideration in excess of $25,000,000.
“Material Adverse Effect”: a material adverse change in or a material adverse
effect on (a) the business, properties, or financial condition of the Parent
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform any of their obligations under
any Loan Document or (c) the rights of or benefits available to any Agent or any
Lender under any Loan Document.
“Material Disposition”: any Disposition of property or series of related
Dispositions of property that (a) involves all or substantially all of the
assets of a business, unit or division of a Person or constitutes all or
substantially all of the Capital Stock of a Restricted Subsidiary and (b) yields
gross proceeds to the Parent Borrower or any of its Restricted Subsidiaries in
excess of $25,000,000.
“Material Indebtedness”: Indebtedness (other than the Loans, Letters of Credit
and FCIs), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Parent Borrower and its Restricted Subsidiaries in an
aggregate principal amount exceeding $75,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary”: (a) any Restricted Subsidiary listed on Schedule 1.1B as
a Material Subsidiary and (b) any other Restricted Subsidiary of the Parent
Borrower created or acquired after the Effective Date that (i) is either a
Domestic Subsidiary or a Foreign Subsidiary that is directly owned by the Parent
Borrower or a Subsidiary Guarantor, and (ii) together with its Restricted
Subsidiaries, has aggregate assets (excluding assets that would be eliminated
upon consolidation in accordance with GAAP), at the time of determination, in
excess of $40,000,000.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage” or “Mortgages”: individually and collectively, each of the fee
mortgages, deeds of trust and deeds to secure debt executed by the Parent
Borrower or any Subsidiary Guarantor that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the holders of the Obligations in any Mortgaged Properties,
in form and substance reasonably satisfactory to the Administrative Agent.
“Mortgaged Property”: any owned real property of the Parent Borrower or any
Subsidiary Guarantor listed on Schedule 3.16(c) and designated as a “Mortgaged
Property” thereon, and any other owned real property of the Parent Borrower or
any Subsidiary Guarantor that is or is required to become encumbered by a
Mortgage in favor of the Administrative Agent in accordance with the terms of
this Agreement.
“Mortgaged Property Support Documents” with respect to any real property subject
to a Mortgage, (a) a fully executed and notarized Mortgage encumbering the fee
interest of the Parent Borrower or any Subsidiary Guarantor in such real
property, (b) title searches from a nationally recognized title insurance
company acceptable to the Administrative Agent with respect to such real
property, in form and substance reasonably satisfactory to


31

--------------------------------------------------------------------------------




the Administrative Agent, and (c) evidence (which, for the avoidance of doubt,
will include “life of loan” flood determinations) as to (i) whether such real
property is a Flood Hazard Property and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the Parent
Borrower’s or the applicable Subsidiary Guarantor’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Parent Borrower and its respective Subsidiaries
evidencing flood insurance satisfactory to the Administrative Agent and naming
the Administrative Agent and its successors and/or assigns as sole loss payee
for the benefit of the holders of the Obligations. For purposes of clarity,
neither the Parent Borrower nor any Subsidiary Guarantor shall be required to
provide any of the following with respect to any real property subject to a
Mortgage: (A) maps or plats of an as-built survey, (B) ALTA mortgagee title
insurance policies, (C) environmental questionnaires, environmental site
assessments or other environmental due diligence deliverables, (D) legal
opinions with respect to such Mortgages (other than customary corporate legal
opinions as to the power and authority to execute, deliver and perform such
Mortgages and the due execution and delivery of such Mortgages), (E) zoning
letters, or (F) appraisals.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA which the Parent Borrower or any ERISA Affiliate has an obligation to
contribute.
“Net Proceeds”: with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
or to pay any other Contractual Obligation secured by such asset or otherwise
subject to mandatory prepayment or repayment as a result of such event, (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by the
Parent Borrower and the Restricted Subsidiaries (including all taxes paid in
connection with the repatriation of the Net Proceeds of a Disposition), and (iv)
the amount of any reserves established by the Parent Borrower and the Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Parent
Borrower).
“New Lender Supplement”: a supplement substantially in the form of Exhibit G.
“New Zealand Dollar”: the lawful currency of New Zealand.
“Non-Extension Notice Date”: as defined in Section 2.5(b)(i).
“Non-Financial LC Disbursement”: a payment made by the applicable Issuing Lender
pursuant to a Non-Financial Letter of Credit.
“Non-Financial LC Exposure”: at any time, the sum of (a) the aggregate
outstanding amount of all Non-Financial Letters of Credit that are denominated
in Dollars at such time plus (b) the aggregate principal amount of all
Non-Financial LC Disbursements that are denominated in Dollars that have not yet
been reimbursed by or on behalf of the relevant Borrower at such time plus (c)
the Alternative Currency Non-Financial LC Exposure at such time. The
Non-Financial LC Exposure of any Global Revolving Lender at any time shall be
its Applicable Global Revolving Percentage of the total Non-Financial LC
Exposure at such time.


32

--------------------------------------------------------------------------------




“Non-Financial Letter of Credit”: a Letter of Credit that is a Warranty
Guarantee, a Performance Guarantee, an Advance Payment Guarantee, a Tender
Guarantee, a General Purpose Guarantee or a Counter-Guarantee, in each case
issued by an Issuing Lender pursuant to the terms hereof.
“Non-Financial Letter of Credit Assuming Person”: as defined in Section
2.5(a)(ii).
“Non-Financial Letter of Credit Fees”: as defined in Section 2.14(b)(ii).
“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.
“Non-U.S. Recipient”: as defined in Section 2.19(e).
“Note” or “Notes”: the Domestic Revolving Notes, the Global Revolving Notes, the
Term A Notes, the Swingline Note and/or the Incremental Term Notes, individually
or collectively, as appropriate.
“Notice Date”: as defined in Section 2.6(b)(i).
“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit Q or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Obligation Currency”: as defined in Section 9.14(a).
“Obligations”: the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, FCI Reimbursement
Obligations and all other obligations and liabilities of the Loan Parties
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans, Reimbursement Obligations, FCI Reimbursement
Obligations and interest accruing at the then applicable rate provided herein
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Agent or any Lender (or, in the case of any Specified
Hedging Agreement or any Specified Cash Management Agreement, any Lender or any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter Incurred, which may arise
under, out of, or in connection with, this Agreement, the other Loan Documents,
any Specified Hedging Agreement with any Lender or any Affiliate of any Lender
or any Specified Cash Management Agreement with any Lender or any Affiliate of
any Lender, in each case whether on account of principal, interest, premium,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Agent or to any Lender
that are required to be paid by any Loan Party pursuant to the terms of any of
the foregoing agreements); provided that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“Original FCI Account Party”: as defined in Section 2.6(a).
“Original FCI-Related Agreements”: as defined in Section 2.6(a).
“Original Financial Letter of Credit Account Party”: as defined in Section
2.5(a)(i).
“Original Financial Letter of Credit Agreements”: as defined in Section
2.5(a)(i).
“Original Non-Financial Letter of Credit Account Party”: as defined in Section
2.5(a)(ii).


33

--------------------------------------------------------------------------------




“Original Non-Financial Letter of Credit Agreements”: as defined in Section
2.5(a)(ii).
“Other Permitted Debt”: any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(l).
“Other Permitted Debt Documents”: all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document, other than those imposed as a result of a
present or former connection between the applicable Lender and the jurisdiction
imposing such tax (other than any connection arising from this Agreement) with
respect to an assignment or participation by a Lender (other than an assignment
made pursuant to Section 2.21).
“Parent Borrower”: as defined in the preamble.
“Participant”: as defined in Section 9.4(e).
“Participant Register”: as defined in Section 9.4(j).
“Participating Member State”: any member state of the European Union that adopts
or has adopted the Euro as its lawful currency in accordance with legislation of
the European Union relating to EMU.
“PATRIOT Act”: as defined in Section 3.17(c).
“Payables Programs”: payables programs established to enable the Parent Borrower
or any Restricted Subsidiary to purchase goods and services from vendors.
“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Guarantee”: a customary standby letter of credit or bank guarantee
or surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of customers of the Parent Borrower, any of its Restricted Subsidiaries or
any of its Joint Ventures for the purpose of supporting the fulfillment of such
parties’ performance obligations under any construction, service or similar
agreement.
“Permitted Acquisition”: any acquisition by the Parent Borrower or any
Restricted Subsidiary of a majority of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person (including any related Investment in any Restricted Subsidiary in order
to provide all or any portion of the Consideration for such acquisition), so
long as: (a) the Parent Borrower shall be in compliance, on a Pro Forma Basis
after giving effect to such acquisition, with the covenants contained in Section
6.1, in each case recomputed as at the last day of the most recently ended
fiscal quarter of the Parent Borrower for which the relevant information is
available as if such acquisition had occurred on the first day of each relevant
period for testing such compliance (as demonstrated, in the case of any
acquisition for which the aggregate Consideration is greater than or equal to
$50,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such acquisition); provided
that (i) with respect to any computation for any acquisition of any Person, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the financial standards
applicable to such Person and its Subsidiaries, as in effect at the time of such
acquisition, and (ii) for the purpose of determining compliance with the
covenants contained in Section 6.1 after giving effect to any Limited Condition
Acquisition on a Pro Forma Basis (including the incurrence of indebtedness in
connection therewith), (A) Consolidated Net Income (and any other financial term
derived therefrom) of the Parent Borrower


34

--------------------------------------------------------------------------------




and its Restricted Subsidiaries shall include any Consolidated Net Income of or
attributable to the Person or assets associated with any such Limited Condition
Acquisition and (B) at the Parent Borrower’s option, determinations of
compliance on a Pro Forma Basis with the covenants contained in Section 6.1
shall be determined as of the date the Acquisition Agreement is entered into and
calculated as if the Limited Condition Acquisition and other pro forma events in
connection therewith were consummated on such date; provided that if the Parent
Borrower shall elect to determine such compliance on the date on which such
Acquisition Agreement is executed and delivered, during the period commencing
with the execution and delivery of such Acquisition Agreement and ending on the
earlier to occur of (1) the date of consummation of such Limited Condition
Acquisition and (2) the date of abandonment by the Parent Borrower or the
applicable Restricted Subsidiary of such Limited Condition Acquisition, each
subsequent calculation of any ratio or basket required pursuant to the terms of
this Agreement (other than any such calculation required pursuant to Section 6.8
or Section 6.9) shall be calculated on a Pro Forma Basis assuming that such
Limited Condition Acquisition (and all transactions in connection therewith,
including the incurrence of any Incremental Term Loans or any Commitment
increase) has been consummated (and each calculation of any ratio or basket
required pursuant to the terms of Section 6.8 or Section 6.9 shall be deemed to
require two calculations of each of the relevant covenants set forth in Section
6.1, the first assuming that such Limited Condition Acquisition (and all
transactions in connection therewith, including the incurrence of any
Incremental Term Loans or any Commitment increase) has been consummated and the
second assuming that such transaction has been abandoned, and, for the avoidance
of doubt, with respect to any particular transaction for which compliance on a
Pro Forma Basis is required, each such calculation must demonstrate compliance
on a Pro Forma Basis in order for such transaction to be permitted); (b) no
Specified Default shall have occurred and be continuing, or would occur after
giving effect to such acquisition; provided that solely for the purpose of
determining compliance with this clause (b) as it relates to any Limited
Condition Acquisition, at the Parent Borrower’s option, determination of whether
a Specified Default shall have occurred and be continuing (other than any
Specified Default of the type specified in paragraphs (a), (b), (h), (i) or (j)
of Article VII) shall be tested as of the date the Acquisition Agreement is
entered into; provided, further, that, in any event, no Specified Default of the
type specified in paragraphs (a), (b), (h), (i) or (j) of Article VII shall have
occurred and be continuing on the date of consummation of any such Limited
Condition Acquisition; (c) substantially all of the property so acquired
(including substantially all of the property of any Person whose Capital Stock
is directly or indirectly acquired) is useful in the business of the general
type conducted by the Parent Borrower and its Restricted Subsidiaries on the
Effective Date or businesses reasonably related thereto; (d) the Capital Stock
so acquired (other than any Capital Stock that is not required by Section 5.11
to become Collateral) shall constitute and become Collateral as and when
required by Section 5.11; (e) to the extent that Collateral is required to be
pledged pursuant to this Agreement, substantially all of the property other than
Capital Stock so acquired (including substantially all of the property of any
Person whose Capital Stock is directly or indirectly acquired when such Person
becomes a direct or indirect Wholly Owned Subsidiary of the Parent Borrower in
accordance with clause (f), below, but excluding any assets to the extent such
assets are not required by Section 5.11 to become Collateral) shall constitute
and become Collateral; (f) any Person whose Capital Stock is directly or
indirectly acquired shall be, after giving effect to such acquisition, (i) with
respect to any such Person that is a Domestic Subsidiary, within six (6) months
of such acquisition, a direct or indirect Wholly Owned Subsidiary of the Parent
Borrower, and (ii) with respect to any such Person that is a Foreign Subsidiary,
within eighteen (18) months of such acquisition at least 80% of the Capital
Stock of such Foreign Subsidiary shall be owned directly or indirectly by the
Parent Borrower; and (g) any such acquisition shall have been approved by the
board of directors or comparable governing body of the relevant Person (unless
such relevant Person is a majority owned Subsidiary prior to such acquisition).
“Permitted Currencies”: Dollars, Sterling and Euros.
“Permitted Encumbrances”: (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law (and in the case of supply agreements governed by German law,
also contractually agreed), arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.5; (c) pledges and deposits made in the
ordinary course


35

--------------------------------------------------------------------------------




of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations (such as Liens on amounts deposited to
secure any Loan Party’s and its Restricted Subsidiaries’ obligations in
connection with pension liabilities (Altersteilzeitverpflichtungen) pursuant to
§ 8a German Partial Retirement Act (Altersteilzeitgesetz) or in connection with
time credits (Wertguthaben) pursuant to § 7e German Social Code IV
(Sozialgesetzbuch IV)); (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety, indemnity, release and appeal
bonds, performance or warranty bonds and other obligations of a like nature, and
guarantees or reimbursement or related obligations thereof, in each case in the
ordinary course of business; (e) deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements; (f) judgment (including
pre-judgment attachment) Liens not giving rise to an Event of Default; (g)
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary institution; provided that
(i) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Parent Borrower or any Restricted
Subsidiary in excess of those set forth by regulations promulgated by the Board
or other applicable Governmental Authority and (ii) such deposit account is not
intended by the Parent Borrower or any Restricted Subsidiary to provide
collateral to the depositary institution; (h) Liens arising from UCC financing
statement filings regarding operating leases or consignments entered into by the
Parent Borrower and any Restricted Subsidiary in the ordinary course of
business; (i) customary restrictions imposed on the license or transfer of
copyrighted or patented materials or other intellectual property and customary
provisions in agreements that restrict the assignment of such agreements or any
rights thereunder; (j) easements, leases, subleases, ground leases, zoning
restrictions, building codes, rights-of-way, minor defects or irregularities in
title and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary; (k) any Lien required to be granted under mandatory law in favor of
creditors as a consequence of a merger or a conversion permitted under this
Agreement due to Sections 22 and 204 German Reorganization Act
(Umwandlungsgesetz, UmwG); (l) Liens arising under the general terms and
conditions (Allgemeine Geschäftsbedingungen der Banken und Sparkassen) in
relation to bank accounts held in Germany; and (m) customary unperfected Liens
Incurred in the ordinary course of business that secure current trade payables
Incurred in the ordinary course of business and payable in accordance with
customary practices; provided that such Liens encumber only the assets related
to such current trade payables. Notwithstanding the foregoing, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Investments”: (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States
(or by any agency or instrumentality thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof; (b) investments in
commercial paper maturing within one year from the date of acquisition thereof
and having, at such date of acquisition, credit ratings from S&P or from Moody’s
of at least “A-2” or “P-2”, respectively; (c) investments in certificates of
deposit, banker’s acceptances, overnight bank deposits, eurodollar time deposits
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 or, in the case of
Foreign Subsidiaries, any local office of any commercial bank organized under
the laws of the relevant local jurisdiction or any OECD country or any political
subdivision thereof which has a combined capital and surplus and undivided
profits of not less than $500,000,000 and cash pooling arrangements among
Foreign Subsidiaries (sometimes intermediated by a commercial bank); (d)
marketable general obligations issued by any State of the United States or any
political subdivision of any such State or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having a credit rating of “A” or better from either S&P or Moody’s;
(e) repurchase agreements with a term of not more than 30 days for securities
described in clause (a), (c) or (d) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; (f) interests
in any investment company or money market fund which invests substantially all
of its assets in instruments of the type specified in clauses (a) through (e)
above; and (g) in the case of Foreign Subsidiaries (other


36

--------------------------------------------------------------------------------




than any Foreign Subsidiary Holdco), substantially similar Investments to those
set forth in clauses (a) through (f) above denominated in foreign currencies;
provided that references to the United States (or any agency, instrumentality or
State thereof) shall be deemed to mean foreign countries having a sovereign
rating of “A” or better from either S&P or Moody’s.
“Permitted Maturity”: with respect to any FCI, a maximum tenor of 60 months
following the issuance date with respect to such FCI (which (x) in the case of
any FCI that on the Effective Date is rolled into this Agreement in accordance
with the provisions hereof, shall be the Effective Date, (y) in the case of any
FCI that on any date subsequent to the Effective Date is rolled into this
Agreement in accordance with the provisions hereof, shall be such date after the
Effective Date, and (z) in the case of any extension of any FCI, shall be the
date of the amendment providing for such extension), unless the applicable
Borrower and the applicable FCI Issuing Lender shall have agreed in writing to a
longer tenor in their sole discretion. For purposes of this definition, “tenor”
shall mean the period remaining from time to time until the maturity of the
relevant FCI determined on the basis of the expiration date specified in the
relevant FCI in accordance with Section 2.6(c)(iv), or, in the absence of such
specific expiration date, the remaining Commercial Lifetime.
“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which the Parent Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Platform”: as defined in Section 5.1.
“Power and Energy Disposition”: the Disposition by the Parent Borrower of its
Power and Energy business, as described in the Form 8-K filed by the Parent
Borrower on May 2, 2019.
“Prepayment Event”:
(a)    any Disposition of property or series of related Dispositions of property
(excluding (i) any such Disposition permitted by paragraph (a), (b), (c), (f) or
(g) of Section 6.6, and (ii) any such Disposition permitted by paragraph (d) of
Section 6.6 (but, for the avoidance of doubt, subject to the proviso to
paragraph (d) of Section 6.6)) that yields aggregate gross proceeds to the
Parent Borrower or any of the Subsidiary Guarantors (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $25,000,000; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property of the
Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in excess
of $10,000,000; or
(c)    the Incurrence by the Parent Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.2.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect”: in respect of
a Specified Transaction, that such Specified Transaction and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable Reference Period for the
applicable covenant or requirement: (a)(i) with respect to any Material
Disposition, (A) income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded, and (B) any retirement or repayment of Indebtedness (with any
interest accrued during the relevant Reference Period on such Indebtedness, and
the principal of any Indebtedness repaid, to be excluded from the results of the
Parent Borrower


37

--------------------------------------------------------------------------------




and its Restricted Subsidiaries for such Reference Period) to the extent that
(1) the Parent Borrower has (or substantially concurrently with the consummation
of such Material Disposition shall have) (A) delivered an irrevocable notice to
the trustee, lender, administrative agent or other applicable Person(s) with
respect to the repayment or retirement thereof in accordance with the terms of
the documentation governing such Indebtedness and (B) delivered a notice to the
Administrative Agent of the delivery of such irrevocable notice as described in
the immediately foregoing clause (a), together with information regarding the
amount of Indebtedness being retired or repaid and the date on which it is to be
retired or repaid, and (2) such repayment or retirement of such Indebtedness
will be made with all or any portion of the Net Proceeds to be received from
such Disposition in the amount for which Administrative Agent has been notified
in accordance with the foregoing, within three (3) Business Days after receipt
thereof, plus such additional number of Business Days as may be required to give
effect to applicable notice periods required under the documentation governing
such Indebtedness and (ii) with respect to any Material Acquisition, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Parent
Borrower and its Restricted Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1, and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness
(with any interest accrued during the relevant Reference Period on such
Indebtedness, and the principal of any Indebtedness repaid, to be excluded from
the results of the Parent Borrower and its Restricted Subsidiaries for such
Reference Period), and (c) any incurrence or assumption of Indebtedness by the
Parent Borrower or any of its Restricted Subsidiaries (and if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that, (x) Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable and factually
supportable manner and certified by a Financial Officer of the Parent Borrower,
and (y) any such calculation shall be subject to the applicable limitations set
forth in the definition of Consolidated EBITDA, but without giving effect
(unless permitted for pro forma financial statements prepared in accordance with
Regulation S-X) to cost savings.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Lender”: as defined in Section 5.1.
“QFC”: has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support”: as defined in Section 9.20.
“Qualified ECP Guarantor”: at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by the Parent Borrower or any Restricted Subsidiary
pursuant to which the Parent Borrower or any Restricted Subsidiary may sell,
convey or otherwise transfer to a Receivables Entity or any other Person, or may
grant a security interest in, any Receivables (whether now existing or arising
in the future) of the Parent Borrower or any Restricted Subsidiary, and any
assets related thereto including all collateral securing such Receivables, all
contracts and all guarantees or other obligations in respect of such
Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.


38

--------------------------------------------------------------------------------




“Rate Determination Date”: the date that is, with respect to any Interest
Period, two (2) Business Days prior to the commencement of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Administrative Agent;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, then “Rate Determination Date” means such
other day as otherwise reasonably determined by the Administrative Agent).
“Ratio Incremental Amount”: a defined in Section 2.1(b).
“Rebasing Date”: as defined in Section 2.6(o)(i).
“Receivable”: a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the UCC as in effect in the State of New York and any
“supporting obligations” (as so defined) of such items.
“Receivables Entity”: either (a) any Restricted Subsidiary or (b) another Person
to which the Parent Borrower or any Restricted Subsidiary transfers Receivables
and related assets, in either case which engages in no activities other than in
connection with the financing of Receivables:
(i)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:
(A)    is guaranteed by the Parent Borrower or any Restricted Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Receivables Undertakings);
(B)    is recourse to or obligates the Parent Borrower or any Restricted
Subsidiary in any way other than pursuant to Standard Receivables Undertakings;
or
(C)    subjects any property or asset of the Parent Borrower or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Receivables Undertakings;
(ii)    with which neither the Parent Borrower nor any Restricted Subsidiary has
any material contract, agreement, arrangement or understanding (except in
connection with a purchase money note or Qualified Receivables Transaction
permitted by Section 6.6(c)) other than (A) on terms, taken as a whole, not
materially less favorable to the Parent Borrower or such Restricted Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Parent Borrower or (B) for the payment of fees in the ordinary
course of business in connection with servicing Receivables; and
(iii)    to which neither the Parent Borrower nor any Restricted Subsidiary has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.
“Receivables Transaction Attributed Indebtedness”: (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction, but
excluding any sale or factoring of Receivables), the amount of obligations
outstanding under the legal documents entered into as part of such Receivables
securitization on any date of determination that would be characterized as
principal if such Receivables securitization were structured as a secured
lending transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables, the cash purchase price paid by the buyer in
connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding


39

--------------------------------------------------------------------------------




any amounts applied to purchase fees or discount or in the nature of interest,
in each case as determined in good faith and in a consistent and commercially
reasonable manner by the Parent Borrower (provided that if such method of
calculation is not applicable to such sale or factoring of Receivables, the
amount of Receivables Transaction Attributed Indebtedness associated therewith
shall be determined in a manner mutually acceptable to the Parent Borrower and
the Administrative Agent).
“Reference Period”: any period of four consecutive fiscal quarters.
“Refinanced Term Loans”: as defined in Section 9.2(c)(i).
“Register”: as defined in Section 9.4(c).
“Reimbursement Obligation”: the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.
“Reinvestment Net Proceeds”: as defined in Section 2.12(c).
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, general or managing partners, officers,
employees, agents, trustees and advisors of such Person and such Person’s
Affiliates, and “Related Party” means any one of them.
“Release Date”: as defined in Section 9.13(a).
“Replacement Term Loans”: as defined in Section 9.2(c)(i).
“Required Lenders”: at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded FCI
Issuing Commitments, outstanding Loans, participations in outstanding Letters of
Credit, participations in Reimbursement Obligations, FCIs and FCI Reimbursement
Obligations; provided that the Commitments of, and the portion of the aggregate
outstanding amount of all Loans, LC Exposure and FCI Issuing Lender Exposure
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that if any Event
of Default shall have occurred and any determination needs to be made by the
Required Lenders under Article VII whether or not to terminate the Commitments
or accelerate the maturity of the Loans and other Obligations of the Borrowers
hereunder, the Commitments of, and the portion of the aggregate outstanding
amount of all Loans, LC Exposure and FCI Issuing Lender Exposure held or deemed
held by, any Lender shall be excluded for purposes of making a determination of
Required Lenders if such Lender notifies the Administrative Agent and the
Foreign Trade Facility Agent that in the good faith judgment of such Lender
failing to so exclude such amounts for such Lender would or might violate the
German Foreign Trade Act (Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.
“Requirements of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party, and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party, and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively


40

--------------------------------------------------------------------------------




presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of the Parent Borrower or any Restricted
Subsidiary or any option, warrant or other right (other than convertible or
exchangeable debt securities) to acquire any such Capital Stock of the Parent
Borrower or any Restricted Subsidiary.
“Restricted Subsidiary”: a Subsidiary of the Parent Borrower that is not an
Unrestricted Subsidiary.
“Retained Declined Proceeds”: as defined in Section 2.12(c).
“Revolving Commitments”: the aggregate of the Domestic Revolving Commitments and
the Global Revolving Commitments.
“S&P”: Standard & Poor’s Financial Services, LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Sale/Leaseback Transaction”: any arrangement providing for the leasing to the
Parent Borrower or any Restricted Subsidiary of real or personal property that
has been or is to be (a) sold or transferred by the Parent Borrower or any
Restricted Subsidiary or (b) constructed or acquired by a third party in
anticipation of a program of leasing to the Parent Borrower or any Restricted
Subsidiary.
“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), the German
Government or other relevant sanctions authority, as applicable to the
respective Lenders or Borrowers.
“Scheduled Unavailability Date”: as defined in Section 2.16(b).
“Security Agreement”: that certain Amended and Restated Security Agreement,
dated as of the Effective Date, executed and delivered by each Loan Party in
favor of the Administrative Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Security Documents”: the Guarantee and Collateral Agreement, each
Acknowledgement and Consent, each Assumption Agreement, the Security Agreement,
each Mortgage, any Mortgaged Property Support Documents, each Joinder Agreement,
and any other security documents granting a Lien on any property of any Person
to secure the obligations of any Loan Party under any Loan Document.
“Senior Note Indenture”: each of the 2024 Senior Note Indenture and the 2026
Senior Note Indenture.
“Senior Notes”: the 2024 Senior Notes and/or the 2026 Senior Notes, as the
context may require.
“Specified Cash Management Agreement”: (a) any agreement providing for treasury,
depositary or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services (excluding
letters of credit) and other cash management services, or any similar
transactions, between the Parent Borrower or any Subsidiary Guarantor and any
Lender or Affiliate thereof, existing on the Effective Date


41

--------------------------------------------------------------------------------




and (b) any agreement providing for treasury, depositary or cash management
services, including deposit accounts, overnight draft, credit cards, debit
cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services (excluding letters of credit) and other
cash management services, or any similar transactions, between the Parent
Borrower or any Subsidiary Guarantor and any Lender or Affiliate thereof, in
each case which has been designated by the Parent Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery of
such agreement by the Parent Borrower or such Subsidiary Guarantor, as a
“Specified Cash Management Agreement”.
“Specified Default”: an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (l), (m), (o) or (p) of Article VII.
“Specified Hedging Agreement”: any Hedging Agreement entered into between the
Parent Borrower or any Subsidiary Guarantor and any Lender or Affiliate thereof.
“Specified Loan Party”: as defined in Section 9.18.
“Specified Transaction”: (a) any Material Acquisition, (b) any Material
Disposition, (c) any incurrence or repayment of Indebtedness, or (d) any other
event that by the terms of the Loan Documents requires Pro Forma Compliance with
a test or covenant, calculation as to Pro Forma Effect with respect to a test or
covenant, or requires such test or covenant to be calculated on a Pro Forma
Basis.
“Standard Receivables Undertakings”: representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Restricted Subsidiary
which are reasonably customary in sale, factoring or securitization of
Receivables transactions.
“Sterling”: the lawful currency of the United Kingdom.
“Subordinated Debt”: any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).
“Subordinated Debt Documents”: all indentures, instruments, agreements and other
documents evidencing or governing the Subordinated Debt or providing for any
Guarantee or other right in respect thereof.
“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.
“Subsidiary Guarantor”: any Restricted Subsidiary that has guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement. For the
avoidance of doubt, no Excluded Subsidiary shall be, or shall be required to
become, a Subsidiary Guarantor.
“Supported QFC”: as defined in Section 9.20.


42

--------------------------------------------------------------------------------




“Swap Obligation”: with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swedish Krona”: the lawful currency of Sweden.
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Domestic Revolving Percentage of the total
Swingline Exposure at such time.
“Swingline Lender”: Bank of America, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan”: a Loan made pursuant to Section 2.4.
“Swingline Note”: as defined in Section 2.10(d)(iv).
“Swiss Franc”: the lawful currency of Switzerland.
“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Tender Guarantee”: a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of (actual or prospective) counterparties of the Parent Borrower or any of
its Restricted Subsidiaries or any of its Joint Ventures for the purpose of
securing the obligations assumed under any tender, for construction work or
other services.
“Term A Note”: as defined in Section 2.10(d)(iii).
“Term Loan A”: as defined in Section 2.1(e).
“Term Loan A Commitment”: as to each Lender, its portion of the Term Loan A made
to the Parent Borrower pursuant to Section 2.1(e), in the principal amount set
forth opposite such Lender’s name on Schedule 1.1A. The aggregate principal
amount of the Term Loan A Commitments of all of the Lenders as in effect on the
Effective Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).
“Term Loan A Lenders”: each Lender with an outstanding portion of the Term Loan
A.
“Term Loan A Maturity Date”: June 27, 2022; provided that if such date is not a
Business Day, the Term Loan A Maturity Date shall be the immediately preceding
Business Day.
“Term Loans”: collectively, the Term Loan A and the Incremental Term Loans.
“Total Consolidated Assets”: as at any date of determination, the total assets
of the Parent Borrower and its consolidated Restricted Subsidiaries, determined
in accordance with GAAP, as of the last day of the fiscal quarter ended
immediately prior to the date of such determination for which financial
statements have been (or are required pursuant to Section 5.1(a) or (b) to have
been) delivered to the Administrative Agent pursuant to Section 5.1(a) or


43

--------------------------------------------------------------------------------




(b) (or, with respect to any determination required prior to the delivery of
financial statements pursuant to Section 5.1(b) for the fiscal quarter ended
June 30, 2019, determined by reference to the interim financial statements
required pursuant to Section 4.1(c)(ii)).
“Total Domestic Exposure”: at any time, the sum of the total Domestic Revolving
Exposures.
“Total Global Exposure”: at any time, the sum of the total Global Revolving
Exposures.
“Trade LC”: a trade or commercial letter of credit.
“Transactions”: the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and FCIs
hereunder.
“Treaty”: the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.
“Type”: when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated. For purposes hereof, “rate” shall
include the Adjusted Eurocurrency Rate, the Alternate Base Rate and the
Alternate Rate, and “currency” shall include Dollars and any Alternative
Currency permitted hereunder.
“UCC”: for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.
“Undisclosed Administration”: in relation to a Lender or its parent company, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender or such
parent company, as the case may be, is subject to home jurisdiction supervision
if applicable law requires that such appointment is not to be publicly
disclosed.
“United States” and “U.S.”: the United States of America.
“Unrestricted Subsidiary”: a direct or indirect Subsidiary of the Parent
Borrower designated as an Unrestricted Subsidiary pursuant to Section 5.13 that
has not been redesignated as a Restricted Subsidiary pursuant to Section 5.13;
provided that in no event may any Loan Party be designated as an Unrestricted
Subsidiary.
“U.S. Special Resolution Regimes”: as defined in Section 9.20.
“Utilization Date”: as defined in Section 2.6(g)(i).
“Utilization Reduction Notice”: as defined in Section 2.6(k)(i).
“Utilization Request”: as defined in Section 2.6(c).
“VAT”: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b)     any other tax of a similar nature, whether imposed in a member state
of the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.


44

--------------------------------------------------------------------------------




“Warranty Guarantee”: a customary standby letter of credit or bank guarantee or
surety issued by an FCI Issuing Lender (with respect to FCIs) or an Issuing
Lender (with respect to the Non-Financial Letters of Credit), in each case in
favor of customers of the Parent Borrower or any of its Restricted Subsidiaries
or any of its Joint Ventures for the purpose of securing any warranty
obligations of the Parent Borrower or such Restricted Subsidiary.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries. Unless otherwise qualified, all
references to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” in
this Agreement shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of the Parent Borrower.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.
“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen”: the lawful currency of Japan.

Section 1.2    Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

Section 1.3    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) where applicable, any amount (including minimum borrowing, prepayment or
repayment amounts) expressed in Dollars shall, when referring to any currency
other than Dollars, be deemed to mean an amount of such currency having a Dollar
Equivalent approximately equal to such amount. Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, or disposition, or any
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation,


45

--------------------------------------------------------------------------------




amalgamation, assignment, sale, or disposition, or any similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person).

Section 1.4    Accounting Terms; GAAP; Pro Forma Calculations.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after December 31, 2018 there shall
occur any change in respect of GAAP (including the adoption of IFRS) from that
used in the preparation of audited financial statements referred to in Section
4.1(c)(ii) in a manner that would have a material effect on any matter under
Article VI, the Parent Borrower and the Administrative Agent will, within five
Business Days of notice from the Administrative Agent or the Parent Borrower, as
the case may be, to that effect, commence, and continue in good faith,
negotiations with a view towards making appropriate amendments to the provisions
hereof acceptable to the Required Lenders, to reflect as nearly as possible the
effect of Article VI as in effect on the Effective Date; provided further that,
until such notice shall have been withdrawn or the relevant provisions amended
in accordance herewith, Article VI shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become
effective. Notwithstanding the foregoing, leases shall be classified and
accounted for and categorized for compliance purposes on a basis consistent with
that reflected in the interim financial statements of the Parent Borrower
referred to in Section 4.1(c)(ii) notwithstanding any subsequent change in GAAP
relating thereto (and regardless of whether such change in GAAP occurred before
or after the Effective Date); provided that if at any time the classification of
leases pursuant to this Agreement at such time differs from the classification
of leases pursuant to GAAP in effect at such time, the Parent Borrower shall
provide to the Administrative Agent documentation reasonably satisfactory to the
Administrative Agent setting forth a reconciliation of any financial ratio
required pursuant to Section 6.1 (demonstrating the calculation of any such
financial ratio pursuant to the provisions of this Agreement as in effect at
such time and the calculation of any such financial ratio pursuant to GAAP in
effect at such time).
Notwithstanding the foregoing, during the period from the date of any
acquisition of any Person in accordance with the terms hereof through the last
day of the fiscal quarter of the Parent Borrower in which the acquisition of
such Person is consummated only, at the election of the Parent Borrower, all
terms of an accounting or financial nature with respect to such Person and its
Subsidiaries shall be construed in accordance with the accounting standards
applicable to such Person and its Subsidiaries, as in effect during such time
period.
Notwithstanding anything to the contrary contained in this Agreement, all
calculations of the Consolidated Leverage Ratio, the Consolidated Senior Secured
Leverage Ratio, and the Consolidated Interest Coverage Ratio, in each case,
shall be made on a Pro Forma Basis with respect to all Specified Transactions
occurring during the applicable Reference Period to which such calculation
relates. For purposes of determining compliance with any provision of this
Agreement which requires Pro Forma Compliance with any financial covenant set
forth in Section 6.1, (a) in the case of any such compliance required after
delivery of financial statements for the fiscal quarter ending June 30, 2019,
such Pro Forma Compliance shall be determined by reference to the maximum
Consolidated Leverage Ratio and/or minimum Consolidated Interest Coverage Ratio,
as applicable, permitted for the fiscal quarter most recently then ended for
which financial statements have been delivered (or were required to have been
delivered) in accordance with Section 5.1(a) or Section 5.1(b), as applicable,
or (b) in the case of any such compliance required prior to the delivery
referred to in clause (a) above, such Pro Forma Compliance shall be determined
by reference to (i) the interim financial statements required pursuant to
Section 4.1(c)(ii), and (ii) the maximum Consolidated Leverage Ratio and/or the
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending June 30, 2019.

Section 1.5    Exchange Rates.
(a)    The Administrative Agent or the applicable Issuing Lender, as applicable,
shall determine the Exchange Rates as of each Calculation Date to be used for
calculating Dollar Equivalent amounts of credit extensions


46

--------------------------------------------------------------------------------




and outstanding amounts denominated in Alternative Currencies. Such Exchange
Rates shall become effective as of such Calculation Date and shall be the
Exchanges Rates employed in converting any amounts between the applicable
currencies until the next Calculation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than for the purpose of converting into
Dollars, under Sections 2.5(d), (e), (h), (j) and (k) and 2.14(b), the
obligations of the Borrowers and the Domestic Revolving Lenders in respect of
Financial LC Disbursements that have not been reimbursed when due or the
obligations of the Borrowers and the Global Revolving Lenders in respect of
Non-Financial LC Disbursements that have not been reimbursed when due) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Lender, as
applicable.
(b)    Not later than 5:00 p.m. on each Calculation Date, the Administrative
Agent shall (i) determine the Global Revolving Exposure, the Alternative
Currency Financial LC Exposure or the Alternative Currency Non-Financial LC
Exposure, as the case may be, on such date (after giving effect to any Global
Revolving Loans to be made or any Alternative Currency Letters of Credit to be
issued, renewed, extended or terminated in connection with such determination)
and (ii) notify the Parent Borrower and, if applicable, each Issuing Lender of
the results of such determination.
(c)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be.

Section 1.6    Currency Conversion.
(a)    If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down by the Administrative Agent or the Foreign
Trade Facility Agent, as applicable, as it deems appropriate.
(b)    If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent specifies to be necessary to reflect the change in currency and to put the
Lenders in the same position, so far as possible, that they would have been in
if no change in currency had occurred.

Section 1.7    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

Section 1.8    Face Amount.
Unless otherwise specified herein, the Face Amount of a Letter of Credit or FCI
at any time shall be deemed to be the stated amount of such Letter of Credit or
FCI in effect at such time; provided that with respect to any Letter of Credit
or FCI that, by its terms or the terms of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable Issuing Lender or FCI Issuing Lender, as
applicable, relating to such Letter of Credit or FCI, provides for one or more
automatic increases in the


47

--------------------------------------------------------------------------------




stated amount thereof, the amount of such Letter of Credit or FCI shall be
deemed to be the maximum stated amount of such Letter of Credit or FCI after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

Section 1.9    Additional Alternative Currencies.
(a)    The Parent Borrower may from time to time request that Eurocurrency Loans
be made, or Financial Letters of Credit be issued, in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that (x) such requested currency is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars, (y)
any such request shall be subject to the approval of (i) subject to Section
2.21(b), each Lender with a Commitment under the Facility in which such currency
is requested to be made available and (ii) the Administrative Agent and, if
different, the Agent with respect to such Facility and (z) in the case of any
such request with respect to the issuance of Financial Letters of Credit, such
request shall be subject to the approval of each applicable Issuing Lender and
the Agent with respect to the applicable Facility.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired credit
extensions (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Financial Letters of
Credit, the applicable Issuing Lender(s) in its or their sole discretion). In
the case of any such request pertaining to Eurocurrency Loans, the
Administrative Agent shall promptly notify each Lender that has a Commitment
with respect to the applicable Facility; and in the case of any such request
pertaining to Financial Letters of Credit, the Administrative Agent shall
promptly notify the applicable Issuing Lender(s) thereof. Each Lender that has a
Commitment with respect to such Facility (in the case of any such request
pertaining to Eurocurrency Loans), the applicable Issuing Lender(s) (in the case
of a request pertaining to Financial Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five (5) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Loans or the issuance of Financial Letters of Credit, as
the case may be, in such requested currency.
(c)    Any failure by a Lender or the applicable Issuing Lender(s), as the case
may be, to respond to such request within the time period specified in Section
1.9(b) shall be deemed to be a refusal by such Lender or such Issuing Lender, as
the case may be, to permit Eurocurrency Loans to be made or Financial Letters of
Credit, as the case may be, to be issued in such requested currency. If the
Administrative Agent and all the Lenders that have a Commitment with respect to
the applicable Facility and, if applicable, the impacted Issuing Lender(s) each
consent to making Eurocurrency Loans and/or the issuance of Financial Letters of
Credit, as applicable, in such requested currency and the Administrative Agent,
such Lenders and such Issuing Lender(s), as appropriate, reasonably determine
that an appropriate interest rate is available to be used for such requested
currency, the Administrative Agent shall so notify the Parent Borrower and (i)
the Administrative Agent, such Lenders and/or such Issuing Lenders, as
applicable, may amend the definition of Eurocurrency Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Rate
for such currency and (ii) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency for purposes of any
Borrowings of Eurocurrency Loans or the issuance of Financial Letters of Credit,
as applicable. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.9, the Administrative
Agent shall promptly so notify the Parent Borrower.

Section 1.10    Amendment and Restatement.
The parties hereto agree that, on the Effective Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Effective Date shall in all
respects be continuing and shall be deemed to be Obligations


48

--------------------------------------------------------------------------------




outstanding hereunder; (c) the guarantees made to the holders of the obligations
pursuant to the loan documents entered into in connection with the Existing
Credit Agreement shall remain in full force and effect with respect to the
Obligations and are hereby reaffirmed; and (d) the security interests and liens
granted in favor of Bank of America, as administrative agent for the benefit of
the holders of the obligations, created under the collateral documents entered
into in connection with the Existing Credit Agreement shall remain in full force
and effect with respect to the Obligations and are hereby reaffirmed. On the
Effective Date, (i) the revolving credit extensions and revolving commitments
made by the lenders under the Existing Credit Agreement shall be re-allocated
and restated among the Lenders so that, as of the Effective Date, the respective
Revolving Commitments of the Lenders shall be as set forth on Schedule 1.1A
(and, as of the Effective Date, each Lender’s portion of (x) any outstanding
Domestic Revolving Loans shall be equal to its Applicable Domestic Revolving
Percentage of the outstanding amount of such Domestic Revolving Loans, and (y)
any outstanding Global Revolving Loans shall be equal to its Applicable Global
Revolving Percentage of the outstanding amount of such Global Revolving Loans),
(ii) each Existing FCI issued by an FCI Issuing Lender under the Existing Credit
Agreement (whether a participation foreign credit instrument or a bilateral
foreign credit instrument thereunder) shall be deemed for all purposes of this
Agreement to constitute an FCI issued by such FCI Issuing Lender pursuant hereto
for the applicable Borrower (and such Borrower, whether or not it is the
Borrower for which such Existing FCI was originally issued under the Existing
Credit Agreement, shall be obligated and liable in respect of such Existing FCI
under the terms and conditions of this Agreement as if such Existing FCI had
been originally issued at its request under this Agreement) and the FCI Issuing
Commitment of such FCI Issuing Lender under this Agreement shall be deemed
utilized in an amount equal to the Dollar Equivalent of all Existing FCIs issued
by it and determined as of the Effective Date, subject to any subsequent
determinations of such Dollar Equivalent pursuant to Section 2.6(n), (iii) the
applicable FCI Issuing Lender of each such Existing FCI that was treated as a
participation foreign credit instrument under the Existing Credit Agreement
hereby releases each of the lenders under the Existing Credit Agreement that had
a participation foreign credit instrument commitment under the Existing Credit
Agreement from their respective participation and indemnification obligations
under the Existing Credit Agreement in respect of the Existing FCIs issued by
it, and (iv) any Lender may exchange, continue or rollover all or the portion of
its credit extensions under the Existing Credit Agreement in connection with the
entering into of this Agreement pursuant to a cashless settlement mechanism
approved by the Parent Borrower, the Administrative Agent, the Foreign Trade
Facility Agent and such Lender. This Agreement constitutes an amendment to the
Existing Credit Agreement made under and in accordance with the terms of Section
9.2 of the Existing Credit Agreement.

ARTICLE II    

THE CREDITS

Section 2.1    Commitments; Incremental Facilities.
(a)    Subject to the terms and conditions set forth herein, each relevant
Lender agrees (i) to severally make Domestic Revolving Loans in Dollars to the
Parent Borrower from time to time during the Domestic Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Domestic Revolving Exposure exceeding such Lender’s Domestic Revolving
Commitment and (ii) to severally make Global Revolving Loans in Dollars or
Alternative Currencies (as specified in the Borrowing Requests with respect
thereto) to any Borrower from time to time during the Global Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Global Revolving Exposure exceeding such Lender’s Global Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Parent Borrower may borrow, prepay and reborrow Domestic
Revolving Loans, and any Borrower may borrow, prepay and reborrow Global
Revolving Loans.
(b)    The Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add
one or more term loan facilities (the loans thereunder, the “Incremental Term
Loans”) and/or


49

--------------------------------------------------------------------------------




increase the Commitments in respect of any of the Facilities by executing and
delivering to the Administrative Agent an Incremental Facility Activation Notice
specifying (i) the amount of such Incremental Term Loans and/or Commitment
increase, and (ii) in the case of any Incremental Term Loans, (A) the applicable
Incremental Term Loan Maturity Date, (B) the amortization schedule for such
Incremental Term Loans, which shall comply with Section 2.11(a), (C) the
Applicable Rate (and/or other pricing terms) for such Incremental Term Loans and
(D) the requested currency (which may be in Dollars or any Alternative
Currency); provided that (1) the aggregate principal amount of borrowings of
Incremental Term Loans outstanding at any time and Commitment increases pursuant
to this Section 2.1(b) in effect at any time shall not exceed, as of any date of
determination, (x) an amount equal to the greater of (I) $275,000,000, and (II)
the amount of Consolidated EBITDA for the period of four fiscal quarters most
recently ended on or prior to such date for which the Parent Borrower has
delivered financial statements pursuant to Section 5.1(a) or (b) and a
Compliance Certificate pursuant to Section 5.1(c) (such amount, the “Incremental
Basket Amount”), plus (y) an amount equal to all voluntary prepayments of the
Term Loans made pursuant to Section 2.12(a), all voluntary prepayments of the
Domestic Revolving Loans made pursuant to Section 2.12(a) (to the extent
accompanied by a permanent reduction in the aggregate Domestic Revolving
Commitments), all voluntary prepayments of the Global Revolving Loans made
pursuant to Section 2.12(a) (to the extent accompanied by a permanent reduction
in the aggregate Global Revolving Commitments), and all voluntary prepayments
of, or Cash Cover for, FCIs (so long as such voluntary prepayment, or the
provision of such Cash Cover, is accompanied by a permanent reduction in the FCI
Issuing Commitment of the applicable FCI Issuing Lender), in each case, (I) to
the extent such voluntary prepayments are made prior to such date, and (II)
excluding any such voluntary prepayments that are funded with the proceeds of
Incurrences of long-term Indebtedness (such amount, together with the
Incremental Basket Amount, the “Fixed Incremental Amount”; it being understood
that, for the avoidance of doubt, the amount of any Incremental Term Loans
and/or any increases in the Commitments incurred in reliance on the Fixed
Incremental Amount shall reduce the Fixed Incremental Amount), plus (z) an
unlimited amount, so long as, immediately after giving effect to the incurrence
of any such Incremental Term Loans and/or the establishment of any such increase
in the Commitments (tested solely on the date of funding of any such Incremental
Term Loan and/or establishment of any increase in the Commitments as set forth
in the Incremental Facility Activation Notice and not any time thereafter, and
assuming for such purposes that such Incremental Term Loan is fully drawn and/or
such Commitment increase is fully drawn) on a Pro Forma Basis, the Consolidated
Senior Secured Leverage Ratio (or, following the Release Date, the Consolidated
Leverage Ratio), as of the last day of the fiscal quarter of the Parent Borrower
most recently ended for which the Parent Borrower has delivered financial
statements pursuant to Section 5.1(a) or (b) and a Compliance Certificate
pursuant to Section 5.1(c), shall not be greater than 2.75 to 1.0 (the “Ratio
Incremental Amount”); (2) no Default or Event of Default shall be in existence
or would be caused by the Incurrence of such Incremental Term Loans and/or
establishment of such increase in the Commitments; and (3) after giving effect
to the Incurrence of any Incremental Term Loans and/or establishment of any
increase in the Commitments on a Pro Forma Basis (and assuming for such purposes
that such Incremental Term Loans are fully drawn and/or such Commitment increase
is fully drawn), the Parent Borrower would be in compliance with the financial
covenants contained in Section 6.1 as of the last day of the fiscal quarter of
the Parent Borrower most recently ended for which the Parent Borrower has
delivered financial statements pursuant to Section 5.1(a) or (b) (it being
understood and agreed that if any Borrower repays any Incremental Term Loans
and/or permanently terminates any Commitments provided pursuant to this Section
2.1(b), the Parent Borrower shall have new availability under this Section
2.1(b) for additional Incremental Term Loans and Commitment increases pursuant
to this Section 2.1(b) in the amount of such prepayment and/or termination up to
the aggregate amount permitted above); provided, further, that, if at any time
the Parent Borrower incurs any Incremental Term Loans and/or increases the
Commitments in respect of any of the Facilities, in each case, in reliance on
the Fixed Incremental Amount, then, in any such case, the Parent Borrower shall
be permitted to reclassify, upon notice to the Administrative Agent, such
Incremental Term Loans or such increased Commitments as having been incurred in
reliance on the Ratio Incremental Amount at any time thereafter so long as, at
such date of determination, the Parent Borrower would be in compliance on a Pro
Forma Basis with the required maximum Consolidated Senior Secured Leverage Ratio
(or, following the Release Date, the Consolidated Leverage Ratio) as of such
date (and, upon such reclassification, the amount of such Incremental Term Loans
and/or such increased Commitments shall not be counted as usage of the Fixed
Incremental Amount for any future incurrence of


50

--------------------------------------------------------------------------------




Incremental Term Loans and/or increases in Commitments in respect of any of the
Facilities). It is understood and agreed that the Parent Borrower may first
incur any Incremental Term Loan and/or establish any increase to the Commitments
in reliance on the Ratio Incremental Amount prior to incurring Incremental Term
Loans and/or establishing increases to the Commitments in reliance on the Fixed
Incremental Amount. To the extent that any Mortgaged Property exists at such
time or shall be required to be established in connection with such incurrence
of any Incremental Term Loans and/or increases in the Commitments in respect of
any of the Facilities, the receipt by the Administrative Agent of completed
“life of loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto) shall be a condition precedent to
the effectiveness of any such Incremental Term Loans and/or any such increase of
the Commitments in respect of any of the Facilities. In the case of any increase
in the Commitments under any Facility (other than any Incremental Term Loan
Facility), the terms applicable to such increased Commitments and the Loans
thereunder shall be the same as the terms applicable to the Facility being so
increased. In the case of any increase of the Domestic Revolving Facility or the
Global Revolving Facility, any new Lender added in connection with such increase
must be reasonably acceptable to the Administrative Agent and the applicable
Issuing Lenders (but not the Domestic Revolving Lenders or Global Revolving
Lenders, as applicable). In the case of any increase of the Foreign Trade
Facility, any new Lender added in connection with such increase must be
reasonably acceptable to the Administrative Agent and the Foreign Trade Facility
Agent. No Lender shall have any obligation to participate in any Incremental
Term Loan or other increase described in this paragraph unless it agrees to do
so in its sole discretion. Any additional bank, financial institution or other
entity which, with the consent of the Parent Borrower and the Administrative
Agent, and, if applicable, the Foreign Trade Facility Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with the making of any Incremental Term Loan or the making of any
additional Commitment shall execute a New Lender Supplement, whereupon such
bank, financial institution or other entity shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
Notwithstanding anything to the contrary in this Agreement, this Agreement may
be amended to incorporate additional terms (including customary “MFN”
protections, soft call protection, and excess cash flow mandatory prepayments,
in each case, that may be applicable with respect to any proposed Incremental
Term Loans (provided that to the extent an excess cash flow mandatory prepayment
is required in connection with the establishment of any Incremental Term Loans,
such excess cash flow mandatory prepayment shall be applied ratably to all Term
Loans and to the principal repayment installments thereof on a pro rata basis))
or conditions (including any additional conditions to the release of Collateral
set forth in Section 9.13(a)) to the extent such terms or conditions are
required by the Lenders providing any Incremental Term Loans, with any such
amendment requiring only the approval of the Parent Borrower, any Foreign
Subsidiary Borrowers, the other Loan Parties, the Lenders providing such
Incremental Term Loans, and the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement, if the proceeds of
any Incremental Term Loans are being used to finance a Limited Condition
Acquisition, and the Parent Borrower has obtained binding commitments of
Incremental Term Lenders to fund such Incremental Term Loans (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
such Incremental Term Loans shall be limited as follows, if and to the extent
such Incremental Term Lenders so agree with respect to their Acquisition
Financing Commitments: (a) the condition set forth in Section 4.2(a) shall apply
only with respect to customary “specified representations” approved by the
Incremental Term Lenders providing the Acquisition Financing Commitments or if
the circumstances giving rise to the failure of such conditions also entitle the
Parent Borrower or the applicable Restricted Subsidiaries to terminate its or
their obligations under the definitive agreement for such Limited Condition
Acquisition (each, an “Acquisition Agreement”), and (b) the reference in Section
4.2(b) to no Default or Event of Default shall mean the absence of a Default or
Event of Default at the date such Acquisition Agreement is executed and
delivered and the absence of an Event of Default under paragraphs (a), (b), (h),
(i) or (j) of Article VII at the date the applicable Limited Condition
Acquisition is consummated (it being understood that this sentence shall not
limit the conditions set forth in Section 4.2 with respect to any proposed
Borrowing or the issuance of any Letter


51

--------------------------------------------------------------------------------




of Credit or FCI in connection with such Permitted Acquisition or otherwise).
Additionally, for purposes of determining compliance with (x) clause (3) in the
first proviso of the first paragraph of this Section 2.1(b), or (y) compliance
with the Ratio Incremental Amount, in each case in connection with the
incurrence of any Incremental Term Loans used to finance all or any part of a
Limited Condition Acquisition, at the Parent Borrower’s option, the date for
purposes of determining such compliance shall be the date on which the
Acquisition Agreement for such Limited Condition Acquisition is executed and
delivered; provided that if the Parent Borrower shall elect to determine such
compliance on the date on which such Acquisition Agreement is executed and
delivered, during the period commencing with the execution and delivery of such
Acquisition Agreement and ending on the earlier to occur of (i) the date of
consummation of such Limited Condition Acquisition and (ii) the date of
abandonment by the Parent Borrower or the applicable Restricted Subsidiary of
such Limited Condition Acquisition, each subsequent calculation of any ratio or
basket required pursuant to the terms of this Agreement (other than any such
calculation required pursuant to Section 6.8 or Section 6.9) shall be calculated
on a Pro Forma Basis assuming that such Limited Condition Acquisition (and all
transactions in connection therewith, including the incurrence of any
Incremental Term Loans or any Commitment increase) has been consummated (and
each calculation of any ratio or basket required pursuant to Section 6.8 or
Section 6.9 shall be deemed to require two calculations of each of the relevant
covenants set forth in Section 6.1, the first assuming that such Limited
Condition Acquisition (and all transactions in connection therewith, including
the incurrence of any Incremental Term Loans or any Commitment increase) has
been consummated and the second assuming that such transaction has been
abandoned, and, for the avoidance of doubt, with respect to any particular
transaction for which compliance on a Pro Forma Basis is required, each such
calculation must demonstrate compliance on a Pro Forma Basis in order for such
transaction to be permitted). Nothing in the foregoing constitutes a waiver of
any Default or Event of Default under this Agreement or of any rights or
remedies of Lenders and the Administrative Agent under any provision of the Loan
Documents.
(c)    Extension Option for Domestic Revolving Commitments.
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent (such notice being a
“Domestic Revolving Extension Notice”) delivered no later than 60 days prior to
the Domestic Revolving Maturity Date (the date of such notice, the “Domestic
Revolving Notice Date”), request the Domestic Revolving Lenders to extend the
then applicable Domestic Revolving Maturity Date for an additional year (the
“Extended Domestic Revolving Maturity Date”). The Administrative Agent shall
promptly transmit any Domestic Revolving Extension Notice to each Domestic
Revolving Lender. Each Domestic Revolving Lender shall notify the Administrative
Agent whether it wishes to extend the then applicable Domestic Revolving
Maturity Date at least 30 days (or such earlier date as directed by the Parent
Borrower) prior to the then applicable Domestic Revolving Maturity Date, and any
such notice given by a Domestic Revolving Lender to the Administrative Agent,
once given, shall be irrevocable as to such Domestic Revolving Lender. The
Administrative Agent shall promptly notify the Parent Borrower of the notice of
each Domestic Revolving Lender that it wishes to extend (each, a “Domestic
Revolving Extension Acceptance Notice”). Any Domestic Revolving Lender which
does not expressly notify the Administrative Agent on or before the date that is
30 days (or such earlier date as directed by the Parent Borrower) prior to the
then applicable Domestic Revolving Maturity Date that it wishes to so extend the
then applicable Domestic Revolving Maturity Date shall be deemed to have
rejected the Parent Borrower’s request for extension of such Domestic Revolving
Maturity Date. If all the Domestic Revolving Lenders have elected (in their sole
and absolute discretion) to so extend the then applicable Domestic Revolving
Maturity Date, the Administrative Agent shall notify the Parent Borrower of such
election by the Domestic Revolving Lenders no later than five Business Days
after the date when Domestic Revolving Extension Acceptance Notices are due, and
effective on the date of such notice by the Administrative Agent to the Parent
Borrower (the “Domestic Revolving Extension Date”), the Domestic Revolving
Maturity Date shall be automatically and immediately so extended to the Extended
Domestic Revolving Maturity Date. No extension of the Domestic Revolving
Maturity Date will be permitted hereunder without the consent of all the
Domestic Revolving Lenders (after giving effect to the replacement of any
non-extending Domestic Revolving Lender pursuant to paragraph (iii) below, as
applicable) unless,


52

--------------------------------------------------------------------------------




at the election of the Parent Borrower, in writing to the Administrative Agent,
the Parent Borrower removes from the Domestic Revolving Facility each Domestic
Revolving Lender that has not so consented to the Extended Domestic Revolving
Maturity Date, in which case the Domestic Revolving Commitments of each such
removed Domestic Revolving Lender will be automatically terminated as of the
then applicable Domestic Revolving Maturity Date (not giving effect to the
proposed extension), and the aggregate Domestic Revolving Commitments shall be
reduced by the amounts of the Domestic Revolving Commitments of such removed
Domestic Revolving Lenders; provided that (x) after giving effect to any such
removal by the Parent Borrower and resulting termination of the Domestic
Revolving Commitment any such removed Domestic Revolving Lender, (A) the total
Domestic Revolving Exposure of the Domestic Revolving Lenders does not exceed
the total Domestic Revolving Commitments of all the extending Domestic Revolving
Lenders, and (B) the Borrowers and the Administrative Agent shall have entered
into such agreements, if any, as any of them shall have reasonably requested to
reflect such extension of the Domestic Revolving Facility with reduced Domestic
Revolving Commitments reflecting the removal of such Domestic Revolving Lenders
(and any participations purchased under this Agreement shall be automatically
appropriately adjusted in amount to reflect such changed Commitments) and (y)
any such removed Domestic Revolving Lender shall have received payment of all
amounts owing to such removed Domestic Revolving Lender with respect to its
Domestic Revolving Commitment, including the repayment of an amount equal to the
outstanding funded participations of all Financial LC Disbursements made by such
removed Domestic Revolving Lender, any accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
in connection with such Commitment. Upon the delivery of a Domestic Revolving
Extension Notice and upon the extension of the Domestic Revolving Maturity Date
pursuant to this Section 2.1(c)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Domestic Revolving Notice Date and
the Domestic Revolving Extension Date, as the case may be, that no Default or
Event of Default has occurred and is continuing. Notwithstanding anything
contained in this Agreement to the contrary, no Issuing Lender shall have any
obligation to issue Letters of Credit beyond the Domestic Revolving Maturity
Date unless such Issuing Lender agrees in writing to issue Letters of Credit
until the Extended Domestic Revolving Maturity Date.
(ii)    If the Domestic Revolving Maturity Date shall have been extended in
accordance with Section 2.1(c)(i), all references herein to the “Domestic
Revolving Maturity Date” shall refer to the Extended Domestic Revolving Maturity
Date.
(iii)    The Parent Borrower shall have the right on or before the applicable
Domestic Revolving Maturity Date to replace each non-extending Domestic
Revolving Lender with one or more Persons (A) reasonably satisfactory to the
Parent Borrower and the Administrative Agent and (B) satisfactory to the Issuing
Lenders in their sole discretion (the “Additional Domestic Revolving Commitment
Lender”), as provided in Section 2.21(b), each of which such Additional Domestic
Revolving Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Domestic Revolving Commitment
Lender shall, effective as of the applicable Domestic Revolving Maturity Date,
undertake a Domestic Revolving Commitment (and if any such Additional Domestic
Revolving Commitment Lender is already a Lender, its new Domestic Revolving
Commitment shall be in addition to any other Commitment of such Lender on such
date).
(d)    Extension Option for Global Revolving Commitments.
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent (such notice being a
“Global Revolving Extension Notice”) delivered no later than 60 days prior to
the Global Revolving Maturity Date (the date of such notice, the “Global
Revolving Notice Date”), request the Global Revolving Lenders to extend the then
applicable Global Revolving Maturity Date for an additional year (the “Extended
Global Revolving Maturity Date”). The Administrative Agent shall promptly
transmit any Global Revolving Extension Notice to each Global


53

--------------------------------------------------------------------------------




Revolving Lender. Each Global Revolving Lender shall notify the Administrative
Agent whether it wishes to extend the then applicable Global Revolving Maturity
Date at least 30 days (or such earlier date as directed by the Parent Borrower)
prior to the then applicable Global Revolving Maturity Date, and any such notice
given by a Global Revolving Lender to the Administrative Agent, once given,
shall be irrevocable as to such Global Revolving Lender. The Administrative
Agent shall promptly notify the Parent Borrower of the notice of each Global
Revolving Lender that it wishes to extend (each, an “Global Revolving Extension
Acceptance Notice”). Any Global Revolving Lender which does not expressly notify
the Administrative Agent on or before the date that is 30 days (or such earlier
date as directed by the Parent Borrower) prior to the then applicable Global
Revolving Maturity Date that it wishes to so extend the then applicable Global
Revolving Maturity Date shall be deemed to have rejected the Parent Borrower’s
request for extension of such Global Revolving Maturity Date. If all the Global
Revolving Lenders have elected (in their sole and absolute discretion) to so
extend the then applicable Global Revolving Maturity Date, the Administrative
Agent shall notify the Parent Borrower of such election by the Global Revolving
Lenders no later than five Business Days after the date when Global Revolving
Extension Acceptance Notices are due, and effective on the date of such notice
by the Administrative Agent to the Parent Borrower (the “Global Revolving
Extension Date”), the Global Revolving Maturity Date shall be automatically and
immediately so extended to the Extended Global Revolving Maturity Date. No
extension of the Global Revolving Maturity Date will be permitted hereunder
without the consent of all the Global Revolving Lenders (after giving effect to
the replacement of any non-extending Global Revolving Lender pursuant to
paragraph (iii) below, as applicable) unless, at the election of the Parent
Borrower, in writing to the Administrative Agent, the Parent Borrower removes
from the Global Revolving Facility each Global Revolving Lender that has not so
consented to the Extended Global Revolving Maturity Date, in which case the
Global Revolving Commitments of each such removed Global Revolving Lender will
be automatically terminated as of the then applicable Global Revolving Maturity
Date (not giving effect to the proposed extension), and the aggregate Global
Revolving Commitments shall be reduced by the amounts of the Global Revolving
Commitments of such removed Global Revolving Lenders; provided that (x) after
giving effect to any such removal by the Parent Borrower and resulting
termination of the Global Revolving Commitment any such removed Global Revolving
Lender, the Borrowers and the Administrative Agent shall have entered into such
agreements, if any, as any of them shall have reasonably requested to reflect
such extension of the Global Revolving Facility with reduced Global Revolving
Commitments reflecting the removal of such Global Revolving Lenders (and any
participations purchased under this Agreement shall be automatically
appropriately adjusted in amount to reflect such changed Commitments) and (y)
any such removed Global Revolving Lender shall have received payment of all
amounts owing to such removed Global Revolving Lender with respect to its Global
Revolving Commitment, including the repayment of an amount equal to the
outstanding funded participations of all Non-Financial LC Disbursements made by
such removed Global Revolving Lender, any accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
in connection with such Commitment. Upon the delivery of a Global Revolving
Extension Notice and upon the extension of the Global Revolving Maturity Date
pursuant to this Section 2.1(d)(i), the Parent Borrower shall be deemed to have
represented and warranted on and as of the Global Revolving Notice Date and the
Global Revolving Extension Date, as the case may be, that no Default or Event of
Default has occurred and is continuing.
(ii)    If the Global Revolving Maturity Date shall have been extended in
accordance with Section 2.1(d)(i), all references herein to the “Global
Revolving Maturity Date” shall refer to the Extended Global Revolving Maturity
Date.
(iii)    The Parent Borrower shall have the right on or before the applicable
Global Revolving Maturity Date to replace each non-extending Global Revolving
Lender with one or more Persons reasonably satisfactory to the Parent Borrower
and the Administrative Agent (the “Additional Global Revolving Commitment
Lender”), as provided in Section 2.21(b), each of which such Additional Global
Revolving Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such


54

--------------------------------------------------------------------------------




Additional Global Revolving Commitment Lender shall, effective as of the
applicable Global Revolving Maturity Date, undertake a Global Revolving
Commitment (and if any such Additional Global Revolving Commitment Lender is
already a Global Revolving Lender, its new Global Revolving Commitment shall be
in addition to any other Commitment of such Lender on such date).
(e)    Term Loan A. Subject to the terms and conditions set forth herein, each
Lender severally has made its portion of a term loan (the “Term Loan A”) to the
Parent Borrower in Dollars on the Effective Date in an amount equal to such
Lender’s Term Loan A Commitment. Each Lender shall make its portion of the Term
Loan A to the Parent Borrower by (i) continuing its portion of the term loan
outstanding under the Existing Credit Agreement immediately prior to the
Effective Date, and/or (ii) advancing additional amounts constituting all or any
portion of its portion of the Term Loan A on the Effective Date. Amounts repaid
on the Term Loan A may not be reborrowed. The Term Loan A may consist of ABR
Loans or Eurocurrency Loans or a combination thereof, as further provided
herein.

Section 2.2    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.
(b)    Subject to Section 2.16, (i) each Borrowing of Domestic Revolving Loans,
the Term Loan A and each Incremental Term Loan denominated in Dollars shall
consist entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may
request in accordance herewith, (ii) each Borrowing of Global Revolving Loans
shall consist entirely of Eurocurrency Loans and (iii) each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Loan to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that (i) a Borrowing of ABR Domestic Revolving Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Domestic
Revolving Commitments or that is required to finance the reimbursement of a
Financial LC Disbursement as contemplated by Section 2.5(e)(i) and (ii) a
Borrowing of ABR Global Revolving Loans may be in an aggregate amount that is
equal to the entire unused balance of the total Global Revolving Commitments or
that is required to finance the reimbursement of a Non-Financial LC Disbursement
as contemplated by Section 2.5(e)(ii). Each Swingline Loan shall be in an amount
that is an integral multiple of $500,000 and not less than $500,000. No more
than 10 Eurocurrency Borrowings may be outstanding at any one time under each
Facility.
(d)    Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Domestic
Revolving Maturity Date, the Global Revolving Maturity Date, the Term Loan A
Maturity Date or the applicable Incremental Term Loan Maturity Date, as
applicable.
(e)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent and such
Lender.

Section 2.3    Requests for Borrowings.


55

--------------------------------------------------------------------------------




To request a Borrowing (other than a continuation or conversion, which is
governed by Section 2.8) of Domestic Revolving Loans, Global Revolving Loans, or
Incremental Term Loans, the relevant Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 11:00 a.m. three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m. four Business
Days before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m. on the Business Day of the proposed
Borrowing; provided that if the applicable Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” (x) the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days (or five Business Days, in the case of a
Eurocurrency Borrowing denominated in an Alternative Currency) prior to the
requested date of such Borrowing, (y) the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them, and (z) not later than
11:00 a.m. three Business Days before the requested date of such Borrowing, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the applicable Lenders. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and (x) signed by the Parent Borrower or (y) in the case of Borrowings by
a Foreign Subsidiary Borrower, signed by the Parent Borrower or such Foreign
Subsidiary Borrower, as specified by the Parent Borrower by prior written notice
to the Administrative Agent. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.2: (A) the
applicable Borrower requesting such Borrowing (and be signed on behalf of such
Borrower); (B) the Class and Type of the requested Borrowing; (C) the aggregate
amount of such Borrowing; (D) the date of such Borrowing, which shall be a
Business Day; (E) in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto; (F) the location and number of the relevant
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.7; and (G) the currency of such Borrowing (which
shall be in Dollars in the case of any Domestic Revolving Loans and Swingline
Loans, and otherwise shall be in Dollars or an Alternative Currency). If no
election as to the currency of a Borrowing of Global Revolving Loans or
Incremental Term Loans is specified in any such notice, then the requested
Borrowing shall be denominated in Dollars. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in Dollars or a Eurocurrency Borrowing if denominated in an
Alternative Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.4    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Parent Borrower in Dollars from
time to time during the Domestic Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $40,000,000
or (ii) the sum of the total Domestic Revolving Exposures exceeding the total
Domestic Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, notwithstanding anything herein to the
contrary, the Parent Borrower shall notify the Administrative Agent of such
request by telephone (confirmed in writing in a form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Parent
Borrower), not later than 12:00 noon on the day of a proposed Swingline Loan.
Each such notice shall be


56

--------------------------------------------------------------------------------




irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the Parent
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Parent Borrower by wiring the amount to the account designated by the Parent
Borrower in the request for such Swingline Loan (or, in the case of a Swingline
Loan made to finance the reimbursement of a Financial LC Disbursement as
provided in Section 2.5(e)(i), by remittance to the applicable Issuing Lender)
by 3:00 p.m. on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon on any Business Day require the Domestic
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Domestic Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Domestic Revolving Lender, specifying in such notice
such Lender’s Applicable Domestic Revolving Percentage of such Swingline Loans.
Each Domestic Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender’s Applicable Domestic
Revolving Percentage of such Swingline Loans. Each Domestic Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders. The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

Section 2.5    Letters of Credit.
(a)    General.
(i)    Subject to the terms and conditions set forth herein, the Parent Borrower
may request the issuance of Financial Letters of Credit for its own account, in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender, at any time and from time to time during the Domestic Revolving
Availability Period. Notwithstanding the foregoing, the account party for each
Financial Letter of Credit shall be the Parent Borrower or the relevant Foreign
Subsidiary Borrower or Restricted Subsidiary or Joint Venture, as specified by
the Administrative Agent and the applicable Issuing Lender in consultation with
the Parent Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Parent Borrower to, or
entered into by the Parent Borrower with, the applicable Issuing Lender relating
to any Financial Letter of Credit, the terms and conditions of this Agreement
shall control. As specified on Schedule 1.1E, certain Existing Letters of Credit
shall be deemed to be “Financial Letters of Credit” for all purposes of this
Agreement and the other Loan Documents, and


57

--------------------------------------------------------------------------------




the Parent Borrower shall be obligated to reimburse the applicable Issuing
Lender hereunder for any drawings under such Financial Letters of Credit.
Furthermore, if (v) any letter of credit has been previously issued by an
Issuing Lender, (w) the reimbursement obligations of the account party (the
“Original Financial Letter of Credit Account Party”) relating to such letter of
credit have been or are assumed in writing by the Parent Borrower or any
Restricted Subsidiary (such assuming Person, the “Financial Letter of Credit
Assuming Person”) pursuant to a Permitted Acquisition or other transaction
permitted under this Agreement, (x) there is sufficient availability hereunder
for the inclusion of such letter of credit as a Financial Letter of Credit
hereunder, (y) such letter of credit satisfies all of the requirements of a
Financial Letter of Credit hereunder, and (z) the conditions of Sections 4.2(a)
and 4.2(b) are satisfied, then upon the written request (which written request
shall include a statement that the foregoing requirements set forth in clauses
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Administrative Agent of a copy of such
request bearing such consent, such letter of credit shall be (from the date of
such consent of such Issuing Lender) deemed a Financial Letter of Credit for all
purposes of this Agreement and the other Loan Documents and considered issued
hereunder pursuant to the terms hereof (the terms hereof and of the other Loan
Documents shall govern and prevail in the case of any conflict with the
provisions of the agreement(s) pursuant to which such letter of credit had been
issued (such agreement(s), the “Original Financial Letter of Credit
Agreements”), and such Issuing Lender shall be deemed to have released the
Original Financial Letter of Credit Account Party and the Financial Letter of
Credit Assuming Person from the Original Financial Letter of Credit Agreements
to the extent of such conflict). Notwithstanding that any such assumed letter of
credit is in support of any obligations of, or is for the account of, a
Restricted Subsidiary or Joint Venture, the Parent Borrower agrees that it shall
be obligated to reimburse the applicable Issuing Lender hereunder for any and
all drawings under such letter of credit.
(ii)    Subject to the terms and conditions set forth herein, any Borrower may
request the issuance of Non-Financial Letters of Credit for its own account, in
a form reasonably acceptable to the Foreign Trade Facility Agent and the
applicable Issuing Lender, at any time and from time to time during the Global
Revolving Availability Period; provided that the outstanding amount of all
obligations under Non-Financial Letters of Credit shall not exceed $100,000,000.
Notwithstanding the foregoing, the account party for each Non-Financial Letter
of Credit shall be the Parent Borrower or the relevant Foreign Subsidiary
Borrower or Restricted Subsidiary or Joint Venture, as specified by the Foreign
Trade Facility Agent and the applicable Issuing Lender in consultation with the
Parent Borrower. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, the applicable Issuing Lender relating to any
Non-Financial Letter of Credit, the terms and conditions of this Agreement shall
control. As specified on Schedule 1.1E, certain Existing Letters of Credit shall
be deemed to be “Non-Financial Letters of Credit” for all purposes of this
Agreement and the other Loan Documents, and the Parent Borrower shall be
obligated to reimburse the applicable Issuing Lender hereunder for any drawings
under such Non-Financial Letters of Credit. Furthermore, if (v) any letter of
credit has been previously issued by an Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original Non-Financial Letter of Credit
Account Party”) relating to such letter of credit have been or are assumed in
writing by the Parent Borrower or any Restricted Subsidiary (such assuming
Person, the “Non-Financial Letter of Credit Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under this Agreement, (x)
there is sufficient availability hereunder for the inclusion of such letter of
credit as a Non-Financial Letter of Credit hereunder, (y) such letter of credit
satisfies all of the requirements of a Non-Financial Letter of Credit hereunder,
and (z) the conditions of Sections 4.2(a) and 4.2(b) are satisfied, then upon
the written request (which written request shall include a statement that the
foregoing requirements set forth in clauses (v) through (z), inclusive, have
been satisfied) of the Parent Borrower to such Issuing Lender (consented to in
writing by such Issuing Lender) and the submission by the Parent Borrower to the
Foreign Trade Facility Agent of a copy of such request bearing such consent,


58

--------------------------------------------------------------------------------




such letter of credit shall be (from the date of such consent of such Issuing
Lender) deemed a Non-Financial Letter of Credit for all purposes of this
Agreement and the other Loan Documents and considered issued hereunder pursuant
to the terms hereof (the terms hereof and of the other Loan Documents shall
govern and prevail in the case of any conflict with the provisions of the
agreement(s) pursuant to which such letter of credit had been issued (such
agreement(s), the “Original Non-Financial Letter of Credit Agreements”), and
such Issuing Lender shall be deemed to have released the Original Non-Financial
Letter of Credit Account Party and the Non-Financial Letter of Credit Assuming
Person from the Original Non-Financial Letter of Credit Agreements to the extent
of such conflict). Notwithstanding that any such assumed letter of credit is in
support of any obligations of, or is for the account of, a Restricted Subsidiary
or Joint Venture, the Parent Borrower agrees that it shall be obligated to
reimburse the applicable Issuing Lender hereunder for any and all drawings under
such letter of credit.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(i)    To request the issuance of a Financial Letter of Credit (or the
amendment, renewal or extension of an outstanding Financial Letter of Credit),
the Parent Borrower shall deliver to the applicable Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Financial
Letter of Credit, or identifying the Financial Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Financial
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Financial Letter of Credit, the currency in which
such Financial Letter of Credit is to be denominated (which shall be Dollars or,
subject to Section 2.22, an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Financial Letter of Credit. If requested by the
applicable Issuing Lender, the Parent Borrower also shall submit a letter of
credit application on such Issuing Lender’s standard form in connection with any
request for a Financial Letter of Credit. Following receipt of such notice and
prior to the issuance of the requested Financial Letter of Credit, the
Administrative Agent shall calculate the Dollar Equivalent of such Financial
Letter of Credit and shall notify the Parent Borrower and the applicable Issuing
Lender of the amount of the Total Domestic Exposure after giving effect to (i)
the issuance of such Financial Letter of Credit, (ii) the issuance or expiration
of any other Financial Letter of Credit that is to be issued or will expire
prior to the requested date of issuance of such Financial Letter of Credit and
(iii) the borrowing or repayment of any Domestic Revolving Loans or Swingline
Loans that (based upon notices delivered to the Administrative Agent by the
Parent Borrower) are to be borrowed or repaid prior to the requested date of
issuance of such Financial Letter of Credit. A Financial Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Financial Letter of Credit the Parent Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (A) the aggregate outstanding
principal amount of all Domestic Revolving Loans plus the amount of all
Financial LC Exposure shall not exceed $200,000,000 and (B) the Total Domestic
Exposure shall not exceed the total Domestic Revolving Commitments. No Issuing
Lender shall be under any obligation to issue any Financial Letter of Credit if
any Domestic Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of cash
collateral or other credit support to the Administrative Agent, satisfactory to
such Issuing Lender (in its reasonable discretion) with the Parent Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.24(a)(iv)) with respect to the
Defaulting Lender arising from either the Financial Letter of Credit then
proposed to be issued or that Financial Letter of Credit and all other Financial
LC Exposure as to which such Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
If the Parent Borrower so requests, the applicable Issuing Lender may, in its
sole discretion, agree to issue a Financial Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension


59

--------------------------------------------------------------------------------




Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the applicable Issuing Lender to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Lender, the Parent Borrower shall
not be required to make a specific request to the applicable Issuing Lender for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Domestic Revolving Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Lender to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date that is five
Business Days prior to the Domestic Revolving Maturity Date; provided that the
applicable Issuing Lender shall not permit any such extension if (A) the
applicable Issuing Lender has determined that it would not be permitted, or
would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Lenders holding a majority of the Domestic Revolving Loans have
elected not to permit such extension or (2) from the Administrative Agent, any
Domestic Revolving Lender or the Parent Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the applicable Issuing Lender not to permit such
extension.
(ii)    Any request for the issuance, amendment, renewal or extension of a
Non-Financial Letter of Credit and the processing of Utilization Requests with
respect thereto and the expiration, cancellation, reduction or reversal thereof
shall be subject to the same terms, conditions and provisions of Section 2.6,
including as to the use of Permitted Currencies rather than Alternative
Currencies, except instead of relating to the processing of Utilization Requests
or the issuance, amendment, renewal, extension, expiration, cancellation,
reduction or reversal of a FCI, they shall relate to the issuance, amendment,
renewal or extension of a Non-Financial Letter of Credit, and the terms,
conditions and provisions of Section 2.6 shall apply mutatis mutandis to the
request for the issuance, amendment, renewal or extension of a Non-Financial
Letter of Credit and the processing of Utilization Requests with respect thereto
and the expiration, cancellation, reduction or reversal thereof; provided that
notwithstanding anything to the contrary in this Agreement, the applicable
Issuing Lender shall have discretion whether or not to require that any
Non-Financial Letter of Credit comply with the FCI Requirements.
(c)    Expiration Date.
(i)    Each Financial Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Financial Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Domestic Revolving Maturity Date.
Notwithstanding the foregoing sentence, as specified on Schedule 1.1E, certain
Long Term Letters of Credit shall be deemed to be “Financial Letters of Credit”
for all purposes of this Agreement and the other Loan Documents. The Parent
Borrower agrees that on the earlier of the Domestic Revolving Maturity Date or
other termination of this Agreement the Parent Borrower shall either (A) cause
each such Long Term Letter of Credit that is deemed to be a Financial Letter of
Credit to be surrendered for cancellation to the Parent Borrower, (B) provide
Letter of Credit Cash Cover or (C) provide a back to back letter of credit on
reasonably acceptable terms and conditions from a financial institution approved
by the applicable Issuing Lender (such approval not to be unreasonably withheld
in accordance with such Issuing Lender’s existing banking practice consistently
applied) or other credit support reasonably satisfactory to the Administrative
Agent in an amount equal to at least 103% of the Face Amount of each such Long
Term Letter of Credit that is deemed to be a Financial Letter of Credit. Upon
notice to the Administrative Agent of the termination, reduction or expiration
(without any pending drawing) of any such Long Term Letter of Credit that is
deemed to be a Financial Letter of Credit, the Administrative Agent shall
release the whole or relevant part of the Letter of Credit Cash Cover (or other


60

--------------------------------------------------------------------------------




relevant credit support) within three Business Days of the relevant date of
termination, reduction or expiration, and the Administrative Agent shall use the
Letter of Credit Cash Cover (or other relevant credit support) to promptly
reimburse the applicable Issuing Lender honoring any Long Term Letter of Credit
that is deemed to be a Financial Letter of Credit. If the Parent Borrower is
obliged to provide for Letter of Credit Cash Cover pursuant to the preceding
provisions, the Parent Borrower shall pay the relevant amount for which it shall
provide Letter of Credit Cash Cover in Dollars to an account of the
Administrative Agent, in the name of the Parent Borrower, to be maintained for
the benefit of the applicable Issuing Lender (such deposited amount, the “Letter
of Credit Cash Cover”). Such account shall be an interest bearing account
(subject to the preceding provisions with the amount of interest to be
determined by the Administrative Agent in accordance with its standard business
practice) in the name of the Parent Borrower and such account shall be pledged
to the Administrative Agent on the basis of a pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower. For the avoidance of doubt, the parties hereto agree that the
obligation of the Domestic Revolving Lenders hereunder to reimburse the
applicable Issuing Lender for any unreimbursed Financial LC Disbursements with
respect to any Long Term Letter of Credit that is deemed to be a Financial
Letter of Credit shall terminate on the Domestic Revolving Maturity Date with
respect to any drawings occurring after that date.
(ii)    Each Non-Financial Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Global
Revolving Maturity Date. Notwithstanding the foregoing sentence, as specified on
Schedule 1.1E, certain Long Term Letters of Credit shall be deemed to be
“Non-Financial Letters of Credit” for all purposes of this Agreement and the
other Loan Documents. The Parent Borrower agrees that on the earlier of the
Global Revolving Maturity Date or other termination of this Agreement the Parent
Borrower shall either (A) cause each such Long Term Letter of Credit that is
deemed to be a Non-Financial Letter of Credit to be surrendered for cancellation
to the Parent Borrower, (B) provide Letter of Credit Cash Cover to the
applicable Issuing Lender or (C) provide a back to back letter of credit on
reasonably acceptable terms and conditions from a financial institution approved
by the applicable Issuing Lender (such approval not to be unreasonably withheld
in accordance with such Issuing Lender’s existing banking practice consistently
applied) or other credit support reasonably satisfactory to applicable Issuing
Lender in an amount equal to at least 103% of the Face Amount of each such Long
Term Letter of Credit that is deemed to be a Non-Financial Letter of Credit.
Upon notice to the applicable Issuing Lender of any termination, reduction or
expiration (without any pending drawing) of any such Long Term Letter of Credit
that is deemed to be a Non-Financial Letter of Credit, the applicable Issuing
Lender shall release the whole or relevant part of the Letter of Credit Cash
Cover (or other relevant credit support) within three Business Days of the
relevant date of termination, reduction or expiration, and the applicable
Issuing Lender shall use the Letter of Credit Cash Cover (or other relevant
credit support) to promptly reimburse the honoring any Long Term Letter of
Credit that is deemed to be a Non-Financial Letter of Credit. If the Parent
Borrower is obliged to provide for Letter of Credit Cash Cover pursuant to the
preceding provisions, the Parent Borrower shall pay the relevant amount for
which it shall provide Letter of Credit Cash Cover in Dollars to an account of
the applicable Issuing Lender and in the name of the Parent Borrower. Such
account shall be an interest bearing account (subject to the preceding
provisions with the amount of interest to be determined by the applicable
Issuing Lender in accordance with its standard business practice) in the name of
the Parent Borrower and such account shall be pledged to the applicable Issuing
Lender on the basis of a pledge agreement in form and substance reasonably
satisfactory to the applicable Issuing Lender and the Parent Borrower. For the
avoidance of doubt, the parties hereto agree that the obligation of the Global
Revolving Lenders hereunder to reimburse the applicable Issuing Lender for any
unreimbursed Non-Financial LC Disbursements with respect to any Long Term Letter
of Credit that is deemed to be a Non-Financial Letter of Credit shall terminate
on the Global Revolving Maturity Date with respect to any drawings occurring
after that date.
(d)    Participations.


61

--------------------------------------------------------------------------------




(i)    By the issuance of a Financial Letter of Credit (or an amendment to a
Financial Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, the
applicable Issuing Lender shall be deemed to have granted, automatically, to
each Domestic Revolving Lender, and each Domestic Revolving Lender shall be
deemed to have acquired, automatically, from such Issuing Lender, a
participation in such Financial Letter of Credit equal to such Lender’s
Applicable Domestic Revolving Percentage of the aggregate amount available to be
drawn under such Financial Letter of Credit. In consideration and in furtherance
of the foregoing, each Domestic Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, for the
account of such Issuing Lender, such Lender’s Applicable Domestic Revolving
Percentage of (A) each Financial LC Disbursement made by such Issuing Lender in
Dollars and (B) the Dollar Equivalent, using the Exchange Rates on the date such
payment is required, of each Financial LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
Parent Borrower on the date due as provided in paragraph (e)(i) of this Section,
or of any reimbursement payment required to be refunded to the Parent Borrower
for any reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund). Each Domestic Revolving Lender acknowledges and agrees that its
obligations pursuant to this paragraph in respect of Financial Letters of Credit
are absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Financial
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Domestic Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(ii)    By the issuance of a Non-Financial Letter of Credit (or an amendment to
a Non-Financial Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, the
applicable Issuing Lender shall be deemed to have granted, automatically, to
each Global Revolving Lender, and each Global Revolving Lender shall be deemed
to have acquired, automatically, from such Issuing Lender, a participation in
such Non-Financial Letter of Credit equal to such Lender’s Applicable Global
Revolving Percentage of the aggregate amount available to be drawn under such
Non-Financial Letter of Credit. In consideration and in furtherance of the
foregoing, each Global Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such Issuing Lender, such Lender’s Applicable Global Revolving Percentage of (A)
each Non-Financial LC Disbursement made by such Issuing Lender in Dollars and
(B) the Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each Non-Financial LC Disbursement made by such Issuing Lender in
an Alternative Currency and, in each case, not reimbursed by the relevant
Borrower on the date due as provided in paragraph (e)(ii) of this Section, or of
any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund). Each Global Revolving Lender acknowledges and agrees that its
obligations pursuant to this paragraph in respect of Non-Financial Letters of
Credit are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Non-Financial Letter of Credit or the occurrence and continuance of a Default or
Event of Default or reduction or termination of the Global Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement.
(i)    If the applicable Issuing Lender shall make any Financial LC Disbursement
in respect of a Financial Letter of Credit, the Parent Borrower shall reimburse
such Financial LC Disbursement by paying to the Administrative Agent an amount
equal to such Financial LC Disbursement plus any interim interest incurred
pursuant to paragraph (h)(i) of this Section for (x) Financial LC Disbursements
made in Dollars, in Dollars, or (y) Financial LC Disbursements made in an
Alternative Currency, in an amount


62

--------------------------------------------------------------------------------




equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such Financial LC Disbursement is made, of such Financial LC
Disbursement, in each case, not later than 12:00 noon, New York City time or the
Applicable Time, as applicable, on the date that such Financial LC Disbursement
is made, if the Parent Borrower shall have received notice of such Financial LC
Disbursement prior to 10:00 a.m., New York City time or the Applicable Time, as
applicable, on such date, or, if such notice has not been received by the Parent
Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time or the Applicable Time, as applicable, on the Business Day
immediately following the day that the Parent Borrower receives such notice;
provided that, in the case of any Financial LC Disbursement made in Dollars, the
Parent Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.3 or 2.4 that such payment be financed in
Dollars with a Borrowing of ABR Domestic Revolving Loans or a Swingline Loan in
an equivalent amount and, to the extent so financed, the Parent Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing of ABR Domestic Revolving Loans or Swingline Loan. If the
Parent Borrower fails to make such payment when due, then (A) if such payment
relates to an Alternative Currency Letter of Credit, automatically and with no
further action required, the Parent Borrower’s obligation to reimburse the
applicable Financial LC Disbursement shall be permanently converted into an
obligation to reimburse the Dollar Equivalent, calculated using the Exchange
Rates on the date when such payment was due, of such Financial LC Disbursement
and (B) the Administrative Agent shall promptly notify the applicable Issuing
Lender and each other Domestic Revolving Lender of the applicable Financial LC
Disbursement, the Dollar Equivalent thereof (if such Financial LC Disbursement
relates to an Alternative Currency Letter of Credit), the payment then due from
the Parent Borrower in respect thereof and such Lender’s Applicable Domestic
Revolving Percentage thereof. Promptly following receipt of such notice, each
Domestic Revolving Lender shall pay to the Administrative Agent in Dollars its
Applicable Domestic Revolving Percentage of the payment then due from the Parent
Borrower (determined as provided in clause (A) above, if such payment relates to
an Alternative Currency Letter of Credit), in the same manner as provided in
Section 2.7 with respect to Loans made by such Lender (and Section 2.7 shall
apply, mutatis mutandis, to the payment obligations of the Domestic Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender in Dollars the amounts so received by it from the Domestic
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Parent Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Lender or, to the
extent that Domestic Revolving Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Lender, then to such Lenders and such
Issuing Lender as their interests may appear. Any payment made by a Domestic
Revolving Lender pursuant to this paragraph to reimburse any Issuing Lender for
any Financial LC Disbursement (other than the funding of ABR Domestic Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Parent Borrower of its obligation to reimburse such
Financial LC Disbursement.
(ii)    If the applicable Issuing Lender shall make any Non-Financial LC
Disbursement in respect of a Non-Financial Letter of Credit, the relevant
Borrower shall reimburse such Non-Financial LC Disbursement by paying to the
Foreign Trade Facility Agent an amount equal to such Non-Financial LC
Disbursement plus any interim interest incurred pursuant to paragraph (h)(ii) of
this Section for (x) Non-Financial LC Disbursements made in Dollars, in Dollars,
or (y) Non-Financial LC Disbursements made in an Alternative Currency, in an
amount equal to the Dollar Equivalent, calculated using the applicable Exchange
Rate on the date such Non-Financial LC Disbursement is made, of such
Non-Financial LC Disbursement, in each case, not later than 12:00 noon, New York
City time or the Applicable Time, as applicable, on the date that such
Non-Financial LC Disbursement is made, if such Borrower shall have received
notice of such Non-Financial LC Disbursement prior to 10:00 a.m., New York City
time or the Applicable Time, as applicable, on such date, or, if such notice has
not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time or the Applicable Time, as applicable,
on the Business Day immediately following the day that such Borrower receives
such notice; provided that, in the case of any Non-Financial LC Disbursement
made in Dollars, the relevant Borrower


63

--------------------------------------------------------------------------------




may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.3 or 2.4 that such payment be financed in Dollars with
a Borrowing of ABR Global Revolving Loans in an equivalent amount and, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of ABR Global Revolving
Loans. If the relevant Borrower fails to make such payment when due, then (A) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, such Borrower’s obligation to reimburse the
applicable Non-Financial LC Disbursement shall be permanently converted into an
obligation to reimburse the Dollar Equivalent, calculated using the Exchange
Rates on the date when such payment was due, of such Non-Financial LC
Disbursement and (B) the Foreign Trade Facility Agent shall promptly notify the
applicable Issuing Lender and each other Global Revolving Lender of the
applicable Non-Financial LC Disbursement, the Dollar Equivalent thereof (if such
Non-Financial LC Disbursement relates to an Alternative Currency Letter of
Credit), the payment then due from such Borrower in respect thereof and such
Lender’s Applicable Global Revolving Percentage thereof. Promptly following
receipt of such notice, each Global Revolving Lender shall pay to the Foreign
Trade Facility Agent in Dollars its Applicable Global Revolving Percentage of
the payment then due from the relevant Borrower (determined as provided in
clause (A) above, if such payment relates to an Alternative Currency Letter of
Credit), in the same manner as provided in Section 2.7 with respect to Loans
made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Global Revolving Lenders), and the Foreign Trade
Facility Agent shall promptly pay to the applicable Issuing Lender in Dollars
the amounts so received by it from the Global Revolving Lenders. Promptly
following receipt by the Foreign Trade Facility Agent of any payment from any
Borrower pursuant to this paragraph, the Foreign Trade Facility Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Global Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Global Revolving Lender
pursuant to this paragraph to reimburse any Issuing Lender for any Non-Financial
LC Disbursement (other than the funding of ABR Global Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such Non-Financial LC Disbursement.
(f)    Obligations Absolute.
(i)    The Parent Borrower’s obligation to reimburse Financial LC Disbursements
as provided in paragraph (e)(i) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(A) any lack of validity or enforceability of any Financial Letter of Credit,
any application for the issuance of a Financial Letter of Credit or this
Agreement, or any term or provision therein, (B) any draft or other document
presented under a Financial Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (C) payment by the applicable Issuing Lender under a Financial
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Financial Letter of Credit, (D) any adverse change
in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Parent Borrower or any Foreign Subsidiary Borrower
in the relevant currency markets generally or (E) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Financial Letter
of Credit or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Financial Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that
neither of the foregoing sentences


64

--------------------------------------------------------------------------------




shall be construed to excuse such Issuing Lender from liability to the Parent
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by the Parent Borrower that are
caused by such Issuing Lender’s gross negligence, willful misconduct or failure
to exercise care (each as determined in a final and non-appealable judgment of a
court of competent jurisdiction) when determining whether drafts and other
documents presented under a Financial Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Lender (each as
determined in a final and non-appealable judgment of a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Financial Letter of Credit, an Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Financial Letter of Credit.
(ii)    A Borrower’s obligation to reimburse Non-Financial LC Disbursements as
provided in paragraph (e)(ii) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(A) any lack of validity or enforceability of any Non-Financial Letter of
Credit, any application for the issuance of a Non-Financial Letter of Credit or
this Agreement, or any term or provision therein, (B) any draft or other
document presented under a Non-Financial Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (C) payment by the applicable Issuing Lender under a
Non-Financial Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Non-Financial Letter of Credit, (D)
any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Parent Borrower or any Foreign Subsidiary
Borrower in the relevant currency markets generally or (E) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. Neither the Foreign Trade Facility Agent, the Lenders nor any Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Non-Financial Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Non-Financial Letter of Credit (including any document required
to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Lender; provided that neither of the foregoing sentences shall be construed to
excuse such Issuing Lender from liability to a Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Lender’s gross
negligence, willful misconduct or failure to exercise care (each as determined
in a final and non-appealable judgment of a court of competent jurisdiction)
when determining whether drafts and other documents presented under a
Non-Financial Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Lender (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction), such Issuing
Lender shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Non-Financial Letter of
Credit, an Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make


65

--------------------------------------------------------------------------------




payment upon such documents if such documents are not in strict compliance with
the terms of such Non-Financial Letter of Credit.
(g)    Disbursement Procedures.
(i)    The applicable Issuing Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Financial Letter of Credit. Such Issuing Lender shall promptly notify
the Administrative Agent and the Parent Borrower by telephone (confirmed by
telecopy promptly thereafter) of such demand for payment and whether such
Issuing Lender has made or will make a Financial LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Parent Borrower of its obligation to reimburse such Issuing Lender
and the Domestic Revolving Lenders with respect to any such Financial LC
Disbursement.
(ii)    The applicable Issuing Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Non-Financial Letter of Credit. Such Issuing Lender shall promptly (and
before any payment is made in respect thereof) notify the relevant Borrower and
the Agents accordingly, including whether such Issuing Lender has made or will
make a Non-Financial LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the relevant Borrower of
its obligation to reimburse such Issuing Lender and the Global Revolving Lenders
with respect to any such Non-Financial LC Disbursement.
(h)    Interim Interest.
(i)    If an Issuing Lender shall make any Financial LC Disbursement, then,
unless the Parent Borrower shall reimburse such Financial LC Disbursement in
full on the date such Financial LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such
Financial LC Disbursement is made to but excluding the date that the Parent
Borrower reimburses such Financial LC Disbursement, at the rate per annum then
applicable to ABR Domestic Revolving Loans; provided that, if the Parent
Borrower fails to reimburse such Financial LC Disbursement (including any
interim interest incurred in connection with such Financial LC Disbursement
pursuant to this paragraph) when due pursuant to paragraph (e)(i) of this
Section, then Section 2.15(c) shall apply; provided, further, that, in the case
of a Financial LC Disbursement made under an Alternative Currency Letter of
Credit, the amount of interest due with respect thereto shall (A) in the case of
any Financial LC Disbursement that is reimbursed on or before the Business Day
immediately succeeding such Financial LC Disbursement, (1) be payable in an
amount equal to the Dollar Equivalent, calculated using the applicable Exchange
Rate on the date such Financial LC Disbursement is made, of such Financial LC
Disbursement and (2) if not reimbursed on the date of such Financial LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
the applicable Issuing Lender to be the cost to such Issuing Lender of funding
such Financial LC Disbursement plus the Applicable Rate applicable to
Eurocurrency Domestic Revolving Loans at such time and (B) in the case of any
Financial LC Disbursement that is reimbursed after the Business Day immediately
succeeding such Financial LC Disbursement (1) be payable in Dollars, (2) accrue
on the Dollar Equivalent, calculated using the Exchange Rates on the date such
Financial LC Disbursement was made, of such Financial LC Disbursement and (3)
bear interest at the rate per annum then applicable to ABR Domestic Revolving
Loans, subject to Section 2.15(c). Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Lender, except that interest
accrued on and after the date of payment by any Domestic Revolving Lender
pursuant to paragraph (e)(i) of this Section to reimburse such Issuing Lender
shall be for the account of such Lender to the extent of such payment.
(ii)    If an Issuing Lender shall make any Non-Financial LC Disbursement, then,
unless the relevant Borrower shall reimburse such Non-Financial LC Disbursement
in full on the date such Non-Financial LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such Non-Financial LC Disbursement is made to but excluding the date that such


66

--------------------------------------------------------------------------------




Borrower reimburses such Non-Financial LC Disbursement, at the rate per annum
then applicable to ABR Global Revolving Loans; provided that, if such Borrower
fails to reimburse such Non-Financial LC Disbursement (including any interim
interest incurred in connection with such Non-Financial LC Disbursement pursuant
to this paragraph) when due pursuant to paragraph (e)(ii) of this Section, then
Section 2.15(c) shall apply; provided, further, that, in the case of a
Non-Financial LC Disbursement made under an Alternative Currency Letter of
Credit, the amount of interest due with respect thereto shall (A) in the case of
any Non-Financial LC Disbursement that is reimbursed on or before the Business
Day immediately succeeding such Non-Financial LC Disbursement, (1) be payable in
an amount equal to the Dollar Equivalent, calculated using the applicable
Exchange Rate on the date such Non-Financial LC Disbursement is made, of such
Non-Financial LC Disbursement and (2) if not reimbursed on the date of such
Non-Financial LC Disbursement, bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Lender to be the cost to such
Issuing Lender of funding such Non-Financial LC Disbursement plus the Applicable
Rate applicable to Eurocurrency Global Revolving Loans at such time and (B) in
the case of any Non-Financial LC Disbursement that is reimbursed after the
Business Day immediately succeeding such Non-Financial LC Disbursement (1) be
payable in Dollars, (2) accrue on the Dollar Equivalent, calculated using the
Exchange Rates on the date such Non-Financial LC Disbursement was made, of such
Non-Financial LC Disbursement and (3) bear interest at the rate per annum then
applicable to ABR Global Revolving Loans, subject to Section 2.15(c). Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Lender, except that interest accrued on and after the date of payment by
any Global Revolving Lender pursuant to paragraph (e)(ii) of this Section to
reimburse such Issuing Lender shall be for the account of such Lender to the
extent of such payment.
(i)    Replacement of any Issuing Lender.
(i)    Any Issuing Lender of Financial Letters of Credit may be replaced at any
time by written agreement among the Parent Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Domestic Revolving Lenders of any such replacement of
such Issuing Lender. At the time any such replacement shall become effective,
the Parent Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Lender pursuant to Section 2.14(b)(i). From and after the
effective date of any such replacement, (A) the successor Issuing Lender shall
have all the rights and obligations of such Issuing Lender under this Agreement
with respect to Financial Letters of Credit to be issued thereafter and (B)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Financial Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Financial Letters of Credit.
(ii)    Any Issuing Lender of Non-Financial Letters of Credit may be replaced at
any time by written agreement among the Parent Borrower, the Foreign Trade
Facility Agent, the replaced Issuing Lender and the successor Issuing Lender.
The Foreign Trade Facility Agent shall notify the Global Revolving Lenders of
any such replacement of such Issuing Lender. At the time any such replacement
shall become effective, the Parent Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Lender pursuant to Section 2.14(b)(ii).
From and after the effective date of any such replacement, (A) the successor
Issuing Lender shall have all the rights and obligations of such Issuing Lender
under this Agreement with respect to Non-Financial Letters of Credit to be
issued thereafter and (B) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
After the replacement of an Issuing Lender hereunder, the replaced Issuing
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Non-


67

--------------------------------------------------------------------------------




Financial Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Non-Financial Letters of Credit.
(j)    Cash Collateralization.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Parent Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Domestic Revolving Lenders with Financial LC Exposure representing at least a
majority of the total Financial LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Parent Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Domestic Revolving Lenders, an amount in Dollars and
in cash equal to the Financial LC Exposure of the Parent Borrower as of such
date plus any accrued and unpaid interest thereon; provided that (A) the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit or Financial LC Disbursements in an Alternative Currency that the
Borrowers are not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Financial Letters
of Credit and Financial LC Disbursements and (B) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Parent Borrower
described in paragraph (h) or (i) of Article VII. For the purposes of this
paragraph, the Alternative Currency Financial LC Exposure shall be calculated
using the Exchange Rates on the date notice demanding cash collateralization is
delivered to the Parent Borrower. The Parent Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.12(c). Each such deposit pursuant to this paragraph or pursuant to Section
2.12(c) shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Parent Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Parent
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Lender for Financial LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Parent Borrower for the
Financial LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Domestic Revolving Lenders with
Financial LC Exposure representing at least a majority of the total Financial LC
Exposure), be applied to satisfy other obligations of the Parent Borrower under
this Agreement. If the Parent Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Parent
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Parent Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.12(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Parent Borrower as and to the
extent that, after giving effect to such return, the Parent Borrower would
remain in compliance with Section 2.12(c), and no Event of Default shall have
occurred and be continuing. Furthermore, if any Financial Letter of Credit is
outstanding on the date that the Parent Borrower terminates the Domestic
Revolving Commitments pursuant to Section 2.9(b), the Parent Borrower shall, on
the date of such termination, either (1) cause any such Financial Letter of
Credit to be surrendered for cancellation to the applicable Issuing Lender, (2)
provide cash collateral pursuant to the terms of this paragraph (or other credit
support reasonably satisfactory) to the Administrative Agent for the benefit of
such Issuing Lender in an amount equal to at least 103% of the Face Amount of
such Financial Letter of Credit pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent or (3) provide a backup
letter of credit on reasonably acceptable terms and conditions to such Issuing
Lender in an amount equal to at least 103% of the Face Amount of such Financial
Letter of Credit from a financial institution


68

--------------------------------------------------------------------------------




approved by such Issuing Lender (such approval not to be unreasonably withheld
or delayed in accordance with such Issuing Lender’s existing banking practice
consistently applied). The Parent Borrower hereby grants to the Administrative
Agent a security interest in all such cash collateral and all proceeds thereof.
Such cash collateral shall be maintained in a blocked interest-bearing deposit
account at Bank of America. Upon notice to the Administrative Agent of the
termination, reduction or expiration (without a pending drawing) of any such
Financial Letter of Credit, the Administrative Agent shall release the relevant
cash collateral within three Business Days of the relevant date of termination,
reduction or expiration, and the Administrative Agent shall use such cash
collateral to promptly reimburse any Issuing Lender honoring any drawing under
any such Financial Letter of Credit. Notwithstanding the foregoing, no Foreign
Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.
(ii)    If any Event of Default shall occur and be continuing, on the Business
Day that a Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Global
Revolving Lenders with Non-Financial LC Exposure representing at least a
majority of the total Non-Financial LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, such Borrower shall deposit in an account
with the Foreign Trade Facility Agent, in the name of the Foreign Trade Facility
Agent and for the benefit of the Global Revolving Lenders, an amount in Dollars
and in cash equal to the Non-Financial LC Exposure of such Borrower as of such
date plus any accrued and unpaid interest thereon; provided that (A) the
portions of such amount attributable to undrawn Alternative Currency Letters of
Credit or Non-Financial LC Disbursements in an Alternative Currency that the
Borrowers are not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Non-Financial
Letters of Credit and Non-Financial LC Disbursements and (B) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Parent Borrower described in paragraph (h) or (i) of Article VII. For the
purposes of this paragraph, the Alternative Currency Non-Financial LC Exposure
shall be calculated using the Exchange Rates on the date notice demanding cash
collateralization is delivered to a Borrower. Each Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.12(c). Each such deposit pursuant to this paragraph or pursuant to
Section 2.12(c) shall be held by the Foreign Trade Facility Agent as collateral
for the payment and performance of the obligations of the applicable Borrower
under this Agreement. The Foreign Trade Facility Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Foreign
Trade Facility Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Foreign Trade Facility Agent to reimburse the applicable Issuing
Lender for Non-Financial LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the relevant Borrower for the Non-Financial LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Global Revolving Lenders with Non-Financial LC
Exposure representing at least a majority of the total Non-Financial LC
Exposure), be applied to satisfy other obligations of such Borrower under this
Agreement. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived. If a
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.12(c), such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower as and to the extent that, after giving effect to
such return, such Borrower would remain in compliance with Section 2.12(c), and
no Event of Default shall have occurred and be continuing. Furthermore, if any
Non-Financial Letter of Credit is outstanding on the date that the Parent


69

--------------------------------------------------------------------------------




Borrower terminates the Global Revolving Commitments pursuant to Section 2.9(b),
the Parent Borrower shall, on the date of such termination, either (1) cause any
such Non-Financial Letter of Credit to be surrendered for cancellation to the
applicable Issuing Lender, (2) provide cash collateral pursuant to the terms of
this paragraph (or other credit support reasonably satisfactory) to the Foreign
Trade Facility Agent for the benefit of such Issuing Lender in an amount equal
to at least 103% of the Face Amount of such Non-Financial Letter of Credit
pursuant to documentation in form and substance reasonably satisfactory to the
Foreign Trade Facility Agent or (3) provide a backup letter of credit on
reasonably acceptable terms and conditions to such Issuing Lender in an amount
equal to at least 103% of the Face Amount of such Non-Financial Letter of Credit
from a financial institution approved by such Issuing Lender (such approval not
to be unreasonably withheld or delayed in accordance with such Issuing Lender’s
existing banking practice consistently applied). The Parent Borrower hereby
grants to the Foreign Trade Facility Agent a security interest in all such cash
collateral and all proceeds thereof. Such cash collateral shall be maintained in
a blocked interest-bearing deposit account at the Foreign Trade Facility Agent’s
institution. Upon notice to the Foreign Trade Facility Agent of the termination,
reduction or expiration (without a pending drawing) of any such Non-Financial
Letter of Credit, the Foreign Trade Facility Agent shall release the relevant
cash collateral within three Business Days of the relevant date of termination,
reduction or expiration, and the Foreign Trade Facility Agent shall use such
cash collateral to promptly reimburse any Issuing Lender honoring any drawing
under any such Non-Financial Letter of Credit. Notwithstanding the foregoing, no
Foreign Subsidiary Borrower shall be required to deposit cash in support of any
obligation of any other Borrower and no collateral or other credit support
provided by any Foreign Subsidiary Borrower shall serve as security for any
obligation of any other Borrower.
(k)    Conversion.
(i)    In the event that the Loans become immediately due and payable on any
date pursuant to Article VII, all amounts (A) that the Parent Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of Financial LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
the Parent Borrower has deposited cash collateral pursuant to Section 2.5(j)(i),
if such cash collateral was deposited in the applicable Alternative Currency to
the extent so deposited or applied), (B) that the Domestic Revolving Lenders are
at the time or thereafter become required to pay to the Administrative Agent and
the Administrative Agent is at the time or thereafter becomes required to
distribute to the applicable Issuing Lender pursuant to paragraph (e)(i) of this
Section in respect of unreimbursed Financial LC Disbursements made under any
Alternative Currency Letter of Credit and (C) of each Domestic Revolving
Lender’s participation in any Alternative Currency Letter of Credit under which
a Financial LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Equivalent, calculated
using the Exchange Rates on such date (or in the case of any Financial LC
Disbursement made after such date, on the date such Financial LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the applicable Issuing Lender or any Lender in
respect of the Obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.
(ii)    In the event that the Loans become immediately due and payable on any
date pursuant to Article VII, all amounts (A) that a Borrower is at the time or
thereafter becomes required to reimburse or otherwise pay to the Foreign Trade
Facility Agent in respect of Non-Financial LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.5(j)(ii), if
such cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (B) that the Global Revolving Lenders are at
the time or thereafter become required to pay to the Foreign Trade Facility
Agent and the Foreign Trade Facility Agent is at the time or thereafter becomes
required to distribute to the applicable Issuing Lender pursuant to paragraph
(e)(ii) of this Section in respect of unreimbursed Non-Financial LC


70

--------------------------------------------------------------------------------




Disbursements made under any Alternative Currency Letter of Credit and (C) of
each Global Revolving Lender’s participation in any Alternative Currency Letter
of Credit under which a Non-Financial LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any Non-Financial LC Disbursement made after such date, on the date such
Non-Financial LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Foreign Trade Facility Agent,
the applicable Issuing Lender or any Lender in respect of the Obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.
(l)    Additional Issuing Lenders.
(i)    The Parent Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld) and such Domestic Revolving Lender, designate one or more additional
Domestic Revolving Lenders to act as an Issuing Lender of Financial Letters of
Credit under the terms of this Agreement; provided that the total number of
Domestic Revolving Lenders so designated at any time plus the total number of
Issuing Lenders pursuant to clause (c) of the definition of the term “Issuing
Lender” at such time shall not exceed five. Any Domestic Revolving Lender
designated as Issuing Lender pursuant to this paragraph (l)(i) shall be deemed
to be an “Issuing Lender” for the purposes of this Agreement (in addition to
being a Domestic Revolving Lender) with respect to Financial Letters of Credit
issued by such Domestic Revolving Lender.
(ii)    The Parent Borrower may, at any time and from time to time with the
consent of the Foreign Trade Facility Agent (which consent shall not be
unreasonably withheld) and such Global Revolving Lender, designate one or more
additional Global Revolving Lenders to act as an Issuing Lender of Non-Financial
Letters of Credit under the terms of this Agreement; provided that the total
number of Global Revolving Lenders so designated at any time plus the total
number of Issuing Lenders pursuant to clause (c) of the definition of the term
“Issuing Lender” at such time shall not exceed three. Any Global Revolving
Lender designated as Issuing Lender pursuant to this paragraph (l)(ii) shall be
deemed to be an “Issuing Lender” for the purposes of this Agreement (in addition
to being a Global Revolving Lender) with respect to Non-Financial Letters of
Credit issued by such Global Revolving Lender.
(m)    Reporting.
(i)    Each Issuing Lender of Financial Letters of Credit will report in writing
to the Administrative Agent (A) on the first Business Day of each week, the
aggregate Face Amount of Financial Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week, (B) on or prior
to each Business Day on which such Issuing Lender expects to issue, amend
(including any increases or decreases), renew or extend any Financial Letter of
Credit, the date of such issuance or amendment, and the aggregate Face Amount of
Financial Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (C) on each Business Day on which such
Issuing Lender makes any Financial LC Disbursement, the date of such Financial
LC Disbursement and the amount of such Financial LC Disbursement and (D) on any
Business Day on which the Parent Borrower fails to reimburse a Financial LC
Disbursement required to be reimbursed to such Issuing Lender on such day, the
date of such failure, the Parent Borrower and amount of such Financial LC
Disbursement.
(ii)    Reporting requirements with respect to a Non-Financial Letter of Credit
shall be subject to the same terms, conditions and provisions of Section 2.6,
except instead of relating to the reporting requirements of an FCI, they shall
relate to the reporting requirements of a Non-Financial Letter of Credit,


71

--------------------------------------------------------------------------------




and the terms, conditions and provisions of Section 2.6 shall apply mutatis
mutandis to the reporting requirements of a Non-Financial Letter of Credit.

Section 2.6    FCIs.
(a)    FCI Issuing Commitments. Subject to the terms and conditions set forth
herein, (i) each FCI Issuing Lender severally agrees to issue FCIs (other than
Trade LCs), and (ii) each FCI Issuing Lender may, in its sole discretion and
with terms and conditions required by such FCI Issuing Lender, issue Trade LCs;
provided that after giving effect to any issuance of any FCI, the Dollar
Equivalent of the aggregate outstanding amount of the FCI Reimbursement
Obligations of such FCI Issuing Lender, and of the FCIs of such FCI Issuing
Lender shall not exceed the principal amount of the FCI Issuing Commitment of
such FCI Issuing Lender at such time. Each FCI Issuing Lender, after
consultation with the Parent Borrower or the applicable Foreign Subsidiary
Borrower, may issue any FCI by causing any domestic or foreign branch or
Affiliate of such FCI Issuing Lender to issue such FCI if in the judgment of
such FCI Issuing Lender such designation (A) would eliminate or reduce amounts
payable pursuant to Section 2.17, 2.19 or 2.19A, as the case may be, and (B)
would not subject such FCI Issuing Lender to any unreimbursed cost or expense,
or would otherwise be advantageous to such FCI Issuing Lender; provided that any
exercise of such option shall not affect the obligations of the relevant
Borrower or such FCI Issuing Lender under this Section 2.6. Furthermore, if (v)
any letter of credit, guarantee or surety has been previously issued by an FCI
Issuing Lender, (w) the reimbursement obligations of the account party (the
“Original FCI Account Party”) relating to such letter of credit, guarantee or
surety have been or are assumed in writing by the Parent Borrower or any
Restricted Subsidiary (such assuming Person, the “FCI Assuming Person”) pursuant
to a Permitted Acquisition or other transaction permitted under this Agreement,
(x) there is sufficient availability hereunder for the inclusion of such letter
of credit, guarantee or surety as an FCI hereunder, (y) such letter of credit,
guarantee or surety satisfies all of the requirements of an FCI hereunder, and
(z) the conditions of Sections 4.2(a) and 4.2(b) are satisfied, then upon the
written request of the Parent Borrower to such FCI Issuing Lender (consented to
in writing by such FCI Issuing Lender), the submission by the Parent Borrower to
the Foreign Trade Facility Agent of a copy of such request bearing such consent
and the submission by a Borrower to the Foreign Trade Facility Agent of a
completed Utilization Request including a statement that the foregoing
requirements in clauses (v) through (z), inclusive, have been satisfied and that
such Borrower submitting such Utilization Request shall be treated as a Borrower
hereunder with respect to such letter of credit, guarantee or surety, such
letter of credit, guarantee or surety shall be (from the date of such consent of
such FCI Issuing Lender) deemed an FCI for all purposes of this Agreement and
the other Loan Documents and considered issued hereunder at the request of the
Borrower that submitted such Utilization Request pursuant to the terms hereof
(the terms hereof and of the other Loan Documents shall govern and prevail in
the case of any conflict with the provisions of the agreement(s) pursuant to
which such letter of credit, guarantee or surety had been issued (such
agreement(s), the “Original FCI-Related Agreements”), and such FCI Issuing
Lender shall be deemed to have released the Original FCI Account Party and the
FCI Assuming Person from the Original FCI-Related Agreements to the extent of
such conflict). Any Utilization Request submitted to the Foreign Trade Facility
Agent pursuant to the immediately preceding sentence shall be reviewed and
processed in accordance with Section 2.6(c), Section 2.6(d), Section 2.6(e) and
Section 2.6(f), as applicable. Notwithstanding that any such assumed letter of
credit, guarantee or surety is in support of any obligations of, or is for the
account of, a Restricted Subsidiary or a Joint Venture, the Parent Borrower and
the Foreign Subsidiary Borrowers agree that the applicable Borrower (as
identified in the Utilization Request referenced above) shall be obligated to
reimburse the applicable FCI Issuing Lender hereunder for any and all drawings
under such letter of credit, guarantee or surety.
Notwithstanding anything to the contrary contained in this Agreement, the
following provisions shall apply in respect of Trade LCs: (1) each Trade LC
shall be administered directly between the Borrowers and the applicable FCI
Issuing Lender, and the Foreign Trade Facility Agent shall not be involved in
that process; (2) each request for the issuance or amendment of a Trade LC shall
be sent by the relevant Borrower directly to the FCI Issuing Lender requested to
issue or amend such Trade LC; (3) the applicable FCI Issuing Lender shall be
responsible for ensuring that neither the issuance of any Trade LC or other FCI
nor the issuance of any amendment increasing the stated amount of any thereof
causes such FCI Issuing Lender’s FCI Issuing Lender Exposure in respect of Trade


72

--------------------------------------------------------------------------------




LCs and other FCIs to exceed such FCI Issuing Lender’s FCI Issuing Commitment;
(4) the Borrowers and the applicable FCI Issuing Lender shall be responsible for
arranging for the reimbursement of any drawings under such Trade LCs; (5) the
reporting as to outstanding Trade LCs, including the issuance thereof, any
drawings thereunder, any banker’s acceptances created thereunder, any deferred
payment undertakings incurred thereunder, and any obligations thereunder to
reimburse any negotiating banks, confirming banks or other nominated banks shall
be as agreed from time to time by the Borrowers and the applicable FCI Issuing
Lender; (6) the applicable FCI Issuing Lender shall be responsible for
determining and monitoring whether, due to changes in foreign currency rates or
otherwise, the aggregate Dollar Equivalent of the FCI Issuing Lender Exposure of
such FCI Issuing Lender in respect of Trade LCs and other FCIs at any time
exceeds such FCI Issuing Lender’s FCI Issuing Commitment and, if there is such
an excess, the relevant Borrower shall arrange to provide Cash Cover for the
amount of such excess in accordance with Section 2.6(o)(i); and (7) the
Borrowers and the applicable FCI Issuing Lender shall be responsible for the
calculation, payment and collection of all fees and handling charges with
respect to Trade LCs (including arranging for any necessary offset to take
account of any fees calculated by the Foreign Trade Facility Agent without
reference to such Trade LCs); provided that any FCI Fees payable to any FCI
Issuing Lender in respect of Trade LCs shall be reduced by the amount of any
related FCI Commitment Fee payable in respect of the FCI Issuing Commitment of
such FCI Issuing Lender utilized by the issuance of such Trade LCs.
(b)    Extension Option.
(i)    The Parent Borrower may from time to time during the term of this
Agreement, by written notice to each of the Administrative Agent and the Foreign
Trade Facility Agent (such notice being an “Extension Notice”) delivered no
later than 60 days prior to the Foreign Trade Maturity Date (the date of such
notice, the “Notice Date”), request the FCI Issuing Lenders to extend the then
applicable Foreign Trade Maturity Date for an additional year (the “Extended
Foreign Trade Maturity Date”). The Foreign Trade Facility Agent shall promptly
transmit any Extension Notice to each FCI Issuing Lender. Each FCI Issuing
Lender shall notify the Foreign Trade Facility Agent whether it wishes to extend
the then applicable Foreign Trade Maturity Date at least 30 days (or such
earlier date as directed by the Parent Borrower) prior to the then applicable
Foreign Trade Maturity Date, and any such notice given by an FCI Issuing Lender
to the Foreign Trade Facility Agent, once given, shall be irrevocable as to such
FCI Issuing Lender. The Foreign Trade Facility Agent shall promptly notify the
Administrative Agent and the Parent Borrower of the notice of each FCI Issuing
Lender that it wishes to extend (each, an “Extension Acceptance Notice”). Any
FCI Issuing Lender which does not expressly notify the Foreign Trade Facility
Agent on or before the date that is 30 days (or such earlier date as directed by
the Parent Borrower) prior to the then applicable Foreign Trade Maturity Date
that it wishes to so extend the then applicable Foreign Trade Maturity Date
shall be deemed to have rejected the Parent Borrower’s request for extension of
such Foreign Trade Maturity Date. If all the FCI Issuing Lenders have elected
(in their sole and absolute discretion) to so extend the then applicable Foreign
Trade Maturity Date, the Foreign Trade Facility Agent shall notify the
Administrative Agent and the Parent Borrower of such election by the FCI Issuing
Lenders no later than five Business Days after the date when Extension
Acceptance Notices are due, and effective on the date of such notice by the
Foreign Trade Facility Agent to the Administrative Agent and the Parent Borrower
(the “Extension Date”), the Foreign Trade Maturity Date shall be automatically
and immediately so extended to the Extended Foreign Trade Maturity Date. No
extension will be permitted hereunder without the consent of all the FCI Issuing
Lenders (after giving effect to the replacement of any non-extending FCI Issuing
Lender pursuant to paragraph (iii) below) unless, at the election of the Parent
Borrower, in writing to the Administrative Agent and the Foreign Trade Facility
Agent, the Parent Borrower removes from the Foreign Trade Facility each FCI
Issuing Lender that has not so consented to the Extended Foreign Trade Maturity
Date, in which case the FCI Issuing Commitments of each such removed FCI Issuing
Lender will be automatically terminated as of the then applicable Foreign Trade
Maturity Date (not giving effect to the proposed extension), and the aggregate
FCI Issuing Commitments hereunder shall be reduced as of the then applicable
Foreign Trade Maturity Date (not giving effect to the proposed extension) by the
amounts of the FCI Issuing Commitments of each such removed FCI Issuing Lender;
provided that, (x) after giving


73

--------------------------------------------------------------------------------




effect to any such removal by the Parent Borrower and resulting termination of
the FCI Issuing Commitment of any such removed FCI Issuing Lender, (A) each
outstanding FCI issued by an FCI Issuing Lender removed in accordance with this
Section shall continue to be considered an issued FCI hereunder and part of the
FCI Issuing Lender Exposure hereunder unless the Parent Borrower elects in its
sole discretion to have a Counter-Guarantee issued hereunder in favor of such
removed FCI Issuing Lender to support such FCIs, in which case such FCIs shall
no longer be considered to be FCIs issued pursuant to this Agreement except that
for purposes of Section 2.6(p)(iii), (iv) and (v) and Section 2.6(h) such FCIs
shall continue to be considered as issued pursuant to this Agreement and the
Borrowers’ obligations under such Sections with respect to fees, costs,
expenses, reimbursement and indemnification obligations shall continue to apply
with respect to such FCIs and (B) the Borrowers, the Administrative Agent and
the Foreign Trade Facility Agent shall have entered into such agreements, if
any, as any of them shall have reasonably requested to reflect such extension of
the Foreign Trade Facility with reduced FCI Issuing Commitments reflecting the
removal of such FCI Issuing Lenders and (y) any such removed FCI Issuing Lender
shall have received payment of all amounts owing to such removed FCI Issuing
Lender with respect to its FCI Issuing Commitment, including the repayment of an
amount equal to the outstanding funded FCI Disbursements made by such removed
FCI Issuing Lender, any accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents in connection
with such Commitment. Upon the delivery of an Extension Notice and upon the
extension of the Foreign Trade Maturity Date pursuant to this Section 2.6(b)(i),
the Parent Borrower shall be deemed to have represented and warranted on and as
of the Notice Date and the Extension Date, as the case may be, that no Default
or Event of Default has occurred and is continuing. Notwithstanding anything
contained in this Agreement to the contrary, no FCI Issuing Lender shall have
any obligation to extend the Foreign Trade Maturity Date, and each FCI Issuing
Lender may (with respect to its respective FCI Issuing Commitment) at its
option, unconditionally and without cause, decline to extend the Foreign Trade
Maturity Date.
(ii)    If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i), all references herein to the “Foreign Trade
Maturity Date” shall refer to the Extended Foreign Trade Maturity Date.
(iii)    The Parent Borrower shall have the right on or before the applicable
Foreign Trade Maturity Date to replace each non-extending FCI Issuing Lender
with one or more Persons reasonably satisfactory to the Parent Borrower, the
Administrative Agent and the Foreign Trade Facility Agent (such replacing
Persons, the “Additional FCI Issuing Lenders”), as provided in Section 2.21(b),
each of which such Additional FCI Issuing Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional FCI Issuing Lender
shall, effective as of the applicable Foreign Trade Maturity Date, undertake an
FCI Issuing Commitment (and if any such Additional FCI Issuing Lender is already
an FCI Issuing Lender, its new Commitment shall be in addition to any other
Commitment of such FCI Issuing Lender on such date).
(c)    Procedure for Issuance and Reversals. Each Borrower may, at any time and
from time to time during the period from the Effective Date until the Foreign
Trade Maturity Date, request the issuance of FCIs or an extension or other
amendment of any outstanding FCI by sending to the Foreign Trade Facility Agent
a duly completed request for issuance (each, a “Utilization Request”) by
electronic transfer using the db direct internet or replacement communications
facility in accordance with the terms of the DB Direct Internet Agreement. If
for technical reasons it should not be possible to make a request for issuance
through db direct internet (or such replacement communications facility), such
request may be made (to be pre-advised by the relevant Borrower) via fax, via
email or by letter, in substantially the form of Exhibit H, in each case to the
Foreign Trade Facility Agent as specified in Section 9.1 (or to a fax number,
email address or other address agreed with the Foreign Trade Facility Agent for
this purpose), receipt of such fax, email or letter to be promptly confirmed by
the Foreign Trade Facility Agent to the relevant Borrower for this purpose;
provided that in such case explicit reference must be made to this Agreement,
and the Foreign Trade Facility Agent shall in such case not be held responsible
for a delayed processing


74

--------------------------------------------------------------------------------




of such Utilization Request unless such delayed processing is caused by gross
negligence or willful misconduct (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction) on the part of the
Foreign Trade Facility Agent following the confirmation of the receipt of the
relevant fax, email or letter. It is acknowledged that the Foreign Trade
Facility Agent will not, in the event a Utilization Request is submitted by fax,
or email, be in a position to verify whether such Utilization Request has been
duly authorized and sent by the relevant Borrower, and each Borrower hereby
agrees that the Foreign Trade Facility Agent shall be entitled to execute all
Utilization Requests received by fax or email if on their face such fax letters
or emails appear to be duly authorized and executed or sent by persons acting on
behalf of such Borrower who have been identified as authorized signatories in
annex 1.3.1 (or any replacement annex) to the DB Direct Internet Agreement or in
the officer’s certificate furnished pursuant to Section 4.1(i). Neither the
Foreign Trade Facility Agent nor any of the Lenders shall be held liable for the
execution of any forged Utilization Request received by fax or email except
where the forgery is evident on the face of the forged Utilization Request
furnished to such Person or the Foreign Trade Facility Agent or the respective
FCI Issuing Lender acted with gross negligence or willful misconduct (each as
determined in a final and non-appealable judgment of a court of competent
jurisdiction) with respect to such Utilization Request. No Utilization Request
will be regarded as having been duly completed unless:
(i)    the requested undertaking would constitute a Warranty Guarantee, a
Performance Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a
Counter-Guarantee, a General Purpose Guarantee or a Trade LC;
(ii)    such Utilization Request and the terms and conditions for the requested
FCI are in the English language (or, if not in the English language, then in the
sole discretion of the Foreign Trade Facility Agent or the applicable FCI
Issuing Lender, must be accompanied by an English translation certified by the
relevant Borrower to be a true and correct English translation that the Foreign
Trade Facility Agent and such FCI Issuing Lender, as applicable, shall be
entitled to rely upon);
(iii)    the requested FCI is denominated in a Permitted Currency or any other
currency agreed by the applicable FCI Issuing Lender and the Foreign Trade
Facility Agent;
(iv)    the expiry date of the requested FCI (A) is not stated by reference to
any events in the underlying contract, (B) is not subject to conflicting
interpretation, and (C) if the requested FCI does not provide for determination
of a specific expiry date, the Commercial Lifetime falls within the Permitted
Maturity;
(v)    the obligor of the obligations to be supported by the requested FCI is
named;
(vi)    upon issuance of the requested FCI (for this purpose such FCI is deemed
to be issued at the time of receipt of the Utilization Request therefor by the
Foreign Trade Facility Agent), the thresholds for the different types of FCIs
set forth under Section 2.6(d) would not be exceeded;
(vii)    an FCI Issuing Lender is determined pursuant to the terms hereof; and
(viii)    the Utilization Request is in compliance with Section 2.6(d).
Only one FCI may be requested in each Utilization Request. A Utilization Request
may only be revoked by the relevant Borrower (x) until the Foreign Trade
Facility Agent has forwarded the Utilization Request to the relevant FCI Issuing
Lender in accordance with Section 2.6(g), by giving notice to the Foreign Trade
Facility Agent or (y) thereafter, by giving notice to the relevant FCI Issuing
Lender which has to be received by such FCI Issuing Lender at a time when such
FCI Issuing Lender will, with reasonable efforts, still be in a position to stop
the delivery of the relevant FCI to the relevant beneficiary or any other Person
as instructed by such Borrower. In such case, the relevant FCI Issuing Lender
shall promptly inform the Foreign Trade Facility Agent and the relevant Borrower


75

--------------------------------------------------------------------------------




that the requested FCI has not been issued. No FCI Issuing Lender shall be
required to issue an FCI in any jurisdiction that would impose withholding taxes
on any payments in respect of such FCI.
(d)    Limitations on Use. The Borrowers may only request the issuance of FCIs
if the Dollar Equivalent of such requested FCI, when aggregated with the Dollar
Equivalent of all other outstanding FCIs and unreimbursed FCI Disbursements as
of the time of receipt of the relevant Utilization Request, does not exceed the
total FCI Issuing Commitments. If the Foreign Trade Facility Agent is of the
opinion that a requested FCI is not of the type as specified in the Utilization
Request by a Borrower or if the type of FCI is not clearly specified in the
relevant Utilization Request, the Foreign Trade Facility Agent shall reasonably
determine the type of the requested FCI based on the purpose (or, if such FCI is
intended to serve more than one purpose, the primary purpose) assumed by the
Foreign Trade Facility Agent on the basis of the wording of the relevant
requested FCI and the facts and circumstances known to the Foreign Trade
Facility Agent at the time of the receipt of such Utilization Request, and the
Foreign Trade Facility Agent shall inform such Borrower accordingly of such
determination. No Borrower shall make a Utilization Request for FCIs to serve as
security for obligations of any Person other than a Borrower or a Restricted
Subsidiary or a Joint Venture.
(e)    Deviations from FCI Requirements. No FCI Issuing Lender shall be obliged
to issue an FCI (i) which does not fulfill the FCI Requirements, (ii) which
shall be issued in a currency other than a Permitted Currency, or (iii) if the
issuance of the relevant FCI is not permitted pursuant to its internal rules and
guidelines. In order to avoid a rejection of any issuance of an FCI requested by
a Borrower due to non-compliance of its terms with the FCI Requirements, each
Borrower hereby undertakes that, with respect to any FCI to be issued where such
Borrower considers it reasonably likely that it will not be in a position to
negotiate with the relevant future beneficiary terms for the relevant FCI which
will meet the FCI Requirements, such Borrower will as soon as possible approach
the Foreign Trade Facility Agent and designate an FCI Issuing Lender to issue
such FCI pursuant to the terms of Section 2.6(f). Each Borrower shall seek
advice from the FCI Issuing Lender designated by such Borrower as the relevant
FCI Issuing Lender with respect to all FCI related issues during its
negotiations of the underlying contract with the potential beneficiary of such
FCI. In cases where, in spite of such Borrower’s commercially reasonable
efforts, fulfillment of the FCI Requirements appears unachievable, the relevant
FCI Issuing Lender and such Borrower shall try to reach an agreement on an
indemnity in favor of such FCI Issuing Lender which allows such FCI Issuing
Lender to issue the relevant FCI in its contractual relationship with such
Borrower; provided that the right of the relevant FCI Issuing Lender to reject
the issuance of the requested FCI shall remain unaffected.
(f)    Receipt of Utilization Request.
(i)    Following the receipt of a Utilization Request, the Foreign Trade
Facility Agent shall determine whether in its opinion the Utilization Request is
duly completed. If the Foreign Trade Facility Agent is of the opinion that the
Utilization Request is not duly completed, it shall promptly inform the relevant
Borrower and shall liaise with such Borrower with a view to agree on a
modification of such Utilization Request. If no such agreement can be reached,
the Foreign Trade Facility Agent shall reject the Utilization Request. If the
Foreign Trade Facility Agent is of the opinion (following a modification of such
Utilization Request) that the Utilization Request is duly completed, it shall
forward such Utilization Request to the designated FCI Issuing Lender(s).
(ii)    If the Foreign Trade Facility Agent determines that, due to the amount
of the requested FCI, the requested FCI cannot be issued by a single FCI Issuing
Lender, it shall promptly inform the relevant Borrower and such Borrower shall
then either withdraw the relevant Utilization Request or instruct the Foreign
Trade Facility Agent that the relevant FCI shall be split into two or, if
necessary due to the amount of the FCI, more FCIs issued by two or more FCI
Issuing Lenders.
(iii)    In no event shall the aggregate amount (without duplication) of the sum
of the Dollar Equivalent of all FCIs issued by all FCI Issuing Lenders plus the
Dollar Equivalent of all unreimbursed


76

--------------------------------------------------------------------------------




FCI Disbursements of all such FCI Issuing Lenders exceed the aggregate amount of
the FCI Issuing Commitments.
(g)    Issuance of FCIs.
(i)    The Foreign Trade Facility Agent shall promptly forward each Utilization
Request to the relevant FCI Issuing Lender no later than 3:00 p.m., Düsseldorf
time, on the Business Day following the day it has received such Utilization
Request (or, if such day is not a Business Day, on the Business Day following
the first Business Day after the day the Foreign Trade Facility Agent has
received the Utilization Request). The Foreign Trade Facility Agent shall
determine in its notice to the relevant FCI Issuing Lender the day on which the
requested FCI shall be issued (such day being the “Utilization Date”) which
shall be the second Business Day of such FCI Issuing Lender immediately
following its receipt of the Utilization Request. Such FCI Issuing Lender(s)
shall issue the respective FCI(s) on the Utilization Date unless such FCI
Issuing Lender informs the Foreign Trade Facility Agent and the relevant
Borrower on or prior to 5:00 p.m., Düsseldorf time, on the Utilization Date that
(and specifying the reasons) (x) it will not be able to issue the relevant FCI
on the Utilization Date (in which case the FCI Issuing Lender shall inform the
Foreign Trade Facility Agent and such Borrower when it will be able to issue the
relevant FCI) or (y) it will not be able to issue the FCI at all (1) due to its
internal rules and guidelines, (2) due to any applicable law or regulation with
which it has to comply, (3) due to the currency (other than any Permitted
Currency) in which the FCI shall be issued, or (4) because it is of the opinion
that the FCI Requirements are not fulfilled.
(ii)    If an FCI shall be issued on the same day the Utilization Request is
delivered to the Foreign Trade Facility Agent (or if such day is not a Business
Day, the following Business Day), the relevant Borrower shall inform the Foreign
Trade Facility Agent in advance that the requested FCI shall be issued on the
same day (or if such day is not a Business Day, the following Business Day). The
Foreign Trade Facility Agent shall promptly inform the relevant FCI Issuing
Lender accordingly which shall be obliged to use commercially reasonable efforts
to issue the FCI on the same day as it receives the Utilization Request (or if
such day is not a Business Day, the following Business Day).
(iii)    (A) In the cases referred to in clause (x) or clause (y)(3) of Section
2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and follow,
instructions from the relevant Borrower, (B) in the cases referred to in clauses
(y)(1), (2), and (4) of Section 2.6(g)(i) above, the relevant Borrower shall
agree with the relevant FCI Issuing Lender as to any amendments necessary to the
respective FCI to enable the relevant FCI Issuing Lender to issue the relevant
FCI and, in the case of clause (y)(4), Section 2.6(e) shall apply mutatis
mutandis, (C) if, in the cases referred to under clause (A) or (B) above, no
agreement can be reached between the relevant FCI Issuing Lender and the
relevant Borrower, such FCI Issuing Lender shall reject the request to issue the
requested FCI and the relevant Borrower shall promptly advise the Foreign Trade
Facility Agent and shall designate another FCI Issuing Lender and the time for
issuance of the FCI shall be postponed to the extent necessary for practical
reasons. Such FCI Issuing Lender shall promptly inform the Foreign Trade
Facility Agent about all changes agreed with such Borrower with respect to a
Utilization Request in accordance with this clause (iii).
(iv)    The relevant FCI Issuing Lender may either issue the FCI directly or, if
requested by and agreed with the relevant Borrower, arrange that the FCI (an
“Indirect FCI”) be issued by a second bank (including one of such FCI Issuing
Lender’s domestic or foreign branches or affiliates) or financial institution
(the “Indirect FCI Issuing Lender”) against such FCI Issuing Lender’s
corresponding Counter-Guarantee (which may support one or more Indirect FCIs and
which may be for a longer or shorter tenor than such Indirect FCI(s) so long as
the tenor of such Counter-Guarantee is permitted under this Agreement) in the
form satisfactory to the Indirect FCI Issuing Lender. In addition, in the case
that an issued and outstanding letter of credit, guaranty or surety is being
rolled into the Foreign Trade Facility as an FCI in


77

--------------------------------------------------------------------------------




accordance with the provisions of this Agreement, then if requested by and
agreed with the relevant Borrower, the relevant FCI Issuing Lender may arrange
that one or more corresponding Counter-Guarantees (which may support one or more
Indirect FCIs and which may be for a longer or shorter tenor than such Indirect
FCI(s) so long as the tenor of such Counter-Guarantee is permitted under this
Agreement), in the form satisfactory to the issuer of such existing letter of
credit, guaranty or surety, be issued by such FCI Issuing Lender, in which event
(A) the issued letter of credit, guaranty or surety shall be treated as an
Indirect FCI, and (B) the issuer thereof shall be treated as an Indirect FCI
Issuing Lender. In case of an Indirect FCI, such FCI Issuing Lender is entitled
to receive, for payment to the Indirect FCI Issuing Lender, separate fees and
expenses in respect of such Indirect FCI in addition to the fees and expenses
pursuant to Section 2.6(p). In line with international practices, the tenor of a
Counter-Guarantee in favor of the Indirect FCI Issuing Lender may exceed the
tenor of the Indirect FCI by at least ten calendar days so long as such tenor is
permitted under this Agreement.
(v)    If a Utilization Request is made to request an amendment (including an
extension) of any outstanding FCI, the Foreign Trade Facility Agent shall
forward the Utilization Request to the relevant FCI Issuing Lender if the
requirements of Section 2.6(d) are fulfilled. Clauses (i) through (iii) of this
Section 2.6(g) shall apply mutatis mutandis.
(vi)    Each FCI Issuing Lender shall comply at all times with the obligations
set forth on Schedule 2.6(g).
(vii)    If the relevant FCI Issuing Lender has not rejected the request to
issue an FCI, the requested currency of which is not a Permitted Currency, the
relevant Borrower assumes all risks related thereto and shall reimburse all
costs reasonably incurred in connection with the procurement of such currency
for honoring such FCI in such specific currency.
(h)    Borrower Liabilities.
(i)    If an FCI Issuing Lender receives a request for payment under any FCI
(including from an Indirect FCI Issuing Lender under a Counter-Guarantee) issued
by it, it shall promptly (and before any payment is made in respect thereof)
inform the relevant Borrower, the Foreign Trade Facility Agent and the
Administrative Agent accordingly. A Borrower’s obligation to reimburse any
payment made by an FCI Issuing Lender under an FCI (each, an “FCI Disbursement”)
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any FCI, of any request for the issuance thereof or of this
Agreement, or of any term or provision therein or herein, or of any underlying
agreement (B) any draft or other document presented under an FCI proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (C) payment by the applicable FCI Issuing
Lender under an FCI against presentation of a draft or other document that does
not comply with the terms of such FCI, or (D) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Foreign Trade Facility Agent, the Lenders nor any FCI Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any FCI or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any FCI (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in the finding of true facts or law or any
consequence arising from causes beyond the control of the applicable FCI Issuing
Lender; provided that neither of the foregoing sentences shall be construed to
excuse such FCI Issuing Lender from liability to the applicable Borrower to the
extent of any direct damages (as


78

--------------------------------------------------------------------------------




opposed to consequential damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such FCI Issuing Lender’s gross negligence, willful
misconduct or failure to exercise care (each as determined in a final and
non-appealable judgment of a court of competent jurisdiction) when determining
whether drafts and other documents presented under an FCI comply with the terms
thereof, or if the obligation to honor a request for payment under an FCI
depends upon non-documentary conditions, whether questions of facts or law at
issue in the underlying transaction justify the payment by the FCI Issuing
Lender. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, (1) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of an FCI,
an FCI Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such FCI; or (2) if the obligation to honor a request for
payment under an FCI depends upon non-documentary conditions, an FCI Issuing
Lender may, in its sole discretion, either accept and make payment upon such
facts presented in connection with the request for payment, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that the applicable Borrower does not
promptly provide irrefutable evidence that facts presented in connection with
the request for payment are not true, or refuse to accept and make payment upon
such facts. Without limiting any rights that the applicable FCI Issuing Lender
may have under applicable law, (I) the applicable Borrower’s aggregate remedies
against the applicable FCI Issuing Lender for wrongfully honoring a presentation
or wrongfully retaining honored documents shall in no event exceed the aggregate
amount paid by such Borrower to such FCI Issuing Lender with respect to the
honored presentation, plus interest at the rate equal to the Adjusted
Eurocurrency Rate for Interest Periods of one month, (II) the applicable FCI
Issuing Lender may accept as a draft any written or electronic demand or request
for payment under an FCI, even if non-negotiable or not in the form of a draft,
and may disregard any requirement that such draft, demand or request bear any or
adequate reference to the FCI, and (III) the applicable FCI Issuing Lender may
purchase or discount an accepted draft or deferred payment obligation incurred
under an FCI without affecting the amount or timing of the reimbursement due
from the applicable Borrower.
(ii)    The relevant Borrower shall, upon demand from the relevant FCI Issuing
Lender, reimburse such FCI Issuing Lender for, and irrevocably and
unconditionally indemnify such FCI Issuing Lender against, any sum paid or
payable in accordance with clause (i) above under an FCI issued by such FCI
Issuing Lender at the request of such Borrower and against all other
liabilities, reasonable costs (including any costs incurred in funding any
amount paid by such FCI Issuing Lender under or in connection with such FCI),
claims, losses and expenses which such FCI Issuing Lender may at any time
(whether before, on or after the Foreign Trade Maturity Date) reasonably incur
or sustain in connection with or arising out of any such FCI. Each such
reimbursement shall be made in the currency in which the applicable FCI was
issued. If an FCI Issuing Lender shall make any FCI Disbursement, then, unless
the relevant Borrower shall reimburse such FCI Disbursement in full on the date
such FCI Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such FCI Disbursement is made to but
excluding the date that such Borrower reimburses such FCI Disbursement, at a
fluctuating per annum rate equal to the Alternate Base Rate plus 1.0%; provided
that if such Borrower fails to reimburse such FCI Disbursement within five
calendar days (including for any interest incurred in connection with such FCI
Disbursement pursuant to the preceding provisions of this sentence), then such
entire unpaid amount shall bear interest, for each day from and including the
sixth calendar day after the date such FCI Disbursement is made to but excluding
the date that such Borrower reimburses such FCI Disbursement, at a fluctuating
per annum rate equal to the Alternate Base Rate plus 2.0%.
(i)    [Reserved].
(j)    [Reserved].


79

--------------------------------------------------------------------------------




(k)    Reversal of FCIs.
(i)    Each FCI Issuing Lender will notify the Foreign Trade Facility Agent on
each Business Day about any expiration or reduction of the Face Amount of any
FCI or Counter-Guarantee issued by it which became effective the preceding
Business Day (a “Utilization Reduction Notice”). With respect to:
(A)    an FCI (other than a Counter-Guarantee or an Indirect FCI) which under
its terms expires without any doubt if no demand has been received by such FCI
Issuing Lender on or before a specified expiry date, such FCI Issuing Lender
will give a Utilization Reduction Notice on the Business Day following the
effectiveness of the reversal of the FCI, unless such FCI does not qualify for a
reversal due to its governing law and/or jurisdiction (in which case clause (B)
below shall apply mutatis mutandis);
(B)    an FCI (other than a Counter-Guarantee or an Indirect FCI) which, under
its terms either does not provide for a specific expiry date or does not
otherwise expire without any doubt if no demand for payment has been received by
such FCI Issuing Lender on or before a definite expiry date or in the case of a
release of an FCI before the expiry date specified therein, such FCI Issuing
Lender will give a Utilization Reduction Notice (1) as and when the original of
the FCI including all amendments, if any, is received by it from the beneficiary
or the relevant Borrower, or (2) after having received any explicit notice of
release from the beneficiary in form and substance substantially in accordance
with the form provided in Schedule 2.6(k);
(C)    a Counter-Guarantee, such FCI Issuing Lender will give a Utilization
Reduction Notice only upon being unconditionally discharged in writing from any
respective liability by the Indirect FCI Issuing Lender, or upon such FCI
Issuing Lender having paid the amount available under the Counter-Guarantee to
the Indirect FCI Issuing Lender; provided that if the FCI Issuing Lender has
been prevented from effecting such payment without delay, the Utilization
Reduction Notice is subject to any assertion of damages on account of delay by
the Indirect FCI Issuing Lender;
(D)    an FCI (other than a Counter-Guarantee or an Indirect FCI) issued in
connection with legal proceedings in Germany, such FCI Issuing Lender will give
a Utilization Reduction Notice only upon receipt of the original of the FCI for
discharge from the beneficiary or upon the beneficiary’s consent to the
discharge or upon establishment of the expiry of the FCI by an executory order
according to §109(2) of the German Code of Civil Procedure;
(E)    an FCI (other than a Counter-Guarantee or an Indirect FCI), expressly
subject to the Uniform Rules for Demand Guarantees, International Chamber of
Commerce Publication No. 758, such FCI Issuing Lender will give a Utilization
Reduction Notice if under said rules and due to the governing law and/or
jurisdiction of such FCI a termination of a guarantee would have to be made;
(F)    an FCI (other than a Counter-Guarantee or an Indirect FCI), expressly
subject to the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600 or the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590, such FCI Issuing Lender will give a Utilization Reduction
Notice (1) as and when the original of the FCI including all amendments, if any,
is being received by it for cancellation from the beneficiary or the relevant
Borrower prior to its stated expiration date (if any), or (2) after having
received any explicit notice of release from the beneficiary in form and
substance substantially in accordance with the form provided in Schedule 2.6(k);


80

--------------------------------------------------------------------------------




(G)    reductions of an FCI or an Indirect FCI/Counter-Guarantee, such FCI
Issuing Lender will give a Utilization Reduction Notice only if (1) the terms
and conditions of any reduction clause of the terms of the FCI are, without any
doubt, complied with or if the beneficiary or, in the case of an Indirect FCI,
the Indirect FCI Issuing Lender has certified in writing and unconditionally the
reduction of the FCI or Counter-Guarantee respectively or (2) the FCI Issuing
Lender has effected partial payment pursuant to a demand; and
(H)    any FCI in relation to which such FCI Issuing Lender has effected full
payment pursuant to a demand so that the beneficiary would not be entitled to
claim any further payment, such FCI Issuing Lender will give a Utilization
Reduction Notice.
(ii)    If a claim under an FCI is lodged with the relevant FCI Issuing Lender
after such FCI Issuing Lender has given a Utilization Reduction Notice with
respect to such FCI:
(A)    such FCI Issuing Lender shall effect payment only if such payment is
expressly authorized by the relevant Borrower or ordered by a court decision,
enforceable in the country where it was rendered; and
(B)    the relevant Borrower shall (1) indemnify such FCI Issuing Lender in
accordance with Section 2.6(h) and (2) pay to such FCI Issuing Lender an amount
(without duplication) equal to the FCI Commitment Fee such FCI Issuing Lender
would have received if the relevant FCI or Joint Signature FCI had been
outstanding from the date the relevant Utilization Reduction Notice was given
until the date payment in respect of such claim is made by such Borrower to the
FCI Issuing Lender in accordance with Section 2.6(h).
(l)    Permitted Maturity. Each FCI shall have an expiry date that complies with
the definition of Permitted Maturity, unless any such FCI does not provide for a
specific expiry date, in which case the Commercial Lifetime of such FCI shall
fall within the Permitted Maturity.
(m)    Joint Signature FCIs.
(i)    If a Utilization Request has been made for an FCI to be issued as a Joint
Signature FCI, then the relevant Borrower will approach the relevant beneficiary
to ascertain whether such beneficiary is prepared to accept a Joint Signature
FCI. In case of the beneficiary’s acceptance, the Foreign Trade Facility Agent
will, in close coordination with such Borrower, select the relevant FCI Issuing
Lenders (the “Joint FCI Issuing Lenders”) prepared to issue the Joint Signature
FCI and acceptable to the beneficiary.
(ii)    The Joint FCI Issuing Lenders so selected will then appoint one of the
Joint FCI Issuing Lenders to act as their agent (the “Joint Foreign Trade
Facility Agent”) in connection with the Joint Signature FCI acting on terms to
be agreed between the Joint FCI Issuing Lenders and the Joint Foreign Trade
Facility Agent pursuant to an agreement substantially in the form of Schedule
2.6(m). The Joint Foreign Trade Facility Agent shall be responsible for
coordinating the Joint FCI Issuing Lenders and shall represent the Joint FCI
Issuing Lenders vis-à-vis the beneficiary, and the Joint Foreign Trade Facility
Agent shall be responsible for processing the Joint Signature FCI. In such
capacity, the Joint Foreign Trade Facility Agent shall give to the Foreign Trade
Facility Agent the notices otherwise to be given by each FCI Issuing Lender
hereunder, in particular under Sections 2.6(k)(i), 2.6(p)(vi) and 2.6(s).
(iii)    Any liability of the Joint FCI Issuing Lenders under a Joint Signature
FCI, and the rights resulting from honoring a demand made thereunder, shall be
several. Each Joint FCI Issuing Lender shall be responsible for the
proportionate amount demanded by the beneficiary under a Joint Signature FCI in
the proportion the amount of the Joint Signature FCI allocated to it bears to
the total Dollar Equivalent of such Joint Signature FCI. The Foreign Trade
Facility Agent shall, with respect to the determination of the


81

--------------------------------------------------------------------------------




utilization of the individual FCI Issuing Commitment of each Joint FCI Issuing
Lender and with respect to the calculation of any Excess Amount, treat each
Joint FCI Issuing Lender in the Joint Signature FCI as if each Joint FCI Issuing
Lender had issued an FCI in the amount equal to the amount of its proportionate
amount of the Joint Signature FCI.
(n)    Determination of Dollar Equivalent. On each Business Day on which any FCI
is outstanding under this Agreement, or there is any other FCI Issuing Lender
Exposure, the Foreign Trade Facility Agent shall determine the amount of the
Dollar Equivalent of all outstanding FCIs and unreimbursed FCI Disbursements (in
each case adjusted to reflect any repayment, prepayment or reversal of any
relevant FCI) on the basis of the foreign exchange rates for the previous
Business Day which shall be determined as follows:
(i)    if the conversion rate of the respective currency into Dollars is
published on the internet page “www.db-markets.com” (on the sub-page “Markets,”
sub-page “FX Rates,” sub-page “DB Fixings” or on any other internet page
replacing such internet page), the calculation shall be based on the rates
displayed on such internet page; and
(ii)    if the conversion rate of the respective currency into Dollars is not
published on the internet page “www.db-markets.com” (on the sub-page “Markets,”
sub-page “FX Rates,” sub-page “DB Fixings” or on any other internet page
replacing such internet page), the calculation shall be based on the previous
month’s foreign exchange rates published on the same internet page on the
sub-page “DB Fixings” under the heading “Overview for Historic Rates” for “End
of month prices”.
If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.
(o)    Cash Cover.
(i)    If, pursuant to a Daily Report issued on the last Business Day of any
calendar month (each a “Rebasing Date”), the aggregate Dollar Equivalent of the
FCI Issuing Lender Exposure of the FCI Issuing Lenders exceeds the aggregate
amount of the FCI Issuing Commitments of the FCI Issuing Lenders by more than
$500,000 (any such exceeding amount being the “Excess Amount”), the Foreign
Trade Facility Agent shall request in writing from the Parent Borrower, within a
period of five Business Days following receipt of the respective Daily Report,
Cash Cover with respect to such Excess Amount, and the Parent Borrower shall,
within a period of four Business Days following receipt of the demand from the
Foreign Trade Facility Agent, provide for Cash Cover in accordance with clause
(iv) below. For the avoidance of doubt, this clause (i) shall be applicable even
to the extent any such Excess Amount results, in whole or in part, from
fluctuation of currency exchange rates.
(ii)    [Reserved].
(iii)    If in respect of any Rebasing Date subsequent to a Rebasing Date in
respect of which Cash Cover had been provided pursuant to clause (i) above to
the Foreign Trade Facility Agent, the Excess Amount (as shown in the relevant
Daily Report) has been reduced to zero (either through fluctuation of currency
exchange rates or through the reduction or expiration of any FCIs), the Foreign
Trade Facility Agent shall release the whole or relevant part of the Cash Cover
within three Business Days of the relevant Rebasing Date.
(iv)    If a Borrower is obliged to provide for Cash Cover under this Agreement,
such Borrower shall pay the relevant amount for which it shall provide Cash
Cover in Dollars or in the Dollar Equivalent of the currency of the respective
FCI for which Cash Cover has to be provided to an account with the Foreign Trade
Facility Agent, in the name of such Borrower or the Parent Borrower (at the
election of the Parent Borrower), to be maintained for the benefit of the FCI
Issuing Lenders (such deposited amount, the


82

--------------------------------------------------------------------------------




“Cash Cover”). Such account shall be an interest bearing account in the name of
such Borrower or the Parent Borrower (at the election of the Parent Borrower)
and such account shall be pledged to the Foreign Trade Facility Agent on the
basis of a pledge agreement in form and substance reasonably satisfactory to the
Foreign Trade Facility Agent and such Borrower or the Parent Borrower, as
applicable. Notwithstanding the foregoing, no Foreign Subsidiary Borrower shall
be required to deposit cash in support of any obligation of any other Borrower
and no collateral or other credit support provided by any Foreign Subsidiary
Borrower shall serve as security for any obligation of any other Borrower.
(v)    If the term of any FCI extends beyond the Foreign Trade Maturity Date or
other termination of this Agreement, including if any obligation of any FCI
Issuing Lender with respect to any FCI governed by the laws of the People’s
Republic of China or any other Governmental Authority extends beyond the Foreign
Trade Maturity Date or other termination of this Agreement, the applicable
Borrower shall, on the earlier of the Foreign Trade Maturity Date or the date of
such other termination of this Agreement, do one of the following: (A) cause
such FCI to be surrendered for cancellation to the applicable FCI Issuing
Lender, (B) provide Cash Cover (or other credit support reasonably satisfactory)
to the applicable FCI Issuing Lender in an amount equal to at least 103% of the
Dollar Equivalent of the Face Amount of such FCI or (C) provide the applicable
FCI Issuing Lender with a back-up letter of credit or other analogous
undertaking on reasonably acceptable terms and conditions in an amount at least
equal to 103% of the Dollar Equivalent of the Face Amount of such FCI from a
financial institution approved by the applicable FCI Issuing Lender or Joint FCI
Issuing Lender, if applicable (such approval not to be unreasonably withheld in
accordance with such FCI Issuing Lender’s or Joint FCI Issuing Lender’s existing
banking practice consistently applied). Upon notice to the applicable FCI
Issuing Lender of the termination, reduction or expiration (without any pending
drawing) of such FCI, the applicable FCI Issuing Lender shall release the whole
or relevant part of the Cash Cover (or other credit back-stop) within three
Business Days of the relevant date of termination, reduction or expiration, and
the applicable FCI Issuing Lender shall use Cash Cover to promptly reimburse any
honoring any FCI.
(p)    Fees; Termination.
(i)    FCI Commitment Fees. The Parent Borrower agrees to pay (or to cause a
Foreign Subsidiary Borrower to pay) to each FCI Issuing Lender, a commitment fee
(the “FCI Commitment Fee”) which shall accrue at the Applicable Rate (unless
another rate shall have been agreed in writing between the Parent Borrower and
the applicable FCI Issuing Lender) on the average daily unused amount of the FCI
Issuing Commitment of such FCI Issuing Lender during the period from and
including the Effective Date to but excluding the date on which such FCI Issuing
Commitment terminates. Accrued FCI Commitment Fees shall be paid quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the date on which the FCI Issuing Commitments terminate, commencing
on the first such date to occur after the Effective Date. FCI Commitment Fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(ii)    FCI Fee. The Parent Borrower agrees to pay (or to cause a Foreign
Subsidiary Borrower to pay) to each FCI Issuing Lender, a fee (the “FCI Fee”)
with respect to its issuance of FCIs, which shall accrue at the Applicable Rate
(or such other rate as may be agreed in writing from time to time between the
Parent Borrower and the applicable FCI Issuing Lender) on the average daily Face
Amount of each such FCI issued by such FCI Issuing Lender and outstanding (i.e.
unexpired and not terminated) during the period from and including the date of
issuance of any such FCI hereunder and the termination of any such Joint
Signature FCI; provided that any such FCI Fees payable to any FCI Issuing Lender
in respect of Trade LCs shall be reduced by the amount of any related FCI
Commitment Fee payable in respect of the FCI Issuing Commitment of such FCI
Issuing Lender utilized by the issuance of such Trade LCs. Accrued FCI Fees
shall be paid quarterly in arrears on the last Business Day of March, June,
September


83

--------------------------------------------------------------------------------




and December of each year and on the date on which the FCI Issuing Commitment
terminates. FCI Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(iii)    [Reserved].
(iv)    FCI Handling Fee. Each Borrower shall, with respect to the issuance or
amendment of any FCI by an FCI Issuing Lender, pay to such FCI Issuing Lender,
quarterly in arrears in accordance with clause (vi) below, a handling fee of
$150 with respect to each FCI so issued, and $100 with respect to each FCI so
amended, by such FCI Issuing Lender during the previous calendar quarter (the
“FCI Handling Fee”).
(v)    Other Fees and Expenses. Each Borrower shall, within three Business Days
following written demand from an FCI Issuing Lender that has issued an FCI for
such Borrower, reimburse such FCI Issuing Lender for all reasonable costs
(including internal costs) and expenses (including legal fees) incurred by such
FCI Issuing Lender and evidenced to such Borrower in connection with the
handling of any claims made against such FCI Issuing Lender under any FCI issued
by it.
(vi)    Payment of Foreign Credit Fees. Each FCI Issuing Lender shall notify the
Foreign Trade Facility Agent in writing about the amount of all FCI Handling
Fees payable by any Borrower with respect to each previous calendar quarter not
later than on the fifth Business Day of each calendar quarter. In the case of
each FCI Issuing Lender, the notification needs to include only the sum of all
such fees payable to such FCI Issuing Lender and the respective amounts owing
from each Borrower. The Foreign Trade Facility Agent shall, not later than the
seventh Business Day of each calendar quarter, inform the Parent Borrower in
writing about the aggregate amount of the FCI Handling Fee, as notified to it by
the FCI Issuing Lenders pursuant to the first sentence of this clause (vi), and
the Parent Borrower shall pay (or shall cause the relevant Borrower to pay) such
amounts to the Foreign Trade Facility Agent for distribution to the FCI Issuing
Lenders not later than the fifth Business Day following the receipt by the
Parent Borrower of the notification from the Foreign Trade Facility Agent.
(vii)    Termination. (A) With respect to each FCI issued and which is or under
which claims are still outstanding on the earlier of (1) the Foreign Trade
Maturity Date or (2) the date of termination or cancellation of the FCI Issuing
Commitments, or (B) if an Event of Default has occurred and is continuing, upon
the request of the majority of the FCI Issuing Lenders under the Foreign Trade
Facility to the Foreign Trade Facility Agent, the Parent Borrower or other
relevant Borrower, will on such applicable date provide Cash Cover to (or other
credit support reasonably satisfactory to) the Foreign Trade Facility Agent in
an amount equal to at least 103% of the Face Amount of all such FCIs. Section
2.6(o)(v) shall apply mutatis mutandis; provided that for purposes of the
foregoing clause (B), if any Event of Default shall have occurred and any
determination needs to be made by the majority of FCI Issuing Lenders under the
Foreign Trade Facility under Article VII whether or not to require Cash Cover or
other credit support, any FCI Issuing Lender shall be excluded for purposes of
making a determination of such majority FCI Issuing Lenders if such FCI Issuing
Lender notifies the Foreign Trade Facility Agent that in the good faith judgment
of such FCI Issuing Lender failing to so exclude such amounts for such FCI
Issuing Lender would or might violate the German Foreign Trade Act
(Außenwirtschaftsgesetz) or EU Regulation (EC) 2271/96.
(q)    Cancellation.
(i)    The Parent Borrower may, by giving to the Administrative Agent, with a
copy to the Foreign Trade Facility Agent, not less than 3 Business Days’ prior
written notice, cancel the whole or any part (being a minimum of $10,000,000, or
a lesser amount in the case of the cancellation of the entire remaining amount
of any FCI Issuing Lender’s FCI Issuing Commitment) of the then unused FCI
Issuing Commitments without premium or penalty (it being understood and agreed
that any cancellation of an FCI


84

--------------------------------------------------------------------------------




Issuing Commitment need not be done on a pro rata basis). Notwithstanding the
foregoing, it is the intent and agreement of the parties hereto that (A) each
Existing FCI issued by Bank of America and outstanding as of the Effective Date
shall expire according to its terms, and that, as each Existing FCI issued by
Bank of America expires in accordance with its terms, that a portion of Bank of
America’s FCI Issuing Commitment, in an amount equal to the value of the
then-expiring Existing FCI issued by Bank of America, shall be cancelled, until
Bank of America’s total FCI Issuing Commitment is reduced to zero and cancelled
in its entirety, and (B) each Existing FCI issued by DNB and outstanding as of
the Effective Date shall expire according to its terms, and that, as each
Existing FCI issued by DNB expires in accordance with its terms, that a portion
of DNB’s FCI Issuing Commitment, in an amount equal to the value of the
then-expiring Existing FCI issued by DNB, shall be cancelled, until DNB’s total
FCI Issuing Commitment is reduced to zero and cancelled in its entirety.
(ii)    If any FCI Issuing Lender claims a payment or indemnification from any
Borrower under Section 2.17, the Parent Borrower may (without prejudice to such
claim), within 30 days thereafter and by not less than 15 days’ prior written
notice to the Administrative Agent, with a copy to the Foreign Trade Facility
Agent, cancel such FCI Issuing Lender’s unused FCI Issuing Commitment, whereupon
such FCI Issuing Lender shall cease to be obligated to issue further FCIs and
its unused FCI Issuing Commitment shall be reduced to zero. The remaining amount
of such FCI Issuing Lender’s FCI Issuing Commitment shall be cancelled
automatically in whole, or, as the case may be, in part with the receipt by the
Foreign Trade Facility Agent of the Utilization Reduction Notice(s) with respect
to the FCIs issued by such FCI Issuing Lender and still outstanding.
(iii)    Any notice of cancellation given by the Parent Borrower pursuant to
clause (i) or (ii) above shall be irrevocable and shall specify the date upon
which such cancellation is to be made and the amount of such cancellation;
provided that any such notice of cancellation delivered by the Parent Borrower
may state that such notice is conditioned upon the effectiveness or closing of
other credit facilities, debt financings or Dispositions, in which case such
notice may be revoked or the date specified therein extended by the Parent
Borrower (by notice to the Administrative Agent and the Foreign Trade Facility
Agent on or prior to the specified effective date) if such condition is not
satisfied.
(iv)    Cancelled FCI Issuing Commitments cannot be reinstated.
(r)    Reports.
(i)    The Foreign Trade Facility Agent shall send to the FCI Issuing Lenders,
the Parent Borrower and the Administrative Agent, via e-mail to the addresses
and persons notified for this purpose by such Persons to the Foreign Trade
Facility Agent,
(A)    on each Business Day, a report (the “Daily Report”):
(I)    stating the Dollar Equivalent for all outstanding FCIs (other than Trade
LCs) outstanding as determined for such Business Day;
(II)    listing, for each FCI Issuing Lender, as of such Business Day, the
Dollar Equivalent of the outstanding FCIs (other than Trade LCs) issued by such
FCI Issuing Lender and the Dollar Equivalent of each such FCI Issuing Lender’s
utilized FCI Issuing Commitment (without giving effect to the issuance of any
Trade LCs); and
(III)    containing further information about the utilization of the Foreign
Trade Facility (without giving effect to the issuance of any Trade LCs), in
substantially the form set out in Schedule 2.6(r);


85

--------------------------------------------------------------------------------




(B)    on each Business Day, a daily activity report of the previous Business
Day, in a form as substantially set out in Schedule 2.6(r); and
(C)    not later than the fifth Business Day of each calendar month, a report
stating all expired FCIs and all FCIs expiring within such month, in each case,
without giving effect to the issuance of any Trade LCs.
(ii)    The Parent Borrower and each FCI Issuing Lender shall inform the Foreign
Trade Facility Agent by 5:00 p.m., Düsseldorf time, on the fifth Business Day
following receipt of any such report if it does not agree with any information
contained in such report.
(iii)    The applicable Borrowers shall use commercially reasonable efforts to
achieve the return of expired FCIs to the applicable FCI Issuing Lenders and the
applicable FCI Issuing Lenders shall (at the applicable Borrower’s cost and
expense) use commercially reasonable efforts to support the applicable
Borrower’s efforts to achieve such return.
(s)    Unreimbursed FCI Disbursements. Each FCI Issuing Lender shall promptly
notify the Foreign Trade Facility Agent and the Administrative Agent of any FCI
Disbursement of such FCI Issuing Lender that has not been reimbursed by or on
behalf of the relevant Borrower and shall include in such notice (i) the date of
the FCI Disbursement, (ii) the name of the relevant Borrower and (iii) the
amount (including the currency) of such FCI Disbursement and the Dollar
Equivalent thereof as calculated by such FCI Issuing Lender in accordance with
this Agreement.
(t)    Additional FCI Issuing Lenders. Upon notice to each of the Administrative
Agent and the Foreign Trade Facility Agent, the Parent Borrower may designate
additional FCI Issuing Lenders to provide additional FCI Issuing Commitments
hereunder and/or designate existing FCI Issuing Lenders to provide an increase
to its existing FCI Issuing Commitment hereunder. No Person shall have any
obligation hereunder to become such an additional FCI Issuing Lender or to
provide any such additional or increased FCI Issuing Commitment. The FCI Issuing
Lender or other Person that in its sole discretion agrees to provide any such
increased or additional FCI Issuing Commitment shall enter into an FCI Issuing
Lender Joinder Agreement with completions reasonably acceptable to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower.
No such designation shall be made of (i) the Parent Borrower or the Parent
Borrower’s Affiliates or Subsidiaries or (ii) a natural person. Upon
consummation of any such FCI Issuing Lender Joinder Agreement, Schedule 1.1A
shall be deemed revised to reflect the applicable FCI Issuing Commitment added
pursuant to such FCI Issuing Lender Joinder Agreement. If all the conditions
precedent to issuance of a new FCI are satisfied, then in lieu of issuing a new
FCI, such additional FCI Issuing Lender may, at the written request of the
Parent Borrower or the applicable Foreign Subsidiary Borrower and with the
written consent of the Foreign Trade Facility Agent, roll into the Foreign Trade
Facility an outstanding undertaking that meets all of the requirements to be an
FCI hereunder, in which case such undertaking shall thereafter be treated as if
it were issued hereunder, and such FCI Issuing Lender shall be deemed to
represent and warrant that each such FCI that is rolled into the Foreign Trade
Facility complies with Section 2.6(c), Section 2.6(d), Section 2.6(e) and
Section 2.6(f), as applicable.

Section 2.7    Funding of Borrowings.
(a)    Each Lender shall make each Loan (other than any Incremental Term Loan)
to be made by it hereunder on the proposed date thereof by wire transfer to the
Administrative Agent in same day funds at the Administrative Agent’s Office for
the applicable currency most recently designated by it for such purpose by
notice to the Lenders, in immediately available funds, not later than 12:00
noon, New York City time, in the case of any Loan denominated in Dollars and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan denominated in an Alternative Currency; provided that Swingline
Loans shall be made as provided in Section 2.4. The Administrative Agent will
make such Loans available to the relevant Borrower by wiring the amounts so
received, in like funds, to an account designated by such Borrower in the
applicable Borrowing Request;


86

--------------------------------------------------------------------------------




provided that (i) ABR Domestic Revolving Loans made to finance the reimbursement
of a Financial LC Disbursement as provided in Section 2.5(e)(i) shall be
remitted by the Administrative Agent to the applicable Issuing Lender and (ii)
ABR Global Revolving Loans made to finance the reimbursement of a Non-Financial
LC Disbursement as provided in Section 2.5(e)(i) shall be remitted by the
Foreign Trade Facility Agent to the applicable Issuing Lender. Any funding of
Incremental Term Loans shall be made pursuant to such procedures as shall be
agreed to by the Parent Borrower, the relevant Incremental Term Lenders and the
Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount in the required currency. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon in such currency, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error) or (ii) in the case of a Borrower, the interest rate applicable to such
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.8    Interest Elections.
(a)    Each Revolving Borrowing, the Term Loan A Borrowing and each Incremental
Term Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, a
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
a Borrower may not (i) elect to convert the currency in which any Loans are
denominated, (ii) elect to convert Loans denominated in Alternative Currencies
from Eurocurrency Loans to ABR Loans, (iii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.2(d), (iv) elect to
convert any ABR Loans to Eurocurrency Loans that would result in the number of
Eurocurrency Borrowings exceeding the maximum number of Eurocurrency Borrowings
permitted under Section 2.2(c), (v) elect an Interest Period for Eurocurrency
Loans unless the aggregate outstanding principal amount of Eurocurrency Loans
(including any Eurocurrency Loans made to such Borrower in the same currency on
the date that such Interest Period is to begin) to which such Interest Period
will apply complies with the requirements as to minimum principal amount set
forth in Section 2.2(c) or (vi) elect to convert or continue any Swingline
Borrowings.
(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if such Borrower were requesting a
Borrowing of Domestic Revolving Loans or Global Revolving Loans of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.3 and paragraph (a) of this
Section: (i) the Borrowing to which such Interest Election


87

--------------------------------------------------------------------------------




Request applies; (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election. If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the relevant Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in Dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the relevant Borrower fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing denominated in any Alternative Currency prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall
automatically continue as a Eurocurrency Loan having an Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Parent Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in Dollars may be
converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) no
Borrowing denominated in an Alternative Currency having an Interest Period in
excess of one month may be made or continued.

Section 2.9    Termination and Reduction of Commitments.
(a)    (i) The Domestic Revolving Commitments shall terminate on the Domestic
Revolving Maturity Date, (ii) the Global Revolving Commitments shall terminate
on the Global Revolving Maturity Date, (iii) the FCI Issuing Commitments shall
terminate on the Foreign Trade Maturity Date and (iv) the Term Loan A
Commitments shall terminate on the Effective Date.
(b)    The Parent Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments (other than FCI Issuing Commitments) of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000,
(ii) the Parent Borrower shall not terminate or reduce (A) the Domestic
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Domestic Revolving Loans in accordance with Section 2.12, the Domestic
Revolving Exposure would exceed the total Domestic Revolving Commitments, or (B)
the Global Revolving Commitments if, after giving effect to any concurrent
prepayment of the Global Revolving Loans in accordance with Section 2.12, the
Global Revolving Exposure would exceed the total Global Revolving Commitments,
and (iii) each termination or reduction of FCI Issuing Commitments shall be made
in accordance with Section 2.6(q).
(c)    The Parent Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section, at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Parent Borrower may state that
such notice is conditioned upon the effectiveness or closing of other credit
facilities, debt financings or Dispositions, in which case such notice may be
revoked or the date specified therein extended by the Parent Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.


88

--------------------------------------------------------------------------------





Section 2.10    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made, and each FCI issued, by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 9.4(c) and a subaccount for each Lender in which it
shall record (i) the amount of each Loan made hereunder (whether or not
evidenced by a promissory note), the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal and/or interest due
and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Foreign Trade Facility Agent shall maintain records in which it shall record all
relevant details about each FCI issued hereunder and, upon the request of the
Administrative Agent, the Foreign Trade Facility Agent shall make such records
(or copies thereof) available to the Administrative Agent.
(c)    The entries made in the Register maintained pursuant to paragraph (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.
(d)    Upon the request of any Lender made through the Administrative Agent,
each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
(i) in the case of Domestic Revolving Loans, be in the form of Exhibit I (a
“Domestic Revolving Note”), (ii) in the case of Global Revolving Loans, be in
the form of Exhibit J (a “Global Revolving Note”), (iii) in the case of the Term
Loan A, be in the form of Exhibit K (a “Term A Note”), (iv) in the case of
Swingline Loans, be in the form of Exhibit L (a “Swingline Note”) and (v) in the
case of Incremental Term Loans, be in the form of Exhibit M (an “Incremental
Term Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

Section 2.11    Repayment of Loans.
(a)    The Parent Borrower shall repay any Incremental Term Loans in consecutive
installments (which shall be no more frequent than quarterly) as specified in
the applicable Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that the weighted average life to
maturity of any Incremental Term Loans shall not be shorter than the
then-remaining weighted average life to maturity of any then-existing Term
Loans.
(b)    The Parent Borrower shall repay (i) the then unpaid principal amount of
the Domestic Revolving Loans on the Domestic Revolving Maturity Date and (ii)
the then unpaid principal amount of each Swingline Loan on the earlier of the
Domestic Revolving Maturity Date and the first date after such Swingline Loan is
made that is the last Business Day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing of Domestic Revolving Loans is made, the Parent Borrower shall repay
all Swingline Loans then outstanding.
(c)    Each Borrower shall repay the then unpaid principal amount of the Global
Revolving Loans applicable to such Borrower on the Global Revolving Maturity
Date.
(d)    The Parent Borrower shall repay the outstanding principal balance of the
Term Loan A on the Term Loan A Maturity Date, unless accelerated sooner pursuant
to Article VII.


89

--------------------------------------------------------------------------------





Section 2.12    Prepayment of Loans.
(a)    Each Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty subject to Section 2.18; provided that, unless otherwise
agreed by the Administrative Agent: (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurocurrency Loans and (B) on the date of
prepayment of ABR Loans; (ii) any prepayment of Eurocurrency Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of ABR Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date, the currency and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.18. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.12(a) shall be applied to the principal repayment installments thereof
as directed by the Parent Borrower. Subject to Section 2.24, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
(b)    The Parent Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (i) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess hereof (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Parent Borrower, the Parent Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 2.18.
(c)    If on any date any Net Proceeds are received by or on behalf of the
Parent Borrower or any Restricted Subsidiary in respect of any Prepayment Event,
the Parent Borrower shall, within ten Business Days after such Net Proceeds are
received, apply an amount equal to the aggregate amount of such Net Proceeds,
first, to prepay the Term Loans in the manner and the order as directed in
writing by the Parent Borrower to the Administrative Agent (provided that in the
case of any excess cash flow mandatory prepayment required in connection with
any Incremental Term Loans as permitted under Section 2.1(b), such prepayment
shall be applied ratably to all Term Loans and to the principal repayment
installments thereof on a pro rata basis), and second, (after the Term Loans
have been paid in full) to the Domestic Revolving Loans and/or the Global
Revolving Loans as directed in writing by the Parent Borrower to the
Administrative Agent (without a corresponding permanent reduction in the
aggregate Domestic Revolving Commitments or the aggregate Global Revolving
Commitments); provided that, in the case of any event described in clause (a) or
(b) of the definition of the term Prepayment Event, if the Parent Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Parent Borrower and the Restricted Subsidiaries intend to apply
the Net Proceeds from such event (“Reinvestment Net Proceeds”) within 360 days
after receipt of such Net Proceeds, to make Permitted Acquisitions or
Investments permitted by Section 6.5 or acquire real property, equipment or
other assets to be used in the business of the Parent Borrower and the
Restricted Subsidiaries, and certifying that no Default or Event of Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of such event except to the extent of


90

--------------------------------------------------------------------------------




any Net Proceeds therefrom that have not been so applied by the end of such
360-day period (or, with respect to Net Proceeds which are committed to be
reinvested within such 360-day period, except to the extent of any such Net
Proceeds that have not been actually reinvested within 180 days after the end of
such 360-day period), at which time a prepayment shall be required in an amount
equal to the Net Proceeds that have not been so applied. Notwithstanding the
foregoing, from and after the date during any fiscal year of the Parent Borrower
on which the aggregate gross proceeds (inclusive of amounts of the type
described in the first parenthetical of Section 6.6(e)) from Dispositions
pursuant to Section 6.6(e) received during such fiscal year exceed the aggregate
amount for such fiscal year specified in clause (i) of the proviso in Section
6.6(e), the Net Proceeds from each subsequent Prepayment Event occurring during
such fiscal year resulting from Dispositions pursuant to Section 6.6(e) (and a
ratable amount of Net Proceeds from any Prepayment Event that first causes the
aforementioned threshold to be exceeded, which ratable amount shall be
determined by reference to a fraction, the numerator of which shall be the
portion of the gross proceeds from such Prepayment Event representing the excess
above such threshold and the denominator of which shall be the aggregate gross
proceeds from such Prepayment Event) may not be treated as Reinvestment Net
Proceeds. With respect to any prepayment of Term Loans required pursuant to this
Section 2.12(c), any Lender, at its option, may decline to accept all (but not
less than all) of its share of any such prepayment (any such Lender, a
“Declining Lender”) by providing written notice to the Administrative Agent no
later than five (5) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment (and, for the
avoidance of doubt, if any Lender does not give a notice to the Administrative
Agent on or prior to such fifth (5th) Business Day informing the Administrative
Agent that it declines to accept the applicable prepayment, then such Lender
will be deemed to have accepted such prepayment). Any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall be retained by the applicable Borrower (such amounts, the “Retained
Declined Proceeds”).
(d)    If on any Determination Date relating to the Global Revolving Facility,
the Total Global Exposure exceeds the total Global Revolving Commitments by more
than $500,000, the Parent Borrower shall, upon notice by the Administrative
Agent, within three Business Days after such Determination Date, prepay (or
cause the relevant Foreign Subsidiary Borrower to prepay) the Borrowings of
Global Revolving Loans (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Foreign Trade Facility Agent pursuant to
Section 2.5(j)(ii)) in an aggregate amount such that, after giving effect
thereto, the Total Global Exposure does not exceed the total Global Revolving
Commitments. If on any Determination Date relating to the Domestic Revolving
Facility, the Total Domestic Exposure exceeds the total Domestic Revolving
Commitments, the Parent Borrower shall, without notice or demand, within three
Business Days after such Determination Date, prepay (or cause the relevant
Foreign Subsidiary Borrower to prepay) the Borrowings of Domestic Revolving
Loans or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.5(j)(i)) in an aggregate amount such that, after giving effect
thereto, the Total Domestic Exposure does not exceed the total Domestic
Revolving Commitments.
(e)    A Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy promptly thereafter) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or 11:00 a.m., London time, as applicable), three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m. on the Business Day of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked (or the date specified therein extended) if such notice of
termination is revoked (or the date specified therein extended) in accordance
with Section 2.9. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any


91

--------------------------------------------------------------------------------




Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment.

Section 2.13    Certain Payment Application Matters.
(a)    Each repayment or prepayment of a Borrowing by any Borrower shall be
applied ratably to the Loans included in the repaid Borrowing of such Borrower.
It is understood that, in the case of Global Revolving Loans, the relevant
Borrower may select the particular currency of Loans to be prepaid, and such
prepayment shall then be applied ratably to such Loans. Repayments and
prepayments of Borrowings shall be accompanied by accrued interest on the amount
repaid.
(b)    Each mandatory prepayment of any Term Loans shall be applied among the
Classes of the Term Loans as directed in writing by the Parent Borrower to the
Administrative Agent and to the installments thereof in each case in the order
as directed in writing by the Parent Borrower to the Administrative Agent. Any
optional prepayment of any Term Loans shall be applied to the installments of
the applicable Term Loans in each case in the order as directed in writing by
the Parent Borrower to the Administrative Agent.

Section 2.14    Fees.
(a)    The Parent Borrower agrees to pay to the Administrative Agent for the
account of each relevant Lender (i) a commitment fee (the “Domestic Revolving
Commitment Fee”), which shall accrue at the Applicable Rate on the actual daily
unused amount of the Domestic Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the Domestic
Revolving Maturity Date and (ii) a commitment fee (the “Global Revolving
Commitment Fee”), which shall accrue at the Applicable Rate on the actual daily
unused amount of the Global Revolving Commitment of such Lender during the
period from and including the Effective Date to but excluding the Global
Revolving Maturity Date. Accrued commitment fees shall be payable in arrears on
the last Business Day of March, June, September and December of each year and on
the Domestic Revolving Maturity Date and the Global Revolving Maturity Date, as
applicable, commencing on the first such date to occur after the Effective Date.
Domestic Revolving Commitment Fees and Global Revolving Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees (x) in respect of the Domestic Revolving
Commitments, the Domestic Revolving Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Domestic Revolving Loans and Financial LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose) and (y) in respect of the Global Revolving
Commitments, the Global Revolving Commitments of a Lender shall be deemed to be
used to the extent of the outstanding Global Revolving Loans and Non-Financial
LC Exposure of such Lender. For the avoidance of doubt, the FCI Commitment Fee
is set forth in Section 2.6(p)(i).
(b)    Each Borrower agrees to pay:
(i)    to the Administrative Agent for the account of each Domestic Revolving
Lender a participation fee with respect to its participations in Financial
Letters of Credit (“Financial Letter of Credit Fees”), which shall accrue at the
Applicable Rate on the actual daily amount of such Lender’s Financial LC
Exposure (excluding any portion thereof attributable to unreimbursed Financial
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Domestic Revolving
Commitment terminates and the date on which such Lender ceases to have any
Financial LC Exposure; provided that any Financial Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Financial Letter of Credit as to which such Defaulting Lender has not provided
cash collateral satisfactory to the applicable Issuing Lender pursuant to
Section 2.5(j)(i) shall be payable, to the maximum extent permitted by
applicable laws, to the other Lenders with Domestic Revolving Commitments in
accordance with the upward adjustments in their respective


92

--------------------------------------------------------------------------------




Applicable Domestic Revolving Percentages allocable to such Financial Letter of
Credit pursuant to Section 2.24(a)(iv), with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account;
(ii)    to the Foreign Trade Facility Agent for the account of each Global
Revolving Lender a participation fee with respect to its participations in
Non-Financial Letters of Credit (“Non-Financial Letter of Credit Fees”), which
shall accrue at the Applicable Rate on the actual daily amount of such Lender’s
Non-Financial LC Exposure (excluding any portion thereof attributable to
unreimbursed Non-Financial LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Global Revolving Commitment terminates and the date on which such
Lender ceases to have any Non-Financial LC Exposure; provided that any
Non-Financial Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Non-Financial Letter of Credit as to which
such Defaulting Lender has not provided cash collateral satisfactory to the
applicable Issuing Lender pursuant to Section 2.5(j)(ii) shall be payable, to
the maximum extent permitted by applicable laws, to the other Lenders with
Global Revolving Commitments in accordance with the upward adjustments in their
respective Applicable Global Revolving Percentages allocable to such
Non-Financial Letter of Credit pursuant to Section 2.24(a)(iv), with the balance
of such fee, if any, payable to the applicable Issuing Lender for its own
account;
(iii)    to the applicable Issuing Lender a fronting fee, which shall accrue at
the rate of (A) with respect to Financial Letters of Credit, 0.125% per annum on
the actual daily amount of the Financial LC Exposure (excluding any portion
thereof attributable to unreimbursed Financial LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Domestic Revolving Commitments and the date on which
there ceases to be any Financial LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Financial Letter of Credit or processing of drawings thereunder, and (B)
with respect to Non-Financial Letters of Credit, 0.250% per annum on the actual
daily amount of the Non-Financial LC Exposure (excluding any portion thereof
attributable to unreimbursed Non-Financial LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Global Revolving Commitments and the date on which there
ceases to be any Non-Financial LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal, or extension of
any Non-Financial Letter of Credit or processing of drawings thereunder; and
(iv)    to the applicable FCI Issuing Lender, the fees set forth in Section
2.6(p).
Participation fees and fronting fees pursuant to clauses (i), (ii) and (iii)
above accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments or the Global Revolving Commitments, as applicable,
terminate and any such fees accruing after the date on which the Domestic
Revolving Commitments or the Global Revolving Commitments, as applicable,
terminate shall be payable on demand. Except as otherwise provided in Section
2.6(p), any other fees payable to the applicable Issuing Lender or FCI Issuing
Lender pursuant to this Section 2.14(b) shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For the purposes of
calculating the actual daily amount of the Financial LC Exposure or
Non-Financial LC Exposure for any period under this Section 2.14(b), the actual
daily amount of the Alternative Currency Financial LC Exposure or Alternative
Currency Non-Financial LC Exposure for such period shall be calculated by
multiplying (x) the actual daily balance of each Alternative Currency Letter of
Credit (expressed in the currency in which such Alternative Currency Letter of
Credit is denominated) by (y) the Exchange Rate for each such Alternative
Currency in effect on the last Business Day of such period or by such other
reasonable method that the Administrative Agent deems appropriate.


93

--------------------------------------------------------------------------------




(c)    The Parent Borrower agrees to pay to BofA Securities, for its own
account, fees payable in the amounts and at the times specified in the Fee
Letter.
(d)    The Parent Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times specified in the Fee
Letter.
(e)    The Parent Borrower agrees to pay to the Foreign Trade Facility Agent,
for its own account, fees payable in the amounts and at the times specified in
the Deutsche Bank Fee Letter.
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing
Lender, applicable FCI Issuing Lender or the Foreign Trade Facility Agent, in
the case of fees payable to it) for distribution, in the case of commitment fees
and participation fees, to the Lenders entitled thereto. Except as otherwise
provided in Section 2.6(p), fees paid shall not be refundable under any
circumstances.

Section 2.15    Interest.
(a)    ABR Loans shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    Eurocurrency Loans shall bear interest at the Adjusted Eurocurrency Rate
for the applicable Interest Period plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest (or
premium, if any) on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount
(except as specified in Section 2.6(h)(ii)), 2% plus the rate applicable to ABR
Revolving Loans as provided in paragraph (a) of this Section (or, in the case of
amounts denominated in any Alternative Currency under the Global Revolving
Facility, the rate that would apply to Loans in such currency pursuant to clause
(i) above), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments, and in the case of the Term Loans, upon the Term Loan A Maturity
Date or the Incremental Term Loan Maturity Date, as applicable; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Domestic
Revolving Availability Period or Global Revolving Availability Period, as
applicable), accrued interest (and premium, if any) on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error, it being understood and agreed that the Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect


94

--------------------------------------------------------------------------------




to the administration, submission or any other matter related to the rates in
the definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Administrative Agent at the direction of the Required Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Parent Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, the Foreign
Trade Facility Agent, any Lender or the Issuing Lenders, as the case may be,
under Section 2.5(c), 2.14(b) or 2.15(c) or under Article VII. The Parent
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
(g)    Interest Act (Canada). For the purposes of the Interest Act (Canada), (i)
whenever a rate of interest or fee rate hereunder is calculated on the basis of
a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

Section 2.16    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing: (i) (A) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted Eurocurrency Rate for such Interest
Period, and (B) the circumstances described in Section 2.16(b) do not apply;
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
or (iii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in the principal amounts of the
Loans comprising such Borrowing and in the currency in which such Loans are to
be denominated are not generally available in the relevant market; then, in any
such case, the Administrative Agent shall give notice thereof to the Parent
Borrower and the relevant Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Parent
Borrower and the relevant Lenders that the circumstances giving rise to such
notice no longer exist (which notice shall be promptly given by the
Administrative Agent when such circumstances no longer exist), and, in the case
of the relevant Facility, any request by a Borrower for a Eurocurrency Borrowing
of the affected Type or in the affected currency, or a conversion to or
continuation of a Eurocurrency Borrowing of the affected Type or in the affected
currency, pursuant to Section 2.3 or 2.8, shall be deemed rescinded; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Parent Borrower or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Parent Borrower) that the Parent Borrower or Required
Lenders (as applicable) have determined, that: (i) adequate and reasonable means
do not exist for ascertaining LIBOR for any requested Interest Period, including


95

--------------------------------------------------------------------------------




because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or (ii) the administrator
of the LIBOR Screen Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
2.16(b), are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Parent
Borrower may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Parent Borrower unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders do not accept such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the Alternate Base Rate. Upon receipt
of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a ABR Borrowing
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 2.17    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate);
(ii)    subject any Lender or an Agent to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes or (C) Taxes imposed as a penalty for a Lender’s
failure to comply with non-U.S. legislation implementing FATCA) on its loans,
loan principal, letters of credit, commitments or other obligations or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender, Issuing Lender or FCI Issuing Lender or the
London (or other relevant) interbank market any other condition affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit (or
any participation therein) or FCI;
and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Lender or FCI Issuing Lender of participating in, issuing or maintaining
any Letter of Credit or FCI or to


96

--------------------------------------------------------------------------------




reduce the amount of any sum received or receivable by such Lender, Issuing
Lender or FCI Issuing Lender hereunder (whether of principal, interest, premium
or otherwise), then each relevant Borrower will pay to such Lender, Issuing
Lender or FCI Issuing Lender such additional amount or amounts as will
compensate such Lender, Issuing Lender or FCI Issuing Lender, as the case may
be, for such additional costs actually incurred or reduction suffered; provided
that such Lender shall only be entitled to seek such additional amounts if such
Lender certifies that it is generally seeking the payment of similar additional
amounts from similarly situated borrowers in comparable credit facilities.
(b)    If any Lender, Issuing Lender or FCI Issuing Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Person’s capital or on the capital
of such Person’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, or the FCIs issued by
such FCI Issuing Lender, to a level below that which such Lender, Issuing Lender
or FCI Issuing Lender or such Lender’s, Issuing Lender’s or FCI Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Person’s policies and the policies of such Person’s holding
company with respect to capital adequacy or liquidity), then from time to time
the relevant Borrower will pay to such Lender, Issuing Lender or FCI Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Person or such Person’s holding company for any such reduction actually
suffered; provided that such Lender shall only be entitled to seek such
additional amounts if such Lender certifies that it is generally seeking the
payment of similar additional amounts from similarly situated borrowers in
comparable credit facilities.
(c)    If any Lender, any Issuing Lender or any FCI Issuing Lender incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Parent Borrower will pay (or cause the applicable Foreign Subsidiary Borrower to
pay) to such Lender or such Issuing Lender, as the case may be, such Mandatory
Costs. Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.
(d)    A certificate of a Lender, Issuing Lender or FCI Issuing Lender setting
forth in reasonable detail the basis for and computation of the amount or
amounts necessary to compensate such Person or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender, Issuing Lender or FCI Issuing Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof. All amounts payable by any Borrower pursuant to paragraph (a) or (b) of
this Section shall be deemed to constitute interest expense in respect of the
Loans.
(e)    Failure or delay on the part of any Lender, Issuing Lender or FCI Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Person’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender, Issuing Lender or FCI Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Person notifies such Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Person’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.18    Break Funding Payments.
In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan,
Global Revolving Loan, the Term Loan A, or any Incremental Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.12(d) and is revoked in accordance
therewith), (d) the assignment of any


97

--------------------------------------------------------------------------------




Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent Borrower pursuant to Section 2.21
or (e) any failure by the Parent Borrower or the applicable Foreign Subsidiary
Borrower to make payment of any Loan or drawing under any Letter of Credit (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency, then, in any such
event, the relevant Borrower shall compensate each Lender for the loss, cost and
expense actually incurred that is attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the relevant market. A certificate of any Lender setting forth in
reasonable detail the basis for and computation of any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the relevant Borrower and shall be conclusive absent manifest error, and
shall be so delivered as promptly as reasonably practicable after such Lender
obtains actual knowledge of such amount.

Section 2.19    Taxes.
(a)    Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes, except as required by applicable law; provided
that if a Borrower or an applicable Agent shall be required to deduct any Taxes
from such payments, then (i) if such Tax is an Indemnified Tax, the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the relevant Agent or the relevant Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower or
applicable Agent shall make such deductions and (iii) such Borrower or
applicable Agent shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. The provisions of this Section
2.19(a) shall not apply to any payment of a UK Obligor, as defined in Section
2.19A, and such payment shall instead be subject to the provisions of Section
2.19A.
(b)    In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law and indemnify the
Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.
(c)    Each Borrower shall indemnify each Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by such Agent or such Lender or required to be withheld or deducted from a
payment to such recipient (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis for and computation of the amount of such payment or liability
delivered to a Borrower by a Lender, or by an Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error, and shall be so
delivered as promptly as reasonably practicable after such Lender or such Agent,
as the case may be, obtains actual knowledge of such amount. The provisions of
this Section 2.19(c) shall not apply to any payment of a UK Obligor, as defined
in Section 2.19A, and such payment shall instead be subject to the provisions of
Section 2.19A.
(d)    As soon as practicable after any payment of Taxes by a Borrower to a
Governmental Authority pursuant to this Section, such Borrower shall deliver to
the relevant Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Agent. The provisions of this Section


98

--------------------------------------------------------------------------------




2.19(d) shall not apply to any payment of a UK Obligor, as defined in Section
2.19A, and such payment shall instead be subject to the provisions of Section
2.19A.
(e)    Each Agent and each Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall, to
the extent it is legally entitled to do so, deliver to the Parent Borrower and
each Agent, on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:
(i)    two duly completed and signed original copies of either Internal Revenue
Service Form W-8BEN (including Form W-8BEN-E, as applicable) or Internal Revenue
Service Form W-8ECI (relating to such Non-U.S. Recipient and entitling it to a
complete exemption from or reduction of withholding of United States federal
income taxes on all amounts to be received by such Non-U.S. Recipient pursuant
to this Agreement and the other Loan Documents), or successor and related
applicable forms, as the case may be (including, where applicable any such forms
required to be provided to certify to such exemption on behalf of such Non-U.S.
Recipient’s beneficial owners);
(ii)    in the case of a Non-U.S. Recipient claiming the benefit of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
statement in the form of Exhibit C (and any similar statements required to
certify to the exemption of its beneficial owners) or such other form of
statement as shall be reasonably requested by the Parent Borrower from time to
time to the effect that such Non-U.S. Recipient (and, where applicable, its
beneficial owners) is eligible for a complete exemption from withholding of
United States federal income taxes under Code Section 871(h) or 881(c), and (y)
two duly completed and signed original copies of Internal Revenue Service Form
W-8BEN (or W-8BEN-E) or successor and related applicable forms (including, where
applicable, copies of such forms with respect to such entity’s beneficial
owners); or
(iii)    to the extent a Non-U.S. Recipient is not the beneficial owner, two
duly completed and signed original copies of Internal Revenue Service Form
W-8IMY, accompanied by the forms described in clauses (i) and (ii) above,
Internal Revenue Form W-9 and/or such other form or statement from each
beneficial owner, in each case, as applicable.
Further, each Non-U.S. Recipient agrees (A) to deliver to the Parent Borrower
and each Agent, and if applicable, the assigning Lender two further duly
completed and signed original copies of such Forms W-8BEN (or W-8BEN-E), W-8ECI
or W-8IMY, as the case may be (and, where applicable, any such forms on behalf
of its beneficial owners) or successor and related applicable forms, on or
before the date that any such form expires or becomes obsolete and promptly
after the occurrence of any event requiring a change from the most recent
form(s) previously delivered by it to the Parent Borrower in accordance with
applicable U.S. laws and regulations, (B) in the case of a Non-U.S. Recipient
that delivers a statement in the form of Exhibit C (or such other form of
statement as shall have been requested by the Parent Borrower), to deliver to
the Parent Borrower and each Agent, and if applicable, the assigning Lender,
such statement (and where applicable, any such statements from its beneficial
owners) on the two year anniversary of the date on which such Non-U.S. Recipient
became a party to this Agreement and to deliver promptly to the Parent Borrower
and each Agent, such additional statements and forms as shall be reasonably
requested by the Parent Borrower or such Agent from time to time, and (C) to
notify promptly the Parent Borrower and each Agent if it (or, as applicable, its
beneficial owners) is no longer able to deliver, or if it is required to
withdraw or cancel, any form of statement previously delivered by it pursuant to
this Section 2.19(e). Notwithstanding anything herein to the contrary, no
Non-U.S. Recipient shall be required to provide any forms, certification or
documentation which it is not legally entitled or able to deliver.
(f)    Each Agent that is a United States person within the meaning of Section
7701(a)(30) of the Code and each Lender which is not a Non-U.S. Recipient shall
deliver to Parent Borrower and each Agent (and if applicable the assigning or
participating Lender) two duly completed and signed original copies of Internal
Revenue Service Form W-9 (or applicable successor form) certifying that such
party is exempt from U.S. federal backup


99

--------------------------------------------------------------------------------




withholding. Each Agent and each such Lender shall deliver to the Parent
Borrower and each Agent two further duly completed and signed forms (or
successor form) at or before the time any such form becomes obsolete.
(g)    [Reserved].
(h)    If any Agent or any Lender determines, in its sole discretion, that it
has received a refund in respect of Indemnified Taxes or Other Taxes paid by a
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower in connection with such refunded Indemnified Taxes or
Other Taxes, to such Borrower, net of all out-of-pocket expenses incurred in
obtaining such refund; provided that each Borrower agrees to promptly return
such refund to the applicable Agent or the applicable Lender as the case may be,
if it receives notice from the applicable Agent or applicable Lender that such
Agent or Lender is required to repay such refund. This paragraph shall not be
construed to require any Agent or any Lender to make available its tax returns
(or any other information that it deems confidential) to the applicable Borrower
or any Person.
(i)    If any Agent or any Lender is entitled to an exemption from or reduction
in the rate of the imposition, deduction or withholding of any Indemnified Tax
or Other Tax under the laws of the jurisdiction in which a Foreign Subsidiary
Borrower is organized or engaged in business, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document, then such Agent or such Lender (as the case may be) shall
deliver to such Foreign Subsidiary Borrower or the relevant Governmental
Authority, in the manner and at the time or times prescribed by applicable law
or as reasonably requested by the Foreign Subsidiary Borrower, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Foreign Subsidiary Borrower as will permit such payments to be
made without the imposition, deduction or withholding of such Indemnified Tax or
Other Tax or at a reduced rate; provided that such Agent or such Lender is
legally entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary. The Parent Borrower or
such Foreign Subsidiary Borrower shall use commercially reasonable efforts to
take such actions as are requested by any Agent or any Lender to obtain the
benefits of any exemption from or reduction in the rate of any Indemnified Tax,
Other Tax or Excluded Tax.
(j)    If a payment made to a Lender or an Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA, such Agent or such Lender, as the case may be, shall deliver to the
Parent Borrower and each Agent at such time or times reasonably requested by the
Parent Borrower or an Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or an Agent as may
be necessary for such Borrower and such Agent to comply with their obligations
under FATCA and to determine whether such Agent and such Lender have complied
with such Agent’s and such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

Section 2.19A.    United Kingdom Matters.
The provisions of this Section 2.19A shall apply only in relation to any Loan
which is at any time outstanding between (i) any Lender and (ii) a Foreign
Subsidiary Borrower resident in the UK or any other Borrower to whom the
provisions of S.874 ITA would apply (ignoring any exceptions) on the payment of
any amount of interest under such Loan, and each such Foreign Subsidiary
Borrower or other Borrower or any Subsidiary Guarantor paying an amount in
respect of an amount due from such Foreign Subsidiary Borrower or other Borrower
shall be referred to in this Section 2.19A as a “UK Obligor”.
(a)    Definitions.
In this Section 2.19A:


100

--------------------------------------------------------------------------------




“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which contains the scheme reference number
and jurisdiction of tax residence stated in Lender’s UK Tax Certification, and
(i) where it relates to a Borrower which is party to this Agreement on the
Effective Date is filed with HM Revenue & Customs within 30 days of the
Effective Date, or (ii) where it relates to a Borrower which becomes a party to
this Agreement after the Effective Date, is filed with HMRC within 30 days of it
entering into this Agreement.
“CTA” means the United Kingdom Corporation Tax Act 2009.
“ITA” means the United Kingdom Income Tax Act 2007.
“Qualifying Lender” means:
(i)    a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under any Loan Document and is:
(A)    a Lender:
(aa)    which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under any Loan Document; or
(bb)    in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
(B)    a Lender which is:
(cc)    a company resident in the United Kingdom for United Kingdom tax
purposes;
(dd)
a partnership each member of which is:

(a)    a company so resident in the United Kingdom; or
(b)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;
(ee)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

(C)    a Treaty Lender;


101

--------------------------------------------------------------------------------




(ii)    a Lender which is a building society (as defined for the purposes of
section 880 of the ITA) making an advance under a Loan Document.
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under any
Loan Document is either:
(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is:
(A)    a company so resident in the United Kingdom; or
(B)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Taxes from
a payment under any Loan Document.
“Tax Payment” means the increase in a payment made by a UK Obligor to a Lender
under this Section 2.19A(b) (Tax gross-up) or a payment under Section 2.19A(c)
(Tax indemnity).
“Treaty Lender” means a Lender which:
(i)    is treated as a resident of a Treaty State for the purposes of the
Treaty;
(ii)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and
(iii)    meets any other conditions under the applicable Treaty for full
exemption from Tax on interest imposed by the United Kingdom which relate to
such Lender.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the UK Tax
Certification which it executes on becoming a party.
“UK Obligor” means a Loan Party incorporated or resident in the United Kingdom
or to whom the provisions of section 874 ITA would apply (ignoring any
exceptions) on the payment of any amount of interest under such Loan.
“UK Tax Certification” means the form attached in Exhibit P.


102

--------------------------------------------------------------------------------




Unless a contrary indication appears, in this Section 2.19A, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination, acting in good faith.
(b)    Tax gross-up
(i)    Each UK Obligor shall make all payments to be made by it without any Tax
Deduction unless a Tax Deduction is required by law.
(ii)    The Parent Borrower shall promptly upon becoming aware that a UK Obligor
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Parent Borrower and the relevant
UK Obligor.
(iii)    If a Tax Deduction is required by law to be made by a UK Obligor as a
result of a Tax imposed by the United Kingdom, the amount of the payment due
from that UK Obligor shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.
(iv)    A payment shall not be increased under paragraph (iii) above by reason
of a Tax Deduction on account of Taxes imposed by the United Kingdom, if on the
date on which the payment falls due:
(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority,
save where (following any such change) if the UK Obligor can demonstrate that it
would have been possible for the payment to have been made without the relevant
Tax Deduction if the relevant Lender had completed, or co-operated in
completing, any necessary procedural formalities provided that the UK Obligor
provides reasonable notice of any such procedural formalities to such Lender and
such Lender is legally entitled to complete such procedural formalities and in
its reasonable judgment such completion would not materially prejudice its
commercial or legal position or require disclosure of information it considers
confidential or proprietary; or
(B)    the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender; and:
(aa)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and that
Lender has received from the UK Obligor making the payment or from the Parent
Borrower a certified copy of that Direction; and

(bb)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(C)    the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:


103

--------------------------------------------------------------------------------




(aa)
the relevant Lender has not given a Tax Confirmation to the Parent Borrower; and

(bb)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Parent Borrower, on the basis that
the Tax Confirmation would have enabled the UK Obligor to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA.

(D)    the relevant Lender is a Treaty Lender and the UK Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (vii) below; or
(E)    The relevant Lender has not completed the UK Tax Certification and the
payment could have been made to the Lender without any Tax Deduction if the
Lender had completed the UK Tax Certification.
(v)    If a UK Obligor is required to make a Tax Deduction, that UK Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.
(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the UK Obligor making that Tax
Deduction shall deliver to the Administrative Agent for the benefit of the
Lender entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
(vii)    (a) Subject to paragraph (vii)(b) below, a Treaty Lender and each UK
Obligor which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK
Obligor to obtain authorisation to make that payment without a Tax Deduction.
(b)
Nothing in this paragraph shall require a Treaty Lender to:

A.    Register under the HRMC DT Treaty Passport Scheme;
B.
Apply the HMRC DT Treaty Passport Scheme to any Loan if it has so registered;

C.
File Treaty forms if it has included an indication to the effect that it wishes
to apply the HMRC DT Treaty Passport Scheme to apply this agreement in
accordance with paragraph (x) below or paragraph (d) below (HMRC DT Treaty
Passport Scheme Confirmation) and the UK Obligor making that payment has not
complied with its obligations under paragraph (xi) below or paragraph (f) (HMRC
DT Treaty Passport Scheme Confirmation).

(viii)    A UK Non-Bank Lender which becomes a party on the day on which it
enters into an Assignment and Assumption gives a Tax Confirmation to the UK
Obligor by entering into the UK Tax Certification.


104

--------------------------------------------------------------------------------




(ix)    A UK Non-Bank Lender shall promptly notify the Parent Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.
(x)    (a) A Treaty Lender which becomes a party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
include an indication to that effect (for the benefit of the Administrative
Agent and without liability to any UK Obligor) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in a UK Tax
Certification.
(b)    Each Lender which becomes a party to this Agreement after the Effective
Date (“New Lender”) that is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Administrative Agent and without liability to any UK Obligor) in the UK Tax
Certification which it executes by including its scheme reference number and its
jurisdiction of tax residence in that UK Tax Certification.
(c)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraphs (a) or (b) above
and:
(i)    a UK Obligor making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender;
(ii)    a UK Obligor making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:
(A)    that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(B)    HM Revenue & Customs has not given the Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the Borrower DTTP Filing,
and in each case, the UK Obligor has notified that Lender in writing, that
Lender and the UK Obligor shall co-operate in completing any additional
procedural formalities necessary for that UK Obligor to obtain authorisation to
make that payment without a Tax Deduction; or
(iii)    If a Lender or a New Lender has not included an indication to the
effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement, no Obligor shall file any form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment(s) or its participation
in any Loan.
(c)    Tax indemnity
(i)    The Parent Borrower or UK Obligor shall (within three Business Days of
demand by the Administrative Agent) pay to the Administrative Agent or a Lender
an amount equal to the loss, liability or cost which the Administrative Agent or
the relevant Lender determines will be or has been (directly or indirectly)
suffered for or on account of Tax imposed by the United Kingdom by the
Administrative Agent or the relevant Lender in respect of a Loan Document.
(ii)    Section (c)(i) above shall not apply:
(A)    with respect to any Tax assessed on the Administrative Agent or a Lender:


105

--------------------------------------------------------------------------------




(aa)
under the law of the jurisdiction in which the Administrative Agent or the
relevant Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which the Administrative Agent or the relevant Lender is
treated as resident for tax purposes; or

(bb)
under the law of the jurisdiction in which the Administrative Agent’s or the
relevant Lender’s applicable Lending Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Administrative Agent or the relevant Lender; or
(iii)    to the extent a loss, liability or cost:
(A)    is compensated for by an increased payment under Section 2.19A(b); or
(B)    would have been compensated for by an increased payment under Section
2.19A(b) but was not so compensated solely because one of the exclusions in
Section 2.19A(b)(iv) applied.
(iv)    If the Administrative Agent or a Lender makes, or intends to make a
claim under Section (c)(i) above, it shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Parent Borrower.
(v)    A Lender shall, on receiving a payment from an Obligor under Section
(c)(i), notify the Administrative Agent.
(d)    Tax Credit
If a UK Obligor makes a Tax Payment and the relevant Lender determines that:
(i)    a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part to that Tax Payment, or to a Tax Deduction in consequence of
which that Tax Payment was required; and
(ii)    that Lender has obtained and utilised that Tax Credit,
That Lender shall pay an amount to the UK Obligor which that Lender determines
will leave it (after that payment) in the same after-Taxes position as it would
have been in had the Tax Payment not been required to be made by the UK Obligor.
(e)    Lender Status Confirmation
Each New Lender shall indicate, in the UK Tax Certification which it executes on
becoming a party , and for the benefit of the Administrative Agent and without
liability to any UK Obligor, which of the following categories it falls in:
(i)    not a Qualifying Lender;
(ii)    a Qualifying Lender (other than a Treaty Lender); or


106

--------------------------------------------------------------------------------




(iii)    a Treaty Lender.
If a New Lender fails to indicate its status in accordance with this Section
2.19A(e) then such New Lender shall be treated for the purposes of this
Agreement (including by each UK Obligor) as if it is not a Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
the U.K. Borrower). For the avoidance of doubt, an Assignment and Assumption
shall not be invalidated by any failure of a Lender to comply with this Section
2.19A(e).
(f)    [Reserved].
(g)    Value Added Tax
(i)    All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, and such party is required to account
to the relevant tax authority for the VAT, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).
(ii)    If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan and any party
other than the Recipient (the “Subject Party”) is required by the terms of any
Loan Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Recipient in respect of
that consideration), such Party shall also pay to the Supplier (in addition to
and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Subject Party an amount equal
to any credit or repayment obtained by the Recipient from the relevant tax
authority which the Recipient reasonably determines is in respect of such VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(iv)    Any reference in this Section 2.19A(g) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

Section 2.20    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, premium, fees,
reimbursement of LC Disbursements, reimbursement of FCI Disbursements, or of
amounts payable under Section 2.17, 2.18 or 2.19, or to provide Cash Cover, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, local time), on the date when due, in same day funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Administrative


107

--------------------------------------------------------------------------------




Agent’s Office, except as otherwise expressly provided herein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment thereof shall be extended to
the next Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable to but excluding such Business Day. Except as
otherwise specified in this Agreement, each such payment (other than (i)
principal of and interest on Loans and LC Disbursements denominated in an
Alternative Currency, which shall be made in the applicable Alternative
Currency, except as otherwise specified in Section 2.5(e) and (ii) payments in
respect of the FCIs and FCI Disbursements thereunder, which shall be made in the
currency applicable to such FCI) shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent or the Foreign Trade Facility Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements and FCI Disbursements,
interest, premium, fees and Cash Cover then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements and FCI Disbursements then due
hereunder, and any premium or Cash Cover then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements and FCI Disbursements, and any premium or Cash
Cover, then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest (or
premium, if any) on any of its Domestic Revolving Loans, Global Revolving Loans,
portion of the Term Loan A, Incremental Term Loans, FCI Disbursements,
participations in LC Disbursements or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Domestic Revolving Loans, Global Revolving Loans,
portion of the Term Loan A, Incremental Term Loans, FCI Disbursements,
participations in LC Disbursements and participations in Swingline Loans and
accrued interest (and premium, if any) thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Domestic Revolving
Loans, the Global Revolving Loans, the Term Loan A, any Incremental Term Loans,
FCI Disbursements, participations in LC Disbursements and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest (and premium, if any) on
their respective Domestic Revolving Loans, Global Revolving Loans, portion of
the Term Loan A, Incremental Term Loans, FCI Disbursements, participations in LC
Disbursements and participations in Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any other Loan Document or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Parent Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders (or any of them) hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if such Borrower has not in fact made such payment, then
each relevant Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so


108

--------------------------------------------------------------------------------




distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds in the relevant currency (which
determination shall be conclusive absent manifest error).
(e)    If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent, the Swingline Lender or any Issuing Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations until
all such unsatisfied obligations are fully paid.

Section 2.21    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender or the Foreign Trade Facility Agent requests compensation
under Section 2.17, or if any Borrower is required to pay any additional amount
to any Lender or the Foreign Trade Facility Agent or any Governmental Authority
for the account of any Lender or the Foreign Trade Facility Agent pursuant to
Section 2.19 or 2.19A, then, in the case of a Lender, such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or, in the case of a Lender or the Foreign Trade
Facility Agent, such party will use reasonable efforts to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the Foreign Trade Facility Agent, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.17, 2.19 or 2.19A, as the case may be, in the future and
(ii) would not subject such Lender or the Foreign Trade Facility Agent, as
applicable, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Foreign Trade Facility Agent. Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the Foreign Trade Facility Agent in connection with any such
designation or assignment.
(b)    If (i) any Lender (other than an FCI Issuing Lender) or the Foreign Trade
Facility Agent requests compensation under Section 2.17, (ii) any Borrower is
required to pay any additional amount to any Lender or the Foreign Trade
Facility Agent or any Governmental Authority for the account of any Lender or
the Foreign Trade Facility Agent pursuant to Section 2.19 or 2.19A, (iii) any
Lender is a Defaulting Lender, (iv) any Lender becomes a “Non-Consenting Lender”
(as defined below), or (v) any Lender is a non-extending Lender pursuant to
Section 2.1(c), Section 2.1(d) or Section 2.6(b), then the Parent Borrower may,
at its sole expense and effort, upon notice to such Lender (other than an FCI
Issuing Lender in the case of applicability of clause (i) above) or the Foreign
Trade Facility Agent, as applicable, and the Administrative Agent, require such
Lender (other than an FCI Issuing Lender in the case of applicability of clause
(i) above) or the Foreign Trade Facility Agent (in the case of clause (i) or
(ii) above as such clauses relate to the Foreign Trade Facility Agent) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee, in the case of a Lender, may be another Lender, if
a Lender accepts such assignment); provided that (A) the Parent Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender or the Foreign Trade
Facility Agent, as applicable, shall have received payment of an amount equal to
the outstanding principal of its Loans, FCI Disbursements, participations in LC
Disbursements and participations Swingline Loans, accrued interest (and premium,
if any) thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts) and (C)
in the event of a replacement of a Non-Consenting Lender, in order for the
Parent Borrower to be entitled to replace such a Lender, such replacement must
take place no later than 120 days after the date the Non-Consenting Lender shall
have notified the Parent Borrower and the Administrative Agent of its failure to
agree to any requested consent, waiver or amendment. Neither a Lender nor the
Foreign Trade Facility Agent shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling a Borrower to require such assignment and
delegation cease to apply. In the event that (x) the Parent Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any


109

--------------------------------------------------------------------------------




amendment thereto (including extensions of any maturity date) or to approve a
request that Eurocurrency Loans be made, or Letters of Credit and FCIs be
issued, in a currency other than those specifically listed in the definition of
“Alternative Currency”, (y) the consent, waiver, amendment or request in
question requires the agreement of all Lenders (or of a particular affected
Lender) in accordance with the terms of Section 1.9(a), Section 2.6(b) or
Section 9.2 and (z) if required, the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

Section 2.22    Change in Law.
Notwithstanding any other provision of this Agreement, if, after the Effective
Date, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in an Alternative
Currency, or any FCI Issuing Lender to issue any FCIs, (b) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates that would make it impracticable for any
Issuing Lender to issue Letters of Credit denominated in such Alternative
Currency for the account of a Borrower, or any Global Revolving Lender to make
Global Revolving Loans denominated in an Alternative Currency, or any FCI
Issuing Lender to issue any FCIs, then by prompt written notice thereof to the
Parent Borrower and to the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (i) such Issuing Lender may
declare that Letters of Credit will not thereafter be issued by it in the
affected Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Letters of Credit by such Issuing Lender, (ii) such Global
Revolving Lender may declare that Global Revolving Loans will not thereafter be
made by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the making of Global Revolving Loans by such Global
Revolving Lender, and (iii) such FCI Issuing Lender may declare that such
affected FCIs will not thereafter be issued by it and the commitment of such FCI
Issuing Lender to issue such affected FCIs shall forthwith be cancelled (for the
duration of such declaration), or (c) any Law shall make it unlawful, or any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then by prompt written notice thereof to the Parent Borrower and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) any obligation of such Lender to make or
continue Eurocurrency Loans in the affected currency or currencies or, in the
case of Eurocurrency Loans in Dollars, to convert ABR Loans to Eurocurrency
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining ABR Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Alternate Base
Rate, the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Parent Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice specified in the foregoing clause (c), (x) the Parent
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in (i) Dollars,
convert (which prepayment or conversion shall be accompanied by the payment of
all accrued interest on the amount so prepaid or converted) all Eurocurrency
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Alternate Base Rate), or (ii) an Alternative Currency, convert (which prepayment
or conversion shall be accompanied by the payment of all accrued interest on the
amount so prepaid or converted) all Eurocurrency Loans of such Lender to
Alternate Rate Loans, in each case, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such


110

--------------------------------------------------------------------------------




Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate.

Section 2.23    Foreign Subsidiary Borrowers.
(a)    Subject to the consent of the Administrative Agent and the Global
Revolving Lenders (such consent not to be unreasonably withheld, delayed or
conditioned), the Parent Borrower may designate any Foreign Subsidiary of the
Parent Borrower as a Foreign Subsidiary Borrower under the Global Revolving
Facility by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Foreign Subsidiary, the Parent Borrower and the
Administrative Agent and upon such delivery such Foreign Subsidiary shall for
all purposes of this Agreement be a Foreign Subsidiary Borrower under the Global
Revolving Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Foreign Subsidiary, whereupon such Foreign
Subsidiary shall cease to be a Foreign Subsidiary Borrower under the Global
Revolving Facility. Notwithstanding the preceding sentence, no such Borrowing
Subsidiary Termination will become effective as to any Foreign Subsidiary
Borrower under the Global Revolving Facility at a time when any Obligations of
such Foreign Subsidiary Borrower shall be outstanding thereunder or any Letters
of Credit issued for the account of such Foreign Subsidiary Borrower shall be
outstanding (which shall not have been cash collateralized in a manner
consistent with the terms of Section 2.5(j)); provided that such Borrowing
Subsidiary Termination shall be effective to terminate such Foreign Subsidiary
Borrower’s right to make further borrowings under the Global Revolving Facility.
The Global Revolving Lenders agree that each Foreign Subsidiary Borrower
identified in Part A of Schedule 2.23 is an acceptable Foreign Subsidiary
Borrower under the Global Revolving Facility.
(b)    Subject to the consent of the Foreign Trade Facility Agent, the
Administrative Agent and each of the FCI Issuing Lenders (such consent not to be
unreasonably withheld, delayed or conditioned), the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Foreign Trade Facility by delivery to the Foreign Trade
Facility Agent and the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Foreign Subsidiary, the Parent Borrower, the Foreign Trade
Facility Agent and the Administrative Agent and upon such delivery such Foreign
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Foreign Trade Facility and a party to this Agreement until
the Parent Borrower shall have executed and delivered to the Foreign Trade
Facility Agent and the Administrative Agent a Borrowing Subsidiary Termination
with respect to such Foreign Subsidiary, whereupon such Foreign Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Foreign Trade Facility.
Notwithstanding the foregoing, no such Borrowing Subsidiary Termination will
become effective as to any Foreign Subsidiary Borrower under the Foreign Trade
Facility at a time when any Obligations of such Foreign Subsidiary Borrower
shall be outstanding thereunder or any applicable FCIs issued for the account of
such Foreign Subsidiary Borrower shall be outstanding (which shall not have been
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.6(o)(iv) or the obligations of such Foreign Subsidiary Borrower in
respect of each outstanding FCI shall not have been assumed by the Parent
Borrower or another Foreign Subsidiary Borrower pursuant to a written assumption
agreement in form and substance reasonably satisfactory to the Parent Borrower,
such terminated Foreign Subsidiary Borrower, any Foreign Subsidiary Borrower
that assumes obligations of such terminated Foreign Subsidiary Borrower, and the
Foreign Trade Facility Agent); provided that such Borrowing Subsidiary
Termination shall be effective to terminate such Foreign Subsidiary Borrower’s
right to request further FCIs or other extensions of credit under the Foreign
Trade Facility.


111

--------------------------------------------------------------------------------




(c)    For the avoidance of doubt, no Foreign Subsidiary Borrower shall be
liable for the Obligations of any other Loan Party.
(d)    The Administrative Agent shall promptly notify the Global Revolving
Lenders of any Foreign Subsidiary Borrower added or terminated pursuant to
Section 2.23(a), and the Foreign Trade Facility Agent shall promptly notify each
FCI Issuing Lender of any Foreign Subsidiary Borrower added or terminated
pursuant to Section 2.23(b).

Section 2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable laws:
(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2 and in the definition of “Required
Lender”.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by any Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to such Agent by that
Defaulting Lender pursuant to Section 9.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agents hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Lender or the Swingline Lender; third, if so
determined by the Administrative Agent or requested by the Parent Borrower or
any Issuing Lender or the Swingline Lender, to be held as cash collateral for
future funding obligations of that Defaulting Lender of any participation in any
Letter of Credit or any Swingline Loan; fourth, as the Parent Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent or Foreign Trade Facility Agent, as applicable; fifth, if
so determined by the Administrative Agent or Foreign Trade Facility Agent, as
applicable, or requested by the Parent Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, any Issuing Lender or the Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Parent Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Parent Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or unreimbursed
LC Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or unreimbursed LC Disbursements were
made at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
unreimbursed LC Disbursements owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or unreimbursed LC
Disbursements, owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to pay other amounts or post cash
collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


112

--------------------------------------------------------------------------------




(iii)    Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any fees pursuant to Section 2.14(a) or (b) for any period during which
such Lender is a Defaulting Lender (and the Parent Borrower and other Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (y) shall be limited
in its right to receive Financial Letter of Credit Fees, Non-Financial Letter of
Credit Fees and any of the fees described in Section 2.6(p) to the extent as
provided in Section 2.24(b).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Financial Letters of Credit, Non-Financial
Letters of Credit or Swingline Loans, the “Applicable Domestic Revolving
Percentage” or “Applicable Global Revolving Percentage”, as applicable, of each
non-Defaulting Lender shall be computed without giving effect to the Commitments
of that Defaulting Lender; provided that each such reallocation shall be given
effect (x) only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) for each non-Defaulting
Lender, only to the extent that the aggregate obligation of that non-Defaulting
Lender to acquire, refinance or fund participations in Financial Letters of
Credit, Non-Financial Letters of Credit and Swingline Loans after giving effect
to such reallocation would not exceed one or more of (A) any excess of (1) the
Domestic Revolving Commitment of that non-Defaulting Lender minus (2) the sum of
the Financial LC Exposure, Swingline Exposure and the aggregate principal amount
of the outstanding Domestic Revolving Loans of that Lender, or (B) any excess of
(1) the Global Revolving Commitment of that non-Defaulting Lender minus (2) the
sum of the Non-Financial LC Exposure and the aggregate principal amount of the
outstanding Global Revolving Loans of that Lender.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their relevant
Applicable Percentages (without giving effect to Section 2.24(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Parent Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties (and, in any event, subject to Section 9.19), no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(c)    Request for Cash Collateral. At any time that there shall exist a
Defaulting Lender, within three (3) Business Days of the request of the
Administrative Agent, an Issuing Lender or the Swingline Lender, the Parent
Borrower shall deliver to the Administrative Agent cash collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.24(a)(iv) and any cash collateral provided by the Defaulting Lender).
(d)    Grant of Security Interest. All cash collateral provided pursuant to this
Section shall be maintained in blocked, non-interest bearing deposit accounts at
the Administrative Agent, with respect to cash collateral supporting the
Fronting Exposure of the Issuing Lenders and the Swingline Lender. The Parent
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lenders and/or the Lenders (including the
Swingline Lender), as applicable, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security


113

--------------------------------------------------------------------------------




for the obligations to which such cash collateral may be applied pursuant to
Section 2.24(e). If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such cash
collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Parent Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency.
(e)    Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.24 in respect of
Letters of Credit or Swingline Loans shall be held and applied in satisfaction
of the specific obligations for which the cash collateral was so provided, prior
to any other application of such property as may be provided herein or in any
other Loan Document.
(f)    Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess cash collateral; provided that (x)
that cash collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.24 may be otherwise applied in
accordance with terms of the Loan Documents) and (y) the Loan Party providing
cash collateral and the Issuing Lenders and the Swingline Lender, as applicable,
may agree that cash collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 2.25    Lending Offices.
Each Lender, Issuing Lender or FCI Issuing Lender, at its option, may perform
its obligations hereunder through any Lending Office; provided that any exercise
of such option shall not affect the obligation of any Borrower to repay any
Loans, Letters of Credit or FCIs in accordance with the terms of this Agreement.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
On the Effective Date and any date thereafter on which the representations and
warranties set forth herein are required to be made hereunder (or deemed to be
made hereunder), the Parent Borrower represents and warrants to the
Administrative Agent and the Lenders that:

Section 3.1    Organization; Powers.
Each of the Parent Borrower and its Restricted Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, in the case of Restricted
Subsidiaries, where the failure to do so, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (b) has all requisite power and
authority to carry on its business as now conducted in all material respects and
(c) except where the failure to do so, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

Section 3.2    Authorization; Enforceability.
The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and


114

--------------------------------------------------------------------------------




binding obligation of such Borrower or such Loan Party (as the case may be),
enforceable against such Borrower or such other Loan Party, as the case may be,
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.3    Governmental Approvals; No Conflicts.
The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except registrations or filings necessary to perfect Liens created under the
Loan Documents or to release Liens, (b) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Restricted
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Parent Borrower or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent Borrower or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Parent
Borrower or any of its Restricted Subsidiaries, except Liens created under the
Loan Documents.

Section 3.4    Financial Condition; No Material Adverse Change.
(a)    The Parent Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2018, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter ended March 31, 2019, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Parent
Borrower and its consolidated Restricted Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, based on the facts and circumstances in existence on the Effective Date
and taking into consideration the likelihood of any realization with respect to
contingent liabilities, after giving effect to the Transactions, none of the
Parent Borrower or its Restricted Subsidiaries has, as of the Effective Date,
any material contingent liabilities, unusual long-term commitments or unrealized
losses to the extent required to be disclosed in accordance with GAAP.
(c)    Since December 31, 2018, there has been no event or condition that has
had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 3.5    Properties.
(a)    Each of the Parent Borrower and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(b)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, each of the Parent Borrower and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Parent Borrower and its Restricted Subsidiaries does
not infringe upon the rights of any other Person.

Section 3.6    Litigation and Environmental Matters.


115

--------------------------------------------------------------------------------




(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Borrower, threatened against or affecting the Parent Borrower or any of its
Restricted Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, in the aggregate, to have a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.
(b)    Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither the Parent Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.

Section 3.7    Compliance with Laws and Agreements.
Each of the Parent Borrower and its Restricted Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.

Section 3.8    Investment Company Status.
Neither the Parent Borrower nor any of its Restricted Subsidiaries is registered
or required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.9    Taxes.
Each of the Parent Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Parent Borrower or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 3.10    ERISA.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect. Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans. As of the Effective
Date, no Borrower is or will be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit, the FCIs or the
Commitments.

Section 3.11    Disclosure.
Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or


116

--------------------------------------------------------------------------------




thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information and other forward-looking information, the
Parent Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time, and (b) with
respect to information regarding the general economy or industry, the Parent
Borrower represents only that such information was obtained from sources
believed to be reliable. As of the Effective Date, the information included in
any Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

Section 3.12    Subsidiaries.
Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case, as of
the Effective Date both before and after giving effect to the Transactions.

Section 3.13    Labor Matters.
Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Restricted Subsidiary pending or, to
the knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters;
and (c) all payments due from the Parent Borrower or any Restricted Subsidiary,
or for which any claim may be made against the Parent Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Parent Borrower or such Restricted Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any Restricted Subsidiary is bound.

Section 3.14    Solvency.
Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan made on the Effective
Date and after giving effect to the application of the proceeds of such Loans:
(a) the fair value of the assets of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

Section 3.15    Senior Indebtedness.
At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.


117

--------------------------------------------------------------------------------





Section 3.16    Collateral Representations; Insurance.
(a)    Each Security Document (to the extent such Security Document is then in
effect and to the extent that Collateral is required to be pledged pursuant to
this Agreement) is effective to create in favor of the Administrative Agent a
legal, valid and enforceable security interest in the Collateral to the extent
described therein. As of the Effective Date, Schedule 3.16 lists all of the
filing jurisdictions in which UCC Financing Statements are required to be filed
pursuant to any Security Document (to the extent such Security Document is then
in effect and to the extent that Collateral is required to be pledged pursuant
to this Agreement). Upon filing of such UCC Financing Statements or the taking
of such other actions as contemplated in the Security Documents, each Security
Document (to the extent such Security Document is then in effect and to the
extent that Collateral is required to be pledged pursuant to this Agreement)
creates a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, as security for the
Obligations, in each case, subject to Permitted Encumbrances or as otherwise
permitted by Section 6.3, prior and superior in right to any other Person.
(b)    Set forth on Schedule 3.16(b) is a list of all Intellectual Property
owned by the Parent Borrower or any Subsidiary Guarantor as of the Effective
Date which is the subject of a registration or application for registration with
the United States Copyright Office or the United States Patent and Trademark
Office. As of the Effective Date, none of the Intellectual Property owned by any
of the Parent Borrower, any Subsidiary Guarantor or any of its Subsidiaries is
subject to any licensing agreement or similar arrangement except (i) as set
forth on Schedule 3.16(b), or (ii) in the ordinary course of business.
(c)    Set forth on Schedule 3.16(c), as of the Effective Date, is a list of all
real property located in the United States that is owned or leased, in each
case, by the Parent Borrower or any Subsidiary Guarantor (and, in each case,
including (A) the name of the Loan Party owning (or leasing) such property, (B)
the property address, (C) with respect to each Mortgaged Property, the number of
buildings located on such property, and (D) the city, county, state and zip code
which such property is located).
(d)    No Mortgaged Property is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (i) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (A) as to the fact that such Mortgaged Property is a Flood
Hazard Property, (B) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) such other flood hazard determination forms, notices and confirmations
thereof as requested by the Administrative Agent and (ii) copies of insurance
policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as loss payee on behalf of the holders of the
Obligations. All flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.
(e)    The properties of the Parent Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Parent Borrower, in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the
Effective Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 3.16(e) and such insurance coverage complies
with the requirements set forth in this Agreement and the other Loan Documents.

Section 3.17    OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA.
(a)    Neither the Parent Borrower nor any Subsidiary nor, to the knowledge of
any Responsible Officer of any Borrower or their Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof, is an individual
or entity currently the subject of any Sanctions, nor is any Borrower or any
Subsidiary located, organized, resident or doing business in a Designated
Jurisdiction, except in the case of doing business to the extent


118

--------------------------------------------------------------------------------




permitted under the applicable Sanctions program, in each case to the extent
that the aforementioned Sanctions programs are applicable to such Loan Parties
and their respective Subsidiaries.
(b)    Neither the Parent Borrower nor, to the knowledge of any Responsible
Officer of any Borrower or their Subsidiaries, any of its Affiliates (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Parent Borrower has taken reasonable measures appropriate to the circumstances
(in any event as required by applicable Law), to ensure that the Parent Borrower
and its Subsidiaries each is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws.
(c)    Each of the Loan Parties and their respective Subsidiaries is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001) (the “PATRIOT Act”),
in each case to the extent that the aforementioned acts are applicable to such
Loan Parties and their respective Subsidiaries.
(d)    No part of the proceeds of the Loans or other extensions of credit
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(e)    The representations and warranties given in this Section 3.17 shall not
be made by nor apply to any German Loan Party in so far as they would violate or
expose it to any liability under EU Regulation (EC) 2271/96 or Section 7 of the
German Foreign Trade Ordinance (Verordung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or any similar
anti-boycott or blocking law, regulation or statute that is in force from time
to time and applicable to such entity. The representations and warranties
contained in this Section 3.17 given by any Loan Party to any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) are made only to the extent that any
Lender domiciled in Germany (Inländer) within the meaning of Section 2 paragraph
15 of the German Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted
to make such representations and warranties pursuant to Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)).

Section 3.18    Representations as to Foreign Obligors.
(a)    The execution, delivery and performance by each Foreign Obligor of this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Obligor, the “Applicable Foreign Obligor Documents”) constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality,


119

--------------------------------------------------------------------------------




validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent; provided
that in respect of a UK Obligor such payments are made to a Lender which is (A)
a Qualifying Lender (1) falling within paragraph (i)(A) of the definition of
“Qualifying Lender”, or (2) except where a Direction has been given under
section 931 of the ITA in relation to the payment concerned, falling within
paragraph (i)(B) of the definition of “Qualifying Lender”, or (3) falling within
paragraph (ii) of the definition of “Qualifying Lender”, or (B) a Treaty Lender
and the payment is one specified in a direction given by the Commissioners of
Revenue & Customs under Regulation 2 of the Double Taxation Relief (Taxes on
Income) (General) Regulations 1970 (SI 1970/488).
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

Section 3.19    EEA Financial Institution.
No Loan Party is an EEA Financial Institution.

ARTICLE IV    

CONDITIONS

Section 4.1    Effective Date.
The effectiveness of the Commitments hereunder, and the obligations of the
Lenders to make Loans hereunder, of the Issuing Lenders to issue Letters of
Credit hereunder and of the FCI Issuing Lenders to issue FCIs hereunder, is
subject to the satisfaction of each of the following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Foreign Trade
Facility Agent, the Parent Borrower, each Issuing Lender, each FCI Issuing
Lender, the Swingline Lender and each other Lender, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Administrative Agent, the
Parent Borrower and each Subsidiary Guarantor, (iii) the Security Agreement,
executed and delivered by the Administrative Agent, the Parent Borrower and each
Subsidiary Guarantor, (iv) Notes executed and delivered by the Parent Borrower
for each Lender requesting Notes and (v) amendments to the Mortgages encumbering
the Mortgaged Properties existing as of the Effective Date, executed, delivered
and notarized by the applicable Loan Party.
(a)    No Material Adverse Change. Since December 31, 2018, there has been no
event or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.


120

--------------------------------------------------------------------------------




(b)    Financial Statements. The Administrative Agent (for further distribution
to the Lenders) shall have received (i) audited consolidated financial
statements of the Parent Borrower for the fiscal year ending December 31, 2018
and (ii) unaudited interim consolidated financial statements of the Parent
Borrower for the fiscal quarter ending March 31, 2019.
(c)    Projections. The Administrative Agent (for distribution to the Lenders)
shall have received satisfactory projections (including written assumptions) for
the Parent Borrower and its Restricted Subsidiaries.
(d)    Personal Property Collateral-Related Deliverables. The Administrative
Agent shall have received (i)(A) searches of UCC filings in the jurisdiction of
organization of the Parent Borrower and each Subsidiary Guarantor and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Encumbrances or Liens as
otherwise permitted pursuant to Section 6.3, and (B) tax lien, judgment and
bankruptcy searches, (ii) searches of ownership of Intellectual Property in the
appropriate governmental offices and such patent/trademark/copyright filings as
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property, (iii) completed UCC
financing statements for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Collateral, and (iv) certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.
(e)    Mortgage-Related Deliverables. The Administrative Agent shall have
received, for each Mortgaged Property existing as of the Effective Date, (i) a
title search from a nationally recognized title insurance company acceptable to
the Administrative Agent with respect to such Mortgaged Property, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) a
completed “life of loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto).
(f)    Insurance. The Administrative Agent shall have received copies of
insurance certificates evidencing insurance coverage meeting the requirements
set forth in this Agreement, including, for any real property that is a Flood
Hazard Property, (i) confirmation whether the community in which such real
property is located is participating in the National Flood Insurance Program,
(ii) the Parent Borrower’s or the applicable Subsidiary Guarantor’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such real property is a Flood Hazard Property and (B) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) copies of
insurance policies or certificates of insurance of the Parent Borrower and its
respective Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee for the benefit of the holders of the
Obligations.
(g)    Legal Opinions. The Administrative Agent shall have received legal
opinions (addressed to the Agents and the Lenders and dated the Effective Date)
(i) from Latham & Watkins LLP, counsel for the Parent Borrower, and (ii) from
the general counsel of the Parent Borrower, in each case, the opinions of which
shall be customary for transactions of this type.
(h)    Closing Certificates; Good Standing Certificates. The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the
Effective Date, substantially in the form of Exhibit A, with appropriate
insertions and attachments, and (ii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized, and is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization.


121

--------------------------------------------------------------------------------




(i)    Existing Credit Agreement. The Borrowers shall have (i) paid all accrued
and unpaid interest on the loans outstanding under the Existing Credit Agreement
to the Effective Date, (ii) prepaid any domestic revolving loans outstanding
under the Existing Credit Agreement to the extent necessary to keep the
outstanding Domestic Revolving Loans on the Effective Date ratable with the
Domestic Revolving Commitments as of the Effective Date, (iii) prepaid any
global revolving loans outstanding under the Existing Credit Agreement to the
extent necessary to keep the outstanding Global Revolving Loans on the Effective
Date ratable with the Global Revolving Commitments as of the Effective Date,
(iv) paid all accrued fees owing to the lenders under the Existing Credit
Agreement to the Effective Date, (v) repaid in full the outstanding term loan A
under the Existing Credit Agreement (it being understood and agreed that any
outstanding portion of the existing term loan A under the Existing Credit
Agreement may be rolled into the Term Loan A on the Effective Date pursuant to
Section 2.1(e)), and (vi) made arrangements with the issuers of any outstanding
letters of credit and foreign credit instruments under the Existing Credit
Agreement for cash collateral or other credit support to the extent such letters
of credit and foreign credit instruments do not constitute Existing Letters of
Credit or Existing FCIs, as applicable, and repaid all reimbursement obligations
thereunder in respect of any drawings made on or before the Effective Date.
(j)    Licensing Requirements. Each Agent and each Lender shall have obtained
all applicable licenses, consents, permits and approvals as deemed necessary by
such Agent or such Lender in order to execute and perform the transactions
contemplated by the Loan Documents.
(k)    Due Diligence; Beneficial Ownership Regulation. The Agents and the
Lenders shall have completed “know your customer” due diligence, and the Parent
Borrower and its Subsidiaries shall have provided to each Agent and each Lender
the documentation and other information requested by such Agent or such Lender
in order to comply with applicable law, including the PATRIOT Act, Sanctions,
the United States Foreign Corrupt Practices Act of 1977, and the applicable
European Union or German acts and ordinance such as the German
Anti-Money-Laundering-Act (“Geldwäschegesetz”) and the German Foreign Trade
Ordinance (“AuBenwirtschaftsverornung”). If any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, each Agent and each
Lender shall have received, to the extent requested by such Agent or such
Lender, a Beneficial Ownership Certification in relation to such Borrower.
(l)    Fees and Expenses. The Administrative Agent or the Foreign Trade Facility
Agent, as applicable, shall have received all fees and other amounts due and
payable on or prior to the Effective Date to the Administrative Agent, the
Foreign Trade Facility Agent and the Lenders, including, to the extent invoiced,
reimbursement or payment of all out‑of‑pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document. All other fees and other
amounts due and payable on or prior to the Effective Date pursuant to the Fee
Letter or the Deutsche Bank Fee Letter shall have been paid.
Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Section 4.2    Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any continuation of any Eurocurrency Loan or the conversion of a
Loan to a Eurocurrency Loan), and of the Issuing Lenders and FCI Issuing Lenders
to issue, amend, renew or extend any Letter of Credit or any FCI, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:


122

--------------------------------------------------------------------------------




(a)    Subject to the last paragraph of Section 2.1(b), the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit or FCI, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date;
(b)    Subject to the last paragraph of Section 2.1(b), at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit or FCI, as applicable, no Default
or Event of Default shall have occurred and be continuing.
(c)    In the case of any initial extension of credit made under the Global
Revolving Facility or the Foreign Trade Facility to a Foreign Subsidiary
Borrower, the Administrative Agent shall have received a Foreign Subsidiary
Opinion and such other documents and information with respect to such Foreign
Subsidiary Borrower as the Administrative Agent may reasonably request.
(d)    In the case of a credit extension hereunder to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Foreign Trade Facility Agent, the Required Lenders (in the case of
any Loans to be denominated in an Alternative Currency), any Issuing Lender (in
the case of any Letter of Credit to be denominated in an Alternative Currency),
or any FCI Issuing Lender (in the case of any issuance of FCIs) would make it
impracticable for such credit extensions to be denominated in the relevant
Alternative Currency.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or an FCI shall be deemed to constitute a representation and warranty by
the Parent Borrower and the relevant Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V    

AFFIRMATIVE COVENANTS
On the Effective Date and thereafter, until the Commitments have expired or been
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder shall have been paid in full and all Letters of
Credit and FCIs shall have expired (without any pending drawing) or terminated
(or been fully cash collateralized or otherwise supported in a manner consistent
with the terms of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all
LC Disbursements and FCI Disbursements shall have been reimbursed, the Parent
Borrower covenants and agrees with the Administrative Agent and the Lenders
that:

Section 5.1    Financial Statements and Other Information.
The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders and to the Foreign Trade Facility Agent:
(a)    within 90 days after the end of each fiscal year of the Parent Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit)


123

--------------------------------------------------------------------------------




to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and its consolidated Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (except as disclosed
therein); provided that delivery within the time period specified above of
copies of the Annual Report on Form 10-K of the Parent Borrower filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.1(a);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent Borrower, its consolidated balance sheet and
related statements of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, and cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent Borrower and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as disclosed therein), subject to normal year‑end audit
adjustments and the absence of footnotes; provided that delivery within the time
period specified above of copies of the Quarterly Report on Form 10‑Q of the
Parent Borrower filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.1(b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate (a “Compliance Certificate”) of a Financial Officer
of the Parent Borrower, substantially in the form of Exhibit N, (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.1, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Parent Borrower’s audited
financial statements referred to in Section 3.4 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) with respect to any Permitted Acquisition
for which the aggregate Consideration is greater than or equal to $50,000,000
and for which a certificate has not been previously delivered to the
Administrative Agent as required by the definition of Permitted Acquisition,
certifying as to the matters specified in clause (a) of the proviso in such
definition;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);
(e)    not later than 60 days after the commencement of each fiscal year of the
Parent Borrower, a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent
Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent Borrower to its shareholders generally, as the case
may be;
(g)    promptly following any request therefor, information and documentation
reasonably requested by any Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act and the Beneficial Ownership Regulation; and
(h)    promptly following any request therefor, such other information regarding
the operations, business affairs, financial condition and identity of the Parent
Borrower or any Restricted Subsidiary, or compliance with


124

--------------------------------------------------------------------------------




the terms of any Loan Document, as any Agent or any Lender may reasonably
request, including any request made by a Lender as contemplated by Section 9.15.
If the Parent Borrower designates any of its Subsidiaries as an Unrestricted
Subsidiary, the Parent Borrower shall deliver concurrently with the delivery of
any financial statements pursuant to Section 5.1(a) or Section 5.1(b), the
applicable reconciliation reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.
The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
BofA Securities will make available on a confidential basis to the Foreign Trade
Facility Agent, the Lenders, the Issuing Lenders and the FCI Issuing Lenders
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Parent
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent Borrower or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Parent
Borrower hereby agrees that: (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent Borrower shall be deemed to have authorized the Administrative Agent and
BofA Securities to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent Borrower or its securities for
purposes of United States federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent and BofA Securities shall be
entitled to (and agree to) treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
marked as “Public Investor.” Notwithstanding the foregoing, the Parent Borrower
shall be under no obligation to mark any Borrower Materials “PUBLIC”.

Section 5.2    Notices of Material Events.
The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders and to the Foreign Trade Facility Agent, prompt written notice,
upon any Financial Officer having knowledge of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Restricted Subsidiaries in an aggregate
amount exceeding $25,000,000;
(d)    to the extent that Collateral is required to be pledged pursuant to this
Agreement, any casualty or other insured damage to any material portion of any
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding that could reasonably be
expected to reduce the value of the Collateral by an aggregate amount in excess
of $25,000,000; and
(e)    any development that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect.


125

--------------------------------------------------------------------------------




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.3    Information Regarding Collateral.
(a)    The Parent Borrower will furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization of any Loan Party, (iii) in any Loan Party’s
company type or (iv) in any Loan Party’s Federal taxpayer identification number.
Unless the Parent Borrower shall have provided to the Administrative Agent at
least 15 days’ prior written notice of any such change, the Parent Borrower
agrees not to effect or permit any change referred to in the preceding sentence
until such time as all filings have been made under the UCC or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral to the same extent as before such change.
(b)    On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

Section 5.4    Existence.
The Parent Borrower will, and will cause each of its Restricted Subsidiaries to:
(a) preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.4; and (b) maintain all
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 5.5    Payment of Obligations.
The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
pay its material Indebtedness and other obligations, including material Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith in an
appropriate manner, (b) the Parent Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.

Section 5.6    Maintenance of Properties.
The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep and maintain all property material to the conduct of its business in good
condition, ordinary obsolescence, wear and tear excepted and except where the
failure to do so, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 5.7    Insurance.
(a)    The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (i) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (ii) all insurance required to be maintained pursuant to
the Security Documents, including flood hazard insurance on all Mortgaged
Properties that are Flood Hazard


126

--------------------------------------------------------------------------------




Properties, on such terms and in such amounts as required by applicable Flood
Insurance Laws or as otherwise required by the Administrative Agent.
(b)    The Parent Borrower will (i) cause the Administrative Agent to be named
as lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect of any insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums), and (ii) not
more frequently than once in any fiscal year, upon expiration of current
insurance coverage, provide to the Administrative Agent, such evidence of
insurance evidencing maintenance of insurance as required by this Agreement or
the Security Documents.
(c)    The Parent Borrower will promptly notify the Administrative Agent of any
Mortgaged Property that is, or becomes, a Flood Hazard Property.

Section 5.8    Books and Records; Inspection and Audit Rights.
The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives (which may include any Lender)
designated by any Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that the Agents shall not exercise such
inspection and audit rights at the expense of the Parent Borrower more often
than one time during any calendar year absent the existence of an Event of
Default.

Section 5.9    Compliance with Laws and Contractual Obligations.
The Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including Environmental Laws) and all Contractual Obligations
applicable to it or its property, except where the failure to do so, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.10    Use of Proceeds and Letters of Credit and FCIs.
The proceeds of the Domestic Revolving Loans and the Global Revolving Loans will
be used (a) to refinance indebtedness under the Existing Credit Agreement and
(b) for lawful corporate purposes of the Parent Borrower and its Restricted
Subsidiaries. The proceeds of the Term Loan A will be used to refinance
indebtedness under the Existing Credit Agreement. The Letters of Credit (other
than Non-Financial Letters of Credit) will be used to issue financial and
performance letters of credit requested by any Borrower on behalf of itself or
any of its Restricted Subsidiaries or Joint Ventures. The FCIs and Non-Financial
Letters of Credit will be used only for the operational business of the Parent
Borrower, its Restricted Subsidiaries and Joint Ventures; provided that no FCI
or Non-Financial Letter of Credit may be issued for the benefit of financial
creditors, except for a Counter-Guarantee supporting another FCI. No part of the
proceeds of any Loan will be used, nor any Letter of Credit or FCI issued, in
each case whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.


127

--------------------------------------------------------------------------------





Section 5.11    Additional Collateral.
(a)    On each Collateral Date, the Parent Borrower will notify the
Administrative Agent of the identity of any Wholly Owned Subsidiary that is not
already a Subsidiary Guarantor and promptly after such Collateral Date will (i)
in the case of each such Wholly Owned Subsidiary that is a Material Subsidiary,
cause such Subsidiary (unless it is an Excluded Subsidiary) to become a
“Subsidiary Guarantor” and, to the extent that Collateral is required to be
pledged pursuant to this Agreement, a “Grantor” under the Guarantee and
Collateral Agreement and, to the extent that Collateral is required to be
pledged pursuant to this Agreement, to become a party to each other relevant
Security Document, (ii) to the extent that Collateral is required to be pledged
pursuant to this Agreement, cause the Capital Stock of such Wholly Owned
Subsidiary (unless it is an Unrestricted Subsidiary) to be pledged pursuant to
the Guarantee and Collateral Agreement (except that, (A) if such Subsidiary is a
Foreign Subsidiary (or a Subsidiary thereof), no Capital Stock of such
Subsidiary shall be pledged unless such Subsidiary is a Material Subsidiary that
is directly owned by the Parent Borrower or a Subsidiary Guarantor, and then the
amount of voting stock of such Subsidiary to be pledged pursuant to the
Guarantee and Collateral Agreement shall be limited to 65% of the outstanding
shares of voting stock of such Subsidiary, (B) if such Subsidiary is a
Receivables Entity, no shares of Capital Stock of such Subsidiary shall be
pledged if the documentation relating to the Receivables sale, factoring or
securitization to which such Receivables Entity is a party expressly prohibits
such pledge, (C) if the pledge of the Capital Stock of any such Wholly Owned
Subsidiary would result in a violation of any laws, regulations or orders of any
Governmental Authority, no shares of the Capital Stock of such Subsidiary shall
be pledged, (D) no Capital Stock of SPX International GmbH shall be pledged, (E)
neither the Parent Borrower nor any Subsidiary Guarantor shall be required to
pledge any Capital Stock of Ballantyne Holding Company, and, for the avoidance
of doubt, neither of SPX Clyde Luxembourg S.à r.l. nor SPX Clyde UK Limited
shall be required to be a “Grantor” under the Guarantee and Collateral Agreement
or become a party to any other Security Document, (F) Capital Stock shall not be
required to be pledged to the extent that the Guarantee and Collateral Agreement
expressly provides that such Capital Stock is not required to be pledged, and
(G) no Capital Stock of any Subsidiary that is not a Material Subsidiary shall
be required to be pledged (notwithstanding anything set forth in the Guarantee
and Collateral Agreement) so long as the aggregate assets of all such
Subsidiaries whose Capital Stock is not pledged as Collateral pursuant to this
clause (G) does not exceed $40,000,000 when taken together for all such
Subsidiaries (excluding the assets of any Subsidiary the Capital Stock of which
is not required to be pledged pursuant to clauses (A) – (F)) on an aggregate
basis and (iii) to the extent that Collateral is required to be pledged pursuant
to this Agreement, except in the case of an Excluded Subsidiary, take all steps
required pursuant to this Section 5.11, Section 5.12 and the relevant Security
Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(a) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.
(b)    The Parent Borrower shall (i) execute and deliver, and cause each
Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents (including the Security Agreement and Mortgages for each
Mortgaged Property), in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in all property of such Person
(excluding any Excluded Property), and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties; provided that the Parent Borrower and its Restricted Subsidiaries
shall not be required to comply with the requirements of this Section 5.11(b) if
the Administrative Agent, in its sole discretion, determines that the cost or
other negative consequence to the Parent Borrower and its Restricted
Subsidiaries of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.
(c)    To the extent that Collateral is required to be pledged pursuant to this
Agreement, if, as of any Collateral Date, any property of the Parent Borrower,
any Subsidiary Guarantor that is party to any Security


128

--------------------------------------------------------------------------------




Document or any Restricted Subsidiary that is required to become a party to any
Security Document pursuant to Section 5.11(a) or Section 5.11(b) is not already
subject to a perfected first priority Lien (except to the same extent as not
required pursuant to Section 5.11(b) or as permitted by Section 6.3) in favor of
the Administrative Agent, the Parent Borrower will notify the Administrative
Agent thereof, and, promptly after such Collateral Date, will cause such assets
to become subject to a Lien under the relevant Security Documents and will take,
and cause the relevant Restricted Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties; provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to comply with the requirements of
this Section 5.11(c) if the Administrative Agent, in its sole discretion,
determines that the cost or other negative consequences to the Parent Borrower
and its Restricted Subsidiaries of such compliance is excessive in relation to
the value of the collateral security to be afforded thereby.
(d)    Promptly, and in any event within 60 days (or such longer period as is
reasonably acceptable to the Administrative Agent), following the first date
after the Release Date on which the corporate family rating of the Parent
Borrower from Moody’s is less than “Baa3” (or not rated by Moody’s) and the
corporate credit rating of the Parent Borrower from S&P is less than “BBB-” (or
not rated by S&P), the Parent Borrower shall (i) execute and deliver, and cause
each Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Security
Documents as in effect immediately prior to the Release Date (and, for the
avoidance of doubt, shall not include Capital Stock not required to be pledged
pursuant to Section 5.11(a) or other assets not required to be subjected to a
Lien pursuant to Section 5.11(b)) and (ii) take, and cause the relevant
Restricted Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties.
(e)    Notwithstanding anything to the contrary in this Section 5.11 or any
other Loan Document, neither the Parent Borrower nor any of the Subsidiary
Guarantors shall be required to take any action to perfect the security interest
of the Administrative Agent in the Collateral other than (i) filing UCC
financing statements, (ii) delivering Capital Stock required to be pledged
pursuant to Sections 5.11(a), (b) and (c) (including stock powers endorsed in
blank or other appropriate instruments of transfer), (iii) executing,
delivering, filing and recording mortgages with respect to owned real property
in which a security interest is required to be granted pursuant to this Section
5.11 and (iv) executing, delivering, filing and recording notices of grants of
security interest with the United States Patent Office and/or United States
Copyright Office. For the avoidance of doubt, perfection by control shall not be
required with respect to assets requiring perfection through control agreements
or other control arrangements, including deposit accounts, securities accounts
and commodities accounts (other than control of Capital Stock required to be
pledged pursuant to Sections 5.11(a), (b) and (c)).
(f)    Notwithstanding anything herein to the contrary, no Foreign Subsidiary
(or any Subsidiary thereof) shall, or shall be deemed to, guarantee any
Borrowing by the Parent Borrower, and no assets of any Foreign Subsidiary (or
Subsidiary thereof) shall be given as security for such Borrowing. This
provision is meant to prevent any inclusions pursuant to Section 956 of the Code
and shall be interpreted in accordance therewith.

Section 5.12    Further Assurances.
The Parent Borrower will, and will cause each of the Restricted Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of


129

--------------------------------------------------------------------------------




the Loan Parties. The Parent Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

Section 5.13    Unrestricted Subsidiaries.
(a)    The Parent Borrower may at any time after the Effective Date,
substantially contemporaneously upon the organization or acquisition of any
Subsidiary, designate such Subsidiary as an Unrestricted Subsidiary, or
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation (x) no Default or Event of Default
shall have occurred and be continuing, and (y) the Parent Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such designation, with
the covenants contained in Section 6.1, in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Parent Borrower for which
the relevant information is available as if such designation had occurred on the
first day of each relevant period for testing such compliance; (ii) no
Unrestricted Subsidiary shall own any Capital Stock in any Borrower or any
Restricted Subsidiary; (iii) no Unrestricted Subsidiary shall hold any
Indebtedness of, or any Lien on any property of, any Borrower or any Restricted
Subsidiary; and (iv) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary.
(b)    The designation of any Subsidiary as an Unrestricted Subsidiary after the
Effective Date shall constitute an Investment by the Parent Borrower therein at
the date of designation in an amount equal to the fair market value as
determined in good faith by the Parent Borrower of such Investment.
(c)    The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence by the Parent Borrower at the time of such
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time.

Section 5.14    Anti-Corruption Laws; Sanctions.
The Parent Borrower will, and will cause each of its Subsidiaries to, (a)(i)
conduct its businesses in compliance, in all material respects, with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and (ii) maintain
policies and procedures designed to promote and achieve compliance, in all
material respects, with such laws, and (b)(i) conduct its businesses in
compliance, in all material respects with all applicable Sanctions, and (ii)
maintain policies and procedures designed to promote and achieve compliance, in
all material respects, with such Sanctions.
Nothing in this Section 5.14 shall create or establish an obligation or right
for any German Loan Party or other Borrower in so far as agreeing to it would
violate or expose any German Loan Party or other Borrower to any liability under
EU Regulation (EC) 2271/96, would violate or expose any German Loan Party to
liability under Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or would
violate or expose any German Loan Party or other Borrower to liability under any
similar anti-boycott or blocking law regulation or statute that is in force from
time to time and applicable to such entity. The covenants in this Section 5.14
given by any Loan Party to any Lender domiciled in Germany (Inländer) within the
meaning of Section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
covenants pursuant to Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)).

Section 5.15    Post-Closing Covenant.


130

--------------------------------------------------------------------------------




The Parent Borrower will, and will cause each of its Subsidiaries to, take such
actions set forth on Schedule 5.15 by the times specified on Schedule 5.15 with
respect to such actions.

ARTICLE VI    

NEGATIVE COVENANTS
On the Effective Date and thereafter, until the Commitments have expired or
terminated and the principal of and interest (and premium, if any) on each Loan
and all fees payable hereunder have been paid in full and all Letters of Credit
and FCIs have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and FCI Disbursements shall have been reimbursed, the Parent Borrower covenants
and agrees with the Lenders that:

Section 6.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any fiscal quarter of the
Parent Borrower to exceed 4.00 to 1.0.
(b)    Consolidated Interest Coverage Ratio. The Parent Borrower will not permit
the Consolidated Interest Coverage Ratio as of the last day of any fiscal
quarter of the Parent Borrower to be less than 3.00 to 1.0.

Section 6.2    Indebtedness.
The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume (collectively, “Incur”) or permit to exist (except as
provided below) any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    subordinated debt of the Parent Borrower (including any subordinated debt
which extends, renews, replaces or is in exchange for existing subordinated debt
of the Parent Borrower), so long as (i) such Indebtedness has no scheduled
principal payments prior to the date that is six months after the latest
maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the Subordinated Debt Documents are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent acting reasonably, and (iii) the Subordinated Debt
Documents contain subordination terms that are no less favorable in any material
respect to the Lenders than those applicable to offerings of “high‑yield”
subordinated debt by similar issuers of similar debt at or about the same time,
as agreed to by the Administrative Agent acting reasonably;
(c)    Indebtedness existing on the Effective Date and set forth in Section 6.2
of the Disclosure Letter and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
(d)    Indebtedness of the Parent Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Parent Borrower or any other Restricted
Subsidiary; provided that Indebtedness of any Restricted Subsidiary that is not
a Wholly Owned Subsidiary Guarantor Incurred in reliance on this Section 6.2(d)
shall be subject to Section 6.5;
(e)    Indebtedness relating to reimbursement and related obligations in
connection with surety, indemnity, performance, warranty, release and appeal
bonds or instruments, bank guarantees, letters of credit, and guarantees of any
of the foregoing in each case supporting obligations not constituting
Indebtedness for borrowed money and obtained in the ordinary course of business;


131

--------------------------------------------------------------------------------




(f)    Guarantees by the Parent Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Parent
Borrower or any other Restricted Subsidiary; provided that (i) Guarantees
pursuant to this Section 6.2(f) of Indebtedness of any Restricted Subsidiary
that is not a Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5,
(ii) a Restricted Subsidiary shall not Guarantee the Indebtedness of any Loan
Party unless such Restricted Subsidiary has also Guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement and (iii) Guarantees pursuant
to this Section 6.2(f) of Subordinated Debt shall be subordinated to the
Guarantee of the Obligations pursuant to the Guarantee and Collateral Agreement
on terms no less favorable to the Lenders than the subordination provisions of
the Subordinated Debt;
(g)    (i) Indebtedness of the Parent Borrower or any Restricted Subsidiary
Incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, so long as such Indebtedness (other than any such
extension, renewal or replacement) is Incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement; and (ii)
Attributable Debt in connection with Sale/Leaseback Transactions involving fixed
or capital assets; provided that the aggregate principal amount of all such
Indebtedness Incurred in reliance on this Section 6.2(g) and outstanding at any
one time shall not exceed the greater of (A) $275,000,000, and (B) an amount
equal to 15.0% of Total Consolidated Assets;
(h)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness (other than any such extension, renewal or
replacement) exists at the time such Person becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary and (ii) the aggregate principal amount of all such
Indebtedness Incurred in reliance on this Section 6.2(h) and outstanding at any
one time shall not exceed the greater of (A) $275,000,000, and (B) an amount
equal to 15.0% of Total Consolidated Assets;
(i)    Indebtedness to finance the general working capital needs of the Parent
Borrower and its Restricted Subsidiaries, incurred after the Domestic Revolving
Maturity Date and the Global Revolving Maturity Date, in an aggregate principal
amount not to exceed the amount of the total Revolving Commitments as in effect
immediately prior to such date; provided that (i) the Revolving Commitments
shall have been or shall concurrently be terminated, the Domestic Revolving
Loans, Global Revolving Loans and Swingline Loans shall have been or shall
concurrently be repaid in full, all LC Disbursements shall have been repaid in
full and all Financial Letters of Credit and Non-Financial Letters of Credit
shall have been or shall concurrently be cancelled or replaced or cash
collateralized or other arrangements reasonably satisfactory to the
Administrative Agent, the Foreign Trade Facility Agent and the applicable
Issuing Lenders shall have been made and (ii) the terms and conditions of such
replacement working capital facility (including any arrangements for sharing of
collateral, which the Administrative Agent shall enter into with the Parent
Borrower and other relevant Loan Parties and the applicable lender(s)) are,
taken as a whole, not materially less favorable to the Parent Borrower and its
Restricted Subsidiaries or the Lenders than the provisions contained herein;
(j)    Indebtedness (including Indebtedness relating to reimbursement and
related obligations in connection with letters of credit, bank guarantees,
foreign credit instruments or surety instruments obtained in the ordinary course
of business) of the Parent Borrower or any Restricted Subsidiary with respect to
letters of credit, foreign credit instruments, guarantees or similar instruments
(but not, for the avoidance of doubt, for any extension of credit in the form of
loans for borrowed money or overdrafts), and guarantees of the foregoing;
provided that (i) the aggregate principal amount of all such Indebtedness
Incurred in reliance on this Section 6.2(j) and outstanding at any one time
shall not exceed the greater of (A) $275,000,000, and (B) an amount equal to
15.0% of Total Consolidated Assets, (ii) the aggregate principal amount of such
Indebtedness that is secured Indebtedness and outstanding at any one time shall
not exceed the greater of (1) $200,000,000, and (2) an amount equal to 10.0%


132

--------------------------------------------------------------------------------




of Total Consolidated Assets, (iii) the portion of such Indebtedness secured by
Liens granted pursuant to the Security Documents outstanding at any one time
shall not exceed $150,000,000 and (iv) to the extent that any Liens secure such
Indebtedness, such Liens either shall have been granted pursuant to the Security
Documents or shall be otherwise permitted under Section 6.3(i) and, to the
extent deemed necessary or appropriate by the Administrative Agent in its sole
discretion, any such secured Indebtedness shall be subject to an intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent;
(k)    Indebtedness of Foreign Subsidiaries and any Restricted Subsidiary that
is not a Loan Party, including Indebtedness relating to reimbursement and
related obligations in connection with letters of credit, bank guarantees or
other credit instruments issued for the account of any Chinese Subsidiary, any
Indian Subsidiary or any other Foreign Subsidiary pursuant to a facility or
facilities provided by one or more financial institutions; provided that (i) the
aggregate principal amount of such Indebtedness Incurred in reliance on this
Section 6.2(k) and outstanding at any one time shall not exceed the greater of
(A) $275,000,000, and (B) an amount equal to 15.0% of Total Consolidated Assets
(with the amount of Indebtedness under overdraft lines or cash management
facilities being determined net of cash held for the benefit of the relevant
Subsidiary by the institution creating such overdraft or cash management
facility), (ii) the aggregate principal amount of such Indebtedness that is
secured Indebtedness outstanding at any one time shall not exceed $150,000,000
and (iii) to the extent that any Liens secure such Indebtedness, such Liens
either shall have been granted pursuant to the Security Documents or shall be
otherwise permitted under Section 6.3(i) and, to the extent deemed necessary or
appropriate by the Administrative Agent in its sole discretion, any such secured
Indebtedness shall be subject to an intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent;
(l)    unsecured Indebtedness of the Parent Borrower (and any unsecured
Guarantees of such Indebtedness by Subsidiary Guarantors to the extent permitted
by Section 6.2(f)) and any extensions, renewals and replacements of any such
Indebtedness that are Incurred by the Parent Borrower, that are unsecured and
that do not increase the outstanding principal amount of such Indebtedness (and
any unsecured Guarantees of such Indebtedness by Subsidiary Guarantors to the
extent permitted by Section 6.2(f)); provided that, with respect to all
Indebtedness permitted by this Section 6.2(l) (including any extension, renewal
or replacement thereof), (i) such Indebtedness has no scheduled principal
payments prior to the latest maturity date then in effect for Loans hereunder,
(ii) the covenants and defaults, taken as a whole, contained in the
documentation for such Indebtedness are not materially more restrictive than
those contained in this Agreement, as agreed to by the Administrative Agent
acting reasonably, (iii) no Specified Default shall have occurred and be
continuing, or would occur after giving effect to the Incurrence of such
Indebtedness, and (iv) the Parent Borrower shall be in compliance, on a Pro
Forma Basis after giving effect to the Incurrence of such Indebtedness, with the
covenants contained in Section 6.1, in each case recomputed as at the last day
of the most recently ended fiscal quarter of the Parent Borrower for which the
financial statements were (or were required to be) delivered pursuant to Section
5.1(a) or (b) as if such Incurrence had occurred on the first day of each
relevant period for testing such compliance (as demonstrated in a certificate of
a Financial Officer delivered to the Administrative Agent not more than two
Business Days prior to such Incurrence);
(m)    Receivables Transaction Attributed Indebtedness and all yield, interest,
fees, indemnities and other amounts related thereto; provided that (i) the
related Qualified Receivables Transaction shall be subject to Section 6.6(c) and
(ii) the aggregate principal amount of all such Indebtedness Incurred in
reliance on this Section 6.2(m) and outstanding at any one time shall not exceed
the greater of (A) $275,000,000, and (B) an amount equal to 15.0% of Total
Consolidated Assets;
(n)    [Reserved];
(o)    (i) Hedging Agreements, so long as such agreements are not entered into
for speculative purposes and (ii) conveyances of bank drafts received in the
ordinary course of business to financial institutions in exchange for discounted
cash payments;
(p)    [Reserved];


133

--------------------------------------------------------------------------------




(q)    other Indebtedness of any Loan Party in an aggregate principal amount
outstanding at any one time not exceeding the greater of (i) $275,000,000, and
(ii) an amount equal to 15.0% of Total Consolidated Assets; provided that the
aggregate principal amount of such Indebtedness that is secured Indebtedness and
outstanding at any one time shall not exceed the greater of (A) $150,000,000,
and (B) an amount equal to 7.5% of Total Consolidated Assets;
(r)    Indebtedness assumed in connection with any Permitted Acquisition after
the Effective Date so long as such Indebtedness is not incurred in contemplation
of such Permitted Acquisition, and any extensions, renewals and replacements of
any such Indebtedness; provided that (i) the Parent Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to the Incurrence of such
Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the financial statements were (or were required to be)
delivered pursuant to Section 5.1(a) or (b) as if such Incurrence had occurred
on the first day of each relevant period for testing such compliance (as
demonstrated in a certificate of a Financial Officer delivered to the
Administrative Agent not more than two Business Days prior to such Incurrence),
and (ii) to the extent that any Liens secure such Indebtedness, such Liens
either shall have been granted pursuant to the Security Documents or shall be
otherwise permitted under Section 6.3(l); and
(s)    Indebtedness of Foreign Subsidiaries Incurred pursuant to any bilateral
facility with any Lender (or any branch, subsidiary or other affiliate of such
Lender) in jurisdictions other than the United States for the purpose of
providing letters of credit, foreign credit instruments, guarantees or similar
instruments (but not, for the avoidance of doubt, for any extension of credit in
the form of loans for borrowed money or overdrafts) if such bilateral facilities
are (i) required by the laws of such jurisdiction to be evidenced by legal
documentation governed by, and executed and delivered in, such jurisdiction or
treated more favorably under such laws than comparable facilities governed by
other laws or extended by lenders outside such jurisdiction, and (ii) fully
backstopped by one or more Letters of Credit or FCIs issued under this
Agreement.
For purposes of determining compliance with this Section 6.2, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness described in this Section 6.2, the
Parent Borrower may classify, at the time of incurrence, such item of
Indebtedness (or any portion thereof) in any such category and will only be
required to include such Indebtedness (or any portion thereof) in one of the
categories of Indebtedness permitted in this Section 6.2 and (ii) at the time of
incurrence, the Parent Borrower may divide and classify an item of Indebtedness
(or any portion thereof) in more than one of the categories of Indebtedness
permitted in this Section 6.2.

Section 6.3    Liens.
The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
Incur or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
Receivables) or rights in respect of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Parent Borrower or any
Restricted Subsidiary existing on the Effective Date and set forth in Section
6.3 of the Disclosure Letter; provided that (i) such Lien shall not apply to any
other property or asset of the Parent Borrower or any Restricted Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


134

--------------------------------------------------------------------------------




(d)    any Lien existing on any property prior to the acquisition thereof by the
Parent Borrower or any Restricted Subsidiary or existing on any property of any
Person that becomes a Restricted Subsidiary after the Effective Date prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property of the Parent Borrower or any
Restricted Subsidiary (other than improvements, accessions, proceeds, dividends
or distributions in respect thereof and assets fixed or appurtenant thereto) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Parent Borrower or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by Section 6.2(g), (ii) such Liens and the
Indebtedness secured thereby (other than extensions, renewals and replacements)
are Incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of the Parent Borrower or any Restricted Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto);
(f)    Liens on the property or assets of a Person that becomes a Restricted
Subsidiary after the Effective Date securing Indebtedness permitted by Section
6.2(h); provided that (i) such Liens existed at the time such Person (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) became a Restricted Subsidiary
and were not created in contemplation thereof, (ii) any such Lien is not
expanded to cover any property or assets of such Person after the time such
Person becomes a Restricted Subsidiary and (iii) any such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(g)    Liens securing Indebtedness permitted by Section 6.2(i); provided that,
if any such Liens are on property that is not Collateral, then,
contemporaneously with the Incurrence of such Liens, effective provision is made
to secure the Obligations equally and ratably with the Indebtedness secured by
such Liens for so long as such Indebtedness is so secured;
(h)    Liens securing Indebtedness permitted by Section 6.2(j);
(i)    Liens on property of any Foreign Subsidiary or any other Restricted
Subsidiary that is not a Subsidiary Guarantor securing Indebtedness of such
Subsidiary permitted by Section 6.2(k) or Section 6.2(r);
(j)    Liens on assets transferred to a Receivables Entity or other Person in
connection with a Qualified Receivables Transaction or on assets of a
Receivables Entity, in each case Incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 6.2(m);
(k)    [Reserved];
(l)    Liens securing Indebtedness or other obligations or liabilities (other
than Indebtedness) to the extent permitted under the proviso to Section 6.2(q);
and
(m)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by Section 6.2(t).
It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j), (l) and (m) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.

Section 6.4    Fundamental Changes.


135

--------------------------------------------------------------------------------




The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, so
long as at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing:
(a)    any Person may merge into the Parent Borrower in a transaction in which
the Parent Borrower is the surviving corporation;
(b)    any Person (other than the Parent Borrower) may merge or consolidate with
any Subsidiary Guarantor so long as the surviving entity is or becomes a
Subsidiary Guarantor;
(c)    any Restricted Subsidiary may Dispose of its assets to the Parent
Borrower or any Subsidiary Guarantor pursuant to a transaction of liquidation or
dissolution;
(d)    the Parent Borrower or any Restricted Subsidiary may Dispose of any
Restricted Subsidiary pursuant to a merger of such Restricted Subsidiary in a
Disposition permitted by Section 6.6;
(e)    any Foreign Subsidiary or other Restricted Subsidiary that is not a
Subsidiary Guarantor: (x) may merge or consolidate with any other Person so long
as the surviving entity is a Restricted Subsidiary; provided that in the case of
a merger or consolidation involving a Foreign Subsidiary Borrower, the surviving
entity is a Borrower; or (y) may Dispose of its assets to any other Restricted
Subsidiary pursuant to a transaction of liquidation or dissolution; and
(f)    the Parent Borrower may merge or consolidate into any other Person so
long as (i) the surviving entity assumes all the Obligations of the Parent
Borrower hereunder and under the other Loan Documents pursuant to a written
agreement reasonably satisfactory to the Administrative Agent, (ii) the
surviving entity is organized under the laws of a jurisdiction within the United
States, (iii) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such merger, (iv) the Parent
Borrower shall be in compliance, on a Pro Forma Basis after giving effect to
such merger or consolidation, as applicable, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial statements
were (or were required to be) delivered pursuant to Section 5.1(a) or (b) as if
such merger or consolidation had occurred on the first day of each relevant
period for testing such compliance (as demonstrated in a certificate of a
Financial Officer delivered to the Administrative Agent at least five Business
Days prior to such merger or consolidation), (v) all filings have been made
under the UCC or otherwise that are required in order for the Administrative
Agent to continue at all times following such merger or consolidation to have a
valid, legal and perfected security interest in all the Collateral to the same
extent as prior to such merger or consolidation, (vi) the surviving entity shall
have provided to each Agent and each Lender the documentation and other
information requested by such Agent or such Lender in order to comply with
applicable law, including the PATRIOT Act, Sanctions, the United States Foreign
Corrupt Practices Act of 1977, and the applicable European Union or German acts
and ordinance such as the German Anti-Money-Laundering-Act (“Geldwäschegesetz”)
and the German Foreign Trade Ordinance (“AuBenwirtschaftsverornung”), and (vii)
if the surviving entity qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, each Agent and each Lender shall have received,
to the extent requested by such Agent or such Lender, a Beneficial Ownership
Certification in relation to such surviving entity.
It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

Section 6.5    Investments, Loans, Advances, Guarantees and Acquisitions.
The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such


136

--------------------------------------------------------------------------------




merger) any Capital Stock of or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(collectively, “Investments”), except:
(a)    Permitted Investments;
(b)    Investments existing on the Effective Date and set forth in Section 6.5
of the Disclosure Letter;
(c)    Investments in any Wholly Owned Subsidiary (other than any Unrestricted
Subsidiary); provided that, if and to the extent applicable, the requirements
set forth in Section 5.11 with respect to such Wholly Owned Subsidiary are
satisfied;
(d)    loans and advances to employees of the Parent Borrower or any Restricted
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Restricted Subsidiaries not to exceed $12,500,000 at any time
outstanding;
(e)    Guarantees constituting Indebtedness permitted by Section 6.2; provided
that (i) a Restricted Subsidiary shall not Guarantee any of the Senior Notes,
any Subordinated Debt or any Other Permitted Debt unless (A) such Restricted
Subsidiary also has Guaranteed the Obligations pursuant to the Guarantee and
Collateral Agreement, (B) in the case of any Guarantee of Subordinated Debt,
such Guarantee of the Subordinated Debt is subordinated to such Guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Subordinated Debt and (C) such Guarantee provides for the
release and termination thereof, without action by any party, upon Disposition
of the relevant Restricted Subsidiary, (ii) the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Wholly Owned Subsidiary
Guarantors that is Guaranteed by any Loan Party shall be subject to the
limitations set forth in clauses (c), (g), (l) or (m) of this Section 6.5 and
(iii) a Restricted Subsidiary shall not Guarantee the Indebtedness of any Parent
Borrower or any Subsidiary Guarantor unless such Restricted Subsidiary has also
Guaranteed the Obligations pursuant to the Guarantee and Collateral Agreement;
(f)    Permitted Acquisitions (including any related Investment in any
Restricted Subsidiary in order to provide all or any portion of (but not more
than) the Consideration for such Permitted Acquisition);
(g)    (i) Guarantees by the Parent Borrower and any of its Restricted
Subsidiaries of any Contractual Obligations (not constituting Indebtedness) of
the Parent Borrower or any Restricted Subsidiary and (ii) Guarantees by the
Parent Borrower of any obligations of any of its Foreign Subsidiaries under any
foreign currency Hedging Agreements of such Foreign Subsidiaries or cash pooling
arrangements among Foreign Subsidiaries (sometimes intermediated by a commercial
bank);
(h)    [Reserved];
(i)    Investments financed with Capital Stock of the Parent Borrower (or the
net proceeds of the issuance of Capital Stock of the Parent Borrower); provided
that no Event of Default shall occur after giving effect to such Investment;
(j)    Investments comprised of capital contributions (whether in the form of
cash, a note or other assets) to a Receivables Entity or otherwise resulting
from transfers of assets permitted by Section 6.6(c);
(k)    Investments comprised of non‑cash consideration received by the Parent
Borrower or any Restricted Subsidiary in connection with any Disposition
permitted by Section 6.6(e);


137

--------------------------------------------------------------------------------




(l)    (i) Guarantees by the Parent Borrower and any of its Restricted
Subsidiaries of Indebtedness permitted by subsections (j), (p) and (r) of
Section 6.2 and (ii) Guarantees in the form of FCIs caused to be issued by the
Parent Borrower or any Foreign Subsidiary Borrower pursuant to Section 2.6 to
support the Indebtedness of any Chinese Subsidiary or other Foreign Subsidiary
permitted by Section 6.2(r); and
(m)    (i) other Investments if, after giving effect to any such Investment on a
Pro Forma Basis in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial statements
were (or were required to be) delivered pursuant to Section 5.1(a) or (b) as if
such Investment had occurred on the first day of each relevant period, the
Consolidated Leverage Ratio is less than 3.00 to 1.0; and (ii) other Investments
in the aggregate not to exceed the sum of (A) an amount equal to the greater of
(1) $200,000,000, and (2) an amount equal to 10.0% of Total Consolidated Assets
plus (B) an additional amount for all such Investments made after the Effective
Date that is equal to the portion, if any, of the Available Amount on such date
that the Parent Borrower elects to apply to this Section 6.5(m)(ii)(B) if, after
giving effect to any such Investment on a Pro Forma Basis in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the financial statements were (or were required to be)
delivered pursuant to Section 5.1(a) or (b) as if such Investment had occurred
on the first day of each relevant period, the Consolidated Leverage Ratio is
greater than or equal to 3.00 to 1.0.
The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment (such original cost to be determined at the
time any such Investment is originally committed to be made by the applicable
Person), plus (y) the cost of all additions thereto, minus (z) any cash proceeds
from the disposition of or other cash or non-cash (at the fair market value
thereof as reasonably determined in good faith by the Parent Borrower)
distributions on or return of such Investment, without any adjustments for
increases or decreases in value or write-ups, write-downs or write-offs with
respect to such Investment; provided that the amount of any Investment shall not
be less than zero. For purposes of this Section 6.5, to the extent an Investment
is permitted to be made by the Parent Borrower or any Restricted Subsidiary
directly in any other Person (each such person, a “Target Person”) under any
provision of this Section 6.5, such Investment may be advanced or contributed by
the Parent Borrower or such Restricted Subsidiary to another Restricted
Subsidiary that is not a Loan Party for purposes of substantially concurrently
making the relevant Investment in the Target Person without such advancement or
contribution constituting an Investment in such Restricted Subsidiary that is
not a Loan Party for purposes of Section 6.5 (it being understood that such
Investment must satisfy the requirements of, and shall count toward any
thresholds or baskets in, the applicable clause under Section 6.5 as if made by
the Parent Borrower or such Restricted Subsidiary directly in the Target
Person).

Section 6.6    Disposition of Assets.
The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, Dispose of any asset, including any Capital Stock owned by it
(other than Capital Stock of the Parent Borrower held in treasury by the Parent
Borrower), nor will the Parent Borrower permit any of its Restricted
Subsidiaries to issue any additional Capital Stock of such Restricted
Subsidiary, except:
(a)    (i) sales of inventory, obsolete or worn out equipment and Permitted
Investments, (ii) leases or licenses of real or personal property, (iii) sale,
transfer, abandonment or other disposition of intellectual property no longer
used or useful in the conduct of the business, (iv) conveyances of bank drafts
received in the ordinary course of business to financial institutions in
exchange for discounted cash payments, in each case in the ordinary course of
business, (v) the sale, transfer, license, lease or other disposition of
property to the extent that (A) such property is exchanged for credit against
the purchase price of similar replacement property, or (B) the proceeds of such
sale, transfer, license, lease or other disposition of property are promptly
applied to the purchase price of such replacement property, and (vi) the sale or
other disposition of non-core assets acquired in connection with Permitted
Acquisitions or other Investments permitted pursuant to Section 6.5, to the
extent such assets are not used or useful in the conduct of the business;


138

--------------------------------------------------------------------------------




(b)    Dispositions to the Parent Borrower or a Restricted Subsidiary; provided
that any such Dispositions by a Loan Party to a Restricted Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.5;
(c)    sales of Receivables and related assets or an interest therein of the
type specified in the definition of “Qualified Receivables Transaction” pursuant
to a Qualified Receivables Transaction so long as each such transaction shall be
a Qualified Receivables Transaction, as agreed by the Administrative Agent
acting reasonably; provided that the aggregate amount of all Receivables
Transaction Attributed Indebtedness in respect to such Qualified Receivables
Transactions outstanding at any one time shall not exceed the greater of (i)
$275,000,000, and (ii) an amount equal to 15.0% of Total Consolidated Assets;
(d)    the Power and Energy Disposition; provided that if, after giving effect
to such Disposition on a Pro Forma Basis, the Consolidated Leverage Ratio is
greater than 3.75 to 1.0, one hundred percent (100%) of the Net Proceeds
received by or on behalf of the Parent Borrower or any Restricted Subsidiary in
connection with such Disposition shall, within forty-five (45) days after such
Net Proceeds are received, be used, first, for the prepayment of
then-outstanding long-term Indebtedness, and second, for the prepayment of any
then-outstanding Domestic Revolving Loans and Global Revolving Loans (to be
applied to such Domestic Revolving Loans and such Global Revolving Loans in the
manner directed by the Parent Borrower);
(e)    Dispositions of assets that are not permitted by any other paragraph of
this Section 6.6; provided that: (i) the aggregate gross proceeds (including any
non‑cash proceeds, determined on the basis of face amount in the case of notes
or similar consideration and on the basis of fair market value in the case of
other non‑cash proceeds) of all assets Disposed of in reliance upon this Section
6.6(e) shall not exceed, in any fiscal year of the Parent Borrower, an amount
equal to 15% of Total Consolidated Assets; provided, further, that, Dispositions
of assets, if not made to the extent permitted in any fiscal year as provided
above in this Section 6.6(e) (for the avoidance of doubt, starting with the
fiscal year ending December 31, 2019), may be made in any subsequent fiscal year
on a cumulative basis with the Disposition of assets permitted in such
subsequent fiscal year; and (ii) any Disposition permitted by this Section
6.6(e) for a purchase price in excess of $5,000,000 shall be made for fair value
and for at least 75% cash consideration (it being understood and agreed that (x)
Deemed Cash shall be deemed cash consideration for such purpose, and (y) in the
case of a Disposition consisting of an Asset Swap, the Parent Borrower or such
Restricted Subsidiary shall only be required to receive cash in an amount equal
to at least 75% of the proceeds of such Disposition which are not part of the
Asset Swap, so long as, at the time of such Asset Swap, after giving effect
thereto, the aggregate fair value (as determined at the time of such related
Asset Swap and not subject to later revaluation) of the assets of the Parent
Borrower and its Restricted Subsidiaries that are the subject of all such Asset
Swaps from and after the Effective Date shall not exceed an amount equal to 15%
of the Total Consolidated Assets);
(f)    the Disposition by the Parent Borrower of the Corporate Headquarters; and
(g)    Dispositions of assets to any joint venture of the Parent Borrower;
provided that any such Disposition pursuant to this Section 6.6(g) constitutes
an Investment permitted under Section 6.5.

Section 6.7    [Reserved].

Section 6.8    Restricted Payments.
The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or Incur any obligation (contingent or otherwise) to do so, except:
(a)    the Parent Borrower may (i) declare and pay dividends with respect to its
Capital Stock payable solely in shares of its Capital Stock (or options,
warrants or other rights to acquire its Capital Stock) or (ii) make


139

--------------------------------------------------------------------------------




other distributions or payments payable solely in shares of its Capital Stock
(or options, warrants or other rights to acquire its Capital Stock);
(b)    any Wholly Owned Subsidiary may declare and pay Restricted Payments to
its immediate parent;
(c)    any non‑Wholly Owned Subsidiary may declare and pay Restricted Payments
ratably with respect to its Capital Stock;
(d)    the Parent Borrower may make Restricted Payments, not exceeding
$7,500,000 during any fiscal year, pursuant to and in accordance with stock
option plans, restricted stock plans or other benefit plans or contracts for
current or former management or employees of the Parent Borrower and its
Restricted Subsidiaries;
(e)    the Parent Borrower may repurchase its Capital Stock and may declare and
pay cash dividends to the holders of its Capital Stock; provided that if the
Consolidated Leverage Ratio on a Pro Forma Basis immediately after giving effect
to such repurchase or dividend declaration (with the Reference Period for
Consolidated EBITDA being the most recent period of four consecutive fiscal
quarters for which the relevant financial statements have been (or were required
to be) delivered pursuant to Section 5.1(a) or (b), as applicable) is:
(i)    greater than or equal to 2.50 to 1.0, the aggregate amount of such
repurchases and dividend declarations pursuant to this Section 6.8(e)(i) shall
not exceed (A) $100,000,000 per fiscal year plus (B) an amount equal to the
portion, if any, of the Available Amount on such date that the Parent Borrower
elects to apply to this Section 6.8(e)(i)(B); and
(ii)    less than 2.50 to 1.0, the aggregate amount of such repurchases and
dividend declarations pursuant to this Section 6.8(e)(ii) shall be unlimited;
provided, further, that any such cash dividends shall be paid within 60 days
after the date of declaration thereof; and
(f)    the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments to the extent required by the terms of its joint venture or similar
agreements relating to non‑Wholly Owned Subsidiaries; provided that no such
Restricted Payment shall be permitted by this clause (f) unless any Investment
made in connection therewith is also expressly permitted by Section 6.5.
The payment of any Restricted Payment pursuant to this Section 6.7 may be made
within sixty (60) days after the date of declaration thereof, if, at the date of
declaration, such payment would have complied with the provisions of this
Agreement.

Section 6.9    Payments of Certain Subordinated Debt; Certain Derivative
Transactions.
The Parent Borrower will not, nor will it permit any Restricted Subsidiary to:
(a)    make or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Subordinated Debt, except:
(i)    extensions, renewals, replacements or exchanges of any Subordinated Debt
permitted by Section 6.2(b);


140

--------------------------------------------------------------------------------




(ii)    the payment of regularly scheduled interest and principal payments as
and when due in respect of any Subordinated Debt;
(iii)    the prepayment of any Subordinated Debt; provided that if the
Consolidated Leverage Ratio on a Pro Forma Basis immediately after giving effect
to such prepayment (with the Reference Period for Consolidated EBITDA being the
most recent period of four consecutive fiscal quarters for which the relevant
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b), as applicable) is:
(A)    greater than or equal to 2.75 to 1.0, the aggregate amount of such
prepayments pursuant to this Section 6.9(a)(iii)(A) shall not exceed an amount
that is equal to the portion, if any, of the Available Amount on such date that
the Parent Borrower elects to apply to this Section 6.9(a)(iii)(A); and
(B)    less than 2.75 to 1.0, the aggregate amount of such prepayments pursuant
to this Section 6.9(a)(iii)(B) shall be unlimited;
other than, in each of clauses (iii)(A) and (iii)(B) above, any such payments,
purchases or other acquisitions of Subordinated Debt that are prohibited by the
subordination provisions thereof; or
(b)    enter into any derivative transaction or similar transaction obligating
the Parent Borrower or any of its Restricted Subsidiaries to make payments to
any other Person as a result of a change in market value of any Subordinated
Debt.

Section 6.10    Transactions with Affiliates.
The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:
(a)    transactions that are at prices and on terms and conditions, taken as a
whole, not materially less favorable to the Parent Borrower or such Restricted
Subsidiary than could be obtained on an arm’s‑length basis from unrelated third
parties;
(b)    transactions between or among the Parent Borrower and the Restricted
Subsidiaries (other than a Receivables Entity) not involving any other
Affiliate;
(c)    any Restricted Payment permitted by Section 6.8;
(d)    any Qualified Receivables Transaction expressly permitted by Section
6.6(c);
(e)    [Reserved]; and
(f)    any other transaction expressly permitted by Section 6.5.

Section 6.11    Restrictive Agreements.
The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Restricted
Subsidiary to create, Incur or permit to exist any Lien upon any of its
property, (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the


141

--------------------------------------------------------------------------------




Parent Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness
of the Parent Borrower or any other Restricted Subsidiary or (c) the ability of
any Restricted Subsidiary to transfer any of its assets to the Parent Borrower
or any other Restricted Subsidiary; provided that:
(i)    the foregoing shall not apply to restrictions and conditions imposed by
law, Permitted Encumbrances, any Loan Document, any Senior Note Indenture, any
Subordinated Debt Document or any Other Permitted Debt Document; provided that
such restrictions and conditions shall not restrict any Loan Party from
complying with the requirements of Section 5.11;
(ii)    the foregoing shall not apply to restrictions and conditions existing on
the Effective Date identified in Section 6.11 of the Disclosure Letter (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition);
(iii)    the foregoing shall not apply to restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is (or the assets that are) to be sold and such sale
is permitted by this Agreement;
(iv)    the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to a Qualified Receivables Transaction permitted by this
Agreement if such restrictions or conditions apply only to the relevant
Receivables Entity;
(v)    the foregoing shall not apply to restrictions and conditions contained in
documentation relating to a Restricted Subsidiary acquired in a Permitted
Acquisition; provided that such restriction or condition (x) existed at the time
such Person became a Restricted Subsidiary, (y) was not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary and (z)
applies only to such Restricted Subsidiary;
(vi)    the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to (A) secured Indebtedness permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (B) Indebtedness of a Foreign Subsidiary permitted by this
Agreement if such restrictions or conditions apply only to such Foreign
Subsidiary and its Subsidiaries that are not Loan Parties;
(vii)    clauses (a) and (c) above shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof; and
(viii)    the foregoing shall not apply to customary provisions in purchase
money obligations for property acquired in the ordinary course of business,
Capital Lease Obligations, industrial revenue bonds or operating leases that
impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

Section 6.12    Amendment of Material Documents, etc.
The Parent Borrower will not, and will not permit any Restricted Subsidiary to,
(a) amend, modify, supplement or waive in any respect that is material and
adverse to the Lenders any of its rights under any Subordinated Debt Document
(it being understood, however, that any amendment to provide Guarantees in
respect of any Subordinated Debt, which Guarantees are permitted by this
Agreement, would not constitute such an amendment) or (b) designate any
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan


142

--------------------------------------------------------------------------------




Documents or Indebtedness permitted pursuant to Section 6.2(i)) as “Designated
Senior Indebtedness” (or any comparable concept) that controls payment blockages
for the purposes of any Subordinated Debt Documents.

Section 6.13    Sanctions.
The Parent Borrower will not, and will not permit any Subsidiary to, directly or
knowingly indirectly, use the proceeds of any Loan or other credit extension
hereunder or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, arranger, Administrative Agent, Foreign Trade Facility Agent, Issuing
Lender, Swingline Lender or otherwise) of Sanctions, in each case to the extent
that the aforementioned Sanctions are applicable to such Loan Parties and their
respective Subsidiaries. Notwithstanding the foregoing, this Section 6.13 does
not prohibit the direct or indirect use of the proceeds of any extension of
credit in a manner that is permissible under the Sanctions.
Nothing in this Section 6.13 shall create or establish an obligation or right
for any German Loan Party or other Borrower in so far as agreeing to it would
violate or expose any German Loan Party or other Borrower to any liability under
EU Regulation (EC) 2271/96, would violate or expose any German Loan Party to
liability under Section 7 of the German Foreign Trade Ordinance (Verordnung zur
Durchführung des Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung)) or would
violate or expose any German Loan Party or other Borrower to liability under any
similar anti-boycott or blocking law regulation or statute that is in force from
time to time and applicable to such entity. The covenants in this Section 6.13
given by any Loan Party to any Lender domiciled in Germany (Inländer) within the
meaning of Section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
covenants pursuant to Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung)).

Section 6.14    Anti-Corruption Laws.
The Parent Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds of any Loan or other credit extension hereunder for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions, in each case to the extent that the aforementioned
anti-corruption legislation is applicable to such Loan Parties and their
respective Subsidiaries.

ARTICLE VII    

EVENTS OF DEFAULT
If any of the following events (each, an “Event of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or FCI Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest (or premium, if any) on any
Loan or any Cash Cover, fee or any other amount (other than an amount referred
to in paragraph (a) of this Article) payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days;


143

--------------------------------------------------------------------------------




(c)    any representation or warranty made or deemed made by or on behalf of the
Parent Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;
(d)    the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2(a), 5.4(a) (with respect to the
existence of any Borrower) or 5.10 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof to the Parent Borrower
from the Administrative Agent or the Required Lenders;
(f)    the Parent Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, after the giving of notice and/or the passage of
any cure period provided in such Indebtedness;
(g)    (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, in any event, an “Event of Default” under and as defined in any
Senior Note Indenture, any Subordinated Debt Documents or any Other Permitted
Debt Documents) but excluding, in any event, after the Term Loans have been paid
in full, any mandatory repurchases of any Indebtedness that ranks pari passu in
right of payment to the Obligations made in accordance with any Other Permitted
Debt Document with “Excess Proceeds” from any “Asset Disposition” pursuant to a
required “Asset Disposition Offer” (in each case, or any comparable concept in
any Other Permitted Debt Document), or (ii) any event or condition occurs that
(A) results in an automatic termination, wind-down or comparable event with
respect to any Qualified Receivables Transaction or (B) permits a notice of
termination, a notice of wind-down, a notice of acceleration or any comparable
notice to be given under any such Qualified Receivables Transaction prior to the
scheduled termination, wind-down, maturity or comparable event and which event
or condition giving rise to such notice continues for a period of 14 calendar
days after such notice; provided that an event or condition described in clause
(ii) of this paragraph (g) shall not at any time constitute an Event of Default
unless, at such time, one or more events or conditions of the type described in
clauses (i) and (ii) of this paragraph (g) shall have occurred and be continuing
with respect to Indebtedness, obligations in respect of Hedging Agreements,
Qualified Receivables Transactions in an aggregate principal outstanding amount
exceeding $75,000,000;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Borrower, any other Loan Party or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent Borrower, any other
Loan Party or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the Parent Borrower, any other Loan Party or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a


144

--------------------------------------------------------------------------------




substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Parent Borrower, any other Loan Party or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due, or, with respect to any German Loan Party, any such
Person is either unable to pay its debts as they fall due (Zahlungsunfähigkeit)
or is over indebted (Überschuldung) within the meaning of sections 17 or 19
German Insolvency Code (Insolvenzordnung);
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent Borrower, any other
Loan Party or any Material Subsidiary, or any combination thereof, and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Parent Borrower,
any other Loan Party or any Material Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to have a
Material Adverse Effect;
(m)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert;
(n)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party or any Affiliate of any Loan Party
not to be, a valid and perfected Lien on any Collateral (other than immaterial
Collateral), with the priority required by the applicable Security Document;
(o)    the Subordinated Debt or any Guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the Subordinated Debt Documents, or any Loan Party, any
Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt or
the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or
(p)    a Change of Control shall occur;
then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest (and premium, if any) thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest (and premium, if any)
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

ARTICLE VIII    

THE AGENTS


145

--------------------------------------------------------------------------------





Section 8.1    Appointment and Authority.
(a)    Each of the Lenders and the Issuing Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
(b)    Each of the Lenders and the FCI Issuing Lenders hereby irrevocably
appoints Deutsche Bank to act on its behalf as the Foreign Trade Facility Agent
hereunder and under the other Loan Documents and authorizes the Foreign Trade
Facility Agent to take such actions on its behalf and to exercise such powers as
are delegated to Foreign Trade Facility Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
(c)    The provisions of this Article are solely for the benefit of the Agents,
the Lenders and the Issuing Lenders, and neither the Parent Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

Section 8.2    Rights as a Lender.
(a)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
(b)    The Person serving as the Foreign Trade Facility Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Foreign Trade Facility Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Foreign Trade Facility Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Foreign Trade Facility Agent hereunder
and without any duty to account therefor to the Lenders.

Section 8.3    Exculpatory Provisions.
Neither the Administrative Agent nor the Foreign Trade Facility Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Foreign Trade Facility Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Foreign Trade Facility Agent, as applicable, is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that neither the Administrative Agent nor the Foreign Trade


146

--------------------------------------------------------------------------------




Facility Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose the applicable Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
applicable Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct
(each as determined in a final and non-appealable judgment of a court of
competent jurisdiction). The Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agents by the
Parent Borrower or a Lender.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (B) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (C) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (E) the value or
the sufficiency of any Collateral, or (F) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the applicable Agent.

Section 8.4    Reliance by the Agents.
(a)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, amendment, renewal or extension of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or any
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or any Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
(b)    The Foreign Trade Facility Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Foreign Trade
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the issuance, amendment, renewal or extension of any FCI,
that by its terms must be fulfilled to the satisfaction of a Lender or any FCI
Issuing Lender, the Foreign Trade Facility Agent may presume that such condition
is satisfactory to such Lender or any FCI Issuing Lender unless the Foreign
Trade Facility Agent


147

--------------------------------------------------------------------------------




shall have received notice to the contrary from such Lender or such FCI Issuing
Lender prior to the issuance of such FCI. The Foreign Trade Facility Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

Section 8.5    Delegation of Duties.
(a)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
(b)    The Foreign Trade Facility Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by the Foreign Trade Facility
Agent. The Foreign Trade Facility Agent and any such sub‑agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Foreign Trade
Facility Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Foreign Trade Facility Agent.

Section 8.6    Resignation of Agents.
(a)    Resignation of Administrative Agent.
(i)    The Administrative Agent may at any time give notice of its resignation
to the Foreign Trade Facility Agent, the Lenders, the Issuing Lenders and the
Parent Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (A) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (B) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lenders directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in


148

--------------------------------------------------------------------------------




respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
(ii)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (B) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (C) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
(b)    Resignation of Foreign Trade Facility Agent. The Foreign Trade Facility
Agent may at any time give notice of its resignation to the Administrative
Agent, the FCI Issuing Lenders and the Parent Borrower. Upon receipt of any such
notice of resignation, the FCI Issuing Lenders shall have the right, subject to
the consent of the Parent Borrower (such consent not to be unreasonably
withheld), to appoint a successor. If no such successor shall have been so
appointed by the FCI Issuing Lenders and shall have accepted such appointment
within 30 days after the retiring Foreign Trade Facility Agent gives notice of
its resignation, then the retiring Foreign Trade Facility Agent may on behalf of
the FCI Issuing Lenders, appoint a successor Foreign Trade Facility Agent
meeting the qualifications set forth above; provided that if the Foreign Trade
Facility Agent shall notify the Parent Borrower and the FCI Issuing Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Foreign Trade Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Foreign Trade Facility Agent shall instead be made by or to each FCI Issuing
Lender and the Issuing Lenders directly, until such time as the FCI Issuing
Lenders appoint a successor Foreign Trade Facility Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as Foreign
Trade Facility Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Foreign Trade Facility Agent, and the retiring Foreign Trade Facility
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Parent Borrower to a successor
Foreign Trade Facility Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After the retiring Foreign Trade Facility Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.3 shall continue in effect for the benefit of such retiring Foreign
Trade Facility Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Foreign Trade Facility Agent was acting as Foreign Trade Facility
Agent.

Section 8.7    Non-Reliance on Agents and Other Lenders.
Each Lender, each FCI Issuing Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender, each FCI Issuing Lender and each Issuing Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 8.8    No Other Duties; Etc.


149

--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Foreign Trade Facility Agent, a Lender, an Issuing Lender or an FCI Issuing
Lender hereunder.

Section 8.9    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, FCI
Issuing Lender Exposure, or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Parent Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, FCI Issuing Lender Exposure,
LC Exposure and all other Obligations (other than obligations under Hedging
Agreements or Specified Cash Management Agreements to which the Administrative
Agent is not a party) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
FCI Issuing Lenders, the Issuing Lenders and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the FCI Issuing Lenders, the Issuing Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders and the Administrative Agent under Sections 2.10, 2.14 and 9.3) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each FCI Issuing Lender and each Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the FCI Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any FCI Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the holders of the Obligations
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional


150

--------------------------------------------------------------------------------




to the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.2 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any equity interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any holder of the Obligations or acquisition
vehicle to take any further action), and (iv) to the extent that Obligations
that are assigned to an acquisition vehicle are not used to acquire Collateral
for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any holder of the Obligations
or any acquisition vehicle to take any further action.

Section 8.10    Collateral and Guaranty Matters.
The Lenders, the Issuing Lenders, the FCI Issuing Lenders and the Foreign Trade
Facility Agent irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a)    to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Domestic Revolving Commitments, the Global Revolving Commitments, the FCI
Issuing Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration (without any pending
drawing) or termination (or cash collateralization or provision of other credit
support as contemplated by this Agreement) of all Letters of Credit and FCIs,
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or any
involuntary disposition, or (iii) that is required or contemplated to be
released pursuant to the terms of this Agreement or any other Loan Document, or
(iv) as approved in accordance with Section 9.2;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property (i) that is permitted by Section 6.3(d), (e), (f), (j), (k), (l) and
(m) or (ii) as approved in accordance with Section 9.2;
(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement (i) if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted hereunder, (ii) if such release is required
or contemplated pursuant to the terms of this Agreement or the Guarantee and
Collateral Agreement or (iii) as approved in accordance with Section 9.2; or
(d)    to enter into, on behalf of itself and the Lenders, the Issuing Lenders,
the FCI Issuing Lenders and the Foreign Trade Facility Agent, an intercreditor
agreement or other agreements for the sharing of collateral pursuant to Section
6.2(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10. In each case as specified in this Section 8.10,
the Administrative Agent will, at the Parent Borrower’s expense,


151

--------------------------------------------------------------------------------




execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
in accordance with the terms of the Loan Documents and this Section 8.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 8.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, each Agent, and not, for the avoidance of doubt, to
or for the benefit of the Parent Borrower or any other Loan Party, that at least
one of the following is and will be true: (i) such Lender is not using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the FCIs or the Commitments; (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement; (iii)(A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the FCIs, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the FCIs, the Commitments and
this Agreement; or (iv) such other representation, warranty and covenant as may
be agreed in writing between the Administrative Agent, in its sole discretion,
and such Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent,
and not, for the avoidance of doubt, to or for the benefit of the Parent
Borrower or any other Loan Party, that no Agent is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
FCIs, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the any Agent under this Agreement, any
other Loan Document or any documents related to hereto or thereto).

ARTICLE IX    

MISCELLANEOUS


152

--------------------------------------------------------------------------------





Section 9.1    Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Parent Borrower, to it at 13320 Ballantyne Corporate Place,
Charlotte, North Carolina 28277, attention of Treasurer and Chief Financial
Officer (Telecopy No. 704‑7527487), and if to any Foreign Subsidiary Borrower,
to it at its address (or telecopy number) specified in the relevant Borrowing
Subsidiary Agreement with a copy to the Parent Borrower at its address (or
telecopy number) specified above;
(b)    if to the Administrative Agent (i) for payments and requests for credit
extensions, to Bank of America, N.A., Mail Code: TX2-984-03-23, Building C, 2380
Performance Drive, Richardson, Texas 75082, Attention: Jennifer Ollek
(Telephone: 469-201-8863; Email: jennifer.a.ollek@bofa.com), (ii) for all other
notices, to Bank of America, N.A., Mail Code: TX2-984-03-26, Building C, 2380
Performance Drive, Richardson, Texas 75082, Attention: Anthony Kell (Telephone:
214.209.4124; Fax: 214-290-9422; Email: anthony.w.kell@bofa.com);
(c)    if to the Foreign Trade Facility Agent, to Deutsche Bank AG, Trade
Advisory, Herzogstr. 15, 40217 Düsseldorf, Germany, attention of Roland Stephan
or Christoph Averdung (Telecopy No. 49-211-883-9386; E-mail:
spx-ftf.agent@db.com); and
(d)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
such date is a Business Day at the place of such receipt (or otherwise on the
first Business Day after such receipt). Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Any Agent or any Loan Party may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided that in no event shall
any Agent Party


153

--------------------------------------------------------------------------------




have any such liability to the Parent Borrower, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
The Agents, the Issuing Lenders, the FCI Issuing Lenders and the Lenders shall
be entitled to rely and act upon any notices (including telephonic or electronic
notices, Borrowing Requests, applications for Letters of Credit, Utilization
Requests and Notices of Loan Prepayment) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify each Agent, each Issuing Lender, each FCI Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party, except to the extent that
such losses, costs, expenses and liabilities are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of each Agent, such
Issuing Lender, such FCI Issuing Lender, such Lender and/or such Related
Parties, as applicable. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.

Section 9.2    Waivers; Amendments.
(a)    No failure or delay by any Agent or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit or an FCI shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Required Lenders and each Loan Party that is a party to the relevant Loan
Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party that is a party to the relevant Loan
Document; provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of or subordinate the principal of any Loan,
LC Disbursement or FCI Disbursement, or reduce the rate of interest thereon
(other than the application of any default rate of interest pursuant to Section
2.15(c)), or reduce any premium, fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby; it being
acknowledged and agreed that amendments or modifications of the Consolidated
Leverage Ratio test (and all related definitions) are not addressed by this
clause (ii);
(iii)    extend the final scheduled date of maturity of any Loan, or postpone
the scheduled date of payment of the principal amount of any Loan, LC
Disbursement or FCI Disbursement, or any interest (or premium, if any) thereon,
or any fees or other amounts payable hereunder, or reduce the amount of, waive,
excuse or subordinate any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby;


154

--------------------------------------------------------------------------------




(iv)    require any Lender to make Loans having an Interest Period of one year
or longer, without the written consent of such Lender;
(v)    amend, modify or waive any provision of this Agreement in any manner that
would change the application of any prepayment hereunder disproportionately as
among the Facilities without the written consent of the Required Lenders in
respect of each Facility adversely affected thereby;
(vi)    amend, modify or waive the first sentence of Section 2.13(a) without the
written consent of each Lender directly affected thereby;
(vii)    change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be);
(viii)    release or subordinate the Guarantee from the Parent Borrower or all
or substantially all of the Guarantees from the Subsidiary Guarantors under the
Guarantee and Collateral Agreement (except as expressly provided in the Loan
Documents), without the written consent of each Lender;
(ix)    release or subordinate all or substantially all of the Liens of the
Security Documents on the Collateral (except as expressly provided in the Loan
Documents), without the written consent of each Lender;
(x)    amend, modify or waive the rights or duties of any Agent under this
Agreement or any other Loan Document in its capacity as Agent unless also signed
by such Agent; or amend, modify or waive the rights or duties of any Issuing
Lender or FCI Issuing Lender under this Agreement or any other Loan Document in
its capacity as Issuing Lender or FCI Issuing Lender, as applicable, unless also
signed by such Issuing Lender or FCI Issuing Lender, as applicable; or
(xi)    amend (A) the definition of “Alternative Currency” without the written
consent of each Lender, Issuing Lender and/or FCI Issuing Lender directly
affected thereby or (B) the definition of “Permitted Currencies” without the
consent of each FCI Issuing Lender.
(c)    In addition, notwithstanding the foregoing:
(i)    this Agreement and the other Loan Documents may be amended with the
written consent of the Administrative Agent, the Parent Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Incremental Term Loans (“Refinanced Term Loans”)
with a replacement “A” or “B” term loan tranche, as applicable, hereunder
(“Replacement Term Loans”); provided that (A) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (B) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and (C)
all other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except with respect
to Applicable Rate or other pricing terms or to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of any Incremental Term Loans in effect immediately prior to such
refinancing;
(ii)    this Agreement and the other Loan Documents may be amended to provide
for the increases in the Commitments and/or Incremental Term Loans contemplated
by Section 2.1(b), and matters related


155

--------------------------------------------------------------------------------




thereto, upon (A) execution and delivery by the Parent Borrower, the
Administrative Agent and each Lender increasing its Commitment and/or providing
Incremental Term Loans of an Incremental Facility Activation Notice and (B) such
other documents with respect thereto as the Administrative Agent shall
reasonably request;
(iii)    (A) this Agreement and the other Loan Documents may be amended to
remove any Foreign Subsidiary as a Foreign Subsidiary Borrower under the Global
Revolving Facility upon (I) written notice by the Parent Borrower and such
Foreign Subsidiary to the Administrative Agent to such effect and (II) repayment
in full of all outstanding Obligations of such Foreign Subsidiary Borrower under
the Global Revolving Facility and (B) a Foreign Subsidiary may become a Foreign
Subsidiary Borrower under the Global Revolving Facility in accordance with the
terms of (including the consents required by) Section 2.23(a);
(iv)    (A) this Agreement and the other Loan Documents may be amended to remove
any Foreign Subsidiary as a Foreign Subsidiary Borrower under the Foreign Trade
Facility upon (I) written notice by the Parent Borrower and such Foreign
Subsidiary to the Foreign Trade Facility Agent and the Administrative Agent to
such effect, (II) (x) repayment in full of all outstanding Obligations of such
Foreign Subsidiary Borrower under the Foreign Trade Facility or (y) assumption
in full of all outstanding Obligations of such Foreign Subsidiary Borrower under
the Foreign Trade Facility by the Parent Borrower, any existing Foreign
Subsidiary Borrower or any new Foreign Subsidiary Borrower approved in writing
by the Agents and each FCI Issuing Lender and (III) the expiration or
termination of (or full cash collateralization or provision of other credit
support in a manner consistent with the terms of Section 2.6(o)(iv) or
assumption by the Parent Borrower or another Foreign Subsidiary Borrower of all
the obligations of such Foreign Subsidiary Borrower (pursuant to a written
assumption agreement in form and substance reasonably satisfactory to the Parent
Borrower, such Foreign Subsidiary Borrower, any other Foreign Subsidiary
Borrower that assumes obligations of such Foreign Subsidiary Borrower, and the
Foreign Trade Facility Agent) in respect of) of all FCIs issued for the account
of such Foreign Subsidiary Borrower and (B) a Foreign Subsidiary may become a
Foreign Subsidiary Borrower under the Foreign Trade Facility in accordance
with(including the consents required by) Section 2.23(b);
(v)    this Agreement and the other Loan Documents may be amended (A) to change
any of the mechanics applicable to FCIs set forth in Section 2.6, with the
written consent of the Administrative Agent, the Foreign Trade Facility Agent,
the FCI Issuing Lenders, and the Parent Borrower, and (B) to change any of the
mechanics applicable to FCIs set forth in Section 2.6 solely to the extent
necessary to permit an FCI to be issued in a particular country in accordance
with applicable local Requirements of Law, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, each FCI Issuing Lender
directly affected thereby and the Parent Borrower; provided that (x) no
amendment pursuant to this clause (v) shall have the effect of making any change
described in the proviso to Section 9.2(b) and (y) no amendment pursuant to
clause (B) above shall have the effect of making any change to Section 2.6 in
respect of FCIs (and any related FCI Issuing Lender Exposure) issued or to be
issued outside of such country;
(vi)    the Fee Letter and the Deutsche Bank Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto;
(vii)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders),
except that (w) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (x) the principal amount of Loans
and Reimbursement Obligations held by any Defaulting Lender may not be decreased
without the consent of such Lender, (y) any waiver,


156

--------------------------------------------------------------------------------




amendment or modification requiring the consent of each affected Lender that by
its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, and (z) no
amendment, consent, waiver or other modification of this Section 9.2(c)(vii)
shall be effective without the prior written consent of each Defaulting Lender;
(viii)    this Agreement and the other Loan Documents may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Foreign Trade Facility Agent, the Borrowers and the
other Loan Parties (x) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loan A, the Domestic Revolving Loans, the Global Revolving Loans, the Letters of
Credit, the FCIs and the Incremental Term Loans and the accrued interest and
fees in respect thereof and to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and (y) to
change, modify or alter Section 2.20 or any other provision hereof or in any
Loan Document relating to pro‑rata sharing of payments among the Lenders to the
extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in clause (viii)(x) above; and
(ix)    if the Administrative Agent and the Parent Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document (including the
schedules and exhibits thereto), then the Administrative Agent and the Parent
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment, modification or supplement shall become effective without any
further action or consent of any other party to this Agreement (it being
understood that the Administrative Agent shall provide prompt notice of any such
amendment, modification or supplement to the Lenders and the Issuing Lenders).

Section 9.3    Expenses; Indemnity; Damage Waiver.
(a)    The Parent Borrower shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Agents and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), including the reasonable fees and
disbursements of one counsel for the Administrative Agent and its Affiliates and
one counsel for the Foreign Trade Facility Agent and its Affiliates and, to the
extent reasonably necessary, special and one local counsel in each jurisdiction
for the Agents and their Affiliates (and in the event of any actual or potential
conflict of interest, one additional counsel for each Agent or its Affiliate
subject to such conflict), with statements with respect to the foregoing to be
submitted to the Parent Borrower prior to the Effective Date (in the case of
amounts to be paid on the Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Agents shall deem
appropriate, (ii) all reasonable out‑of‑pocket expenses incurred by any Issuing
Lender or FCI Issuing Lender in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or FCI or any demand for payment thereunder
and (iii) all reasonable out‑of‑pocket expenses incurred by any Agent or any
Lender, including the fees, charges and disbursements of one counsel for the
Agents and their respective Affiliates and the Lenders, (and, to the extent
reasonably necessary, special and one local counsel in each jurisdiction to the
Agents and the Lenders (and in the event of any actual or potential conflict of
interest, one additional counsel for each Agent or Lender subject to such
conflict)) in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit or FCIs issued hereunder,
including all such reasonable out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or FCIs.


157

--------------------------------------------------------------------------------




(b)    The Parent Borrower shall indemnify each Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (“Losses”),
including but limited to the fees, charges and disbursements of one counsel to
the Indemnitees and, to the extent reasonably necessary, special and one local
counsel in each jurisdiction to the Indemnitees (and in the event of any actual
or potential conflict of interest, one additional counsel for each Indemnitee
subject to such conflict), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution,
delivery, enforcement, performance and administration of any Loan Document or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan,
Letter of Credit or FCI or the use of the proceeds therefrom (including any
refusal by an Issuing Lender or FCI Issuing Lender to honor a demand for payment
under a Letter of Credit or FCI if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit or
FCI, as applicable), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently owned or operated by the
Parent Borrower or any of its Restricted Subsidiaries, or any Environmental
Liability related in any way to the Parent Borrower or any of its Restricted
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Losses are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee. Notwithstanding the
foregoing, this Section 9.3(b) shall not apply to Taxes other than any Taxes
that represent losses, claims, damages, or similar arising from any non-Tax
claim.
(c)    To the extent that the Parent Borrower fails to pay any amount required
to be paid by it to any Agent, any Issuing Lender, any FCI Issuing Lender or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the applicable Agent, such Issuing Lender, such FCI
Issuing Lender or the Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Issuing Lender, such FCI Issuing Lender or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Domestic Revolving
Exposures, Global Revolving Exposures, the outstanding amount of its portion of
the Term Loan A, any outstanding Incremental Term Loans and unused Commitments
at the time; provided that in the case of amounts owing to any Issuing Lender or
the Swingline Lender, in each case in its capacity as such, a Lender’s “pro rata
share” shall be determined based solely upon its share of the sum of Domestic
Revolving Exposures, unused Domestic Revolving Commitments, Global Revolving
Exposures and unused Global Revolving Commitments at the time.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan, Letter of Credit or FCI or the use of the proceeds
thereof.
(e)    All amounts due under this Section shall be payable not later than 15
days after written demand therefor. Statements payable by the Parent Borrower
pursuant to this Section shall be sent to Attention of Treasurer and Chief
Financial Officer (Telephone No. 704-752-4400) (Telecopy No. 704-752-7487), at
the address of the Parent Borrower set forth in Section 9.1, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent.


158

--------------------------------------------------------------------------------





Section 9.4    Successors and Assigns; Participations and Assignments.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Parent Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder or thereunder (except in accordance with
Section 6.4(f)) without the prior written consent of each Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsections (e) and (f) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (e) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Lenders and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in
Letters of Credit and Swingline Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (1) $5,000,000 in the case of an assignment of
Domestic Revolving Loans or Global Revolving Loans, (2) $5,000,000 in the case
of an assignment of any Term Loans and (3) $5,000,000 in the case of an
assignment in respect of the Foreign Trade Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
(ii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) and subsection (j) of this
Section and, in addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender (or, with respect to any assignment of any Term Loans, such
assignment is to an Affiliate of a Lender or an Approved Fund);


159

--------------------------------------------------------------------------------




(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan A Commitment, any Incremental Term Loan Commitment, any
Domestic Revolving Commitment or any Global Revolving Commitment if such
assignment is to a Person that is not a Lender (other than to a Person that is
an Affiliate of a Lender) with a Commitment in respect of the Commitment subject
to such assignment and (ii) any portion of the Term Loan A or any Incremental
Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;
(C)    the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Domestic Revolving Commitment if such assignment is to a Person that is not a
Domestic Revolving Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;
(D)    the consent of the FCI Issuing Lenders in their sole discretion shall be
required for any assignment (other than any assignment to the Foreign Trade
Facility Agent) after the Effective Date that increases the obligation of the
assignee to participate in exposure under one or more FCIs or Joint Signature
FCIs (whether or not then outstanding);
(E)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Domestic Revolving Commitment if such assignment is to a Person that is not a
Domestic Revolving Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and
(F)    the consent of the Foreign Trade Facility Agent (such consent not to be
unreasonably withheld or delayed) shall be required for all assignments in
respect of any FCI Issuing Commitment.
(iii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and shall complete Exhibit P (UK Tax Certification) and deliver it
to the Administrative Agent.
(iv)    No Assignment to Borrower. Except as otherwise permitted pursuant to
Section 9.4((k), no such assignment shall be made to the Parent Borrower or any
of the Parent Borrower’s Affiliates or Subsidiaries.
(v)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vi)    No Assignment to a Defaulting Lender. No such assignment shall be made
to a Defaulting Lender.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the applicable Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Parent Borrower and the
applicable Agent, the applicable pro rata share of Loans previously requested
but not funded by the Defaulting Lender, to


160

--------------------------------------------------------------------------------




each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agents or any Lenders hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Domestic Revolving Percentage and/or its
Applicable Global Revolving Percentage, as applicable. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19, 2.19A and 9.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Parent Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsections (e) and (f) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Parent Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans, FCI Issuing Lender Exposure,
and LC Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Parent Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Parent Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Notes. If after giving effect to any Assignment and Assumption, the
relevant assignor no longer has any Commitments with respect to the Commitments
being assigned, such assignor shall, upon the request of the Parent Borrower,
return each Note (if any) with respect to each such Commitment to the Parent
Borrower marked “cancelled”.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or any Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person), a Defaulting
Lender, or the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in LC
Exposure and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Parent Borrower, the Administrative Agent, the
Foreign Trade Facility Agent, the other Lenders and the Issuing Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall


161

--------------------------------------------------------------------------------




provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the proviso to Section 9.2(b) (and
other than application of any default rate of interest pursuant to Section
2.15(c)) that affects such Participant. Subject to subsection (f) of this
Section, the Parent Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.17, 2.18, 2.19 and 2.19A to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section; provided that, in the case of Section 2.19 or 2.19A, such
Participant shall have complied with the requirements of said section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.20(c) as though it were a Lender.
(f)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.17, 2.19 or 2.19A than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.19 or Section
2.19A unless the Parent Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Parent Borrower,
to comply with Sections 2.19(e), 2.19(f) and 2.19(i) (or, if the relevant
Borrower under the Commitment and/or Loans is a UK Obligor, with Sections
2.19A(b)(x), and 2.19A(e)), as though it were a Lender.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender to a Federal
Reserve Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Parent Borrower
and the Lenders, resign as Issuing Lender and/or (ii) upon thirty days’ notice
to the Parent Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Parent Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender hereunder; provided that no failure by the Parent Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swingline Lender, as the case may be. If Bank of America
resigns as Issuing Lender, it shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all LC Exposure with respect thereto (including the right to require the Lenders
to make ABR Loans or fund risk participations in unreimbursed amounts pursuant
to Section 2.5(d)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.4(c). Upon the appointment of a successor Issuing Lender and/or
Swingline Lender, (1) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Swingline Lender, as the case may be, and (2) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
(i)    Assignments by FCI Issuing Lenders. Any FCI Issuing Lender may at any
time assign to one or more assignees all or a portion of its FCI Issuing
Commitment to issue future FCIs (and related rights and obligations with respect
to such FCI Issuing Commitment); provided that any such assignment shall be
subject to the consent


162

--------------------------------------------------------------------------------




of the Parent Borrower (such consent not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing at the time of such
assignment and to the consent of the Foreign Trade Facility Agent (such consent
not to be unreasonably withheld or delayed). The parties to each assignment
shall execute and deliver to the Administrative Agent and the Foreign Trade
Facility Agent an assignment agreement, together with a processing and
recordation fee in the aggregate amount of $3,500 payable to the Administrative
Agent; provided that the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any such assignment.
The assignee, if it is not already an FCI Issuing Lender, shall deliver to the
Administrative Agent and the Foreign Trade Facility Agent an Administrative
Questionnaire. No such assignment by an FCI Issuing Lender shall be made to (i)
the Parent Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries
or (ii) a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person). Upon
consummation of any such assignment, Schedule 1.1A shall be deemed revised to
reflect the FCI Issuing Commitments after giving effect to such assignment. From
and after the effective date specified in each such Assignment and Assumption,
the assignee FCI Issuing Lender thereunder shall be a party to this Agreement
and, to the extent of the FCI Issuing Commitment assigned by such assignment,
have the rights and obligations of an FCI Issuing Lender under this Agreement,
and the assigning FCI Issuing Lender thereunder shall, to the extent of the FCI
Issuing Commitment assigned by such assignment, be released from its obligations
under this Agreement but shall continue to be entitled to the benefits of
Sections 2.17, 2.18, 2.19, 2.19A and 9.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment and shall continue to
have the rights and obligations of an FCI Issuing Lender with respect to any
FCIs issued by it prior to the time of such assignment.
(j)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Parent Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Documents sold to such
Participant (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
the applicable obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement and any other Loan Document
notwithstanding any notice to the contrary.
(k)    Borrower Buybacks. Notwithstanding anything in this Agreement to the
contrary, any Term Loan A Lender and/or any Incremental Term Lender, as
applicable (but not, for purposes of clarity, any other Facility) may, at any
time, assign all or a portion of its Term Loans on non-pro rata basis to the
Parent Borrower in accordance with the procedures set forth on Schedule 9.4(k),
pursuant to an offer made to all Term Loan A Lender and/or all Incremental Term
Lender, as applicable, on a pro rata basis (a “Dutch Auction”), subject to the
following limitations: (i) immediately and automatically, without any further
action on the part of the Parent Borrower, any Lender, the Administrative Agent
or any other Person, upon the effectiveness of such assignment of Term Loans
from a Term Loan A Lender and/or an Incremental Term Lender, as applicable, to
the Parent Borrower, such Term Loans and all rights and obligations as a Term
Loan A Lender and/or an Incremental Term Lender, as applicable, related thereto
shall, for all purposes under this Agreement, the other Loan Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Parent Borrower shall
neither obtain nor have any rights as a Term Loan A Lender and/or an Incremental
Term Lender, as applicable, hereunder or under the other Loan Documents by
virtue of such assignment; (ii) no proceeds of any Domestic Revolving Loans, any
Global Revolving Loans or any Swingline Loan shall be used to fund any such
assignment; and (iii) no Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment. By participating
in any such Dutch Auction, each Lender acknowledges and agrees that (A) the
Parent Borrower and its Subsidiaries may have, and later may come into
possession of, Excluded Information, (B) such Lender has independently and,
without reliance on the Parent Borrower or any of its Restricted Subsidiaries,
the Administrative Agent, any other Lender or any of their respective
Affiliates, made its own analysis and determination


163

--------------------------------------------------------------------------------




to participate in such Dutch Auction notwithstanding such Lender’s lack of
knowledge of the Excluded Information, (C) none of the Parent Borrower and its
Subsidiaries shall be required to make any representation that it is not in
possession of Excluded Information, (D) none of the Parent Borrower and its
Subsidiaries, the Administrative Agent, any other Lender or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against any such Persons under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information, (E) the Excluded
Information may not be available to the Agents and the other Lenders and (F) if
so requested by any party to assignments of all or any portion of its Term Loans
in connection with such Dutch Auction, such Lender will make additional
customary “big boy” representations.

Section 9.5    Survival.
All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit and FCIs,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest (or premium, if any) on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit or FCI is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.17,
2.18, 2.19, 2.19A and 9.3 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit, the FCIs or the Commitments or the termination of this Agreement or
any provision hereof. The provisions of Section 9.11 shall survive and remain in
full force and effect for two years after the termination of this Agreement.

Section 9.6    Counterparts; Integration.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Document and any separate letter agreements with respect to fees
payable to any Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
(including the Lenders) and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document.

Section 9.7    Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.7, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by the Bankruptcy Code of the United States (or similar
debtor relief laws of the United States or other applicable jurisdictions), as
determined in good faith by the applicable Agent, the applicable Issuing Lender,
the Swingline Lender or the applicable FCI Issuing Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 9.8    Right of Setoff.


164

--------------------------------------------------------------------------------




If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the applicable
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.9    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
its properties in the courts of any jurisdiction.
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, (i) any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section, (ii)
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and (iii) any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages (as opposed to direct or actual
damages).
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.1. In addition, each Foreign
Subsidiary Borrower agrees that service of process may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Parent Borrower at its address for notices in
Section 9.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.10    Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


165

--------------------------------------------------------------------------------





Section 9.11    Confidentiality.
Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its auditors and its Related Parties, including accountants, legal counsel and
other advisors on a reasonable need to know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
rating agency (including to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners)), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) subject to an agreement containing provisions substantially the
same as those of this Section, to any direct or indirect contractual
counterparty in Hedging Agreements or other swap agreements relating to this
Agreement or such counterparty’s professional advisor, (h) with the consent of
the Parent Borrower, and (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) is or
becomes available to any Agent or any Lender on a nonconfidential basis from a
source (believed in good faith by such Agent or Lender not to have any duty of
confidentiality to any Borrower) other than a Borrower. For the purposes of this
Section, “Information” means all information received from or on behalf of any
Borrower relating to a Borrower or its business; provided that such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 9.12    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.13    Release of Collateral.
(a)    On the first date (the “Release Date”) on which the corporate family
rating of the Parent Borrower from Moody’s is “Baa3” or better or the corporate
credit rating of the Parent Borrower from S&P is “BBB-” or better, subject to
any additional condition required by the Lenders providing any Incremental Term
Loans as provided in Section 2.1(b), and so long as no Default or Event of
Default exists on such date or after giving effect to the release of Liens
contemplated hereby, all Collateral shall be released from the Liens created by
the Guarantee and Collateral Agreement and any other Security Document, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Loan Parties. At the request
and sole expense of any Loan Party following any such release, the
Administrative Agent shall deliver to such Loan Party any Collateral held by the
Administrative Agent under any Security Document, and execute and deliver to
such Loan Party such documents as such Loan Party shall reasonably request to
evidence such release.


166

--------------------------------------------------------------------------------




(b)    If any of the Collateral shall be Disposed of by any Loan Party in a
transaction permitted by this Agreement, then the Administrative Agent, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Guarantee and Collateral Agreement and
any other Security Document on such Collateral. At the request and sole expense
of the Parent Borrower, a Subsidiary Guarantor shall be released from its
obligations under the Guarantee and Collateral Agreement and any other Security
Document in the event that such Subsidiary Guarantor ceases to be a Wholly Owned
Subsidiary pursuant to a transaction expressly permitted by this Agreement and
if, as a result of such transaction, the Parent Borrower and its Restricted
Subsidiaries own less than 75% of the outstanding voting Capital Stock of such
Subsidiary Guarantor. In addition, at the request and sole expense of the Parent
Borrower, not more than twice during the term of this Agreement after the
Effective Date, a Subsidiary Guarantor and the Subsidiaries of such Subsidiary
Guarantor shall be released from their respective obligations under the
Guarantee and Collateral Agreement and any other Security Document in the event
that a portion of the Capital Stock of such Subsidiary Guarantor is Disposed of
in a transaction expressly permitted by Section 6.6(e) or (g) (but which does
not satisfy the requirements of the preceding sentence); provided that the
aggregate Consolidated EBITDA for the most recently completed period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.1 (in each case determined at the time of such
transaction) that is attributable to the Subsidiaries released from their
obligations hereunder pursuant to this sentence shall not exceed $40,000,000.
Notwithstanding the foregoing, in no event shall any Subsidiary be released from
its obligations under the Guarantee and Collateral Agreement or any other
Security Document, in the event that such Subsidiary is a guarantor of any other
Indebtedness of any Loan Party.
(c)    At such time as the Loans, the Reimbursement Obligations, the FCI
Reimbursement Obligations and the other Obligations shall have been paid in
full, the Commitments have been terminated and no Letters of Credit or FCIs
shall be outstanding (or shall have been fully cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.5(j) or Section
2.6(o)(iv), as applicable), the Collateral shall be released from the Liens
created by the Guarantee and Collateral Agreement and any other Security
Document, and each Security Document and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party thereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties. At the request and sole expense of
any Loan Party following any such termination, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such termination.

Section 9.14    Judgment Currency.
(a)    The Borrowers’ obligations hereunder and under the other Loan Documents
to make payments in a specified currency (the “Obligation Currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the applicable Agent or a Lender of the full amount of the Obligation
Currency expressed to be payable to such Agent or such Lender under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the rate of exchange (as quoted by the Administrative Agent or
if the Administrative Agent does not quote a rate of exchange on such currency,
by a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the date
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be


167

--------------------------------------------------------------------------------




paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange or currency equivalent
for this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

Section 9.15    PATRIOT Act Notice.
Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the PATRIOT Act and other applicable foreign Requirements of Law, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
PATRIOT Act or such other Requirements of Law, as applicable.

Section 9.16    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Borrowing Requests, Interest
Election Requests, Utilization Requests, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the applicable
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary no Agent is under any obligation to agree to
accept electronic signatures in any form or in any format unless expressly
agreed to by such Agent pursuant to procedures approved by it.

Section 9.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Foreign Trade Facility Agent and BofA Securities, are arm’s-length
commercial transactions between the Parent Borrower and its Subsidiaries, on the
one hand, and the Administrative Agent, the Foreign Trade Facility Agent and
BofA Securities, on the other hand, (ii) the Parent Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Parent Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, the Foreign Trade Facility Agent and BofA Securities each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Parent Borrower or any of Subsidiaries or any other
Person and (ii) neither the Administrative Agent, the Foreign Trade Facility
Agent nor BofA Securities has any obligation to the Parent Borrower or any of
its Subsidiaries with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (c) the Administrative Agent, the Foreign Trade Facility Agent and BofA
Securities and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent
Borrower and its Subsidiaries, and neither the Administrative Agent, the Foreign
Trade Facility Agent nor BofA Securities has any obligation to disclose any


168

--------------------------------------------------------------------------------




of such interests to the Parent Borrower or its Subsidiaries. To the fullest
extent permitted by law, the Parent Borrower hereby waives and releases, any
claims that it may have against the Administrative Agent, the Foreign Trade
Facility Agent or BofA Securities with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.18    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor at the time the Guarantee
under the Guarantee and Collateral Agreement is entered into by any Loan Party
that is not then an “eligible contract participant” under the Commodity Exchange
Act (a “Specified Loan Party”) or at the time any such Specified Loan Party
grants a security interest under the Loan Documents, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under the Bankruptcy Code of the United States (or similar debtor
relief laws of the United States or other applicable jurisdictions), and not for
any greater amount). The obligations and undertakings of each applicable Loan
Party under this Section shall remain in full force and effect until such time
as the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement) have been paid in full, the
Commitments have expired or terminated and all Letters of Credit and FCIs shall
have expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable). Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 9.20    Acknowledgement Regarding Any Supported QFC.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the


169

--------------------------------------------------------------------------------




United States): (a) in the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States; and (b) in the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
[SIGNATURE PAGES FOLLOW]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
PARENT BORROWER:
SPX FLOW, INC.,

a Delaware corporation
By: /s/ Peter J. Ryan    
Name:    Peter J. Ryan
Title:    Vice President and Secretary
GUARANTORS:
CORPORATE PLACE LLC,

a Delaware limited liability company
By: /s/ Peter J. Ryan    
Name:    Peter J. Ryan
Title:    Vice President and Secretary
DELANEY HOLDINGS CO.,
a Delaware corporation
By: /s/ Peter J. Ryan    
Name:    Peter J. Ryan
Title:    Vice President and Secretary
FLOW AMERICA, LLC,
a Delaware limited liability company
By: /s/ Stephen A. Tsoris    


170

--------------------------------------------------------------------------------





Name:    Stephen A. Tsoris
Title:    Vice President and Secretary
SPX FLOW HOLDINGS, INC.,
a Delaware corporation
By: /s/ Peter J. Ryan    
Name:    Peter J. Ryan
Title:    Vice President and Secretary
SPX FLOW US, LLC,
a Delaware limited liability company
By: /s/ Peter J. Ryan    
Name:    Peter J. Ryan
Title:    Vice President and Secretary








SPX FLOW, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Anthony W. Kell    
Name:     Anthony W. Kell
Title:    Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






FOREIGN TRADE FACILITY
AGENT:
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

BRANCH,
as Foreign Trade Facility Agent
By: /s/ Christiane Roth    
Name:     Christiane Roth
Title:    Managing Director
By: /s/ Myriam Rotthaus    
Name:     Myriam Rotthaus
Title:    Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, an Issuing Lender and the Swingline Lender
By: /s/ Stephen J. D’Elia    
Name:     Stephen J. D’Elia
Title:    Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH,
as a Lender, an Issuing Lender and an FCI Issuing Lender
By: /s/ Christiane Roth    
Name:     Christiane Roth
Title:    Managing Director
By: /s/ Myriam Rotthaus    
Name:     Myriam Rotthaus
Title:    Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By: /s/ Michael Strobel    
Name:     Michael Strobel
Title:    Vice President
By: /s/ Marguerite Sutton    
Name:     Marguerite Sutton
Title:    Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






MUFG BANK, LTD., individually as a Lender and as an FCI Issuing Lender,
By: /s/ Dominic Yung    
Name: Dominic Yung
Title: Director






Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






HSBC Bank USA, National Association,
as Lender
By: /s/ Jessica Smith    
Name: Jessica Smith
Title: Vice President




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






HSBC UK Bank plc,
as an FCI Issuing Lender
By: /s/ Jonathan O’Hara    
Name: Jonathan O’Hara
Title: Relationship Director




Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






BBVA USA f/k/a COMPASS BANK,
as a Lender
By: /s/ Daniel Feldman    
Name: Daniel Feldman
Title: Senior Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender and an FCI Issuing Lender
By: /s/ Sangeeta Shah    
Name: Sangeeta Shah
Title: Director
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By: /s/ Carlos Cruz    
Name: Carlos Cruz
Title: Director
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






TD BANK, N.A.,
as a Lender
By: /s/ M. Bernadette Collins    
Name: M. Bernadette Collins
Title: Senior Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






BNP Paribas,
as a Lender
By: /s/ Andrew W. Strait    
Name: Andrew W. Strait
Title: Managing Director




By: /s/ Melissa Dyki    
Name: Melissa Dyki
Title: Director


 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






Citibank, N.A.,
as a Lender
By: /s/ Susan Manuelle    
Name: Susan Manuelle
Title: Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






Citizens Bank, N.A.,
as a Lender
By: /s/ Karmyn Paul    
Name: Karmyn Paul
Title: Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






ING Bank N.V., Dublin branch,
as a Lender
By: /s/ Sean Hassett    
Name: Sean Hassett
Title: Director




By: /s/ Cormac Langford    
Name: Cormac Langford
Title: Director


 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






J.P. Morgan Chase Bank, N.A.,
as a Lender
By: /s/ James Shender    
Name: James Shender
Title: Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender
By: /s/ Brand Hosford    
Name: Brand Hosford
Title: Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Lender
By: /s/ Sean Duggan    
Name: Sean Duggan
Title: Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a Lender
By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






U.S. Bank,
as a Lender
By: /s/ Steven L. Sawyer    
Name: Steven L. Sawyer
Title: Senior Vice President
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Lender
By: /s/ Kara Treiber    
Name: Kara Treiber
Title: Director
 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






DNB BANK ASA, NEW YORK BRANCH,
as an FCI Issuing Lender
By: /s/ Kristi B. Sorensen    
Name: Kristi B. Sorensen
Title: Senior Vice President




By: /s/ Philip F. Kurpiewski    
Name: Philip F. Kurpiewski
Title: Senior Vice President


 


Signature Page to Amended and Restated Credit Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------












SPX FLOW, INC.
CREDIT AGREEMENT



--------------------------------------------------------------------------------






Schedule 1.1A
Commitments
Lender
Domestic Revolving Commitments
Applicable Percentages for Domestic Revolving Commitments
Global Revolving Commitments
Applicable Percentages for Global Revolving Commitments
Bank of America, N.A.
$19,862,068.97
9.931034485%
$29,793,103.43
9.931034477%
Deutsche Bank AG Deutschlandgeschäft Branch
–
0.000000000%
–
0.000000000%
Deutsche Bank AG New York Branch
$8,000,000.00
4.000000000%
$12,000,000.00
4.000000000%
MUFG Bank, Ltd.
$6,620,689.66
3.310344830%
$9,931,034.48
3.310344827%
HSBC Bank USA, National Association
$11,586,206.90
5.793103450%
$17,379,310.34
5.793103447%
HSBC UK Bank plc
–
0.000000000%
–
0.000000000%
BBVA USA f/k/a Compass Bank
$16,551,724.14
8.275862070
$24,827,586.21
8.275862070%
The Bank of Nova Scotia
$8,275,862.07
4.137931035%
$12,413,793.10
4.137931033%
SunTrust Bank
$16,551,724.14
8.275862070%
$24,827,586.21
8.275862070%
TD Bank, N.A.
$16,551,724.14
8.275862070%
$24,827,586.21
8.275862070%
BNP Paribas
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
Citibank, N.A.
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
Citizens Bank, N.A.
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
ING Bank N.V., Dublin branch
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
J.P. Morgan Chase Bank, N.A.
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
Regions Bank
$11,586,206.89
5.793103445%
$17,379,310.35
5.793103450%
Barclays Bank PLC
$6,620,689.66
3.310344830%
$9,931,034.48
3.310344827%
Goldman Sachs Bank USA
$6,620,689.66
3.310344830%
$9,931,034.48
3.310344827%
U.S. Bank
$6,620,689.66
3.310344830%
$9,931,034.48
3.310344827%
Wells Fargo Bank, N.A.
$6,620,689.66
3.310344830%
$9,931,034.48
3.310344827%
DNB Bank ASA, New York Branch
–
0.000000000%
–
0.000000000%
TOTAL
$200,000,000.00
100%
$300,000,000.00
100%








--------------------------------------------------------------------------------





Lender
Term Loan A Commitments
Applicable Percentages for Term Loan A Commitments
FCI Issuing Commitments
Applicable Percentages for FCI Issuing Commitments
Bank of America, N.A.
$10,344,827.60
10.344827600%
$12,500,000.00
7.440476190%
Deutsche Bank AG Deutschlandgeschäft Branch
–
0.000000000%
$50,000,000.00
29.761904760%
Deutsche Bank AG New York Branch
–
0.000000000%
–
0.000000000%
MUFG Bank, Ltd.
$3,448,275.86
3.448275860%
$50,000,000.00
29.761904760%
HSBC Bank USA, National Association
$6,034,482.76
6.034482760%
–
0.000000000%
HSBC UK Bank plc
–
0.000000000%
$25,000,000.00
14.880952380%
BBVA USA f/k/a Compass Bank
$8,620,689.65
8.620689650%
–
0.000000000%
The Bank of Nova Scotia
$4,310,344.83
4.310344830%
$25,000,000.00
14.880952380%
SunTrust Bank
$8,620,689.65
8.620689650%
–
0.000000000%
TD Bank, N.A.
$8,620,689.65
8.620689650%
–
0.000000000%
BNP Paribas
$6,034,482.76
6.034482760%
–
0.000000000%
Citibank, N.A.
$6,034,482.76
6.034482760%
–
0.000000000%
Citizens Bank, N.A.
$6,034,482.76
6.034482760%
–
0.000000000%
ING Bank N.V., Dublin branch
$6,034,482.76
6.034482760%
–
0.000000000%
J.P. Morgan Chase Bank, N.A.
$6,034,482.76
6.034482760%
–
0.000000000%
Regions Bank
$6,034,482.76
6.034482760%
–
0.000000000%
Barclays Bank PLC
$3,448,275.86
3.448275860%
–
0.000000000%
Goldman Sachs Bank USA
$3,448,275.86
3.448275860%
–
0.000000000%
U.S. Bank
$3,448,275.86
3.448275860%
–
0.000000000%
Wells Fargo Bank, N.A.
$3,448,275.86
3.448275860%
–
0.000000000%
DNB Bank ASA, New York Branch
–
0.000000000%
$5,500,000.00
3.273809524%
TOTAL
$100,000,000.00
100%
$168,000,000.00
100%










--------------------------------------------------------------------------------






Schedule 1.1B
Material Subsidiaries
Company Name
Jurisdiction of Organization
1.    SPX Flow Holdings, Inc.
Delaware
2.    SPX Flow US, LLC
Delaware
3.    Corporate Place LLC
Delaware
4.    Flow America, LLC
Delaware
5.    Delaney Holdings Co.
Delaware
6.    Ballantyne Holding Company*
Cayman Islands
7.    Clyde Union (Holdings) S.a.r.l.
Luxembourg
8.    SPX Corporation (China) Co., Ltd.
China
9.    United Dominion Industries Corporation
Canada
10.    SPX FLOW Germany Holding GmbH
Germany
11.    SPX Process Equipment Pty Ltd.
Australia

*
Stock of Ballantyne Holding Company is not being pledged.








--------------------------------------------------------------------------------






Schedule 1.1C
FCI Requirements
Arbitration:
In no event shall an arbitration clause in respect of the payment obligation of
the FCI Issuing Lender be applicable.

Maturity / Demand:
The payment obligation of an FCI Issuing Lender shall be determinable by
reliance on the terms of the relevant FCI issued by it only and, as the case may
be, any other document simultaneously to be presented together with a demand.
Such payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents. The terms of each FCI shall require:

(a)
receipt by the FCI Issuing Lender of a payment demand conforming to the terms
and conditions stipulated in such FCI by the expiry date at the latest, and

(b)that thereafter no further demand shall be honored.
Transfers:
Transfer of rights and claims under any FCI shall expressly be subject to the
prior written consent of the relevant FCI Issuing Lender.

Governing Law / Jurisdiction:
The terms of each FCI shall contain a clause stating the governing law and
jurisdiction for the resolution of disputes under such FCI. (Note: arbitration
clauses are not to be used).

Miscellaneous:
The terms of an FCI shall not provide for a combination of more than three
purposes. The terms of an FCI shall not provide that an FCI Issuing Lender has
to verify the occurrence of events that are beyond such FCI Issuing Lender’s
control, including but not limited to determining whether the payment obligation
of such FCI Issuing Lender has become due or examining the underlying
relationship in order to determine the FCI’s expiration. No FCI Issuing Lender
is obliged or shall be forced to issue any FCI which fails to meet one or more
FCI Requirements.






--------------------------------------------------------------------------------






Schedule 1.1D
Existing FCIs
Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1500710
Bank of America N.A.
68122153
USD
155,533.00
warranty obligations
SPX Flow Inc.
LTN.US
300BGS1600027
Bank of America N.A.
68123614
USD
47,532.66
warranty obligations
SPX Flow Inc.
DV Houston
300BGS1600681
Bank of America N.A.
68129021
USD
86,273.50
performance obligations
SPX Flow Inc.
DV Houston
300BGS1600700
Bank of America N.A.
68129367
USD
66,258.85
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1600701
Bank of America N.A.
68129368
USD
11,348.30
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1700018
Bank of America N.A.
68129487
USD
6,168.00
warranty obligations
SPX Flow Inc.
DV.Houson
300BGS1700061
Bank of America N.A.
68131815
USD
58,815.70
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1700062
Bank of America N.A.
68131816
USD
12,492.50
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1700106
Bank of America N.A.
68132460
USD
31,747.80
performance obligations
SPX Flow Inc.
HFM Strip DV.Houston
300BGS1700197
Bank of America N.A.
68134083
USD
1,954.15
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1700262
Bank of America N.A.
68135531
USD
7,691.83
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1700294
Bank of America N.A.
68135991
USD
48,531.50
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1700359
Bank of America N.A.
68137103
USD
67,450.20
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1800001
Bank of America N.A.
68137159
USD
28,253.80
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1800024
Bank of America N.A.
68137847
USD
73,449.05
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1800044
Bank of America N.A.
68138394
USD
4,656.90
performance obligations
SPX Flow Inc.
FT-Flow-US
300BGS1800045
Bank of America N.A.
68138396
USD
14,047.92
performance obligations
SPX Flow Inc.
FT-Flow-US
300BGS1800046
Bank of America N.A.
68138397
USD
12,216.83
performance obligations
SPX Flow Inc.
FT-Flow-US
300BGS1800081
Bank of America N.A.
68141091
USD
33,725.10
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1800102
Bank of America N.A.
68141556
USD
4,248.30
warranty obligations
SPX Flow Inc.
DV.Kouson
300BGS1800116
Bank of America N.A.
68141931
USD
13,287.46
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1800115
Bank of America N.A.
68141940
USD
14,019.53
warranty obligations
SPX Flow Inc.
DV.Housten
300BGS1800126
Bank of America N.A.
68142620
USD
12,425.80
warranty obligations
SPX Flow Inc.
PPC.Ocala
300BGS1800140
Bank of America N.A.
68143077
USD
3,240.00
warranty obligations
SPX Flow Inc.
PPC-Ocala
300BGS1800152
Bank of America N.A.
68143494
USD
1,289,839.20
advance payment obligations
SPX Flow Inc.
APV-UsOps
300BGS1800159
Bank of America N.A.
68143764
USD
2,168,000.00
advance payment obligations
SPX Flow Inc.
APV-UsOps
300BGS1800162
Bank of America N.A.
68143933
USD
8,006.60
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1800163
Bank of America N.A.
68143934
USD
1,988.20
warranty obligations
SPX Flow Inc.
DV.Houston
300BGS1900024
Bank of America N.A.
68146292
USD
12,676.61
advance payment obligations
SPX Flow Inc.
FT-Flow_US
300BGS1800083
Bank of America N.A.
6008 GT009923/18
USD
3,910.11
warranty obligations
SPX Flow Inc.
HFM FT Ocala 2200
300BGS1800085
Bank of America N.A.
6008 GT009924/18
USD
11,855.80
warranty obligations
SPX Flow Inc.
HFM FT OCALA 2200
300BGS1900013
Bank of America N.A.
6008 GT010465/19
USD
29,360.00
performance obligations
SPX Flow Inc.
HFM PPC_OCALA






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS0800107
Bank of America N.A.
6008GT005457/08
GBP
300,000.00
customs obligations
SPX Flow Inc.
 
300BGS1700115
Bank of America N.A.
6008GT009187/17
USD
457,000.00
performance obligations
SPX Flow Inc.
FT OVALA 2200
300BGS1700170
Bank of America N.A.
6008GT009292/17
GBP
300,000.00
tax obligations
SPX Flow Inc.
FT-FLOW-EUROPE
300BGS1700200
Bank of America N.A.
6008GT009380/16
USD
117,742.00
performance obligations
SPX Flow Inc.
HFM Strip DV.Houston
300BGS1700225
Bank of America N.A.
6008GT009404/17
EUR
1,228,000.00
warranty obligations
SPX Flow Inc.
FT-CU-UK-GLASGOW
300BGS1800042
Bank of America N.A.
6008GT009755/18
EUR
170,065.28
performance obligations
SPX Flow Inc.
FT-CU-UK-Glasgow
300BGS1800052
Bank of America N.A.
6008GT009777/18
USD
5,403.20
performance obligations
SPX Flow Inc.
APV Goldsboro
300BGS1800053
Bank of America N.A.
6008GT009780/18
USD
12,431.84
warranty obligations
SPX Flow Inc.
HFM FT OCALA 2200
300BGS1800123
Bank of America N.A.
6008GT009996/18
EUR
716,561.10
performance obligations
SPX Flow Inc.
FT-CU-Annecy
300BGS1100213
Bank of America N.A.
GT006465/11
GBP
50,000.00
customs obligations
SPX Flow Inc.
 
300BGS1800108
Bank of America N.A.
GT006505/09
GBP
300,000.00
tax obligations
SPX Flow Inc.
 
300BGS1200562
Bank of America N.A.
GT006876/12
USD
67,287.00
performance obligations
SPX Flow Inc.
 
300BGS1400497
Bank of America N.A.
GT007647/14
EUR
404,903.45
performance obligations
SPX Flow Inc.
B02294
300BGS1400498
Bank of America N.A.
GT007648/14
EUR
242,942.07
performance obligations
SPX Flow Inc.
B02293
300BGS1500419
Bank of America N.A.
GT007903/15
EUR
281,632.60
performance obligations
SPX Flow Inc.
FT-CU-ANNECY
300BGS1500411
Bank of America N.A.
GT007905/15
CNY
674,085.40
performance obligations
SPX Flow Inc.
FT-CU-ANNECY
300BGS1500588
Bank of America N.A.
GT007969/14
USD
26,915.40
performance obligations
SPX Flow Inc.
DV.Houston
300BGS1500725
Bank of America N.A.
GT008131/15
USD
9,380.00
warranty obligations
SPX Flow Inc.
MPHS SO 1867808 HFM
Code 2200
300BGS1600005
Bank of America N.A.
GT008185/16
USD
5,420.00
warranty obligations
SPX Flow Inc.
HFM Entity FT Ocala 2200
300BGS1600320
Bank of America N.A.
GT008389/16
GBP
160,000.00
tax obligations
SPX Flow Inc.
PT-ENGLAND
300BGS1700113
Bank of America N.A.
GT009230/17
USD
198,537.50
performance obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700273
Bank of America N.A.
GT009490/17
USD
12,320.00
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700289
Bank of America N.A.
GT009509/17
USD
6,342.00
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700291
Bank of America N.A.
GT009510/17
USD
3,339.80
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700290
Bank of America N.A.
GT009511/17
USD
4,029.80
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700288
Bank of America N.A.
GT009512/17
USD
12,809.80
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1700287
Bank of America N.A.
GT009513/17
USD
12,722.00
warranty obligations
SPX Flow Inc.
FT OCALA 2200
300BGS1800040
Bank of America N.A.
GT009753/18
CNY
1,421,560.00
performance obligations
SPX Flow Inc.
FT-CU-UK-Glasgow
300BGS1800149
Bank of America N.A.
GT010070/18
GBP
12,793.75
performance obligations
SPX Flow Inc.
SV-Plenty-UK
300BGS1800153
Bank of America N.A.
GT010170/18
EUR
141,240.00
advance payment obligations
SPX Flow Inc.
FT-CU-Annecy
300BGS1800170
Bank of America N.A.
GT010331/18
USD
142,500.00
performance obligations
SPX Flow Inc.
PPC OCALA
300BGS1800169
Bank of America N.A.
GT010332/18
USD
71,250.00
advance payment obligations
SPX Flow Inc.
PPC OCALA
300BGS1900008
Bank of America N.A.
GT010452/19
GBP
11,240.85
warranty obligations
SPX Flow Inc.
FT-CU-UK-Glasgow
300BGS1900016
Bank of America N.A.
GT010488/19
USD
54,706.80
advance payment obligations
SPX Flow Inc.
PPC Ocala
300BGS1500641
Bank of Tokyo Mitsubishi UFJ Ltd.
S504248N
USD
541,387.00
performance obligations
SPX Flow Inc.
Clyde Union SAS






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1500678
Bank of Tokyo Mitsubishi UFJ Ltd.
S504561N
USD
1,000,000.00
performance obligations
SPX Flow Inc.
SPX Flow US, LLC
300BGS1600492
Bank of Tokyo Mitsubishi UFJ Ltd.
S507685N
EUR
350,900.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1600590
Bank of Tokyo Mitsubishi UFJ Ltd.
S508689N
USD
48,500.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGS1600596
Bank of Tokyo Mitsubishi UFJ Ltd.
S508789N
AUD
88,374.00
rental obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1700029
Bank of Tokyo Mitsubishi UFJ Ltd.
S511489N
AUD
360,960.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1700158
Bank of Tokyo Mitsubishi UFJ Ltd.
S513341N
GBP
103,000.00
advance payment obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1700216
Bank of Tokyo Mitsubishi UFJ Ltd.
S514245N
AUD
17,889.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1700217
Bank of Tokyo Mitsubishi UFJ Ltd.
S514246N
AUD
572,454.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1700220
Bank of Tokyo Mitsubishi UFJ Ltd.
S514337N
EUR
1,219,800.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1700267
Bank of Tokyo Mitsubishi UFJ Ltd.
S515242N
EUR
609,900.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1700280
Bank of Tokyo Mitsubishi UFJ Ltd.
S515478N
NZD
118,250.00
performance obligations
SPX Flow Inc.
SPX Flow Technology New Zealand Ltd
300BGS1700317
Bank of Tokyo Mitsubishi UFJ Ltd.
S515836N
GBP
28,726.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700315
Bank of Tokyo Mitsubishi UFJ Ltd.
S515842N
GBP
87,917.60
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800030
Bank of Tokyo Mitsubishi UFJ Ltd.
S517451N
AUD
128,482.95
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1800051
Bank of Tokyo Mitsubishi UFJ Ltd.
S517894N
EUR
149,565.00
warranty obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800049
Bank of Tokyo Mitsubishi UFJ Ltd.
S517895N
EUR
299,130.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800048
Bank of Tokyo Mitsubishi UFJ Ltd.
S517898N
EUR
1,219,800.00
performance obligations
SPX Flow Inc.
Clyde Union SAS






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1800050
Bank of Tokyo Mitsubishi UFJ Ltd.
S517899N
EUR
609,900.00
warranty obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800069
Bank of Tokyo Mitsubishi UFJ Ltd.
S518045N
GBP
43,763.50
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800091
Bank of Tokyo Mitsubishi UFJ Ltd.
S518400N
AUD
59,065.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1800098
Bank of Tokyo Mitsubishi UFJ Ltd.
S518442N
GBP
42,769.10
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800096
Bank of Tokyo Mitsubishi UFJ Ltd.
S518444N
AUD
163,674.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1800100
Bank of Tokyo Mitsubishi UFJ Ltd.
S518509N
EUR
255,750.00
warranty obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800119
Bank of Tokyo Mitsubishi UFJ Ltd.
S519017N
GBP
3,919.90
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800117
Bank of Tokyo Mitsubishi UFJ Ltd.
S519018N
GBP
6,500.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800133
Bank of Tokyo Mitsubishi UFJ Ltd.
S519594N
AUD
142,450.00
rental obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1800155
Bank of Tokyo Mitsubishi UFJ Ltd.
S520528N
GBP
147,368.80
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800172
Bank of Tokyo Mitsubishi UFJ Ltd.
S521300N
USD
365,115.20
performance obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGS1900025
Bank of Tokyo Mitsubishi UFJ Ltd.
S522642N
AUD
248,004.90
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1900039
Bank of Tokyo Mitsubishi UFJ Ltd.
S522926N
AUD
17,889.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1900041
Bank of Tokyo Mitsubishi UFJ Ltd.
S522951N
USD
12,294.63
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1900021
Bank of Tokyo Mitsubishi UFJ Ltd.
S523179N
USD
50,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Japan, Inc.
300BGS1800034
Bank of Tokyo Mitsubishi UFJ Ltd.
 
GBP
36,240.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800099
Bank of Tokyo Mitsubishi UFJ Ltd.
 
EUR
255,750.00
warranty obligations
SPX Flow Inc.
Clyde Union SAS






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1800147
Bank of Tokyo Mitsubishi UFJ Ltd.
 
AUD
25,649.10
performance obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1900007
Bank of Tokyo Mitsubishi UFJ Ltd.
 
GBP
42,300.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900040
Bank of Tokyo Mitsubishi UFJ Ltd.
 
AUD
572,454.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGS1900046
Bank of Tokyo Mitsubishi UFJ Ltd.
 
EUR
31,500.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI0800260
Deutsche Bank AG
300BGI0800260
USD
1.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI0800262
Deutsche Bank AG
300BGI0800262
USD
1.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI0800264
Deutsche Bank AG
300BGI0800264
USD
1.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI0800317
Deutsche Bank AG
300BGI0800317
USD
1.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI0800423
Deutsche Bank AG
300BGI0800423
USD
1.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI0801508
Deutsche Bank AG
300BGI0801508
EUR
40,565.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI0900733
Deutsche Bank AG
300BGI0900733
EUR
48,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1501177
Deutsche Bank AG
300BGI1001309
USD
66,650.50
performance obligations
SPX Flow Inc.
SPX Dehydration & Filtration
300BGI1001599
Deutsche Bank AG
300BGI1001599
EUR
10,590.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1001789
Deutsche Bank AG
300BGI1001789
USD
43,277.00
advance payment obligations
SPX Flow Inc.
APV North America Inc.
300BGI1100253
Deutsche Bank AG
300BGI1100253
SAR
151,339.00
tax obligations
SPX Flow Inc.
APV Middle East Ltd.
300BGI1101258
Deutsche Bank AG
300BGI1101258
EUR
50,421.19
performance obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1102812
Deutsche Bank AG
300BGI1102812
GBP
10,653.50
not specified obligations
SPX Flow Inc.
Clyde Union Pumps Ltd.
300BGI1200245
Deutsche Bank AG
300BGI1200245
EUR
30,840.00
rental obligations
SPX Flow Inc.
SPX Flow Technology Hanse GmbH
300BGI1200509
Deutsche Bank AG
300BGI1200509
USD
303,120.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1501178
Deutsche Bank AG
300BGI1201533
EUR
6,270.00
rental obligations
SPX Flow Inc.
SPX International eG
300BGI1300153
Deutsche Bank AG
300BGI1300153
USD
39,000.00
performance obligations
SPX Flow Inc.
SPX International Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1300477
Deutsche Bank AG
300BGI1300477
USD
34,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1301458
Deutsche Bank AG
300BGI1301458
INR
450,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGI1400811
Deutsche Bank AG
300BGI1400811
USD
887,632.62
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1400839
Deutsche Bank AG
300BGI1400839
EUR
775,149.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGI1401137
Deutsche Bank AG
300BGI1401137
AUD
163,750.00
rental obligations
SPX Flow Inc.
SPX Flow Technology Australia Pty Ltd
300BGI1500337
Deutsche Bank AG
300BGI1500337
USD
106,200.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGI1500533
Deutsche Bank AG
300BGI1500533
USD
11,839.80
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1500596
Deutsche Bank AG
300BGI1500596
USD
60,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1500913
Deutsche Bank AG
300BGI1500913
GBP
1,345.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGI1500956
Deutsche Bank AG
300BGI1500956
GBP
16,095.80
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1501273
Deutsche Bank AG
300BGI1501273
EUR
31,700.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1501843
Deutsche Bank AG
300BGI1501843
USD
16,238.50
performance obligations
SPX Flow Inc.
SPX Flow US, LLC
300BGI1501940
Deutsche Bank AG
300BGI1501940
EUR
432,000.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGI1502346
Deutsche Bank AG
300BGI1502346
USD
34,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1502443
Deutsche Bank AG
300BGI1502443
EUR
25,899.20
warranty obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1600336
Deutsche Bank AG
300BGI1600336
EUR
69,371.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1600345
Deutsche Bank AG
300BGI1600345
EUR
9,889.55
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGI1600587
Deutsche Bank AG
300BGI1600587
USD
45,400.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGI1600640
Deutsche Bank AG
300BGI1600640
GBP
109,363.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1600781
Deutsche Bank AG
300BGI1600781
SGD
155,070.30
rental obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1600782
Deutsche Bank AG
300BGI1600782
SGD
16,976.88
rental obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1600803
Deutsche Bank AG
300BGI1600803
GBP
5,525.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1600883
Deutsche Bank AG
300BGI1600883
USD
12,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1600964
Deutsche Bank AG
300BGI1600964
EUR
12,257.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1601013
Deutsche Bank AG
300BGI1601013
EUR
108,897.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1601027
Deutsche Bank AG
300BGI1601027
INR
550,000,000.00
payment obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGI1601052
Deutsche Bank AG
300BGI1601052
USD
72,215.30
advance payment obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1601053
Deutsche Bank AG
300BGI1601053
USD
72,215.30
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1601340
Deutsche Bank AG
300BGI1601340
EUR
1,600,000.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGI1601445
Deutsche Bank AG
300BGI1601445
EUR
36,387.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1601454
Deutsche Bank AG
300BGI1601454
EUR
11,522.10
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1700063
Deutsche Bank AG
300BGI1700063
EUR
16,051.20
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGI1700105
Deutsche Bank AG
300BGI1700105
EUR
15,958.60
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1700120
Deutsche Bank AG
300BGI1700120
GBP
8,160.50
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700298
Deutsche Bank AG
300BGI1700298
EUR
38,341.96
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1700350
Deutsche Bank AG
300BGI1700350
EUR
78,440.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1700384
Deutsche Bank AG
300BGI1700384
GBP
5,535.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700526
Deutsche Bank AG
300BGI1700526
GBP
7,541.40
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700528
Deutsche Bank AG
300BGI1700528
USD
31,481.25
warranty obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700563
Deutsche Bank AG
300BGI1700563
GBP
41,687.50
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700564
Deutsche Bank AG
300BGI1700564
GBP
41,687.50
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1700607
Deutsche Bank AG
300BGI1700607
USD
15,820.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1700706
Deutsche Bank AG
300BGI1700706
DKK
151,830.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1700802
Deutsche Bank AG
300BGI1700802
GBP
64,909.40
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1700814
Deutsche Bank AG
300BGI1700814
USD
112,721.30
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1700904
Deutsche Bank AG
300BGI1700904
USD
15,900.00
tender obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1701013
Deutsche Bank AG
300BGI1701013
USD
890,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1701061
Deutsche Bank AG
300BGI1701061
USD
29,124.91
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1701069
Deutsche Bank AG
300BGI1701069
GBP
69,785.30
warranty obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGI1701185
Deutsche Bank AG
300BGI1701185
EUR
22,500.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGI1701224
Deutsche Bank AG
300BGI1701224
USD
205,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1701231
Deutsche Bank AG
300BGI1701231
USD
56,301.40
performance obligations
SPX Flow Inc.
SPX Flow US, LLC
300BGI1701232
Deutsche Bank AG
300BGI1701232
USD
25,329.10
performance obligations
SPX Flow Inc.
SPX Flow US, LLC
300BGI1701265
Deutsche Bank AG
300BGI1701265
EUR
77,830.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1701279
Deutsche Bank AG
300BGI1701279
USD
75,501.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1701281
Deutsche Bank AG
300BGI1701281
DKK
116,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1701292
Deutsche Bank AG
300BGI1701292
GBP
81,624.60
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1701313
Deutsche Bank AG
300BGI1701313
EUR
35,311.92
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGI1701329
Deutsche Bank AG
300BGI1701329
EUR
18,749.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGI1701362
Deutsche Bank AG
300BGI1701362
USD
132,700.47
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGI1701368
Deutsche Bank AG
300BGI1701368
DKK
786,278.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1701436
Deutsche Bank AG
300BGI1701436
GBP
10,257.80
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1701448
Deutsche Bank AG
300BGI1701448
EUR
6,024.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Sweden AB
300BGI1701457
Deutsche Bank AG
300BGI1701457
DKK
438,600.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800022
Deutsche Bank AG
300BGI1800022
USD
13,040.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology (Thailand) Limited
300BGI1800064
Deutsche Bank AG
300BGI1800064
EUR
157,500.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1800072
Deutsche Bank AG
300BGI1800072
GBP
58,278.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1800109
Deutsche Bank AG
300BGI1800109
EUR
29,850.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800124
Deutsche Bank AG
300BGI1800124
EUR
32,062.07
rental obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1800137
Deutsche Bank AG
300BGI1800137
USD
17,500.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800179
Deutsche Bank AG
300BGI1800179
USD
8,500.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800199
Deutsche Bank AG
300BGI1800199
USD
145,188.60
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1800213
Deutsche Bank AG
300BGI1800213
CNY
39,900.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800222
Deutsche Bank AG
300BGI1800222
EUR
1,193,400.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800264
Deutsche Bank AG
300BGI1800264
EUR
103,340.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1800268
Deutsche Bank AG
300BGI1800268
EUR
112,189.10
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1800270
Deutsche Bank AG
300BGI1800270
CNY
155,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800299
Deutsche Bank AG
300BGI1800299
USD
95,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800345
Deutsche Bank AG
300BGI1800345
CHF
4,000.00
tax obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1800350
Deutsche Bank AG
300BGI1800350
GBP
10,626.00
performance obligations
SPX Flow Inc.
Clyde Union Canada Ltd.
300BGI1800376
Deutsche Bank AG
300BGI1800376
USD
140,000.00
performance obligations
SPX Flow Inc.
SPX International Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1800399
Deutsche Bank AG
300BGI1800399
EUR
30,053.97
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1800609
Deutsche Bank AG
300BGI1800404
GBP
63,874.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800411
Deutsche Bank AG
300BGI1800411
EUR
5,900.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1800412
Deutsche Bank AG
300BGI1800412
EUR
21,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1800446
Deutsche Bank AG
300BGI1800446
DKK
228,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800447
Deutsche Bank AG
300BGI1800447
DKK
151,312.40
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800470
Deutsche Bank AG
300BGI1800470
EUR
94,125.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1800512
Deutsche Bank AG
300BGI1800512
USD
12,300.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800518
Deutsche Bank AG
300BGI1800518
EUR
36,151.98
rental obligations
SPX Flow Inc.
SPX Flow Technology Italia S.p.A.
300BGI1800606
Deutsche Bank AG
300BGI1800606
GBP
2,378.02
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800608
Deutsche Bank AG
300BGI1800608
GBP
10,880.16
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800632
Deutsche Bank AG
300BGI1800632
BRL
1,610,750.37
advance payment obligations
SPX Flow Inc.
SPX Flow Technology do
Brasil Indústria e Comércio Ltda
300BGI1800670
Deutsche Bank AG
300BGI1800670
EUR
70,235.90
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1800671
Deutsche Bank AG
300BGI1800671
EUR
89,366.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1800672
Deutsche Bank AG
300BGI1800672
EUR
89,366.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGI1800673
Deutsche Bank AG
300BGI1800673
EUR
4,625.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800678
Deutsche Bank AG
300BGI1800678
EUR
60,500.00
rental obligations
SPX Flow Inc.
SPX Flow Europe Limited
300BGI1800730
Deutsche Bank AG
300BGI1800730
USD
28,086.44
advance payment obligations
SPX Flow Inc.
SPX Flow Technology (Pty) Limited
300BGI1800752
Deutsche Bank AG
300BGI1800752
EUR
52,110.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800794
Deutsche Bank AG
300BGI1800794
CNY
1,374,764.90
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800802
Deutsche Bank AG
300BGI1800802
CNY
2,333,864.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800805
Deutsche Bank AG
300BGI1800805
CNY
515,000.00
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800806
Deutsche Bank AG
300BGI1800806
CNY
1,590,000.00
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800818
Deutsche Bank AG
300BGI1800818
USD
127,050.00
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1800830
Deutsche Bank AG
300BGI1800830
USD
24,187.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1800841
Deutsche Bank AG
300BGI1800841
GBP
426.03
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800842
Deutsche Bank AG
300BGI1800842
GBP
1,532.66
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800843
Deutsche Bank AG
300BGI1800843
GBP
1,532.66
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1800854
Deutsche Bank AG
300BGI1800854
USD
7,457.90
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800856
Deutsche Bank AG
300BGI1800856
USD
6,301.70
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800857
Deutsche Bank AG
300BGI1800857
USD
214,029.20
advance payment obligations
SPX Flow Inc.
SPX Chile Limitada
300BGI1800865
Deutsche Bank AG
300BGI1800865
EUR
63,620.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800876
Deutsche Bank AG
300BGI1800876
USD
8,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800904
Deutsche Bank AG
300BGI1800904
USD
63,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800905
Deutsche Bank AG
300BGI1800905
USD
35,621.80
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800910
Deutsche Bank AG
300BGI1800910
EUR
52,137.50
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800911
Deutsche Bank AG
300BGI1800911
EUR
64,790.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800916
Deutsche Bank AG
300BGI1800916
CNY
900,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800932
Deutsche Bank AG
300BGI1800932
EUR
52,137.50
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800933
Deutsche Bank AG
300BGI1800933
EUR
52,364.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1800944
Deutsche Bank AG
300BGI1800944
USD
53,873.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1800948
Deutsche Bank AG
300BGI1800948
USD
62,637.85
warranty obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1800954
Deutsche Bank AG
300BGI1800954
CNY
994,031.76
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800973
Deutsche Bank AG
300BGI1800973
EUR
969,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1800976
Deutsche Bank AG
300BGI1800976
USD
33,421.75
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1800981
Deutsche Bank AG
300BGI1800981
CNY
690,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1800982
Deutsche Bank AG
300BGI1800982
GBP
41,105.17
advance payment obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1800983
Deutsche Bank AG
300BGI1800983
GBP
41,105.17
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1801014
Deutsche Bank AG
300BGI1801014
EUR
45,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801016
Deutsche Bank AG
300BGI1801016
AED
91,433.70
performance obligations
SPX Flow Inc.
SPX Flow Oil and Gas
Equipments Trading and Services L L C
300BGI1801019
Deutsche Bank AG
300BGI1801019
EUR
292,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801031
Deutsche Bank AG
300BGI1801031
CNY
459,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801053
Deutsche Bank AG
300BGI1801053
CNY
6,050,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801061
Deutsche Bank AG
300BGI1801061
USD
561,300.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801064
Deutsche Bank AG
300BGI1801064
EUR
55,400.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1801074
Deutsche Bank AG
300BGI1801074
EUR
27,153.90
warranty obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1801081
Deutsche Bank AG
300BGI1801081
GBP
2,726.95
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801090
Deutsche Bank AG
300BGI1801090
GBP
11,923.70
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801093
Deutsche Bank AG
300BGI1801093
GBP
11,923.70
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801096
Deutsche Bank AG
300BGI1801096
EUR
3,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1801102
Deutsche Bank AG
300BGI1801102
CNY
650,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801106
Deutsche Bank AG
300BGI1801106
EUR
14,796.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hungary Kft.
300BGI1801109
Deutsche Bank AG
300BGI1801109
USD
151,750.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801112
Deutsche Bank AG
300BGI1801112
EUR
134,970.85
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801129
Deutsche Bank AG
300BGI1801129
EUR
138,900.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801138
Deutsche Bank AG
300BGI1801138
EUR
20,006.80
warranty obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGI1801139
Deutsche Bank AG
300BGI1801139
USD
6,301.70
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801140
Deutsche Bank AG
300BGI1801140
AED
67,080.20
performance obligations
SPX Flow Inc.
SPX Flow Oil and Gas
Equipments Trading and Services L L C
300BGI1801158
Deutsche Bank AG
300BGI1801158
USD
65,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801159
Deutsche Bank AG
300BGI1801159
EUR
145,500.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801160
Deutsche Bank AG
300BGI1801160
USD
65,000.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1801171
Deutsche Bank AG
300BGI1801171
CNY
6,980,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801172
Deutsche Bank AG
300BGI1801172
GBP
6,866.51
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801183
Deutsche Bank AG
300BGI1801183
USD
46,461.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1801211
Deutsche Bank AG
300BGI1801211
EUR
118,500.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801213
Deutsche Bank AG
300BGI1801213
EUR
61,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1801224
Deutsche Bank AG
300BGI1801224
GBP
2,786.51
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801234
Deutsche Bank AG
300BGI1801234
GBP
2,548.91
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801236
Deutsche Bank AG
300BGI1801236
GBP
672.70
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1801242
Deutsche Bank AG
300BGI1801242
EUR
53,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1801259
Deutsche Bank AG
300BGI1801259
EUR
27,953.10
warranty obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1801262
Deutsche Bank AG
300BGI1801262
EUR
246,631.04
advance payment obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGI1801264
Deutsche Bank AG
300BGI1801264
EUR
41,105.17
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1801265
Deutsche Bank AG
300BGI1801265
CNY
4,566,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801273
Deutsche Bank AG
300BGI1801273
EUR
86,200.00
warranty obligations
SPX Flow Inc.
SPX Flow Europe Limited
300BGI1801279
Deutsche Bank AG
300BGI1801279
EUR
195,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Europe Limited
300BGI1801298
Deutsche Bank AG
300BGI1801298
USD
73,651.00
performance obligations
SPX Flow Inc.
SPX Chile Limitada
300BGI1801299
Deutsche Bank AG
300BGI1801299
USD
184,128.35
advance payment obligations
SPX Flow Inc.
SPX Chile Limitada
300BGI1801300
Deutsche Bank AG
300BGI1801300
EUR
540,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGI1801301
Deutsche Bank AG
300BGI1801301
THB
3,765,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology (Thailand) Limited
300BGI1801311
Deutsche Bank AG
300BGI1801311
EUR
20,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801313
Deutsche Bank AG
300BGI1801313
EUR
12,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801318
Deutsche Bank AG
300BGI1801318
USD
203,359.75
advance payment obligations
SPX Flow Inc.
SPX Flow Oil and Gas
Equipments Trading and Services L L C






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1801320
Deutsche Bank AG
300BGI1801320
EUR
23,049.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1801336
Deutsche Bank AG
300BGI1801336
EUR
80,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1801351
Deutsche Bank AG
300BGI1801351
USD
395,000.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1801361
Deutsche Bank AG
300BGI1801361
USD
395,000.00
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGI1801374
Deutsche Bank AG
300BGI1801374
EUR
31,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801378
Deutsche Bank AG
300BGI1801378
EUR
50,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1801395
Deutsche Bank AG
300BGI1801395
EUR
4,300.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1801398
Deutsche Bank AG
300BGI1801398
EUR
4,300.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1801401
Deutsche Bank AG
300BGI1801401
EUR
52,715.50
warranty obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1801406
Deutsche Bank AG
300BGI1801406
CNY
2,063,801.20
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1801407
Deutsche Bank AG
300BGI1801407
CNY
2,744,143.59
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900001
Deutsche Bank AG
300BGI1900001
CNY
270,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900007
Deutsche Bank AG
300BGI1900007
CNY
623,550.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900009
Deutsche Bank AG
300BGI1900009
EUR
33,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900016
Deutsche Bank AG
300BGI1900016
EUR
255,519.95
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900017
Deutsche Bank AG
300BGI1900017
CNY
1,190,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900019
Deutsche Bank AG
300BGI1900019
EUR
66,000.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900020
Deutsche Bank AG
300BGI1900020
EUR
24,840.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900026
Deutsche Bank AG
300BGI1900026
USD
197,333.30
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900037
Deutsche Bank AG
300BGI1900037
USD
73,621.97
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900038
Deutsche Bank AG
300BGI1900038
USD
524,438.03
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900041
Deutsche Bank AG
300BGI1900041
USD
35,366.84
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900042
Deutsche Bank AG
300BGI1900042
USD
252,100.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900043
Deutsche Bank AG
300BGI1900043
BRL
890,307.60
advance payment obligations
SPX Flow Inc.
SPX Flow Technology do
Brasil Indústria e Comércio Ltda
300BGI1900047
Deutsche Bank AG
300BGI1900047
EUR
8,330.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1900057
Deutsche Bank AG
300BGI1900057
USD
489,603.00
advance payment obligations
SPX Flow Inc.
SPX Chile Limitada
300BGI1900091
Deutsche Bank AG
300BGI1900091
CNY
390,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900097
Deutsche Bank AG
300BGI1900097
EUR
260,000.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900113
Deutsche Bank AG
300BGI1900113
EUR
239,663.11
advance payment obligations
SPX Flow Inc.
SPX Flow and WTE Energy FZCO
300BGI1900163
Deutsche Bank AG
300BGI1900163
GBP
3,270.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900164
Deutsche Bank AG
300BGI1900164
USD
20,440.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1900180
Deutsche Bank AG
300BGI1900180
EUR
315,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Europe Limited
300BGI1900181
Deutsche Bank AG
300BGI1900181
EUR
37,753.63
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1900182
Deutsche Bank AG
300BGI1900182
CNY
799,081.37
warranty obligations
SPX Flow Inc.
SPX Flow Technology (Shanghai) Co., Ltd
300BGI1900186
Deutsche Bank AG
300BGI1900186
EUR
454,410.00
advance payment obligations
SPX Flow Inc.
SPX Chile Limitada
300BGI1900192
Deutsche Bank AG
300BGI1900192
EUR
99,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900241
Deutsche Bank AG
300BGI1900241
EUR
57,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900246
Deutsche Bank AG
300BGI1900246
EUR
187,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900247
Deutsche Bank AG
300BGI1900247
EUR
195,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900248
Deutsche Bank AG
300BGI1900248
EUR
75,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900263
Deutsche Bank AG
300BGI1900263
GBP
11,739.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900336
Deutsche Bank AG
300BGI1900336
EUR
318,750.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900338
Deutsche Bank AG
300BGI1900338
EUR
29,284.50
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900350
Deutsche Bank AG
300BGI1900350
USD
690,000.00
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900352
Deutsche Bank AG
300BGI1900352
USD
460,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900370
Deutsche Bank AG
300BGI1900370
EUR
39,426.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1900374
Deutsche Bank AG
300BGI1900374
GBP
30,792.26
warranty obligations
SPX Flow Inc.
SPX International Ltd.
300BGI1900415
Deutsche Bank AG
300BGI1900415
TWD
2,419,200.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900425
Deutsche Bank AG
300BGI1900425
CNY
438,000.00
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900428
Deutsche Bank AG
300BGI1900428
EUR
33,320.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900429
Deutsche Bank AG
300BGI1900429
USD
23,085.90
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGI1900440
Deutsche Bank AG
300BGI1900440
CNY
551,000.00
performance obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900441
Deutsche Bank AG
300BGI1900441
CNY
2,049,000.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900442
Deutsche Bank AG
300BGI1900442
USD
14,754.30
performance obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900443
Deutsche Bank AG
300BGI1900443
EUR
27,500.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900449
Deutsche Bank AG
300BGI1900449
EUR
12,280.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1900454
Deutsche Bank AG
300BGI1900454
EUR
7,745.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Etten- Leur B.V.
300BGI1900457
Deutsche Bank AG
300BGI1900457
EUR
96,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900467
Deutsche Bank AG
300BGI1900467
DKK
149,100.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900468
Deutsche Bank AG
300BGI1900468
GBP
186,106.80
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Hungary Kft.
300BGI1900480
Deutsche Bank AG
300BGI1900480
EUR
23,861.71
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900482
Deutsche Bank AG
300BGI1900482
DKK
206,737.50
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900494
Deutsche Bank AG
300BGI1900494
USD
78,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900506
Deutsche Bank AG
300BGI1900506
EUR
52,500.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900523
Deutsche Bank AG
300BGI1900523
CNY
1,863,665.00
warranty obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900541
Deutsche Bank AG
300BGI1900541
EUR
12,963.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900546
Deutsche Bank AG
300BGI1900546
EUR
25,971.75
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGI1900572
Deutsche Bank AG
300BGI1900572
USD
33,111.50
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900611
Deutsche Bank AG
300BGI1900611
USD
127,840.00
warranty obligations
SPX Flow Inc.
SPX FLOW, INC.
300BGI1900632
Deutsche Bank AG
300BGI1900632
EUR
284,937.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900634
Deutsche Bank AG
300BGI1900634
USD
25,595.55
performance obligations
SPX Flow Inc.
SPX Latin America
Corporation Colombian Branch
300BGI1900671
Deutsche Bank AG
300BGI1900671
DKK
1,937,875.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900688
Deutsche Bank AG
300BGI1900688
EUR
10,482.50
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900706
Deutsche Bank AG
300BGI1900706
EUR
119,082.50
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900709
Deutsche Bank AG
300BGI1900709
EUR
70,844.50
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGI1900710
Deutsche Bank AG
300BGI1900710
EUR
12,675.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900723
Deutsche Bank AG
300BGI1900723
GBP
542.42
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1900724
Deutsche Bank AG
300BGI1900724
GBP
1,423.36
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1900727
Deutsche Bank AG
300BGI1900727
GBP
722.45
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.
300BGI1900730
Deutsche Bank AG
300BGI1900730
GBP
2,879.78
performance obligations
SPX Flow Inc.
SPX Flow Technology Singapore Pte. Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900740
Deutsche Bank AG
300BGI1900740
CNY
4,759,091.20
performance obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900742
Deutsche Bank AG
300BGI1900742
CNY
4,294,082.80
performance obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900743
Deutsche Bank AG
300BGI1900743
EUR
1,600,000.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGI1900744
Deutsche Bank AG
300BGI1900744
EUR
99,800.00
performance obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900751
Deutsche Bank AG
300BGI1900751
EUR
83,457.50
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900752
Deutsche Bank AG
300BGI1900752
EUR
36,925.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology SAS
300BGI1900773
Deutsche Bank AG
300BGI1900773
CNY
4,759,091.20
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900774
Deutsche Bank AG
300BGI1900774
CNY
4,294,082.80
advance payment obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900823
Deutsche Bank AG
300BGI1900823
EUR
15,852.65
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900826
Deutsche Bank AG
300BGI1900826
EUR
108,078.65
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900828
Deutsche Bank AG
300BGI1900828
EUR
93,252.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900830
Deutsche Bank AG
300BGI1900830
EUR
97,304.70
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1900833
Deutsche Bank AG
300BGI1900833
EUR
55,500.00
advance payment obligations
SPX Flow Inc.
SPX Flow Europe Limited
300BGI1900834
Deutsche Bank AG
300BGI1900834
USD
127,840.00
warranty obligations
SPX Flow Inc.
SPX FLOW, INC.
300BGI1900839
Deutsche Bank AG
300BGI1900839
CNY
500,000.00
performance obligations
SPX Flow Inc.
SPX (Shanghai) Flow Technology Co. Ltd
300BGI1900860
Deutsche Bank AG
300BGI1900860
EUR
21,340.50
performance obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGI1900865
Deutsche Bank AG
300BGI1900865
DKK
1,745,375.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGI1900866
Deutsche Bank AG
300BGI1900866
USD
3,750.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Hong Kong Ltd.
300BGI1501343
Deutsche Bank AG
507BGE1500263
EUR
500,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Copenhagen A/S
300BGS1400051
DNB Bank ASA
00440-02-0005804
GBP
166,888.00
warranty obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1700188
DNB Bank ASA
00440-02-0006171
EUR
21,753.10
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800020
DNB Bank ASA
00440-02-0008008
GBP
269,288.50
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800082
DNB Bank ASA
00440-02-0008268
EUR
28,649.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800129
DNB Bank ASA
00440-02-0008570
USD
90,939.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800151
DNB Bank ASA
00440-02-0008650
EUR
38,062.65
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800160
DNB Bank ASA
00440-02-0008712
EUR
106,952.00
advance payment obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800167
DNB Bank ASA
00440-02-0008730
GBP
9,527.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900009
DNB Bank ASA
00440-02-0008883
GBP
156,900.00
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900022
DNB Bank ASA
00440-02-0009043
GBP
278,235.43
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900042
DNB Bank ASA
00440-02-0009249
GBP
101,589.40
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1500339
DNB Bank ASA
00450-02-0005348
USD
103,455.80
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1500786
DNB Bank ASA
00450-02-0005758
GBP
63,299.40
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600551
DNB Bank ASA
00450-02-0005927
USD
106,652.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGS1600768
DNB Bank ASA
00450-02-0006196
GBP
20,325.10
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600776
DNB Bank ASA
00450-02-0006221
EUR
8,261.60
warranty obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGS1100151
DNB Bank ASA
00935-12-0036102
DKK
17,631,948.30
payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGS1600553
DNB Bank ASA
 
USD
492,785.27
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGS1600741
DNB Bank ASA
 
GBP
28,742.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700109
DNB Bank ASA
 
EUR
39,564.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800166
DNB Bank ASA
 
GBP
11,872.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900027
DNB Bank ASA
 
EUR
39,300.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1900026
DNB Bank ASA
 
EUR
130,305.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGS1900030
DNB Bank ASA
 
GBP
45,534.80
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1900031
DNB Bank ASA
 
GBP
45,534.80
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1900043
DNB Bank ASA
 
GBP
34,151.50
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1100355
HSBC Bank PLC
PEBLDI826165
INR
8,452,040.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1100494
HSBC Bank PLC
PEBLDI826170
GBP
16,560.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1100357
HSBC Bank PLC
PEBLDI826174
INR
644,526.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1100484
HSBC Bank PLC
PEBLDI826228
GBP
9,026.10
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1100410
HSBC Bank PLC
PEBLDI826290
EUR
307,000.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1200025
HSBC Bank PLC
PEBLDI826460
EUR
0.01
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1300278
HSBC Bank PLC
PEBLDI826480
USD
123,000.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1300514
HSBC Bank PLC
PEBLDI826571
USD
1,158,250.35
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1300513
HSBC Bank PLC
PEBLDI826575
GBP
150,328.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1400221
HSBC Bank PLC
PEBLDI826604
USD
10,740.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400217
HSBC Bank PLC
PEBLDI826618
USD
122,500.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1400225
HSBC Bank PLC
PEBLDI826622
USD
10,740.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400222
HSBC Bank PLC
PEBLDI826626
USD
10,740.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400224
HSBC Bank PLC
PEBLDI826631
USD
10,740.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400227
HSBC Bank PLC
PEBLDI826635
USD
7,160.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400233
HSBC Bank PLC
PEBLDI826638
USD
7,160.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400228
HSBC Bank PLC
PEBLDI826642
USD
7,160.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400229
HSBC Bank PLC
PEBLDI826644
USD
7,160.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400220
HSBC Bank PLC
PEBLDI826655
USD
10,740.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400230
HSBC Bank PLC
PEBLDI826659
USD
7,160.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Iberica S.A.
300BGS1400367
HSBC Bank PLC
PEBLDI826714
INR
420,197.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400363
HSBC Bank PLC
PEBLDI826718
INR
420,197.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1400365
HSBC Bank PLC
PEBLDI826721
INR
420,197.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400430
HSBC Bank PLC
PEBLDI826749
INR
303,478.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400368
HSBC Bank PLC
PEBLDI826752
INR
148,961.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400432
HSBC Bank PLC
PEBLDI826796
INR
303,478.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400441
HSBC Bank PLC
PEBLDI826798
USD
226,636.20
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1400431
HSBC Bank PLC
PEBLDI826805
INR
303,478.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400480
HSBC Bank PLC
PEBLDI826809
EUR
60,624.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1400490
HSBC Bank PLC
PEBLDI826822
USD
293,260.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1500043
HSBC Bank PLC
PEBLDI826837
USD
36,800.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1500179
HSBC Bank PLC
PEBLDI826844
GBP
135,242.00
performance obligations
SPX Flow Inc.
Clyde Union Middle East LLC
300BGS1500009
HSBC Bank PLC
PEBLDI827102
USD
49,523.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500016
HSBC Bank PLC
PEBLDI827118
USD
51,813.32
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500008
HSBC Bank PLC
PEBLDI827121
USD
49,523.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500012
HSBC Bank PLC
PEBLDI827137
USD
49,523.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500014
HSBC Bank PLC
PEBLDI827142
USD
74,285.70
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500013
HSBC Bank PLC
PEBLDI827147
USD
49,523.80
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500017
HSBC Bank PLC
PEBLDI827154
USD
77,719.98
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500007
HSBC Bank PLC
PEBLDI827163
USD
74,285.70
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500010
HSBC Bank PLC
PEBLDI827166
USD
74,285.70
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1500011
HSBC Bank PLC
PEBLDI827169
USD
74,285.70
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1400362
HSBC Bank PLC
PEBLDI827323
INR
3,954,730.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400361
HSBC Bank PLC
PEBLDI827472
INR
1,245,950.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1400429
HSBC Bank PLC
PEBLDI827474
INR
215,000.00
performance obligations
SPX Flow Inc.
SPX Flow Technology (India) Private
300BGS1600147
HSBC Bank PLC
PEBLDI830937
GBP
136,300.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1400249
HSBC Bank PLC
 
GBP
8,630.86
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1600061
HSBC Bank PLC
 
GBP
308,897.58
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1600377
HSBC Bank PLC
 
EUR
2,586.10
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600456
HSBC Bank PLC
 
GBP
190,921.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1600462
HSBC Bank PLC
 
EUR
34,778.50
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600490
HSBC Bank PLC
 
GBP
12,418.00
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1600574
HSBC Bank PLC
 
EUR
108,897.20
performance obligations
SPX Flow Inc.
SPX International Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1600572
HSBC Bank PLC
 
EUR
23,251.06
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1600595
HSBC Bank PLC
 
USD
5,280.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1600603
HSBC Bank PLC
 
GBP
204,000.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600644
HSBC Bank PLC
 
GBP
41,480.27
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1600714
HSBC Bank PLC
 
EUR
398,944.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1600739
HSBC Bank PLC
 
EUR
37,520.35
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1600738
HSBC Bank PLC
 
GBP
165,488.60
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1600771
HSBC Bank PLC
 
USD
78,857.90
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1600773
HSBC Bank PLC
 
USD
5,280.00
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1700007
HSBC Bank PLC
 
EUR
37,744.30
warranty obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700021
HSBC Bank PLC
 
USD
38,968.98
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1700022
HSBC Bank PLC
 
USD
15,588.20
performance obligations
SPX Flow Inc.
SPX Flow Technology Kerry Limited
300BGS1700032
HSBC Bank PLC
 
GBP
21,000.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700069
HSBC Bank PLC
 
USD
32,003.60
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700066
HSBC Bank PLC
 
USD
145,300.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700134
HSBC Bank PLC
 
EUR
38,610.88
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700137
HSBC Bank PLC
 
GBP
290,000.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700140
HSBC Bank PLC
 
EUR
648,000.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Crawley Ltd.
300BGS1700202
HSBC Bank PLC
 
GBP
13,655.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700255
HSBC Bank PLC
 
USD
60,000.00
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1700330
HSBC Bank PLC
 
USD
61,783.00
performance obligations
SPX Flow Inc.
Clyde Union Pumps Middle East FZE
300BGS1700337
HSBC Bank PLC
 
EUR
142,500.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGS1700340
HSBC Bank PLC
 
USD
44,000.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700339
HSBC Bank PLC
 
USD
126,935.67
warranty obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700342
HSBC Bank PLC
 
EUR
168,250.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700343
HSBC Bank PLC
 
GBP
9,282.50
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1800012
HSBC Bank PLC
 
EUR
51,024.60
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800016
HSBC Bank PLC
 
EUR
239,000.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800035
HSBC Bank PLC
 
GBP
28,998.30
warranty obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1800041
HSBC Bank PLC
 
USD
84,700.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800043
HSBC Bank PLC
 
GBP
28,998.30
performance obligations
SPX Flow Inc.
Clyde Union DB Limited






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1800056
HSBC Bank PLC
 
GBP
15,997.05
performance obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGS1800060
HSBC Bank PLC
 
EUR
293,420.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800061
HSBC Bank PLC
 
EUR
293,420.00
advance payment obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800067
HSBC Bank PLC
 
GBP
71,275.00
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1800075
HSBC Bank PLC
 
EUR
28,500.00
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Germany GmbH
300BGS1800089
HSBC Bank PLC
 
ZAR
410,282.19
performance obligations
SPX Flow Inc.
SPX Flow Technology (Pty) Limited
300BGS1800113
HSBC Bank PLC
 
EUR
132,073.40
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800114
HSBC Bank PLC
 
EUR
2,002.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1800138
HSBC Bank PLC
 
EUR
2,832.29
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800139
HSBC Bank PLC
 
GBP
136,284.28
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800142
HSBC Bank PLC
 
EUR
11,731.60
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800141
HSBC Bank PLC
 
GBP
331,360.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800144
HSBC Bank PLC
 
GBP
497,040.00
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1800154
HSBC Bank PLC
 
EUR
4,654.45
performance obligations
SPX Flow Inc.
APV Middle East Ltd.
300BGS1800156
HSBC Bank PLC
 
GBP
45,184.60
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1800174
HSBC Bank PLC
 
EUR
2,303.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900001
HSBC Bank PLC
 
USD
1,112,726.53
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900005
HSBC Bank PLC
 
GBP
132,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Crawley Ltd.
300BGS1900006
HSBC Bank PLC
 
GBP
32,860.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Crawley Ltd.
300BGS1900004
HSBC Bank PLC
 
GBP
535,000.00
warranty obligations
SPX Flow Inc.
SPX Flow Technology Crawley Ltd.
300BGS1900010
HSBC Bank PLC
 
EUR
1,645.30
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900011
HSBC Bank PLC
 
EUR
1,645.30
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900012
HSBC Bank PLC
 
USD
135,814.10
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900015
HSBC Bank PLC
 
EUR
572,814.90
advance payment obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1900018
HSBC Bank PLC
 
EUR
51,926.20
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1900023
HSBC Bank PLC
 
EUR
22,261.60
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1900028
HSBC Bank PLC
 
USD
311,300.00
advance payment obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900029
HSBC Bank PLC
 
USD
311,300.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900038
HSBC Bank PLC
 
EUR
2,121.10
performance obligations
SPX Flow Inc.
APV Middle East Ltd.
300BGS1900050
HSBC Bank PLC
 
USD
31,066.90
advance payment obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1900051
HSBC Bank PLC
 
USD
31,066.90
performance obligations
SPX Flow Inc.
SPX Middle East FZE
300BGS1900049
HSBC Bank PLC
 
USD
320,950.09
performance obligations
SPX Flow Inc.
SPX Flow Oil and Gas
Equipments Trading and
300BGS1900048
HSBC Bank PLC
 
USD
962,850.26
advance payment obligations
SPX Flow Inc.
Equipments Trading and Services L L C
300BGS1900047
HSBC Bank PLC
 
EUR
9,115.00
performance obligations
SPX Flow Inc.
Clyde Union SAS
300BGS1900044
HSBC Bank PLC
 
USD
160,208.00
advance payment obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900076
HSBC Bank PLC
 
CNY
957,926.55
performance obligations
SPX Flow Inc.
 
300BGS1900075
HSBC Bank PLC
 
EUR
2,952,254.28
performance obligations
SPX Flow Inc.
 
300BGS1900072
HSBC Bank PLC
 
GBP
462,696.81
performance obligations
SPX Flow Inc.
 
300BGS1900073
HSBC Bank PLC
 
USD
1,228,183.77
performance obligations
SPX Flow Inc.
 
300BGS1800137
The Bank of Nova Scotia
GU4913GWS
EUR
12,966.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700139
The Bank of Nova Scotia
OGU3450LON
EUR
86,417.90
warranty obligations
SPX Flow Inc.
SPX Flow Technology Norderstedt GmbH
300BGS1700141
The Bank of Nova Scotia
OGU3461LON
EUR
22,487.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1700149
The Bank of Nova Scotia
OGU3488GWS
GBP
12,749.40
warranty obligations
SPX Flow Inc.
SPX Flow Technology Limited
300BGS1700157
The Bank of Nova Scotia
OGU3538GWS
USD
250,000.00
performance obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1700303
The Bank of Nova Scotia
OGU3960GWS
DKK
66,600,000.00
rental obligations
SPX Flow Inc.
SPX Flow Technology Danmark A/S
300BGS1800028
The Bank of Nova Scotia
OGU4259GWS
USD
410,000.00
warranty obligations
SPX Flow Inc.
Clyde Union Canada Ltd.
300BGS1800065
The Bank of Nova Scotia
OGU4497GWS
GBP
83,033.20
performance obligations
SPX Flow Inc.
Clyde Union DB Limited
300BGS1800150
The Bank of Nova Scotia
OGU4985GWS
USD
250,000.00
warranty obligations
SPX Flow Inc.
Clyde Union Limited
300BGS1900019
The Bank of Nova Scotia
OGU5495GWS
ZAR
1,761,137.25
advance payment obligations
SPX Flow Inc.
SPX Flow Technology (Pty) Limited
300BGS1900032
The Bank of Nova Scotia
OGU5662GWS
EUR
3,594.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900037
The Bank of Nova Scotia
OGU5663GWS
EUR
3,594.00
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900033
The Bank of Nova Scotia
OGU5664GWS
EUR
8,160.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900035
The Bank of Nova Scotia
OGU5665GWS
EUR
8,160.20
performance obligations
SPX Flow Inc.
SPX International Ltd.






--------------------------------------------------------------------------------





Ref. No. of  
FTF Agent
Foreign Issuing Lender
Ref. No. of Foreign Issuing Lender
Currency
Amount in Currency
Type of Foreign Credit Instrument
Borrower
Third Party
300BGS1900034
The Bank of Nova Scotia
OGU5666GWS
EUR
8,160.20
performance obligations
SPX Flow Inc.
SPX International Ltd.
300BGS1900036
The Bank of Nova Scotia
OGU5667GWS
EUR
3,594.00
performance obligations
SPX Flow Inc.
SPX International Ltd.










--------------------------------------------------------------------------------






Schedule 1.1E
Existing Letters of Credit
spxflowcreditagreemen_image1.gif [spxflowcreditagreemen_image1.gif]





--------------------------------------------------------------------------------






SSchedule 1.1F
Issuing Lender Sublimits
Lender
Non-Financial Letters of Credit
Applicable Percentages for Non-Financial Letters of Credit
Bank of America, N.A.
$50,000,000.00
50.0%
Deutsche Bank AG, Deutschlandgeschäft Branch
$50,000,000.00
50.0%












--------------------------------------------------------------------------------






Schedule 2.6(g)
Obligations of FCI Issuing Lenders
Booking:
Upon the execution of the instructions to issue an FCI, the relevant FCI Issuing
Lender shall debit the amount of the FCI to the FCI account of the relevant
Borrower maintained by it. Execution in this context refers to handing over or
sending the FCI to the beneficiary, the relevant Borrower or any third party
nominated by such Borrower or instructing the Indirect FCI Issuing Lender to
issue an FCI.

Examination of
Documents:
Demands, statements and other documents which are to be presented under any FCI
shall be examined by the relevant FCI Issuing Lender to ascertain whether they
appear on their face to conform to the terms of such FCI and do not appear to be
inconsistent with one another (to the extent that examination for inconsistency
is required by the express terms of such FCI or by any rules applicable to such
FCI such as the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600 or the Uniform
Rules for Demand Guarantees, 2010 Revision, International Chamber of Commerce
Publication No. 758). Such FCI Issuing Lender is entitled to treat documents
transmitted by teletransmission (e.g., SWIFT-Messages) as originals.

Notice to the
Borrower:
Each FCI Issuing Lender will inform the Foreign Trade Facility Agent and the
relevant Borrower promptly of any debiting, reduction and reversal of an FCI
Credit Instrument issued by it as well as of the receipt of any documents (in
particular payment demands) from a beneficiary or an Indirect FCI which comply
with the terms of the FCI and are of relevance to such Borrower. Such FCI
Issuing Lender will make available the originals of such documents, upon
request, to such Borrower to the extent that such FCI Issuing Lender does not
require them for the preservation of its rights or is not bound to keep them
itself.

Reversal in the
FCI Account:
Each FCI Issuing Lender shall reduce the amount of each FCI in the FCI account
of the relevant Borrower maintained by it in accordance with Section 2.6(k) of
the Credit Agreement.

FCIs under Paris Rules:
In case an FCI Issuing Lender is instructed, and prepared to execute the
instructions, that either an FCI (other than a Counter-Guarantee) or a
Counter-Guarantee together with a corresponding Indirect FCI be expressly
subject to the Uniform Rules for Demand Guarantees of the International Chamber
of Commerce in Paris, (Publication No. 758), then the latter apply with respect
to reversals of such FCI in the FCI Account. Unless otherwise stipulated in such
FCI, such FCI Issuing Lender may then in case of an ‘extend or pay’ demand
effect payment ten (10) calendar days after giving notice thereof to the
relevant Borrower, unless such Borrower has instructed such FCI Issuing Lender
beforehand to extend such FCI and such FCI Issuing Lender has accepted such
instructions.






--------------------------------------------------------------------------------






Schedule 2.6(k)
Procedures for Release of FCIs
[Date]
Letter of Release
Re: your .......................... No ................................, for
......................
Dated: ............................
in favor of: .......................
by order of: .......................
hereinafter the “FCI”
To: [FCI Issuing Lender]
Ladies and Gentlemen:
We hereby confirm that we have neither assigned, transferred, encumbered nor
otherwise disposed of any of our rights or claims in connection with the
captioned FCI or the underlying obligations secured by such FCI, and we are not
aware that any third parties have claimed any rights with respect to such FCI or
the underlying obligations.
We hereby irrevocably and unconditionally release and discharge you with legally
binding and immediate effect from any and all obligations and liabilities in
connection with the captioned FCI.
…………………    …………………………….
Place and date
stamp and legally binding
signatures [ of Beneficiary]

We hereby confirm that the signatures give on this document correspond to those
deposited with us. The signatories are empowered to represent the company and to
issue the above letter of release.
…………………    …………………………….
Place and date
stamp and legally binding
signatures [of Beneficiary’s bank








--------------------------------------------------------------------------------






Schedule 2.6(m)
Form of Agreement for Joint Signature FCIs
Agreement, dated as of _____________, 20__, among [FCI Issuing Lender], [FCI
Issuing Lender] and [FCI Issuing Lender] (collectively, the “Joint Issuing
Lenders”).
W I T N E S S E T H :
WHEREAS, the Joint Issuing Lenders are party to that certain Amended and
Restated Credit Agreement, dated as of June 27, 2019 (the “Credit Agreement”),
among SPX FLOW, Inc., a Delaware corporation (the “Parent Borrower”),
_______________ (the “Requesting Borrower”), the other Foreign Subsidiary
Borrowers from time to time party thereto (together with the Requesting Borrower
and the Parent Borrower, the “Borrowers”), the Lenders (including the Joint
Issuing Lenders) party thereto, Bank of America, N.A., as Administrative Agent,
and the other agents party thereto;
WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Requesting
Borrower has requested the issuance of a Joint Signature FCI in the form of a
[type of FCI] to [name of beneficiary] (the “Beneficiary”) in the amount of
______________ (the “Joint Instrument”); and
WHEREAS, the Joint Issuing Lenders have appointed [name of relevant Joint
Issuing Lender] to as act their Joint Foreign Trade Facility Agent (the “Joint
Agent”) in accordance with Section 2.6(m)(ii) of the Credit Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.    Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
2.    Cooperation. Each party hereto shall use its commercially reasonable
efforts to provide for an orderly administration of requests to issue or amend,
or otherwise in respect of, the Joint Instrument.
3.    Obligations of the Joint Agent. In addition to the requirements set forth
in Section 2.6(m) of the Credit Agreement, the Joint Agent hereby agrees to:
(a)coordinate the instruction process in respect of the Joint Instrument by: (i)
representing the Joint Issuing Lenders in any related discussions with the
Foreign Trade Facility Agent and/or the Requesting Borrower aimed at achieving
final instruction; and (ii) cooperating and consulting with the Joint Issuing
Lenders accordingly;
(b)coordinate the issuance and amendment processes in respect of the Joint
Instrument by: (i) representing the Joint Issuing Lenders in any related
discussions with the Beneficiary; (ii) cooperating and consulting with the Joint
Issuing Lenders accordingly and, to the extent necessary, with the Requesting
Borrower in order to obtain such Requesting Borrower’s consent; (iii) drafting
and negotiating the terms of the Joint Instrument in accordance with Annex I
hereto; and (iv) delivering the Joint Instrument to the Beneficiary;
(c)if the Beneficiary demands payment under the Joint Instrument, coordinate
among the Joint Issuing Lenders by: (i) receiving from the Beneficiary, and
promptly delivering to the Joint Issuing Lenders, such payment demand; (ii)
informing the Requesting Borrower of such payment demand and, to the extent
required by the Joint Instrument, obtaining such Requesting Borrower’s consent;
(iii) cooperating and consulting with the Joint Issuing Lenders with respect to
decisions relating to the Joint Instrument; (iv) representing the Joint Issuing
Lenders in any related correspondence, discussions, honoring or dishonoring with
respect to the Joint Instrument; and (v)





--------------------------------------------------------------------------------





collecting the relevant proportional amounts from the Joint Issuing Lenders in
the event any payment demand is honored;
(d)coordinate the reduction, cancellation, expiry and release processes by: (i)
representing the Joint Issuing Lenders in any related discussions with the
Beneficiary; and (ii) cooperating and consulting with the Joint Issuing Lenders
and the Requesting Borrower accordingly; and
(e)receive, distribute and send any and all correspondence related to its
aforesaid duties.
4.    Authorization of Joint Agent by Joint Issuing Lenders. Each Joint Issuing
Lender hereby authorizes the Joint Agent to represent it in connection with all
matters described under Section 3 above vis-à-vis the Beneficiary, the
Requesting Borrower, the Administrative Agent, the Foreign Trade Facility Agent
and the other Joint Issuing Lenders.
5.    Responsibility and Liability.
(a)Each Joint Issuing Lender is severally responsible for promptly notifying the
Requesting Borrower, pursuant to Section 2.6(h)(i) of the Credit Agreement, of
any request for payment made in respect of the Joint Instrument. Each Joint
Issuing Lender has made its own and independent assessment with respect to any
risk related to the Joint Instrument and its respective obligations thereunder.
(b)The Joint Agent shall be liable to each Joint Issuing Lender and vice versa
only to the extent of its gross negligence or willful misconduct.
(c)Each Joint Issuing Lender agrees to promptly provide all information received
by it related to the Joint Instrument, including any demand for payment
thereunder, to the Joint Agent for distribution to the other Joint Issuing
Lenders, the Requesting Borrower and the Foreign Trade Facility Agent.
6.    Miscellaneous.
(a)Neither this Agreement, nor any provision hereof, may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each Joint Issuing Lender and the Joint Agent.
(b)Sections 9.9 and 9.12 of the Credit Agreement shall be applicable mutatis
mutandis.
(c)This Agreement may be executed in any number of counterparts, each of which
shall constitute an original.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[NAME OF FCI ISSUING LENDER], as
Joint Issuing Lender and Joint Agent
By     
Name:
Title:
[NAME OF FCI ISSUING LENDER], as
Joint Issuing Lender
By     
Name:
Title:
[NAME OF FCI ISSUING LENDER], as
Joint Issuing Lender
By     
Name:
Title:







--------------------------------------------------------------------------------






Joint Instrument Requirements
Each Joint Instrument shall:
(1)
provide that any demand for payment shall be made by the Beneficiary to the
Joint Agent, and any payment thereunder shall be made by each Joint Issuing
Lender based on its pro rata share in the Joint Instrument;

(2)
set forth the respective pro rata share of each Joint Issuing Lender in the
Joint Instrument; and

provide that each Joint Issuing Lender shall be severally liable to the
Beneficiary only for its pro rata share in the Joint Instrument.





--------------------------------------------------------------------------------






Schedule 2.6(r)
Daily Reports
Total Bilateral Facility
 
Utilization
Facility
Available




 
 
 
 
Categories
 
 
 
 
Warranty Obligations
 
 
 
 
Performance Obligations
 
 
 
 
Advance Payment Obligations
 
 
 
 
Tender Obligations
 
 
 
 
Other Obligations
 
 
 
 
 
 
 
 
 
 
 
 
 




 
 
 
 
Bilateral FCIs
 
 
 
 
With a remaining lifetime >48 months
 
 
 
 
 
 
 
 




 
 
 
 
Bilateral FCIs
per FCI Issuing Lender
Utilization
Limit
Available
details:
 
 
 
 
 
FCI Issuing Lender 1
 
 
 
 
FCI Issuing Lender 2
 
 
 
 
 
 
 
 






 
 
 
 
 
 
 
 
 
Bilateral FCIs
issued per Borrower
Utilization
 
 






--------------------------------------------------------------------------------





details:
 
 
 
 
 
Borrower 1
Borrower 2
Borrower 3
Borrower 4


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bilateral FCIs
issued per Third Party
Utilization
 
 
details:
 
 
 
 
 
Third Party 1
 
 
 
 
Third Party 2
 
 
 
 
Third Party 3
 
 
 
 
Third Party 4
 
 
 
 
Third Party 5
 
 
 
 
Third Party 6
 
 
 
 
Third Party 7
 
 
 
 
Third Party 8
 
 
 
 
 
 
 
 



Date
Ref.-No.of Agent
Lender
Ref.-No of Lender
Borrower
Ref.-No of Borrower
Third Party
Reservation
Currency
Amount in currency
Amount in Base Currency
Type of Guarantee
Issue Date
Expiry Date
Commercial Lifetime
Beneficiary
Trans-action
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Value Date of Transaction
Amount of the TNX in Currency
Handling Fee
Postage/SWIFT/Courier
Other Fees
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






Schedule 2.23
Foreign Subsidiary Borrowers
None.

Schedule 3.4
Disclosed Matters
None.





--------------------------------------------------------------------------------






Schedule 3.12
Subsidiaries
Subsidiary
Parent Borrower’s Direct and Indirect Ownership Interest (%)
Jurisdiction of Organization
Subsidiary Guarantor
Anhydro (Hong Kong) Ltd.
100
Hong Kong
No
APV Middle East Limited
75
Saudi Arabia
No
APV Overseas Holdings Limited
100
United Kingdom
No
Ballantyne Holding Company
100
Cayman Islands
No
Ballantyne Holding Mauritius Lilmited
100
Mauritius
No
Clyde Pumps India Pvt Limited
60
India
No
Clyde Union (France) S.A.S.
100
France
No
Clyde Union (Holdings) Limited
100
Scotland
No
Clyde Union (Holdings) S.à r.l.
100
Luxembourg
No
Clyde Union (Indonesia) (Holdings) Limited
100
Scotland
No
Clyde Union (US) Inc.
100
Delaware
No
Clyde Union Canada Limited
100
Canada
No
Clyde Union China Holdings Limited
100
Scotland
No
Clyde Union DB Limited
100
United Kingdom
No
Clyde Union Inc.
100
Michigan
No
Clyde Union Limited
100
Scotland
No
Clyde Union Pumps Middle East FZE
100
United Arab Emirates
No
Clyde Union Technology (Beijing) Co. Limited
100
China
No
Clyde Union S.à r.l.
100
Luxembourg
No
Clyde Union S.A.S.
100
France
No
Corporate Place LLC
100
Delaware
Yes
Delaney Holdings Co.
100
Delaware
Yes
Flow America, LLC
100
Delaware
Yes
Girdlestone Pumps Limited
100
Scotland
No
Invensys Philippines, Inc.
100
Philippines
No
Johnston Ballantyne Holdings Limited
100*
United Kingdom
No
Mather & Platt Machinery Limited
100
Scotland
No
Medinah Holding GmbH
100
Germany
No
PT Barata David Brown Gear Industries
100
Indonesia
No
PT. Clyde Union Pumps Indonesia
60
Indonesia
No
S & N International, L.L.C.
100
Delaware
No
S & N Pump Company
100
Texas
No
S & N Pump Middle East, LLC
100
Texas
No
SPX (Shanghai) Flow Technology Co. Ltd.
100
China
No
SPX Canada Co.
100
Canada
No
SPX Chile Limitada
100
Chile
No
SPX Clyde Luxembourg S.a.r.l.
100
Luxembourg
No
SPX Clyde UK Limited
100
United Kingdom
No
SPX Corporation (China) Co., Ltd.
100
China
No
SPX Flow and WTE Energy FZCO
65
Dubai
No
SPX Flow Europe Limited
100
United Kingdom
No






--------------------------------------------------------------------------------





Subsidiary
Parent Borrower’s Direct and Indirect Ownership Interest (%)
Jurisdiction of Organization
Subsidiary Guarantor
SPX FLOW Germany Holding GmbH
100
Germany
No
SPX Flow Holdings, Inc. (formerly Kayex China Holdings, Inc.)
100
Delaware
Yes
SPX FLOW MIDDLE EAST L.L.C.
100
UAE
No
SPX Flow Receivables LLC
100
Delaware
No
SPX Flow Saudi Arabia, LLC
100
Saudi Arabia
No
SPX Flow Technology (Pty) Limited
100
South Africa
No
SPX Flow Technology (Thailand) Limited
100
Thailand
No
SPX Flow Technology Argentina S.A.
100
Argentina
No
SPX Flow Technology Assen B.V.
100
Netherlands
No
SPX Flow Technology Australia Pty Ltd.
100
Australia
No
SPX Flow Technology Canada, Inc.
100
Canada
No
SPX Flow Technology Crawley Limited
100
United Kingdom
No
SPX Flow Technology Danmark A/S
100
Denmark
No
SPX Flow Technology do Brasil Industria e Comércio Ltda.
100
Brazil
No
SPX Flow Technology England Limited
100
United Kingdom
No
SPX Flow Technology Etten-Leur B.V.
100
Netherlands
No
SPX Flow Technology Germany GmbH
100
Germany
No
SPX Flow Technology Hong Kong Limited
100
Hong Kong
No
SPX Flow Technology Hungary Kft.
100
Hungary
No
SPX Flow Technology (India) Private Limited
100
India
No
SPX Flow Technology Japan, Inc.
100
Japan
No
SPX Flow Technology Kerry Limited
100
Ireland
No
SPX Flow Technology Korea Co., Ltd.
100
South Korea
No
SPX Flow Technology Limited
100
United Kingdom
No
SPX Flow Technology London Limited
100
United Kingdom
No
SPX Flow Technology Mexico, S. A. de C.V.
100
Mexico
No
SPX Flow Technology New Zealand Limited
100
New Zealand
No
SPX Flow Technology Poland Sp. Z.o.o.
100
Poland
No
SPX Flow Technology s.r.o.
100
Czech Republic
No
SPX Flow Technology Santorso S.r.l.
100
Italy
No
SPX Flow Technology SAS
100
France
No
SPX Flow Technology Singapore Pte. Ltd.
100
Singapore
No
SPX Flow Technology Sweden AB (formerly SPX Flow Technology Sverige AB)
100
Sweden
No
SPX Flow Technology USA, Inc.
100
Delaware
No
SPX FLOW US, LLC
100
Delaware
Yes
SPX France Holdings SAS
100
France
No
SPX International GmbH
100
Germany
No
SPX International Holding GmbH
100
Germany
No
SPX International Limited
100
United Kingdom
No
SPX International Management LLC
100
Delaware
No
SPX Korea Co. Ltd.
100
Korea
No
SPX Latin America Corporation
100
Delaware
No
SPX Luxembourg Acquisition Company S.a.r.I.
100
Luxembourg
No
SPX Luxembourg Holding Company S.a.r.l.
100
Luxembourg
No
SPX Middle East FZE
100
Dubai
No






--------------------------------------------------------------------------------





Subsidiary
Parent Borrower’s Direct and Indirect Ownership Interest (%)
Jurisdiction of Organization
Subsidiary Guarantor
SPX Process Equipment Pty. Ltd.
100
Australia
No
SPX Russia Limited
100
Russia
No
SPX Serviços Industriais Ltda.
100
Brazil
No
SPX (Shanghai) Mechanical & Electrical Equipment Co., Ltd.
100
China
No
SPX U.L.M. GmbH
100
Germany
No
SPX UK Holding Limited
100
United Kingdom
No
Turnberry Rubicon Limited
100
Scotland
No
Turnberry Rubicon Limited Partnership
100
Scotland
No
UD-RD Holding Company Limited
100
United Kingdom
No
United Dominion Industries Corporation
100
Canada
No
* A de minimis amount of the outstanding shares of this company are held by a
third party.
 
 
 










--------------------------------------------------------------------------------






Schedule 3.16
UCC Filing Jurisdictions
Company Name
Jurisdiction of Organization
1.    Corporate Place LLC
Delaware
2.    Delaney Holdings Co.
Delaware
3.    SPX Flow Holdings, Inc.
Delaware
4.    SPX FLOW, Inc.
Delaware
5.    Flow America, LLC
Delaware
6.    SPX Flow US, LLC
Delaware










--------------------------------------------------------------------------------






Schedule 3.16(b)
Intellectual Property
SPX FLOW, Inc.
(Delaware Corporation)
U.S. Patents
Issued Patents
Title
Patent No.
Issue Date
(mm/dd/yy)
MIXER ASSEMBLY APPARATUS AND METHOD
10315171
06/11/19
CYLINDER HAVING A FLOATING PISTON, LOW PROFILE SWIVEL CAP, AND LUBRICATED ROD
10107314
10/23/18
FLOATING PISTON
10100928
10/16/18
PNEUMATIC DIRECTIONAL VALVE AND METHOD OF OPERATION
9945494
04/17/18
CYLINDER HAVING A FLOATING PISTON, SWIVEL CAP, AND LUBRICATED ROD
9856892
01/02/18
SWIVEL CAP
9784290
10/10/17
ATOMIZING DESUPERHEATER SHUTOFF APPARATUS AND METHOD
9759332
09/12/17
ROTARY VANE MOTOR WITH SPLIT VANE
9719351
08/01/17
MIXER ASSEMBLY APPARATUS AND METHOD
9694329
07/04/17
BALANCED DOUBLE SEATED GLOBE VALVE WITH FLEXIBLE PLUB
9677673
06/13/17
DIRECTIONAL VALVE AND METHOD OF OPERATION
9470324
10/18/16
DOUBLE SEAT VALVE WITH ISOLATED VENT CHAMBERS
9328837
05/03/16
IMPELLER ASSEMBLY APPARATUS AND METHOD
9327256
05/03/16
MIXING APPARATUS WITH STATIONARY SHAFT
9289733
03/22/16
HIGH TORQUE ROTARY MOTOR WITH MULTI-LOBED RING WITH INLET AND OUTLET
9206688
12/08/15
AUTO CYCLE PUMP AND METHOD OF OPERATION
9193046
11/24/15
MIXER ATTACHMENT ASSEMBLY APPARATUS AND METHOD
9101887
08/11/15
BALL VALVE SEAT SEAL
8998172
04/07/15
NOSE SEAL FOR SURGE RELIEF VALVES
8733737
05/27/14
DESUPERHEATER SEAT-RING APPARATUS
8469341
06/25/13
ATOMIZING DESUPERHEATER SHUTOFF APPARATUS AND METHOD
8333329
12/18/12
DOUBLE SEAT VALVE APPARATUS
8327881
12/11/12
PRESSURE COMPENSATED AND CONSTANT HORSEPOWER PUMP
8192173
06/05/12
POSITIVE DISPLACEMENT PUMP APPARATUS AND METHOD
8007264
08/30/11
PISTON CARTRIDGE
7950910
05/31/11






--------------------------------------------------------------------------------





MOUNTING ASSEMBLY AND METHOD FOR A DRIVE SYSTEM FOR A MIXER
7874719
01/25/11
MOUNTING SYSTEM AND METHOD FOR SCRAPED SURFACE HEAT EXCHANGER BLADES
7793418
09/14/10
SOLVENT EXTRACTION METHOD AND APPARATUS
7753215
07/13/10
SANITARY REMOVABLE IMPELLER HUB AND METHOD
7726946
06/01/10
SCRAPER BLADE INTERLOCKING ATTACHMENT APPARATUS AND METHOD
7647666
01/19/10
SUBMERSIBLE PUMP WITH INTEGRATED LIQUID LEVEL SENSING AND CONTROL SYSTEM
7625187
12/01/09
MIXER DRIVE MOUNTING APPARATUS AND METHOD
7572112
08/11/09
PUMP ROTOR SEAL APPARATUS AND METHOD
7563087
07/21/09
CYLINDRICAL MIXER-SETTLER APPARATUS AND METHOD
7550120
06/23/09
DISPOSABLE SANITARY MIXING APPARATUS AND METHOD
7547135
06/16/09
BEARING RETAINER ASSEMBLY AND METHOD
7507028
03/24/09
SANITARY HUB ASSEMBLY AND METHOD FOR IMPELLER MOUNTING ON SHAFT
7488137
02/10/09
MIXING IMPELLER WITH PRE-SHAPED TIP ELEMENTS
7481573
01/27/09
MIXING IMPELLER WITH SPIRAL LEADING EDGE
7473025
01/06/09
TRIPOD-MOUNTED MAGNETIC MIXER APPARATUS AND METHOD
7407322
08/05/08
SANITARY STEADY BEARING AND METHOD
7387431
06/17/08
TRAPEZOID SETTLER APPARATUS AND METHOD FOR SOLVENT EXTRACTION
7384551
06/10/08
START-UP METHOD FOR DRAFT TUBE MIXING
7331704
02/19/08
COUPLING ASSEMBLY AND METHOD FOR CONNECTING AND DISCONNECTING A SHAFT ASSEMBLY
7329065
02/12/08
SOLVENT EXTRACTION METHOD AND APPARATUS
7328809
02/12/08
HYDRAULIC HAND PUMP WITH LOCKING DEVICE
7316177
01/08/08
MOUNTING SYSTEM AND METHOD FOR SCRAPED SURFACE HEAT EXCHANGER BLADES
7303000
12/04/07
SURGE RELIEF APPARATUS AND METHOD
7284563
10/23/07
HUB ASSEMBLY AND METHOD FOR ADJUSTABLE MOUNTING ON SHAFT
7278799
10/09/07
VALVE ASSEMBLY AND METHOD WITH SLOTTED PLATES AND SPHERICAL BALL PLUG
7234488
06/26/07
FLUID TRIM APPARATUS AND METHOD
7195034
03/27/07
AGITATION APPARATUS AND METHOD FOR DRY SOLIDS ADDITION TO FLUID
7168849
01/30/07
AXIAL-PUMPING IMPELLER APPARATUS AND METHOD FOR MAGNETICALLY-COUPLED MIXER
7168848
01/30/07
ATTRITION SCRUBBER APPARATUS AND METHOD
7168641
01/30/07
AERATION APPARATUS AND METHOD
7114844
10/03/06
IMPELLER AND METHOD USING SOLID FREE FORM FABRICATION
7056095
06/06/06
HAND PUMP
D520522
05/09/06
SCRAPER BLADE
D520203
05/02/06






--------------------------------------------------------------------------------





PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D518069
03/28/06
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D517090
03/14/06
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D516087
02/28/06
CLEANABLE MIXER DRIVER APPARATUS AND METHOD
7001063
02/21/06
SCRAPER BLADE
D515760
02/21/06
MECHANICAL SEAL DEVICE AND METHOD FOR A SCRAPED SURFACE HEAT EXCHANGER
6994351
02/07/06
MASS TRANSFER METHOD
6986507
01/17/06
SCRAPER BLADE ATTACHMENT APPARATUS AND METHOD WITH SPLIT PIN
6966757
11/22/05
PUMP GEARBOX BEARING RETAINERS AND DRIVE SHAFTS
D509225
09/06/05
COMBINED PUMP GEAR BOX BEARING RETAINERS AND DRIVE SHAFTS
D509226
09/06/05
COMBINED PUMP GEAR BOX BEARING RETAINERS AND DRIVE SHAFTS
D508920
08/30/05
AERATION APPARATUS AND METHOD
6896246
05/24/05
DRIVE ASSEMBLY FOR A MIXER
6877750
04/12/05
AGITATOR AND DRIVE APPARATUS AND METHOD
6860474
03/01/05
IMPELLER AND METHOD USING SOLID FREE FORM FABRICATION
6796770
09/28/04
DUAL DIRECTION MIXING IMPELLER AND METHOD
6796707
09/28/04
APPARATUS AND METHOD FOR CONNECTING SHAFTS
6789314
09/14/04
SEAL SHAFT SHUTOFF DEVICE AND METHOD
6746147
06/08/04
SEAL SHAFT SHUTOFF DEVICE AND METHOD
6742923
06/01/04
MATERIAL DISPERSING DEVICE AND METHOD
6619568
09/16/03
APPARATUS AND PROCESS FOR RECOVERING A DESIRED FRACTION OF A RAW MATERIAL
6612444
09/02/03
FLEXIBLE SUPPORT AND METHOD FOR A STEADY BEARING
6517246
02/11/03
SUPPORT ASSEMBLY FOR SUPPORTING A STEADY BEARING
6517233
02/11/03
COMPACT EXPANDING GATE VALVE
6164622
12/26/00
HIGH ENERGY LOSS FLUID CONTROL DEVICE
6161584
12/19/00

Patent Applications





--------------------------------------------------------------------------------





Title
Appl. No.
Filing Date
(mm/dd/yy)
SPLIT RING ATTACHING AND RESTRAINING DEVICE AND METHOD
15271932
20180080723
09/21/16
DRIVE SYSTEM AND DRIVE SUB-ASSEMBLY FOR DRIVING A SHAFT
15253131
20180058567
08/31/16
TRIMABLE IMPELLER DEVICE AND SYSTEM
15165188
20170343004
05/26/16
LOW WEAR RADIAL FLOW IMPELLER DEVICE AND SYSTEM
15164349
20170343005
05/25/16
PORT CONNECTION FOR A HEAT EXCHANGER
14870264
20170089644
09/30/15






--------------------------------------------------------------------------------










SPX FLOW, Inc.
(Delaware Corporation)
U.S. Trademarks
Trademark Registrations
Mark
Reg. No.
Reg. Date
(mm/dd/yy)
CERTIFIED SPXFLOW SERVICE + REPAIR CENTER and Design
5498221
06/19/18
WAUKESHA
5274083
08/29/17
SPXFLOW
5120494
01/10/17
SEITAL
5098219
12/13/16
CUDA
5083159
11/15/16
RAVEN
5069001
10/25/16
TEF FLOW
4981621
06/21/16
SANSTAR
4939836
04/19/16
FLANGEPRO
4847219
11/03/15
INFINITY
4538129
05/27/14
X
4471201
01/21/14
Design Only
4471200
01/21/14
WHERE IDEAS MEET INDUSTRY
4436695
11/19/13
CLAMPLOCK
4210174
09/18/12
SPX
4045637
10/25/11
OFM
3601056
04/07/09
PLENTY
3563282
01/20/09
MAGMO
3466343
07/15/08
M & J VALVE
3462039
07/08/08
PLENTY MIRRLEES
3462035
07/08/08
GD ENGINEERING
3462034
07/08/08
QUICKSHIP
3447277
06/17/08
TRU-FIT
3385570
02/19/08
BIO-CIP
3285434
02/21/07
PICK-A-PACK
3253822
06/19/07
UNIVERSAL
3064752
03/07/06
M & J
3061574
02/28/06
ECL
2935270
03/22/05
STONE
2601071
07/30/02
NETTCO
2553963
03/26/02
SPX
2528505
01/08/02
SPX
2351520
05/23/00
BALL-TROL
1946996
01/09/96
CHERRY-BURRELL
1925232
10/10/95
MAGMIXER
1861347
11/01/94






--------------------------------------------------------------------------------





QUARTER HORSE
1851302
08/30/94
WAUKESHA PUMPS
1632914
01/29/91
POWER TEAM
1521541
01/24/89
CAV-B9
1449281
07/28/87
LIGHTNIN
1445987
07/07/87
GLOBE
1313128
01/08/85
HUSH
1297380
09/25/84
“I”
1284950
07/10/84
LIGHTNIN
1263995
01/17/84
POWER TEAM
1241810
06/14/83
COPES-VULCAN
1228163
02/22/83
OTC HYTEC
1189120
02/09/82
POWER TEAM
1155270
05/26/81
POSI-CHECK
1139382
09/09/80
LIGHTNIN
1118165
05/15/79
HYTEC
994638
10/01/74
ROLL-BED
956467
04/03/73
VANGUARD JR.
837522
10/24/67
SPIRATHERM
762741
01/07/64
VOTATOR
759173
10/29/63
VANGUARD
716805
06/13/61
LIGHTNIN
699396
06/14/60
THERMUTATOR
691272
01/12/60
WAUKESHA
688252
11/17/59
LIGHTNIN
682153
07/21/59
LIGHTNIN
227991
05/17/27

Trademark Applications
Mark
Appl. No.
Filing Date
(mm/dd/yy)
PARATUBE
88144926
10/05/18
Design Only
87783022
02/03/18
Design Only
87662882
10/27/17
ONE WORLD, ONE FINGERPRINT
87659725
10/25/17
ECOPURE
86285496
05/19/14






--------------------------------------------------------------------------------





SPX Flow US, LLC
(Delaware Limited Liability Company)
U.S. Trademarks
Trademark Registration
Mark
Reg. No.
Reg. Date
(mm/dd/yy)
GAULIN
716085
05/30/61








--------------------------------------------------------------------------------






Schedule 3.16(c)
Owned and Leased Real Property
Loan Party
Property Address
Owned / Leased
Mortgaged Property
Number of Buildings
SPX FLOW, Inc.
13320 Ballantyne Corporate Place, Charlotte, NC 28277, Mecklenburg County
Owned
Yes
1
SPX Flow US, LLC
1200 West Ash Street, Goldsboro, NC 27533, Wayne County
Owned
Yes
1
SPX Flow US, LLC
5885 11th Street, Rockford, IL 61109-3650, Winnebago County
Owned
Yes
1
SPX Flow US, LLC
135 Mount Read Blvd, Rochester, NY 14611, Monroe County
Owned
Yes
1
SPX Flow US, LLC
611 Sugar Creek Rd, Delevan, WI 53115, Walworth County
Owned
Yes
4
SPX Flow US, LLC
8800 Westplain Drive, Houston, TX 77041, Harris County
Owned
No
9
SPX Flow US, LLC
1000 Millstead Way, Rochester, NY 14624, Monroe County
Owned
No
1
SPX Flow US, LLC
3726 Kermit Hwy., Odessa, TX 79764, Ector County
Owned
No
1
SPX FLOW, Inc.
8521 Princess East Drive, Scottsdale, AZ 85255, Maricopa County
Leased
No
1
SPX Flow US, LLC
105 Crosspoint Parkway, Getzville, NY 14068, Erie County
Leased
No
1
SPX Flow US, LLC
1115 East Locust Street, DeKalb, IL 60115, DeKalb County
Leased
No
1
SPX Flow US, LLC
E. 33rd Street, Erie, PA 16510, Erie County
Leased
No
1
SPX Flow US, LLC
399 N. Prairie Ind. Pkwy, Mulberry, FL 33860, Polk County
Leased
No
1
SPX Flow US, LLC
4771 Northstar Way, Modesto, CA 95356, Stanislaus County
Leased
No
1
SPX Flow US, LLC
1714 Hobbs Dr., Delavan, WI 53115-1337, Walworth County
Leased
No
1
SPX Flow US, LLC
708 Milk Plank Road, Rural Retreat, VA 24368, Wythe County
Leased
No
1
SPX Flow US, LLC
318 Centaurus St., Corpus Christi, TX 78405, Nueces County
Leased
No
1
SPX Flow US, LLC
329 N. Bcglis Parkway, Sulphur, LA 70663, Calcasieu Parish
Leased
No
1
SPX Flow US, LLC
3141 S. Darla Ave., Gonzales, LA, 70737, Ascension Parish
Leased
No
1
SPX FLOW, Inc.
5207 Morris Field Drive, Charlotte, NC 28208, Mecklenburg County
Leased
No
1
SPX Flow US, LLC
220 Deerwood Glen Court, Deer Park, TX 77536, Harris County
Leased
No
1






--------------------------------------------------------------------------------





SPX Flow US, LLC
3106 Pasadena Fwy, Pasadena, TX 77503, Harris County
Leased
No
1
SPX Flow US, LLC
5620 West Rd, McKean, PA 16426, Erie County
Leased
No
1
SPX Flow US, LLC
2135 Elm St., Jenks, OK 74037, Tulsa County
Leased
No
1




Schedule 3.16(e)
Insurance
[See attached.]







--------------------------------------------------------------------------------








2018 SPX FLOW


Type of Policy and Coverage
Policy Period
Company
Policy Number
Limit of Liability
Deductible/SIR
 
CASUALTY
Workers’ Compensation & Employers Liability (Deductible) AOS
10/01/2018 - 10/01/2019
ACE American Insurance Co.
WLRC65436036
Workers Compensation: Statutory Employers Liability: $1,000,000 Each Accident
$1,000,000 - Policy Limit $1,000,000 - Each Employee
$500,000
 
Workers’ Compensation & Employers Liability (Retro) WI
10/01/2018 - 10/01/2019
ACE Fire Underwriter Ins. Co.
SCFC65436073
Workers Compensation: Statutory Employers Liability: $1,000,000 Each Accident
$1,000,000 - Policy Limit $1,000,000 - Each Employee
$500,000
 
Auto Liability (US)
10/01/2018 - 10/01/2019
ACE American Insurance Co.
ISAH2573874
BI or PD Combined Single Limit -
$2,000,000 Medical
Payments - $5,000 Personal Injury - Stat & Reject Uninsured Motorist - Stat
Min/Reject Underinsured Motorist - Stat Min/Reject
$250,000
 
Auto Liability (Canada)
10/01/2018 - 10/01/2019
Aviva Insurance Company of Canada
41248439
$2,000,000 Per Occurrence
$1,000 All Perils/Direct Compensation Property Damage
 
General & Products Liability (US)
10/01/2018 - 11/27/2018
ACE American Insurance Co.
HDOG7121218A
General Aggregate - $25,000,000
Products-Completed Operations Aggregate - $10,000,000 Personal & Advertising -
$5,000,000 Each Occurrence - $5,000,000 Damage to Premises - $5,000,000 Medical
Expense
$5,000,000
 






--------------------------------------------------------------------------------







2018 SPX FLOW


General & Products Liability (US)
11/28/2018 - 10/01/2019
ACE American Insurance Co.
XSLG71234526
General Aggre- $0 - $25,000,000
gate
Products-Completed Operations Aggregate - $10,000,000 Personal & Advertising -
$5,000,000 Each Occurrence - $5,000,000 Damage to Premises - $5,000,000 Medical
Expense
- $0
$250,000 SIR (matching
$5M deductible above)
 
General & Products Liability (Canada)
09/26/2018 - 10/01/2019
AIG Insurance Company of Canada
GL3784499
General Aggregate - $5,000,000 Products-Completed Operations Aggregate -
$5,000,000
Personal & Advertising - $1,000,000 Each Occurrence - $5,000,000 Tenants' Legal
Liability - $1,000,000 Medical Expense - $10,000 per person
$2,500
 
Umbrella Liability (US)
10/01/2018 - 10/01/2019
Allianz Global Risk US Ins. Co
USL00101818
$25,000,000 Each Occurrence
$25,000,000 Aggregate
$25,000,000 Products/Completed Op
$250,000 Crisis Management Loss
$50,000 Crisis Management Response Costs
$25,000
 
Umbrella Liability (Canada)
09/26/2018 - 10/01/2019
Allianz Global Risks US Ins. Co.
CAL00078218U
$25,000,000 Each Occurrence
$25,000,000 Aggregate
NIL
 
Excess Liability
10/01/2018 - 10/01/2019
The Ohio Casualty Ins. Co (Liberty)
ECO(19)58134354
Each Occurrence & Aggregate
$25,000,000 xs $25,000,000
NIL
 
Excess Liability
10/01/2018 - 10/01/2019
American Guarantee & Liberty Ins.
Co. (Zurich)
SFX0184912-03
Each Occurrence & Aggregate
$25,000,000 xs $50,000,000
NIL
 






--------------------------------------------------------------------------------







2018 SPX FLOW


Excess Liability
10/01/2018 - 10/01/2019
Great American Spirit Ins. Co
EXC2275737
Each Occurrence & Aggregate
$25,000,000 xs $75,000,000
NIL
 
Excess Liability
10/01/2018 - 10/01/2019
QBE Ins. Corporation
CCU1316908
Each Occurrence & Aggregate
$25,000,000 xs $100,000,000
NIL
 
Excess Liability
10/01/2018 - 10/01/2019
Allianz Global Risks US Ins. Co.
USL00128518
Each Occurrence & Aggregate
$25,000,000 xs $125,000,000
NIL
 
Foreign General Liability
09/26/2018 - 10/01/2019
The Insurance Co. of PA (AIG)
80-0276821
Master Control Program Aggregatge -
$20,000,000 General Aggregate - $10,000,000 Products- Completed Ops Aggregate -
$10,000,000 Personal & Advertising Injury - $5,000,000
Each Occurrence - $5,000,000 Medical Expense - $100,000 Damage to Premises
Rented -
$1,000,000
$1,000 EBL
 
General Liability (US Occurrences, Foreign Suits)
09/26/2018 - 10/01/2019
National Union Fire Insurance Co. of Pittsburgh PA (AIG)
3780754
Each Occurrence - $5,000,000
General Aggregate - $5,000,000 Products/Completed Operations Aggregate -
$5,000,000
$1,000 EBL
 
Foreign Business Auto
09/26/2018 - 10/01/2019
The Insurance Co. of PA (AIG)
80-0276822
Each Accident - $5,000,000
$1,000 PD
 
Foreign Voluntary Workers' Compensation
09/26/2018 - 10/01/2019
The Insurance Co. of PA (AIG)
83-73716
Limit of Liability for Part One - Supplemental Repartriation Expense -
$1,000,000 Per Person Limit of Liability for Part Two - Employers Liability:
Injury by Accident $3,000,000 Each Accident Injury by Disease $3,000,000 Policy
Limit
Injury by Disease $3,000,000 Each Employee
NIL
 






--------------------------------------------------------------------------------







2018 SPX FLOW


Foreign Suppliers (Machined Cylinder Parts by Wuxi Beian
Machinery Co., LTD
07/15/2018 - 10/01/2019
Huatai Property Casualty Ins. Co.
Ltd
1079225122018100000
$2,000,000 Each Occurrence
$2,000,000 Aggregate
$25,000
 
Foreign Suppliers Product Liability - Primary (Suda Gears)
10/01/2018 - 10/01/2019
Landmark American Insurance Co.
LHA111795
$1,000,000 Each Occurrence
$2,000,000 Completed Ops / Products Aggregate
$10,000
 
Foreign Suppliers Product Liability – Excess (Suda Gears)
10/01/2018 - 10/01/2019
RSUI Indemnity Company
NHA084207
$4,000,000 xs $1,000,000
NIL
 
Mexico Auto Tourist Coverage (SPX FLOW Technology Mexico, S.A. DE CV)
10/01/2018 - 10/01/2019
Chubb Seguros Mexico, S.A.
ABCJ295
Third Party Liability Combined -
$3,000,000 Medical
Expense for Occupants - $10,000 per person / $50,000 per event
NIL
 
EXECUTIVE RISK
 
 
Primary Directors & Officers Liability with Company
Securities Liability
05/01/2018 - 05/01/2019
Federal Insurance Company
82514154
$10,000,000
Claims-Made Coverage
$500,000/$1,000,000
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Travelers Casualty and Surety Co.
of America
106380358
$10,000,000 xs $10,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Zurich American Ins. Co.
DOC018489302
$10,000,000 xs $20,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Arch Insurance Company
DOX930053802
$10,000,000 xs $30,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Continental Casualty Company
651993571
$10,000,000 xs $40,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Old Republic Ins. Co.
ORPRO40792
$10,000,000 xs $50,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
Endurance Risk Solutions
Assurance Co.
DOX10012974400
$10,000,000 xs $60,000,000
Claims-Made Coverage
NIL
 
Excess Directors & Officers Liability
05/01/2018 - 05/01/2019
National Union Fire Insurance
Company of Pittsburgh, Pa.
14201649
$5,000,000 xs $70,000,000
Claims-Made Coverage
NIL
 






--------------------------------------------------------------------------------







2018 SPX FLOW


Side A Directors & Officers
05/01/2018 - 05/01/2019
Lloyd's of London
B0509FINMW1800729
$15,000,000 xs $75,000,000
Claims-Made Coverage
NIL
 
Excess Side A Directors & Officers
05/01/2018 - 05/01/2019
Berkley Professional Liability
BPRO8032021
$10,000,000 xs $90,000,000 Claims-
Made Coverage
NIL
 
International Directors & Officers Liability
09/26/2018 - 09/26/2019
Zurich Insurance Plc, UK Branch
FINMW1800958
$10,000 000 Claims-
Made Coverage
$100,000
 
Excess International Directors & Officers Liability
09/26/2018 - 09/26/2019
Lloyd's of London
FINMW1801661
$5,000,000 xs $10,000,000 Claims
Made Coverage
NIL
 
Fiduciary Liability
05/01/2018 - 05/01/2019
ACE American Insurance Co.
DONG25557396003
$10,000,000
Claims-Made Coverage
$25,000
 
Excess Fiduciary Liability
05/01/2018 - 05/01/2019
Travelers Casualty and Surety Co.
of America
106380345
$10,000,000 xs $10,000,000
Claims-Made Coverage
Nil
 
Excess Fiduciary Liability
05/01/2018 - 05/01/2019
Zurich American Ins. Co.
FLC018489402
$5,000,000 xs $20,000,000
Claims-made Coverage
NIL
 
Technology Media & Professional Liability
09/26/2018 - 10/01/2019
Lloyd's of London
B0509FINPB1800180
$20,000,000 Each Claim $20,000,000
Aggregate
$3,000,000
 
Excess Professional Liability
09/26/2018 - 10/01/2019
Endurance Risk Solutions
Assurance Co.
PRX10013774700
$10,000,000 xs $20,000,000
NIL
 
Excess Professional Liability
09/26/2018 - 10/01/2019
Starr indemnity & Liability
Company
1000633778181
$10,000,000 xs $30,000,000
NIL
 






--------------------------------------------------------------------------------







2018 SPX FLOW


Crime
05/01/2018 - 05/01/2019
Travelers Casualty and Surety Co. of America
106376605
Employee Theft - $10,000,000 Forgery or Alteration - $10,000,000 On Premises -
$10,000,000
Transit - $10,000,000 Money Orders and Counterfeit Money -
$10,000,000 Computer Fraud - $10,000,000 Funds Transfer Fraud - $10,000,000
Personal Accounts Forgery or Alteration - $250,000
Claim Expense - $150,000
$250,000
 
Excess Crime
05/01/2018 - 05/01/2019
ACE American Insurance Co.
DOXG29516418001
$15,000,000 xs $10,000,000
NIL
 
Special Crime
09/26/2018 - 10/01/2021
Federal Insuarnce Co.
82437423
$25,000,000
NIL
 
PROPERTY
Global Property (Includes Installation At Customers
Premises)
9/26/2018 - 10/01/2019
Allianz Global Risks US Ins. Co.
USP00045118
$300,000,000
$1,000,000
 
 
 
 
Fronting Fee
 
 
 
 
 
 
Engineering Fee
 
 
 
Terrorism - Rest of World
9/26/2018 - 10/01/2019
Lloyd's of London
BOWTN1800249
$300,000,000
$1,000,000
 
Terrorism - United Kingdom
9/26/2018 - 10/01/2019
Lloyd's of London
BOWTN1800254
$300,000,000
$1,000,000
 
Active Assailant & Threat
9/26/2018 - 10/01/2019
XL Catlin
BOWTN1800255
$10,000,000/$10,000,000
$100,000
 
NUCLEAR
Nuclear Liability (Domestic)
01/01/2017 - Continuous
American Nuclear Insurers
NS-0626
$25,000,000
NIL
 
Nuclear Liability (Foreign)
01/01/2017 - Continuous
American Nuclear Insurers
FS-0232
$10,000,000
NIL
 
Excess Nuclear Liability (Foreign)
09/26/2018 - 09/30/2019
Northcourt Limited
NCNTPL66
$25,000,000
$10,000,000
 
Nuclear Liability (Russia)
9/26/2018 - 10/01/2019
Ingosstrakh Ins. Co.
432-063257/18
$10,000,000
$10,000,000
 






--------------------------------------------------------------------------------







2018 SPX FLOW


ENVIRONMENTAL
Contractors Pollution Liability (On-Shore & Off-Shore)
04/26/2018 - 10/01/2019
Markel
MKLV3ENV100500
$5,000,000 Each Pollution Condition
$5,000,000 Aggregate Claims-Made Coverage
$100,000
 
Premises Pollution Liability (Clyde Union locations only)
04/12/2012 - 04/12/2020
(New Pollution Conditions) 04/12/12-04/12/2022 (Pre-
Existing Pollution
Conditions)
Illinois Union Insurance Co.
GPIG27060511001
$5,000,000 Per Pollution Condition
$10,000,000 Aggregate Claims-Made Coverage
$100,000
 
OTHER RISK
Aviation Products, Grounding Liability, and War Liability
10/01/2018 - 10/01/2019
United States Aviation
Underwriters, Incorporated
SIHL1B455
$100,000,000
NIL
 
Aircraft Hull & Liability, Non-Owned Aircraft Liability $300 M
including Excess War Liability
10/01/2018 - 10/01/2019
United States Aviation
Underwriters, Incorporated
SIHL1B456
$300,000,000
NIL
 
Unmanned Aircraft Systems
08/07/2018 - 08/07/2019
Global Aerospace
9012743
$5,000,000 Combined Single Limit Bodily Injury and Property Damage
$5,000,000 Premises Liability
$5,000 Medical Payments
$1,000,000 Aviation Personal and Advertising Injury $5,000,000 Non-owned
Liability $5,000,000 Non- owned Liability War $5,000 Non-owned Liability Medical
NIL
 






--------------------------------------------------------------------------------







2018 SPX FLOW


Marine Ocean Cargo & War
10/01/2018 - 10/01/2019
Starr Indemnity & Liability Company
MASICCH1069US18
$10,000,000 Per any one Conveyance/Connecting Conveyance
$10,000,000 War $500,000
Any one Exhibition, Demonstration and Consignment $500,000 Salesperson Samples
$1,000,000 Storage
NIL
 
Business Travel Accident
9/26/2018 - 10/01/2019
National Union Fire Insurance Co.
(AIG)
GTP009152194
Various
NIL
 
Surety
Various
Various
Various
 
NIL
 












--------------------------------------------------------------------------------






Schedule 5.15
Post-Closing Actions
1.Pledged Stock. The Parent Borrower will deliver, within thirty (30) days of
the Effective Date (or such longer period of time as is agreed in writing by the
Administrative Agent in its sole discretion), stock certificates and
corresponding stock powers representing: (i) 100.0% of the Capital Stock of
Delaney Holdings Co. held by SPX Flow Holdings, Inc.; and (ii) 65.0% of the
Capital Stock of SPX Process Equipment Pty. Ltd. held by Corporate Place LLC.
Insurance Endorsements. The Parent Borrower will deliver, within thirty (30)
days of the Effective Date (or such longer period of time as is agreed in
writing by the Administrative Agent in its sole discretion), endorsements of
insurance meeting the requirements set forth Section 5.7(ba.





--------------------------------------------------------------------------------






Schedule 9.4(k)
Dutch Auction Procedures
This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 9.4(k) of the Credit Agreement to which this
Schedule 9.4(k) is attached. It is not intended to be a definitive list of all
of the terms and conditions of a Dutch Auction and all such terms and conditions
shall be set forth in the applicable auction procedures documentation set for
each Dutch Auction (the “Offer Documents”). None of the Administrative Agent,
Bank of America, N.A. (or, if Bank of America, N.A. declines to act in such
capacity, an investment bank of recognized standing selected by the Parent
Borrower) (the “Auction Manager”) or any of their respective Affiliates makes
any recommendation pursuant to the Offer Documents as to whether or not any Term
Loan A Lender or Incremental Term Lender should sell by assignment any of its
Term Loans pursuant to the Offer Documents (including, for the avoidance of
doubt, by participating in the Dutch Auction as a Term Loan A Lender or
Incremental Term Lender, as applicable) or whether or not the Parent Borrower
should purchase by assignment any Term Loans from any Term Loan A Lender or
Incremental Term Lender pursuant to any Dutch Auction. Each Term Loan A Lender
and Incremental Term Lender should make its own decision as to whether to sell
by assignment any of its Term Loans and, if so, the principal amount of and
price to be sought for such Term Loans. In addition, each Term Loan A Lender and
Incremental Term Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning any Dutch
Auction and the Offer Documents. Capitalized terms not otherwise defined in this
Schedule 9.4(k) have the meanings assigned to them in the Credit Agreement.
Summary. The Parent Borrower may purchase (by assignment) Term Loans on a
non-pro rata basis by conducting one or more Dutch Auctions pursuant to the
procedures described herein; provided, that, no more than one Dutch Auction may
be ongoing at any one time and no more than four Dutch Auctions may be made in
any period of four consecutive fiscal quarters of the Parent Borrower.
1.    Notice Procedures. In connection with each Dutch Auction, the Parent
Borrower will notify the Auction Manager (for distribution to the Term Loan A
Lenders and Incremental Term Lenders) of the Term Loans that will be the subject
of the Dutch Auction by delivering to the Auction Manager a written notice in
form and substance reasonably satisfactory to the Auction Manager (an “Auction
Notice”). Each Auction Notice shall contain: (i) the maximum principal amount of
Term Loans the Parent Borrower is willing to purchase (by assignment) in the
Dutch Auction (the “Auction Amount”), which shall be no less than $[AMOUNT] or
an integral multiple of $[AMOUNT] in excess of thereof; (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 of Term Loans, at which the Parent Borrower would be willing to purchase
Term Loans in the Dutch Auction; and (iii) the date on which the Dutch Auction
will conclude, on which date Return Bids (as defined below) will be due at the
time provided in the Auction Notice (such time, the “Expiration Time”), as such
date and time may be extended upon notice by the Parent Borrower to the Auction
Manager not less than twenty four (24) hours before the original Expiration
Time. The Auction Manager will deliver a copy of the Offer Documents to each
Term Loan A Lender and Incremental Term Lender promptly following completion
thereof.
2.    Reply Procedures. In connection with any Dutch Auction, each Term Loan A
Lender and Incremental Term Lender holding Term Loans wishing to participate in
such Dutch Auction shall, prior to the Expiration Time, provide the Auction
Manager with a notice of participation in form and substance reasonably
satisfactory to the Auction Manager (the “Return Bid”) to be included in the
Offer Documents, which shall specify: (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range; and (ii) the principal amount of Term Loans, in an amount not
less than $[AMOUNT], that such Term Loan A Lender or Incremental Term Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided,
that, each Term Loan A Lender and Incremental Term Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount equals the entire amount of the Term
Loans held by such Term Loan A Lender or Incremental Term Lender at such time.


Signature Page to Closing Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------





A Term Loan A Lender or Incremental Term Lender may only submit one Return Bid
per Dutch Auction, but each Return Bid may contain up to three component bids,
each of which may result in a separate Qualifying Bid (as defined below) and
each of which will not be contingent on any other component bid submitted by
such Term Loan A Lender or Incremental Term Lender resulting in a Qualifying
Bid. In addition to the Return Bid, a participating Term Loan A Lender or
Incremental Term Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and the Administrative Agent (the “Auction Assignment and
Acceptance”). The Parent Borrower will not purchase any Term Loans at a price
that is outside of the applicable Discount Range, nor will any Return Bids
(including any component bids specified therein) submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below).
3.    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Parent Borrower, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for the Dutch Auction within the Discount Range for the Dutch
Auction that will allow the Parent Borrower to complete the Dutch Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans for
which the Parent Borrower has received Qualifying Bids). The Parent Borrower
shall purchase (by assignment) Term Loans from each Term Loan A Lender and
Incremental Term Lender whose Return Bid is within the Discount Range and
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). All Term Loans included in Qualifying Bids
received at a Reply Price lower than the Applicable Threshold Price will be
purchased at a purchase price equal to the applicable Reply Price and shall not
be subject to proration. If a Term Loan A Lender or Incremental Term Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Term Loan A Lender or Incremental Term
Lender offered in any such component bid that constitutes a Qualifying Bid with
a Reply Price lower than the Applicable Threshold Price shall also be purchased
at a purchase price equal to the applicable Reply Price and shall not be subject
to proration.
4.    Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids equal to the
Applicable Threshold Price will be purchased at a purchase price equal to the
Applicable Threshold Price; provided, that, if the aggregate principal amount of
all Term Loans for which Qualifying Bids have been submitted in any given Dutch
Auction equal to the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans purchased below
the Applicable Threshold Price), the Parent Borrower shall purchase the Term
Loans for which the Qualifying Bids submitted were at the Applicable Threshold
Price ratably based on the respective principal amounts offered and in an
aggregate amount up to the amount necessary to complete the purchase of the
Auction Amount. For the avoidance of doubt, no Return Bids (or any component
thereof) will be accepted above the Applicable Threshold Price.
5.    Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the [___] Business Day after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Parent Borrower onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Term Loan A Lender or Incremental Term Lender,
the Auction Manager will promptly return any Auction Assignment and Acceptance
received in connection with a Return Bid that is not a Qualifying Bid.
6.    Additional Procedures. Once initiated by an Auction Notice, the Parent
Borrower may withdraw a Dutch Auction by written notice to the Auction Manager
no later than twenty four (24) hours before the original Expiration Time so long
as no Qualifying Bids have been received by the Auction Manager at or prior to
the time the Auction Manager receives such written notice from the Parent
Borrower. Any Return Bid (including any component bid thereof) delivered to the
Auction Manager may not be modified, revoked, terminated or cancelled; provided,
that, a Term Loan A Lender or Incremental Term Lender may modify a Return Bid at
any time prior to





--------------------------------------------------------------------------------





the Expiration Time solely to reduce the Reply Price included in such Return
Bid. However, a Dutch Auction shall become void if the Parent Borrower fails to
satisfy one or more of the conditions to the purchase of Term Loans set forth
in, or to otherwise comply with the provisions of Section 9.4(k) of the Credit
Agreement to which this Schedule 9.4(k) is attached. The purchase price for all
Term Loans purchased in a Dutch Auction shall be paid in cash by the Parent
Borrower directly to the respective assigning Term Loan A Lender or Incremental
Term Lender on a settlement date as determined by the Auction Manager in
consultation with the Parent Borrower (which shall be no later than ten (10)
Business Days after the date Return Bids are due), along with accrued and unpaid
interest (if any) on the applicable Term Loans up to the settlement date. The
Parent Borrower shall execute each applicable Auction Assignment and Acceptance
received in connection with a Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Parent Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Parent Borrower, will be final and binding.
None of the Administrative Agent, the Auction Manager or any of their respective
Affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Parent Borrower, the Subsidiaries or any of their
Affiliates contained in the Offer Documents or otherwise or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information.
The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII and Section 9.3 of
the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Loan Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the “Transactions” were a reference to the transactions contemplated hereby
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.
This Schedule 9.4(k) shall not require the Parent Borrower or any Subsidiary to
initiate any Dutch Auction, nor shall any Term Loan A Lender or Incremental Term
Lender be obligated to participate in any Dutch Auction.





--------------------------------------------------------------------------------









EXHIBIT A
[FORM OF]
CLOSING CERTIFICATE
[Date]
I, the undersigned, [President][Chief Executive Officer][Executive Vice
President][Chief Financial Officer] of [Name of Loan Party], a [_________]
organized and existing under the laws of [the State of]                  (the
“Company”), do hereby certify on behalf of the Company that:
1.    This certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of June 27, 2019, among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent, and Bank of America, N.A., as Administrative Agent (as in effect on the
date hereof, the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used herein shall have the meanings set forth in the Credit
Agreement.
2.    Attached hereto as Exhibit A is a true, complete and certified copy of the
[Certificate of][Articles of] [Incorporation][Formation] of the Company, as in
effect on the date hereof and as filed in the Office of the Secretary of State
of [the State of]             , together with all amendments thereto adopted
through the date hereof.
3.    Attached hereto as Exhibit B is a true and correct copy of the [By‑laws]
[limited liability company agreement] of the Company, together with all
amendments thereto, which [were][was] duly adopted and [are][is] in full force
and effect on the date hereof.
4.    Attached hereto as Exhibit C is a certified copy of the certificate of
good standing of the Company under the laws of [the State of]             .
5.    Attached hereto as Exhibit D is a true and correct copy of resolutions
approving the execution, delivery and performance of the Credit Agreement and
the other Loan Documents relating thereto, which were duly adopted on
            ,      [by unanimous written consent of the [Board of
Directors][Managers] of the Company][by a meeting of the [Board of
Directors][Managers] of the Company at which a quorum was present and acting
throughout], and said resolutions have not been rescinded, amended or modified.
Except as attached hereto as Exhibit D, no resolutions have been adopted by the
[Board of Directors][Managers] of the Company which deal with the execution,
delivery or performance of any of the Loan Documents to which the Company is a
party.
6.    Each person whose name and signature is set forth on Exhibit E is an
elected or appointed officer of the Company, each holds the office of the
Company set forth opposite his or her name, and each such officer is duly
authorized to execute and deliver, on behalf of the Company, each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party.
The signature written opposite the name and title of each such officer is his or
her genuine signature.
7.    On the date hereof, all of the conditions set forth in Section 4.1(b) of
the Credit Agreement have been satisfied.
8.    On the date hereof, the representations and warranties [of each Loan
Party][of the Company] set forth in the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date.





--------------------------------------------------------------------------------





9.    On the date hereof, no Default or Event of Default has occurred and is
continuing or would result from any Borrowing to occur on the date hereof or the
application of the proceeds thereof, or the issuance of any Letter of Credit or
FCI to occur on the date hereof, as applicable.
10.    There is no proceeding for the dissolution or liquidation of the Company
or threatening its existence.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.
[NAME OF LOAN PARTY]
By:                
Name:
Title:
I, the undersigned, [Secretary][Assistant Secretary][Vice President] of the
Company, do hereby certify that:
11.    [Name of Person making above certifications] is the duly elected and
qualified [President][Chief Executive Officer][Executive Vice President][Chief
Financial Officer] of the Company and the signature above is [his][her] genuine
signature.
12.    The certifications made by [name of Person making above certifications]
in Items 2, 3, 4, 5, 6, 7, 8, 9 and 10 above are true and correct.
IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.
[NAME OF LOAN PARTY]
By:                
Name:
Title:




Signature Page to Closing Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, FCIs and/or the Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[for each Assignor, indicate whether Assignor [is][is not] a Defaulting Lender]
2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Parent Borrower:    SPX FLOW, Inc., a Delaware corporation
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of June 27,
2019, by and among SPX FLOW, Inc., a Delaware corporation (as the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to time

6.
Assigned Interest:






--------------------------------------------------------------------------------





Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment / Loans Assigned
Percentage Assigned of Commitment / Loans
 
 
__________
$_______________


$_________
____________%
 
 
__________
$_______________


$_________
____________%
 
 
__________
$_______________


$_________
____________%



[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]







--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: _____________________________
Title:    
ASSIGNEE
[NAME OF ASSIGNEE]
By: _____________________________
Title:    
[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:    _________________________________

    Title:    
[Consented to:]
By:    _________________________________

    Title:




Signature Page to Assignment and Assumption (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor: (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby, and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.4(b)(iv), 9.4(b)(v)
and 9.4(b)(vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.4(b)(ii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a





--------------------------------------------------------------------------------





manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with and governed by, the law of
the State of New York.







--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF]
EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SPX FLOW,
Inc., a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the financial institutions listed
therein as Lenders, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, Bank of America, N.A., as Administrative Agent, and such
other parties thereto from time to time. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement. [Name of Non-U.S. Person] (the “Lender”) is providing this
certificate pursuant to Section 2.19(e)(ii) of the Credit Agreement. The Lender
hereby certifies that:
(i)
The Lender is the sole record and beneficial owner of the Loan(s) (as well as
any Note(s) evidencing such Loans(s)) in respect of which it is providing this
certificate.

(ii)
The Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the Code.

(iii)
The Lender is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) or the Code) of any Borrower.

(iv)
The Lender is not a controlled foreign corporation related to any Borrower
(within the meaning of Section 864(d)(4) of the Code).

The Lender has furnished the Administrative Agent and the Parent Borrower with a
certificate of its non-U.S. Person status on IRS Form W–8BEN or IRS Form
W–8BEN–E. By executing this certificate, the Lender agrees that: (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Parent Borrower and the Administrative Agent; and (2) the Lender
shall have at all times furnished the Parent Borrower and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the Lender, or in
either of the two (2) calendar years preceding such payments.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.
[NAME OF LENDER]
By:                         
Name:
Title:




Signature Page to Exemption Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






[FORM OF]
EXEMPTION CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SPX FLOW,
Inc., a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the financial institutions listed
therein as Lenders, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, Bank of America, N.A., as Administrative Agent, and such
other parties thereto from time to time. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement. [Name of Non-U.S. Person] (the “Participant”) is providing this
certificate pursuant to Section 2.19(e)(ii) of the Credit Agreement. The
Participant hereby certifies that:
(i)
The Participant is the sole record and beneficial owner of the participation in
respect of which it is providing this certificate.

(ii)
The Participant is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code.

(iii)
The Participant is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) or the Code) of any Borrower.

(iv)
The Participant is not a controlled foreign corporation related to any Borrower
(within the meaning of Section 864(d)(4) of the Code).

The Participant has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W–8BEN or IRS Form W–8BEN–E. By executing
this certificate, the Participant agrees that: (1) if the information provided
in this certificate changes, the undersigned shall promptly so inform such
Lender in writing; and (2) the Participant shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the Participant,
or in either of the two (2) calendar years preceding such payments.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.
[NAME OF PARTICIPANT]
By:                         
Name:
Title:




Signature Page to Exemption Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






[FORM OF]
EXEMPTION CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SPX FLOW,
Inc., a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the financial institutions listed
therein as Lenders, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, Bank of America, N.A., as Administrative Agent, and such
other parties thereto from time to time. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement. [Name of Non-U.S. Person] (the “Participant”) is providing this
certificate pursuant to Section 2.19(e)(ii) of the Credit Agreement. The
Participant hereby certifies that:
(i)
The Participant is the sole record owner of the participation in respect of
which it is providing this certificate and its direct or indirect
partners/members are the sole beneficial owners of such participation.

(ii)
With respect to such participation, neither the Participant nor any of its
direct or indirect partners/members is a “bank” for purposes of Section
881(c)(3)(A) of the Code.

(iii)
None of its direct or indirect partners/members is a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) or the Code) of any Borrower .

(iv)
None of its direct or indirect partners/members is a controlled foreign
corporation related to any Borrower (within the meaning of Section 864(d)(4) of
the Code).

The Participant has furnished its participating Lender with IRS Form W–8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (1) an IRS Form W–8BEN or IRS
Form W–8BEN–E; or (2) an IRS Form W–8IMY accompanied by an IRS Form W–8BEN or
IRS Form W–8BEN–E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
Participant agrees that: (A) if the information provided in this certificate
changes, the Participant shall promptly so inform such Lender; and (B) the
Participant shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the Participant, or in either of the two (2)
calendar years preceding such payments.





--------------------------------------------------------------------------------






WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.
[NAME OF PARTICIPANT]
By:                         
Name:
Title:




Signature Page to Exemption Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






[FORM OF]
EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
[Date]
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SPX FLOW,
Inc., a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the financial institutions listed
therein as Lenders, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent, Bank of America, N.A., as Administrative Agent, and such
other parties thereto from time to time. Capitalized terms used herein that are
not defined herein shall have the meanings ascribed to them in the Credit
Agreement. [Name of Non-U.S. Person] (the “Lender”) is providing this
certificate pursuant to Section 2.19(e)(ii) of the Credit Agreement. The Lender
hereby certifies that:
(i)
The Lender is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate
and its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)).

(ii)
With respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the Lender nor any of its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the Code.

(iii)
None of its direct or indirect partners/members is a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) or the Code) of any Borrower .

(iv)
None of its direct or indirect partners/members is a controlled foreign
corporation related to any Borrower (within the meaning of Section 864(d)(4) of
the Code).

The Lender has furnished the Administrative Agent and the Parent Borrower with
IRS Form W–8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (1) an IRS
Form W–8BEN or IRS Form W–8BEN–E; or (2) an IRS Form W–8IMY accompanied by an
IRS Form W–8BEN or IRS Form W–8BEN–E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the Lender agrees that: (A) if the information
provided in this certificate changes, the Lender shall promptly so inform the
Parent Borrower and the Administrative Agent; and (B) the Lender shall have at
all times furnished the Parent Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the Lender, or in either of the two
(2) calendar years preceding such payments.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.
[NAME OF LENDER]
By:                         
Name:
Title:




Signature Page to Exemption Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF]
BORROWING SUBSIDIARY AGREEMENT
This BORROWING SUBSIDIARY AGREEMENT, dated as of             20__ (this
“Agreement”), among [NAME OF FOREIGN SUBSIDIARY BORROWER], a                 
(the “Subsidiary”), SPX FLOW, INC., a Delaware corporation (the “Parent
Borrower”), [DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as foreign trade
facility agent (in such capacity, the “Foreign Trade Facility Agent”), [the
Global Revolving Lenders][the FCI Issuing Lenders]] and BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions or entities (the “Lenders”) from
time to time party to that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders, the
Foreign Trade Facility Agent, the Administrative Agent, and such other parties
thereto from time to time.
The parties hereto hereby agree as follows:
1.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
2.    Pursuant to Section 2.23[(a)][(b)] of the Credit Agreement, the Parent
Borrower hereby designates the Subsidiary as a Foreign Subsidiary Borrower in
respect of the [Global Revolving Facility][Foreign Trade Facility] under the
Credit Agreement.
3.    The Parent Borrower and the Subsidiary, jointly and severally, represent
and warrant that the representations and warranties contained in the Credit
Agreement are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date
hereof to the extent such representations and warranties relate to the
Subsidiary and this Agreement.
4.    The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in the Guarantee and Collateral Agreement will apply to the
obligations of the Subsidiary as a Foreign Subsidiary Borrower.
5.    For the avoidance of doubt, each party hereto acknowledges and agrees
that: (a) the Subsidiary shall not be liable for the Obligations of any other
Loan Party; and (b) the Obligations of the Subsidiary in respect of extensions
of credit under the Credit Agreement shall not be secured by any assets of such
Subsidiary.
6.    Upon execution of this Agreement by the Parent Borrower, the Subsidiary [,
the Foreign Trade Facility Agent, [the Global Revolving Lenders][the FCI Issuing
Lenders]], and the Administrative Agent: (a) the Subsidiary shall be a party to
the Credit Agreement and shall be a Foreign Subsidiary Borrower and a Borrower,
in each case under the [Global Revolving Facility][Foreign Trade Facility], for
all purposes thereof; and (b) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.
7.    In the event of any inconsistency between the terms and conditions of the
Credit Agreement and the terms and conditions of this Agreement, any form of
[Letter of Credit][FCI] application or other agreement submitted by a Borrower
to, or entered into by a Borrower with, the applicable [FCI] Issuing Lender
relating to any [Letter of Credit][FCI], the terms and conditions of the Credit
Agreement shall control.
8.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
9.    This Agreement may be executed in any number of counterparts (including by
facsimile, pdf or other electronic transmission), each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
[SUBSIDIARY]
By:                    
Name:
Title:
SPX FLOW, INC.
By:                    
Name:
Title:
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH],
as Foreign Trade Facility Agent
By:                    
Name:
Title:]
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:
Title:
[GLOBAL REVOLVING LENDERS]
By:                    
Name:
Title:
[Signature Pages Continue]


Signature Page to Borrowing Subsidiary Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------







[FCI ISSUING LENDERS]
By:                    
Name:
Title:
Address for notices to Subsidiary:
___________________
___________________




Signature Page to Borrowing Subsidiary Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT E
[FORM OF]
BORROWING SUBSIDIARY TERMINATION
BANK OF AMERICA, N.A.,
as Administrative Agent
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as Foreign Trade Facility Agent
Trade Advisory
Herzogstr. 14
40217 Düsseldorf, Germany
Attention: Roland Stephan
Christoph Averdung
E-mail: spx-ftf.agent@db.com
[Date]
Ladies and Gentlemen:
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 27, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SPX FLOW, Inc., a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
Bank of America, N.A., as Administrative Agent, and such other parties thereto
from time to time. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Credit Agreement.
[The Parent Borrower hereby terminates the status and rights of
                , a company organized under the laws of [country] (the
“Terminated Subsidiary Borrower”) as a Foreign Subsidiary Borrower under the
[Global Revolving Facility][Foreign Trade Facility]. [The Parent Borrower
represents and warrants that no [Letters of Credit][FCIs] issued for the account
of the Terminated Subsidiary Borrower are outstanding as of the Effective Date
(as defined below) (other than [Letters of Credit][FCIs] that have been cash
collateralized or otherwise supported in a manner consistent with the terms of
the Credit Agreement), that no Global Revolving Loans made to the Terminated
Subsidiary Borrower are outstanding as of the date hereof and that all
Obligations payable by the Terminated Subsidiary Borrower in respect of interest
and/or fees under the [Global Revolving Facility][Foreign Trade Facility] (and,
to the extent notified by the Administrative Agent, the Foreign Trade Facility
Agent, or any Lender, any other amounts payable by the Terminated Subsidiary
Borrower under the [Global Revolving Facility][Foreign Trade Facility]) and all
[LC Disbursements][FCI Disbursements] pursuant to the Credit Agreement have been
paid in full on or prior to the Effective Date.] [The Parent Borrower
acknowledges that the Terminated Subsidiary Borrower shall continue to be a
Foreign Subsidiary Borrower under the [Global Revolving Facility][Foreign Trade
Facility] until such time as all [Letters of Credit][FCIs] issued for the
account of the Terminated Subsidiary Borrower shall have expired or terminated
(or been cash collateralized or otherwise supported in a manner consistent with
the terms of the Credit Agreement), all Global Revolving Loans made to the
Terminated Subsidiary Borrower shall have been prepaid and all amounts payable
by the Terminated Subsidiary Borrower in respect of interest and/or fees under
the [Global Revolving Facility][Foreign Trade Facility] (and, to the extent
notified by the Administrative Agent, the Foreign Trade Facility Agent, or any
Lender, any other amounts payable by the Terminated Subsidiary Borrower under
the [Global Revolving Facility][Foreign Trade Facility]) and all [LC
Disbursements][FCI Disbursements] pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Subsidiary Borrower shall not
have the right to make further borrowings as a Foreign Subsidiary Borrower under
the [Global Revolving Facility][Foreign Trade Facility] or request further
[Letters of Credit][FCIs].]]





--------------------------------------------------------------------------------





Schedule I attached hereto lists all outstanding [Letters of Credit][FCIs]
issued for the Terminated Subsidiary Borrower as of the date hereof. [For
avoidance of doubt, and without limiting any transfers made pursuant to that
certain Letter, dated as of [INSERT DATE], 2019, from the Parent Borrower to
Deutsche Bank AG of [Letters of Credit][FCIs] originally issued for the account
of the Terminated Subsidiary Borrower, as applicant, and the Parent Borrower, as
applicant,] each of the Terminated Subsidiary Borrower and the Parent Borrower
irrevocably authorizes and directs the Foreign Trade Facility Agent and each
applicable [Issuing Lender][FCI Issuing Lender] to cause all obligations in
respect of each [Letter of Credit][FCI] originally issued by such [Issuing
Lender][FCI Issuing Lender] on the account of the Terminated Subsidiary
Borrower, as applicant, to be transferred to, and assumed by, the Parent
Borrower, as applicant. The Parent Borrower hereby irrevocably assumes, and
agrees that it shall be liable for, all Obligations as of the date of each such
transfer and the Terminated Subsidiary Borrower agrees that it shall have no
further rights in respect of the applicable [Letter of Credit][FCI] as of the
date of such transfer.
As used herein, the term “Effective Date” shall mean the first (1st) date upon
which each of the following conditions have been satisfied: (a) the
Administrative Agent and the Foreign Trade Facility Agent shall have received an
original or a copy of the Subsidiary Borrower Termination executed by the Parent
Borrower and the Terminated Subsidiary Borrower; and (b) the Administrative
Agent and the Foreign Trade Facility Agent shall have received written evidence
reasonably satisfactory to them that all of the Obligations with respect to each
[Letter of Credit][FCI] originally issued for the account of the Terminated
Subsidiary Borrower, as applicant, has been transferred to, and assumed by, the
Parent Borrower, as applicant. The Administrative Agent shall provide written
notice to the Foreign Trade Facility Agent and the Parent Borrower of the
occurrence of the Effective Date if and when such conditions are satisfied, and
such notice shall be conclusive and binding.
This Borrowing Subsidiary Termination shall be construed in accordance with, and
governed by, the law of the State of New York. This Borrowing Subsidiary
Termination may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement. Delivery of an executed signature page of this Borrowing Subsidiary
Termination by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.
[Signature Page Follows]





--------------------------------------------------------------------------------






Very truly yours,
SPX FLOW, INC.
By:                     
Title:
Acknowledged and Agreed:
[TERMINATED SUBSIDIARY BORROWER]
By:                         
Title:




Signature Page to Borrowing Subsidiary Termination (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF]
INCREMENTAL FACILITY ACTIVATION NOTICE
[Date]
To:    BANK OF AMERICA, N.A., as Administrative Agent
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent]
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 27, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SPX FLOW, Inc., a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and such other parties thereto from time to time. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.
This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders party hereto
hereby notify you that:
1.
Each Lender party hereto agrees to [increase the amount of its [Domestic
Revolving Commitment][Global Revolving Commitment][Term Loan A Commitment][FCI
Issuing Commitment] by $            , such that its aggregate [Domestic
Revolving Commitment][Global Revolving Commitment][Term Loan A Commitment][FCI
Issuing Commitment] is $        ] [make an Incremental Term Loan in the amount
set forth opposite such Lender’s name below under the caption “Incremental Term
Loan Amount.”]

2.
The closing date for [such increase] [the Incremental Term Loan Facility] is
            , 20___.

3.
[The Incremental Term Loan Maturity Date is         , 20___.]

4.
[The proposed original issue discount, if any, for the Incremental Term Loan
Facility is         %.]

[Each of the Lenders party hereto and the Parent Borrower hereby agrees that:
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto; and (b) the Applicable Rate for this
Incremental Term Loan shall be                . The Incremental Term Loans shall
be in [Dollars][insert applicable Alternative Currency].]
The undersigned [Chief Financial Officer][Vice President – Finance] of the
Parent Borrower certifies as follows:
1.
I am the duly elected, qualified and acting [Chief Financial Officer][Vice
President — Finance] of the Parent Borrower.

2.
I have reviewed and am familiar with the contents of this Incremental Facility
Activation Notice.

3.
I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent Borrower during the
accounting period ended                 , 20___ [insert most recent period for
which financial statements have been delivered]. Such review did not disclose
the existence during or at the end of the accounting period covered by the
Parent Borrower’s most recent financial statements delivered pursuant to Section
5.1(a) or 5.1(b) of the Credit Agreement, and I have no knowledge of the
existence, as of the date of this Incremental Facility Activation Notice, of any
Default or Event of Default, both on the date hereof and after giving effect on
a Pro Forma Basis to any Loans made pursuant to this Incremental Facility
Activation Notice and the application of the proceeds therefrom.

4.
Attached hereto as Attachment 1 are the computations showing that, after giving
effect on a Pro Forma Basis to the making of any such [increase][Incremental
Term Loans], the Parent Borrower






--------------------------------------------------------------------------------





shall be in compliance with the financial covenants contained in Section 6.1 of
the Credit Agreement as of the last day of the most recent period of four (4)
consecutive fiscal quarters of the Parent Borrower for which financial
statements have been delivered pursuant to Section 5.1 (calculated as if such
[increase in Commitments and any Loans thereunder had been made] [Incremental
Term Loans had been incurred] on the first (1st) day of such period).







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Incremental Facility
Activation Notice as of the date first above written.
SPX FLOW, INC.
By:                     
Name:
Title: [Chief Financial Officer][Vice President-Finance]
[Amount of Commitment Increase]        [NAME OF LENDER]
[Incremental Term Loan Amount]
$         
By:                     
Name:
Title:
CONSENTED TO:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                         
Name:
Title:
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as Foreign Trade Facility Agent
By                     
Name:
Title:]




Signature Page to Incremental Facility Activation Notice (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






[Annex A to
Increased Facility Activation Notice
AMORTIZATION SCHEDULE]







--------------------------------------------------------------------------------






Attachment 1 to
Increased Facility Activation Notice
[Set forth Compliance Calculations]







--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF]
NEW LENDER SUPPLEMENT
This NEW LENDER SUPPLEMENT (this “New Lender Supplement”), is entered into as of
_______ __, 20__, relating to that certain Amended and Restated Credit
Agreement, dated as of June 27, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SPX FLOW,
Inc., a Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as foreign trade facility
agent (in such capacity, the “Foreign Trade Facility Agent”), Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
and such other parties thereto from time to time.
WITNESSETH:
WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower[, the Foreign Trade Facility Agent,] the
Administrative Agent and the [Issuing Lenders][FCI Issuing Lenders] (which
consent shall not be unreasonably withheld) by executing and delivering to the
Parent Borrower[, the Foreign Trade Facility Agent,] and the Administrative
Agent a supplement to the Credit Agreement in substantially the form of this New
Lender Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement.
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Parent Borrower[, the Foreign Trade Facility Agent,] the
Administrative Agent and the [Issuing Lenders][FCI Issuing Lenders], become a
Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with [a              Commitment of $            ]
[Incremental Term Loans of $            ]
2.    The undersigned: (a) represents and warrants that it is legally authorized
to enter into this New Lender Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 3.4 thereof, copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon the Administrative Agent[, the
Foreign Facility Trade Agent] or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent [and the Foreign Trade Facility Agent,
as applicable] to take such action as agent on its behalf and to exercise such
powers and discretion under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent [or the Foreign Facility Trade Agent, as applicable,] by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including,
without limitation, if it is a Non-U.S. Lender, its obligation pursuant to
Section 2.19(e) of the Credit Agreement.
3.    The address of the undersigned for notices for the purposes of the Credit
Agreement is as follows: [__]
4.    Terms used but not otherwise defined herein and defined in the Credit
Agreement shall have their defined meanings when used herein.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF LENDER]
By                     
Name:
Title:
Accepted as of the date first above written:
SPX FLOW, INC.
By                     
Name:
Title:
Accepted as of the date first above written:
BANK OF AMERICA, N.A.,
as Administrative Agent
By                     
Name:
Title:
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as Foreign Trade Facility Agent
By                     
Name:
Title:]
[Signature Pages Continue]


Signature Page to New Lender Supplement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------







[ISSUING LENDERS]
By                     
Name:
Title:
[FCI ISSUING LENDERS]
By                     
Name:
Title:




Signature Page to New Lender Supplement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT H
[FORM OF]
UTILIZATION REQUEST
From:    [Name of Borrower]
To:    Deutsche Bank AG Deutschlandgeschäft Branch
Trade Advisory
Herzogstr. 15,
40217 Düsseldorf, Germany
Attn: Roland Stephan or Christoph Averdung
[Date]
Ladies and Gentlemen:
We refer to that certain Amended and Restated Credit Agreement, dated as of June
27, 2019 (as amended, supplemented or otherwise modified to the date hereof, the
“Credit Agreement”), among SPX FLOW, Inc., a Delaware corporation, the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as foreign
trade facility agent, Bank of America, N.A., as administrative agent, and such
other parties thereto from time to time. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we request the
[issuance][extension][amendment] of a FCI as specified below [and in
substantially the form attached]:
(i)    Our reference:                        [            ]
(ii)    Type of FCI:                        [            ]
(iii)    Beneficiary:*                         [            ]
(iv)    Obligor:                         [            ]
(v)    Face Amount:*                        [            ]
(vi)    Currency:*                        [            ]
(vii)     Expiry date:*                        [            ]
(viii)     Commercial Lifetime:* / **                [            ]
(ix)    Reference to underlying transaction:             [            ]
(x)    FCI deed to be delivered to:                 [            ]
(xi)    FCI Issuing Lender:                     [            ]
[In the case of an amendment:]
(xii)    FCI Issuing Lender:                     [            ]
(xiii)    Reference No. of FCI Issuing Lender:             [            ]
(xiv)    Reference No. of FCI Trade Facility Agent:         [            ]
(xv)    Amendment details:                    [            ]
We confirm that, on and as of the date hereof, before and after giving effect to
the issuance, amendment, renewal or extension, as applicable, of the FCI
requested hereby: (a) the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects; and
(b) no Default or Event of Default has occurred and is continuing.
[SPX FLOW, INC.]
[NAME OF FOREIGN SUBSIDIARY BORROWER]
By:                     
Name:





--------------------------------------------------------------------------------





Title:




Signature Page to Utilization Request (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT I
[FORM OF]
DOMESTIC REVOLVING NOTE
_________________
FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Domestic Revolving Loan from time to time made by the
Lender to the Parent Borrower under that certain Amended and Restated Credit
Agreement, dated as of June 27, 2019 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”), among the Parent Borrower,
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent,
and such other parties thereto from time to time. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
The Parent Borrower promises to pay interest on the unpaid principal amount of
each Domestic Revolving Loan from the date of such Domestic Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. Domestic Revolving Loans
made by the Lender shall be evidenced by one (1) or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Domestic Revolving Note and endorse thereon
the date, amount and maturity of its Domestic Revolving Loans and payments with
respect thereto.
The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Domestic Revolving Note.
THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent Borrower has caused this Domestic Revolving Note
to be duly executed by its duly authorized officer as of the day and year first
above written.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:




Signature Page to Domestic Revolving Note (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT J
[FORM OF]
GLOBAL REVOLVING NOTE
_________________
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Global Revolving Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
June 27, 2019 (as amended, modified, supplemented or extended from time to time,
the “Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent, Bank of America, N.A., as Administrative Agent, and such other parties
thereto from time to time. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Global Revolving Loan from the date of such Global Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable currency in immediately available funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.
This Global Revolving Note is one of the Global Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Global Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Global Revolving Loans made by the Lender
shall be evidenced by one (1) or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Global Revolving Note and endorse thereon the date, amount and maturity
of its Global Revolving Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Global Revolving Note.
THIS GLOBAL REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Global Revolving Note to be
duly executed by its duly authorized officer as of the day and year first above
written.
[SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:]
[FOREIGN SUBSIDIARY BORROWER]
By:                    
Name:
Title:]




Signature Page to Global Revolving Note (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT K
[FORM OF]
TERM A NOTE
_________________
FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the portion of the Term Loan A made by the Lender to the
Parent Borrower under that certain Amended and Restated Credit Agreement, dated
as of June 27, 2019 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent, Bank of America, N.A., as Administrative Agent, and such other parties
thereto from time to time. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Parent Borrower promises to pay interest on the unpaid principal amount of
the Term Loan A from the Effective Date until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.
This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The portion of the Term Loan A made by the Lender shall be
evidenced by one (1) or more loan accounts or records maintained by the Lender
in the ordinary course of business. The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of the Term Loan A
and payments with respect thereto.
The Parent Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term A Note.
THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent Borrower has caused this Term A Note to be duly
executed by its duly authorized officer as of the day and year first above
written.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:




Signature Page to Term A Note (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT L
[FORM OF]
SWINGLINE NOTE
_________________
FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to ______________ or registered assigns (the “Swingline Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swingline Loan from time to time made by the
Swingline Lender to the Parent Borrower under that certain Amended and Restated
Credit Agreement, dated as of June 27, 2019 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”), among the Parent
Borrower, the Foreign Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent, Bank of America, N.A., as
Administrative Agent, and such other parties thereto from time to time.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one (1) or more loan accounts or records maintained by the Lender
in the ordinary course of business. The Swingline Lender may also attach
schedules to this Swingline Note and endorse thereon the date, amount and
maturity of its Swingline Loans and payments with respect thereto.
The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent Borrower has caused this Swingline Note to be
duly executed by its duly authorized officer as of the day and year first above
written.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:




Signature Page to Swingline Note (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT M
[FORM OF]
INCREMENTAL TERM NOTE
_________________
FOR VALUE RECEIVED, the undersigned (the “Borrower[(s)]”), hereby promise[s] to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Incremental Term Loan made by the Lender to the Parent
Borrower under that certain Amended and Restated Credit Agreement, dated as of
June 27, 2019 (as amended, modified, supplemented or extended from time to time,
the “Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent, Bank of America, N.A., as Administrative Agent, and such other parties
thereto from time to time. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
The Borrower[(s)] promise[s] to pay interest on the unpaid principal amount of
the Incremental Term Loans from the date of the Incremental Term Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement and the applicable Incremental Facility
Activation Notice. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Incremental Term Loan made by the Lender
shall be evidenced by one (1) or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of the Incremental Term Loan and payments with respect thereto.
The Borrower[(s)], for [itself][themselves] and [its][their] successors and
assigns, hereby waive[s] diligence, presentment, protest and demand and notice
of protest, demand, dishonor and nonpayment of this Incremental Term Note.
THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, [the][each] Borrower has caused this Incremental Term Note
to be duly executed by its duly authorized officer as of the day and year first
above written.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:
[BORROWER]
By:                    
Name:
Title:




Signature Page to Incremental Term Note (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT N
[FORM OF]
COMPLIANCE CERTIFICATE
Financial Statement Date: __________, 20___
To:    Bank of America, N.A., as Administrative Agent
Re:
Amended and Restated Credit Agreement, dated as of June 27, 2019 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”),
among SPX FLOW, Inc., a Delaware corporation (the “Parent Borrower”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent, Bank of America, N.A., as Administrative Agent,
and such other parties thereto from time to time. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

Date:
[__]

Ladies and Gentlemen:
The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the _______________ of the Parent Borrower, and that, in [his][her]
capacity as such, [he][she] is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Parent Borrower,
and that:
[Use following paragraph 1 for fiscal year‑end financial statements:]
[1.
Attached hereto as Schedule 1 are the year‑end audited financial statements
required by Section 5.1(a) of the Credit Agreement for the fiscal year of the
Parent Borrower ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.]

[Use following paragraph 1 for fiscal quarter‑end financial statements:]
[1.
Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 5.1(b) of the Credit Agreement for the fiscal quarter of the Parent
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Parent Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year‑end audit adjustments
and the absence of footnotes.]

2.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Parent Borrower
during the accounting period covered by the attached financial statements.

3.
A review of the activities of the Parent Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Parent Borrower performed and observed all
its Obligations under the Loan Documents, and

[select one:]
[to the best knowledge of the undersigned during such fiscal period, the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
[or:]
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.
The representations and warranties of the Loan Parties contained in the Credit
Agreement or any other Loan Document, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are






--------------------------------------------------------------------------------





true and correct in all material respects as of such earlier date, and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 3.4 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.1 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
5.
The financial covenant analyses and calculation of Consolidated Leverage Ratio
and Consolidated Interest Coverage Ratio set forth on Schedule 2 attached hereto
are true and accurate on and as of the date of this Compliance Certificate.

6.
[There has been no change in GAAP or in the application thereof that has
occurred since the date of the Parent Borrower’s audited financial statements
referred to in Section 3.4 of the Credit Agreement][The following is an
explanation of any change in GAAP or the application thereto that has occurred
since the date of the Parent Borrower’s audited financial statements referred to
in Section 3.4 of the Credit Agreement, and the effect thereof:]

[7.
Include the certifications as to the matters specified in clause (a) of the
proviso of the definition of Permitted Acquisition for any Permitted Acquisition
for which the aggregate Consideration is greater than or equal to $50,000,000
and for which a certificate has not been previously delivered to the
Administrative Agent.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:




Signature Page to Compliance Certificate (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT O
[FORM OF]
FCI ISSUING LENDER JOINDER AGREEMENT
This FCI ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of _______
__, 20__ is among SPX FLOW, INC., a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers identified on the signature pages
hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary Guarantors
identified on the signature pages hereto (the “Subsidiary Guarantors”),
[_______________] (the “New FCI Issuing Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) party to the Credit
Agreement (as hereafter defined) and DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH, as the Foreign Trade Facility Agent (in such capacity, the “Foreign
Trade Facility Agent”).
WITNESSETH
WHEREAS the Parent Borrower, the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders, the Foreign Trade Facility Agent, the Administrative
Agent and such other parties thereto from time to time are parties to that
certain Amended and Restated Credit Agreement, dated as of June 27, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional FCI Issuing Lenders to provide additional
FCI Issuing Commitments (an “Additional FCI Issuing Commitment”) and/or
designate existing FCI Issuing Lenders to provide an increase to its existing
FCI Issuing Commitment (an “Increased FCI Issuing Commitment”); and
WHEREAS, the New FCI Issuing Lender has agreed to provide a [$___________] [FCI
Issuing Commitment] under the Credit Agreement which is an [Additional FCI
Issuing Commitment] [Increased FCI Issuing Commitment] on the terms set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
2.    Commitment. The New FCI Issuing Lender hereby agrees that, from and after
the date hereof, the New FCI Issuing Lender shall have a [FCI Issuing
Commitment] of [$__________] under the Credit Agreement. [The Parent Borrower,
the Foreign Subsidiary Borrowers and the New FCI Issuing Lender hereby
acknowledge, agree and confirm that the New FCI Issuing Lender shall, from and
after the date hereof, be deemed to be a party to the Credit Agreement in such
capacity and a “FCI Issuing Lender” for all purposes of the Credit Agreement and
the other Loan Documents, and shall have all of the rights and obligations of a
FCI Issuing Lender under the Credit Agreement and the other Loan Documents as if
the New FCI Issuing Lender had executed the Credit Agreement.] [If such New FCI
Issuing Lender is already a party to the Credit Agreement, the Parent Borrower,
the Foreign Subsidiary Borrowers and the New FCI Issuing Lender hereby
acknowledge, agree and confirm that the New FCI Issuing Lender shall continue to
have all of the rights and obligations of a FCI Issuing Lender under the Credit
Agreement and the other Loan Documents.]
3.    Conditions Precedent. This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:
(a)receipt by the Administrative Agent of this Agreement executed by the Parent
Borrower, the Foreign Subsidiary Borrowers, the Subsidiary Guarantors, the New
FCI Issuing Lender, the Foreign Trade Facility Agent and the Administrative
Agent; and
(b)receipt by the Administrative Agent of a certificate, dated as of the date of
the [Additional FCI Issuing Commitment][Increased FCI Issuing Commitment], from
a Responsible Officer of the Parent Borrower, certifying that, before and after
giving effect to the [Additional FCI Issuing Commitment][Increased FCI Issuing
Commitment]: (i) the representations and warranties contained in Article III of
the





--------------------------------------------------------------------------------





Credit Agreement and in the other Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of the date of the [Additional FCI Issuing
Commitment][Increased FCI Instrument Issuing Commitment], except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date; and (ii) no Default or Event of Default shall have occurred and be
continuing.
4.    Notices. The applicable address, facsimile number and electronic mail
address of the New FCI Issuing Lender for purposes of Section 9.1 of the Credit
Agreement are as set forth in the administrative questionnaire delivered by the
New FCI Issuing Lender to the Administrative Agent, the Foreign Trade Facility
Agent and the Parent Borrower on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New FCI Issuing Lender in a notice to the Administrative Agent, the Foreign
Trade Facility Agent and the Parent Borrower.
5.    Reaffirmation of Guarantee. Each Subsidiary Guarantor: (a) acknowledges
and consents to all of the terms and conditions of this Agreement; and (b)
agrees that this Agreement and all documents executed in connection herewith do
not operate to reduce or discharge such Subsidiary Guarantor’s obligations under
the Loan Documents.
6.    Schedule 1.1A. The parties hereto agree that Schedule 1.1A to the Credit
Agreement is hereby deemed to be amended to reflect the [Additional FCI Issuing
Commitment][Increased FCI Issuing Commitment] of the New FCI Issuing Lender.
7.    Acknowledgment by Agents. Each of the Administrative Agent and the Foreign
Trade Facility Agent hereby acknowledge and agree that the New FCI Issuing
Lender is reasonably acceptable to the Administrative Agent and the Foreign
Trade Facility Agent.
8.    Governing Law. This Agreement shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance, with the laws of the
State of New York.
9.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract. Delivery of any executed counterparts of this
Agreement by telecopier, pdf or other electronic transmission shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.
[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New FCI Issuing Lender, the Foreign Trade Facility
Agent and the Administrative Agent have caused this Agreement to be executed by
their officers thereunto duly authorized as of the date hereof.
SPX FLOW, INC.,
a Delaware corporation
By:                    
Name:
Title:
[FOREIGN SUBSIDIARY BORROWER(S)]
By:                    
Name:
Title:
[SUBSIDIARY GUARANTOR(S)]
By:                    
Name:
Title:
[NEW FCI ISSUING LENDER]
By:                    
Name:
Title:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                    
Name:
Title:
[Signature Pages Continue]


Signature Page to FCI Issuing Lender Joinder Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------







DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,
as Foreign Trade Facility Agent
By:                    
Name:
Title:
By:                    
Name:
Title:




Signature Page to FCI Issuing Lender Joinder Agreement (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT P
[FORM OF]
UK TAX CERTIFICATION
[Date]
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 27, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among SPX FLOW, Inc., a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent,
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and such other parties thereto from time to time. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.
Pursuant to Section 2.19A of the Credit Agreement, the undersigned hereby
certifies that:
1.
The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any UK Obligor (as defined in Section 2.19A of the Credit
Agreement), that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender)];

(b)
[a Treaty Lender];

(c)
[not a Qualifying Lender].

[Delete as appropriate].
2.
The Assignee confirms that the person beneficially entitled to interest payable
to that Lender in respect of Loan is either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company. (For these
purposes “CTA” has the same meaning as defined in Section 2.19A of the Credit
Agreement). [Include the confirmation in paragraph 2 above if Assignee comes
within definition of paragraph (i)(B) of the definition of Qualifying Lender in
Section 2.19A of the Credit Agreement].






--------------------------------------------------------------------------------





3.
The Assignee confirms (for the benefit of the Administrative Agent and without
liability to any UK Obligor) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [_]) and is tax
resident in [_], so that interest payable to it by borrowers is generally
subject to full exemption from United Kingdom withholding tax and notifies the
Parent Borrower that:

(a)
each UK Obligor which is a UK Obligor on the date on which the Assignee becomes
a Lender under the Credit Agreement must, to the extent that the Assignee
becomes a Lender under a Facility which is made available to that UK Obligor
pursuant to Section 2.1 of the Credit Agreement, make an application to HM
Revenue & Customs under form DTTP2 within thirty (30) days of the date on which
the Assignee becomes a Lender under the Credit Agreement; and

(b)
each UK Obligor which becomes a party to the Credit Agreement as a UK Obligor
after the date on which the Assignee becomes a party must, to the extent that
the Assignee becomes a Lender under a Facility which is made available to that
UK Obligor pursuant to Section 2.1 of the Credit Agreement, make an application
to HM Revenue & Customs under form DTTP2 within thirty (30) days of the UK
Obligor becoming a party to the Credit Agreement.

(For these purposes “UK Obligor” has the same meaning as defined in Section
2.19A of the Credit Agreement).
[The confirmation in the paragraph 3 above must be included if the Assignee
holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme
to apply to the Agreement].
[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first above written.
[Lender]
By:    
Name:
Title:




Signature Page to UK Tax Certification (SPX FLOW, Inc.)

--------------------------------------------------------------------------------






EXHIBIT Q
[FORM OF]
NOTICE OF LOAN PREPAYMENT
TO:
Bank of America, N.A., as [Administrative Agent][and Swingline Lender]

RE:
Amended and Restated Credit Agreement, dated as of June 27, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Credit Agreement), among SPX FLOW, Inc., a
Delaware corporation, the Foreign Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent, Bank of America,
N.A., as Administrative Agent, and such other parties thereto from time to time

DATE:
[Date]

    
[Insert Borrower] (the “Borrower”) hereby notifies the Administrative Agent [and
the Swingline Lender] that, on [insert date], pursuant to the terms of Section
2.12 of the Credit Agreement, the Borrower intends to prepay/repay the following
Loans as more specifically set forth below:
Voluntary prepayment of [Domestic Revolving][Global Revolving][Term][Incremental
Term] Loans in the following amount(s):
Eurocurrency Loans: $            
Applicable Interest Period(s):            
ABR Loans: $            
Voluntary prepayment of Swingline Loans in the following amount:     $    
[Signature Page Follows]





--------------------------------------------------------------------------------






The undersigned Responsible Officer of the undersigned Borrower has caused this
Notice of Loan Prepayment to be executed as of the date first above written.
[BORROWER]
By:                    
Name:
Title:





